Exhibit 10.1

 

EXECUTION VERSION

 

 

INDENTURE AND SECURITY AGREEMENT

 

by and among

 

OWL ROCK CLO I, LTD.
Issuer

 

OWL ROCK CLO I, LLC
Co-Issuer

 

and

 

STATE STREET BANK AND TRUST COMPANY

 

Collateral Trustee

 

Dated as of May 28, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

Section 1.1

Definitions

2

Section 1.2

Usage of Terms

67

Section 1.3

Assumptions as to Assets

67

 

 

 

ARTICLE II THE SECURED DEBT

70

 

 

Section 2.1

Forms Generally

70

Section 2.2

Forms of Secured Debt

70

Section 2.3

Authorized Amount; Stated Maturity; Denominations

71

Section 2.4

Additional Debt or Subordinated Securities

72

Section 2.5

Execution, Authentication, Delivery and Dating

74

Section 2.6

Registration, Registration of Transfer and Exchange

75

Section 2.7

Mutilated, Defaced, Destroyed, Lost or Stolen Note

88

Section 2.8

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

89

Section 2.9

Persons Deemed Owners

92

Section 2.10

Cancellation

92

Section 2.11

DTC Ceases to be Depository

92

Section 2.12

Non-Permitted Holders

93

Section 2.13

Treatment and Tax Certification

95

 

 

 

ARTICLE III CONDITIONS PRECEDENT

96

 

 

Section 3.1

Conditions to Issuance of Notes and Incurrence of Loans on Closing Date

96

Section 3.2

Conditions to Issuance of Additional Debt

100

Section 3.3

Custodianship; Delivery of Collateral Obligations and Eligible Investments

101

 

 

 

ARTICLE IV SATISFACTION AND DISCHARGE

102

 

 

Section 4.1

Satisfaction and Discharge of Indenture

102

Section 4.2

Application of Trust Money

104

Section 4.3

Repayment of Monies Held by Paying Agent

105

Section 4.4

Limitation on Obligation to Incur Administrative Expenses

105

 

 

 

ARTICLE V REMEDIES

105

 

 

Section 5.1

Events of Default

105

 

i

--------------------------------------------------------------------------------



 

Section 5.2

Acceleration of Maturity; Rescission and Annulment

107

Section 5.3

Collection of Indebtedness and Suits for Enforcement by Trustee

109

Section 5.4

Remedies

110

Section 5.5

Optional Preservation of Assets

113

Section 5.6

Collateral Trustee May Enforce Claims Without Possession of Notes

114

Section 5.7

Application of Money Collected

114

Section 5.8

Limitation on Suits

115

Section 5.9

Unconditional Rights of Holders to Receive Principal, Interest and other
Distributions

115

Section 5.10

Restoration of Rights and Remedies

116

Section 5.11

Rights and Remedies Cumulative

116

Section 5.12

Delay or Omission Not Waiver

116

Section 5.13

Control by Majority of Controlling Class

116

Section 5.14

Waiver of Past Defaults

117

Section 5.15

Undertaking for Costs

117

Section 5.16

Waiver of Stay or Extension Laws

118

Section 5.17

Sale of Assets

118

Section 5.18

Action on the Notes

119

 

 

 

ARTICLE VI THE TRUSTEE

119

 

 

Section 6.1

Certain Duties and Responsibilities

119

Section 6.2

Notice of Event of Default

121

Section 6.3

Certain Rights of Trustee

121

Section 6.4

Not Responsible for Recitals or Issuance of Notes

124

Section 6.5

May Hold Secured Debt or Subordinated Securities

124

Section 6.6

Money Held in Trust

125

Section 6.7

Compensation and Reimbursement

125

Section 6.8

Corporate Trustee Required; Eligibility

126

Section 6.9

Resignation and Removal; Appointment of Successor

126

Section 6.10

Acceptance of Appointment by Successor

128

Section 6.11

Merger, Conversion, Consolidation or Succession to Business of Trustee

128

Section 6.12

Co-Trustees

129

Section 6.13

Certain Duties of Trustee Related to Delayed Payment of Proceeds and the Assets

130

Section 6.14

Authenticating Agents

130

Section 6.15

Withholding

131

Section 6.16

Fiduciary for Holders Only; Agent for each other Secured Party

132

Section 6.17

Representations and Warranties of the Bank

132

 

 

 

ARTICLE VII COVENANTS

133

 

 

Section 7.1

Payment of Principal and Interest

133

Section 7.2

Maintenance of Office or Agency

133

 

ii

--------------------------------------------------------------------------------



 

Section 7.3

Money for Note Payments to be Held in Trust

134

Section 7.4

Existence of the Issuers

136

Section 7.5

Protection of Assets

137

Section 7.6

Opinions as to Assets

138

Section 7.7

Performance of Obligations

138

Section 7.8

Negative Covenants

139

Section 7.9

Statement as to Compliance

142

Section 7.10

The Issuer May Consolidate, etc.

142

Section 7.11

Successor Substituted

145

Section 7.12

No Other Business

146

Section 7.13

[Reserved]

146

Section 7.14

Annual Rating Review

146

Section 7.15

Reporting

147

Section 7.16

Calculation Agent

147

Section 7.17

Certain Tax Matters

148

Section 7.18

Effective Date; Purchase of Additional Collateral Obligations

153

Section 7.19

Representations Relating to Security Interests in the Assets

156

Section 7.20

Limitation on Long Dated Obligations

158

Section 7.21

Proceedings

159

Section 7.22

Involuntary Bankruptcy Proceedings

159

 

 

 

ARTICLE VIII SUPPLEMENTAL INDENTURES

159

 

 

Section 8.1

Supplemental Indentures Without Consent of Holders

159

Section 8.2

Supplemental Indentures With Consent of Holders

163

Section 8.3

Execution of Supplemental Indentures

165

Section 8.4

Effect of Supplemental Indentures

167

Section 8.5

Reference in Notes to Supplemental Indentures

167

Section 8.6

Hedge Agreements

167

 

 

 

ARTICLE IX REDEMPTION OF NOTES

168

 

 

Section 9.1

Mandatory Redemption

168

Section 9.2

Optional Redemption

168

Section 9.3

Tax Redemption

171

Section 9.4

Redemption Procedures

172

Section 9.5

Secured Debt or Subordinated Securities Payable on Redemption Date

174

Section 9.6

Special Redemption

174

Section 9.7

Optional Re-Pricing

175

Section 9.8

Clean-Up Call Redemption

178

 

 

 

ARTICLE X ACCOUNTS, ACCOUNTINGS AND RELEASES

179

 

 

Section 10.1

Collection of Money

179

Section 10.2

Collection Account

180

 

iii

--------------------------------------------------------------------------------



 

Section 10.3

Transaction Accounts

182

Section 10.4

The Revolver Funding Account

184

Section 10.5

Contributions

185

Section 10.6

Reinvestment of Funds in Accounts; Reports by Trustee

185

Section 10.7

Accountings

187

Section 10.8

Release of Assets

194

Section 10.9

Reports by Independent Accountants

195

Section 10.10

Reports to Rating Agency and Additional Recipients

196

Section 10.11

Procedures Relating to the Establishment of Accounts Controlled by the
Collateral Trustee

197

Section 10.12

Section 3(c)(7) Procedures

197

 

 

 

ARTICLE XI APPLICATION OF MONIES

200

 

 

Section 11.1

Disbursements of Monies from Payment Account

200

 

 

 

ARTICLE XII SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL
OBLIGATIONS

205

 

 

Section 12.1

Sales of Collateral Obligations

205

Section 12.2

Purchase of Additional Collateral Obligations

207

Section 12.3

Optional Purchase or Substitution of Collateral Obligations

209

Section 12.4

Conditions Applicable to All Sale and Purchase Transactions

212

 

 

 

ARTICLE XIII HOLDERS’ RELATIONS

212

 

 

Section 13.1

Subordination

212

Section 13.2

Standard of Conduct

213

 

 

 

ARTICLE XIV MISCELLANEOUS

213

 

 

Section 14.1

Form of Documents Delivered to Trustee

213

Section 14.2

Acts of Holders

214

Section 14.3

Notices, etc

215

Section 14.4

Notices to Holders; Waiver

217

Section 14.5

Effect of Headings and Table of Contents

218

Section 14.6

Successors and Assigns

219

Section 14.7

Severability

219

Section 14.8

Benefits of Indenture

219

Section 14.9

Liability of Issuers

219

Section 14.10

Governing Law

219

Section 14.11

Submission to Jurisdiction

219

Section 14.12

WAIVER OF JURY TRIAL

220

Section 14.13

Counterparts

220

Section 14.14

Acts of Issuer

220

Section 14.15

Confidential Information

220

 

iv

--------------------------------------------------------------------------------



 

Section 14.16

17g-5 Information

222

 

 

 

ARTICLE XV ASSIGNMENT OF CERTAIN AGREEMENTS

224

 

 

Section 15.1

Assignment of Collateral Management Agreement

224

 

Schedules and Exhibits

 

Schedule 1

List of Collateral Obligations

Schedule 2

[Reserved]

Schedule 3

S&P Industry Classifications

Schedule 4

Moody’s Rating Definitions

Schedule 5

S&P Recovery Rate Tables

Schedule 6

Diversity Score Classification

 

 

Exhibit A

Forms of Notes

A-1

Form of Global Secured Note

A-2

Form of Certificated Secured Note

 

 

Exhibit B

Forms of Transfer and Exchange Certificates

B-1

Form of Transferor Certificate for Transfer of Rule 144A Global Note or
Certificated Note to Regulation S Global Note

B-2

Form of Purchaser Representation Letter for Certificated Notes

B-3

Form of Transferee Representation Letter for Subordinated Securities

B-4

Form of Transferor Certificate for Transfer of Regulation S Global Note or
Certificated Note to Rule 144A Global Note

B-6

Form of Transferee Certificate of Rule 144A Global Note

B-7

Form of Transferee Certificate of Regulation S Global Note

 

 

Exhibit C

[Reserved]

Exhibit D

Form of Note Owner Certificate

Exhibit E

Form of Weighted Average S&P Recovery Rate Notice

Exhibit F

Form of Notice of Substitution

 

v

--------------------------------------------------------------------------------



 

INDENTURE AND SECURITY AGREEMENT, dated as of May 28, 2019, by and among OWL
ROCK CLO I, Ltd., an exempted company incorporated with limited liability under
the laws of the Cayman Islands (together with its permitted successors and
assigns, the “Issuer”), OWL ROCK CLO I, LLC, a limited liability company
organized under the laws of the State of Delaware (together with its permitted
successors and assigns, the “Co-Issuer” and together with the Issuer, the
“Issuers”) and STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust
company, as collateral trustee (herein, together with its permitted successors
and assigns in the trusts hereunder, the “Collateral Trustee”).

 

PRELIMINARY STATEMENT

 

The Issuers are duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein. The Issuers are entering into this
Indenture, and the Collateral Trustee is accepting the trusts created hereby,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuers in
accordance with the agreement’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Collateral Trustee, for the benefit and security
of the Holders of the Secured Debt, the Collateral Trustee, the Loan Agent, the
Collateral Manager, the Collateral Administrator and the Retention Holder
(collectively, the “Secured Parties”), all of its right, title and interest in,
to and under, in each case, whether now owned or existing on the Closing Date,
or thereafter acquired or arising, (a) the Collateral Obligations (listed, as of
the Closing Date, in Schedule 1 to this Indenture) and all payments thereon or
with respect thereto, any Closing Date Participation Interests and all payments
thereon or with respect thereto, and all Collateral Obligations acquired by the
Issuer in the future and all payments thereon or with respect thereto, (b) each
of the Accounts, and any Eligible Investments purchased with funds on deposit in
any of the Accounts, and all income from the investment of funds therein,
(c) the Collateral Management Agreement as set forth in Article XV hereof, the
EU Retention Undertaking Letter, the Securities Account Control Agreement, the
Collateral Administration Agreement, the Credit Agreement, and the Loan Sale
Agreement, (d) all Cash or Money owned by the Issuer, (e) any Equity Securities
received by the Issuer, (f) all accounts, chattel paper, deposit accounts,
financial assets, general intangibles, instruments, investment property,
letter-of-credit rights and other supporting obligations relating to the
foregoing (in each case as defined in the UCC), (g) any other property of the
Issuer (whether or not constituting Collateral Obligations or Eligible
Investments); and (h) all proceeds with respect to the foregoing (the assets
referred to in (a) through (i) are collectively referred to as the “Assets”);
provided that such grants shall not include (a) the U.S.$250 transaction fee
paid to the Issuer in consideration of the issuance and incurrence of the
Secured Debt and Subordinated Securities, (b) the proceeds of the issuance and
allotment of the Issuer’s ordinary shares, (c) the membership interests of the
Co-Issuer, (d) any account in the Cayman Islands or elsewhere maintained in
respect of the funds referred to in items (a) and (b), together with any
interest thereon and (e) the Preferred Shares

 

1

--------------------------------------------------------------------------------



 

Payment Account and any funds deposited in or credit to such account (the
“Excluded Property”).

 

The above Grant is made in trust to secure the Secured Debt and certain other
amounts payable by the Issuer as described herein. Except as set forth in the
Priority of Payments and Article XIII of this Indenture, the Secured Debt is
secured by the Grant equally and ratably without prejudice, priority or
distinction between any Secured Debt and any other Secured Debt by reason of
difference in time of issuance or otherwise. The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and
Article XIII of this Indenture, (i) the payment of all amounts due on the
Secured Debt in accordance with their terms, (ii) the payment of all other sums
(other than in respect of the Subordinated Securities) payable under this
Indenture, (iii) the payment of amounts owing by the Issuer under the Credit
Agreement, the Collateral Management Agreement, the Collateral Administration
Agreement and the Loan Sale Agreement and (iv) compliance with the provisions of
this Indenture, all as provided herein. The foregoing Grant shall, for the
purpose of determining the property subject to the lien of this Indenture, be
deemed to include any debt and any investments granted to the Collateral Trustee
by or on behalf of the Issuer, whether or not such debt or investments satisfy
the criteria set forth in the definitions of “Collateral Obligation” or
“Eligible Investments”, as the case may be.

 

The Collateral Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
in accordance with the terms hereof.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1            Definitions. Except as otherwise specified herein or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Indenture, and the definitions
of such terms are equally applicable both to the singular and plural forms of
such terms and to the masculine, feminine and neuter genders of such terms. The
word “including” shall mean “including without limitation”. All references
herein to designated “Articles”, “Sections”, “sub-Sections” and other
subdivisions are to the designated articles, sections, sub-sections and other
subdivisions of this Indenture. The words “herein”, “hereof”, “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular article, section, sub-Section or other subdivision. References to
(i) the “redemption” of Secured Debt shall be understood to refer, in the case
of the Class A Loans, to the repayment of the Class A Loans by the Co-Issuers
and (ii) the “issuance” of Secured Debt or to the “execution,” “authentication”
and/or “delivery” of Secured Debt shall be understood to refer, in the case of
Class A Loans, to the incurrence of Class A Loans by the Co-Issuers, in each
case pursuant to the Credit Agreement.

 

“17g-5 Information”:  The meaning specified in Section 14.16.

 

“17g-5 Website”:  A password-protected website which shall initially be located
at https://17g5.com/datarooms/owlrockcloiltd. Any change of the 17g-5 Website
shall only occur

 

2

--------------------------------------------------------------------------------



 

after notice has been delivered by the Issuer to the Information Agent, the
Collateral Trustee, the Collateral Administrator, the Collateral Manager, the
Placement Agent, the Co-Placement Agent, and the Rating Agency setting the date
of change and new location of the 17g-5 Website.

 

“1940 Act”:  The United States Investment Company Act of 1940, as amended from
time to time.

 

“Accountants’ Effective Date Comparison AUP Report”:  The meaning specified in
Section 7.18(c).

 

“Accountants’ Effective Date Recalculation AUP Report”:  The meaning specified
in Section 7.18(c).

 

“Accountants’ Report”:  A certificate of the firm or firms appointed by the
Issuer pursuant to Section 10.9(a).

 

“Accounts”:  (i) The Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Interest Reserve Account and (vii) the Custodial Account, each
of which shall be comprised of a Securities Account, a related Deposit Account,
and such subaccounts as the Collateral Trustee or Custodian, as the case may be,
shall determine.

 

“Accredited Investor”:  The meaning set forth in Rule 501(a) under the
Securities Act.

 

“Act” and “Act of Holders”:  The meanings specified in Section 14.2.

 

“Additional Debt”:  Any Secured Debt issued pursuant to Section 2.4.

 

“Additional Debt Closing Date”:  The closing date for the issuance of any
Additional Debt pursuant to Section 2.4.

 

“Adjusted Class Break-even Default Rate”:  The rate equal to (a)(i) the
Class Break-even Default Rate multiplied by (ii)(x) the Target Initial Par
Amount divided by (y) the Collateral Principal Amount plus the S&P Collateral
Value of all Defaulted Obligations plus (b)(i)(x) the Collateral Principal
Amount plus the S&P Collateral Value of all Defaulted Obligations minus (y) the
Target Initial Par Amount, divided by (ii)(x) the Collateral Principal Amount
plus the S&P Collateral Value of all Defaulted Obligations multiplied by (y) 1
minus the Weighted Average S&P Recovery Rate.

 

“Adjusted Collateral Principal Amount”:  As of any date of determination,
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, Discount Obligations, Long Dated Obligations and any
Closing Date Participation Interests), plus (b) without duplication, the amounts
on deposit in the Accounts (including Eligible Investments therein) representing
Principal Proceeds, plus (c) the aggregate of the Defaulted Obligation Balances
for each Defaulted Obligation and each Long Dated Obligation, plus (d) the
aggregate of the purchase prices for each Discount Obligation, excluding accrued
interest, expressed as a percentage of par and multiplied by the Principal
Balance thereof, for such Discount Obligation, plus (e) with respect to any
Closing Date Participation Interest, on or prior

 

3

--------------------------------------------------------------------------------



 

to the first Payment Date, its Principal Balance, and anytime thereafter, its
S&P Recovery Amount, minus (f) the Excess CCC Adjustment Amount; provided that,
with respect to any Collateral Obligation that satisfies more than one of the
definitions of Defaulted Obligation, Long Dated and Discount Obligation, or any
asset that falls into the Excess CCC Adjustment Amount, such Collateral
Obligation shall, for the purposes of this definition, be treated, in each case
without duplication, as belonging to the category of Collateral Obligations
which results in the lowest Adjusted Collateral Principal Amount on any date of
determination.

 

“Administration Agreement”:  The Administration Agreement, dated the Closing
Date, between the Issuer and the Administrator, providing for the administrative
functions of the Issuer, as modified, amended, and supplemented and in effect
from time to time.

 

“Administrative Expense Cap”:  An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.025% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year and the actual
number of days elapsed) of the Fee Basis Amount on the related Determination
Date and (b) U.S.$250,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360-day year consisting of twelve (12) 30-day months);
provided that (1) in respect of any Payment Date after the third Payment Date
following the Closing Date, if the aggregate amount of Administrative Expenses
paid pursuant to Section 11.1(a)(i)(A), Section 11.1(a)(ii)(A) and
Section 11.1(a)(iii)(A) (including any excess applied in accordance with this
proviso) on the three immediately preceding Payment Dates and during the related
Collection Periods is less than the stated Administrative Expense Cap (without
regard to any excess applied in accordance with this proviso) in the aggregate
for such three preceding Payment Dates, then the excess may be applied to the
Administrative Expense Cap with respect to the then-current Payment Date; and
(2) in respect of the third Payment Date following the Closing Date, such excess
amount shall be calculated based on the Payment Dates preceding such Payment
Date.

 

“Administrative Expenses”:  The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer:  first, to the Collateral Trustee and the Loan
Agent pursuant to Section 6.7 and the other provisions of this Indenture and the
Credit Agreement, second, to the Fiscal Agent and the Collateral Administrator
pursuant to the Fiscal Agency Agreement and the Collateral Administration
Agreement, respectively, and the Bank in any of its other capacities, third, to
the Administrator, the fees and expenses payable under the Administration
Agreement and the Registered Office Agreement (including all filing,
registration and annual return fees payable to the Cayman Islands government and
registered office fees) and to the AML Services Provider under the AML Services
Agreement, fourth, on a pro rata basis, the following amounts to the following
parties:  (i) Independent accountants, agents (other than the Collateral
Manager), the remaining officers and managers of the Issuers (if any) and
counsel of the Issuers for fees and expenses; (ii) the Rating Agency for fees
and expenses (including any annual fee, amendment fees and surveillance fees) in
connection with any rating of the Secured Debt or in connection with the rating
of (or provision of credit estimates in respect of) any Collateral Obligations;
(iii) the Collateral Manager for fees and expenses under the Collateral
Management Agreement but

 

4

--------------------------------------------------------------------------------



 

excluding the Collateral Management Fee; (iv) any other Person in respect of any
other fees or expenses permitted under this Indenture and the documents
delivered pursuant to or in connection with this Indenture (including without
limitation the payment of all legal and other fees and expenses incurred in
connection with the purchase or sale of any Collateral Obligations and any other
expenses incurred in connection with the Collateral Obligations), the Credit
Agreement and the Secured Debt and Subordinated Securities, including but not
limited to, any amounts due in respect of the listing of the Notes on any stock
exchange or trading system; and (v) Independent accountants, the Administrator
under the Administration Agreement, registered office fees, Tax Account
Reporting Rules Compliance Costs, agents (other than the Collateral Manager) and
counsel of the Issuers for indemnities payable to such Person and fifth, on a
pro rata basis and without duplication, indemnities payable to any Person
pursuant to any Transaction Document; provided that (x) amounts due in respect
of actions taken on or before the Closing Date shall not be payable as
Administrative Expenses but shall be payable only from the Expense Reserve
Account pursuant to Section 10.3(d) and (y) for the avoidance of doubt, amounts
that are expressly payable to any Person under the Priority of Payments in
respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses (including, without limitation, interest and principal
in respect of the Secured Debt and distributions in respect of the Subordinated
Securities) shall not constitute Administrative Expenses.

 

“Administrator”:  MaplesFS Limited (or any successor or assign thereto), in its
capacity as an administrator under the Administration Agreement.

 

“Advisers Act”:  The United States Investment Advisers Act of 1940, as amended.

 

“Affected Class”:  Any Class of Secured Debt that, as a result of the occurrence
of a Tax Event, has not received 100% of the aggregate amount of principal and
interest that would otherwise be due and payable to such Class on any Payment
Date.

 

“Affiliate”:  With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above. For the purposes
of this definition, “control” of a Person shall mean the power, direct or
indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Persons or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.  With respect to the Issuers, this definition shall exclude the
Administrator or any other entity to which the Administrator is or will be
providing administrative services or acting as share trustee.

 

“Agent Members”:  Members of, or participants in, DTC, Euroclear or Clearstream.

 

“Aggregate Funded Spread”:  As of any Measurement Date, the sum of:  (a) in the
case of each Floating Rate Obligation (other than a Defaulted Obligation) that
bears interest at a spread over a London interbank offered rate based index
(including, for any Permitted Deferrable Obligation, only the excess of the
required current cash pay interest required by the Underlying Documents thereon
over the applicable index and excluding the unfunded portion of any

 

5

--------------------------------------------------------------------------------



 

Delayed Drawdown Collateral Obligation and Revolving Collateral Obligation),
(i) the stated interest rate spread paid in Cash on such Collateral Obligation
above such index multiplied by (ii) the Principal Balance of such Collateral
Obligation; provided that, (i) with respect to any LIBOR Floor Obligation, the
stated interest rate spread paid in Cash on such Collateral Obligation over the
applicable index shall be deemed to be equal to the sum of (x) the stated
interest rate spread paid in Cash over the applicable index and (y) the excess,
if any, of the specified “floor” rate relating to such Collateral Obligation
over the applicable index and (ii) the interest rate of each Step-Up Obligation
will be deemed to be its current rate of interest and the interest rate of each
Step-Down Obligation will be deemed to be the lowest rate of interest that such
Collateral Obligation will by its terms pay in the future solely as a function
of the passage of time; and (b) in the case of each Floating Rate Obligation
(including, for any Permitted Deferrable Obligation, only the required current
cash pay interest required by the Underlying Documents thereon and excluding the
unfunded portion of any Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation) that bears interest at a spread over an index other than
a London interbank offered rate based index, (i) the excess of the sum of such
spread and such index paid in Cash over LIBOR as of the immediately preceding
Interest Determination Date (which spread or excess may be expressed as a
negative percentage) multiplied by (ii) the Principal Balance of each such
Collateral Obligation.  Notwithstanding the foregoing, if a Base Rate Amendment
has been adopted and the Alternative Base Rate is the same benchmark rate
currently in effect for determining interest on a Floating Rate Obligation,
references to “London interbank offered rate based index” in this definition of
Aggregate Funded Spread with respect to such Floating Rate Obligation shall be
deemed to be a reference to such benchmark rate that is the same as the
Alternative Base Rate.

 

“Aggregate Outstanding Amount”:  With respect to (i) any of the Secured Debt as
of any date, the aggregate unpaid principal amount of such Secured Debt
Outstanding on such date and (ii) the Subordinated Securities as of any date,
the notional amount represented by such Outstanding Subordinated Securities,
assuming a notional amount of $1,000 per share.

 

“Aggregate Principal Balance”:  When used with respect to all or a portion of
the Collateral Obligations or the Assets, the sum of the Principal Balances of
all or of such portion of the Collateral Obligations or Assets, respectively.

 

“Aggregate Unfunded Spread”:  As of any Measurement Date, the sum of the
products obtained by multiplying (i) for each Delayed Drawdown Collateral
Obligation and Revolving Collateral Obligation (other than Defaulted
Obligations), the related commitment fee rate then in effect as of such date and
(ii) the undrawn commitments of each such Delayed Drawdown Collateral Obligation
and Revolving Collateral Obligation as of such date.

 

“Alternative Base Rate”:  The meaning specified in Section 8.1(a)(xxiv).

 

“AML Compliance”: Compliance with the Cayman AML Regulations.

 

“AML Services Agreement”:  The AML Services Agreement dated as of the Closing
Date (as amended from time to time) between the Issuer and the AML Services
Provider (as defined below) for the provision of services to the Issuer to
enable the Issuer to achieve AML Compliance.

 

6

--------------------------------------------------------------------------------



 

“AML Services Provider”: Maples Compliance Services (Cayman) Limited, a company
incorporated in the Cayman Islands with its principal office at PO Box 1093,
Boundary Hall, Cricket Square, Grand Cayman, KY1-1102, Cayman Islands.

 

“Applicable Issuer”:  With respect to (a) the Co-Issued Debt, the Issuers and
(b) the ERISA Restricted Securities, the Issuer.

 

“Appraised Value”:  With respect to any Collateral Obligation beneficially owned
by the Issuer, the value of such Collateral Obligation, as determined by the
applicable Approved Appraisal Firm, as set forth in the related appraisal (or,
if a range of values is set forth therein, the midpoint of such values).

 

“Approved Appraisal Firm”: (a) Any of the following firms: Houlihan Lokey, Inc.,
Duff & Phelps LLC, Lincoln Advisors, Murray, Devine and Company and Valuation
Research Corporation and (b) each Independent financial adviser of recognized
standing retained by the Issuer, the Collateral Manager or the agent or lenders
under any Collateral Obligation, as approved by the Collateral Manager and, with
respect to this clause (b), consent to such approval has been obtained from a
Majority of the Controlling Class.

 

“ARRC”: The Alternative Reference Rates Committee of the Federal Reserve Bank of
New York.

 

“Assets”:  The meaning specified in the Granting Clauses.

 

“Assumed Reinvestment Rate”:  LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date) minus 0.25% per annum; provided that the Assumed
Reinvestment Rate shall not be less than 0.00%.

 

“Authenticating Agent”:  With respect to the Secured Notes or a Class of Secured
Notes, the Person designated by the Collateral Trustee to authenticate such
Secured Notes on behalf of the Collateral Trustee pursuant to
Section 6.14 hereof.

 

“Authorized Officer”:  With respect to the Issuer or the Co-Issuer, any Officer
or any other Person who is authorized to act for the Issuer or the Co-Issuer, as
applicable, in matters relating to, and binding upon, the Issuer or the
Co-Issuer, or, in the case of the Issuer, an Officer, employee or agent of the
Collateral Manager who is authorized to act for the Collateral Manager in
matters for which the Collateral Manager has authority to act on behalf of the
Issuer and, for the avoidance of doubt, any appointed attorney-in-fact of the
Issuer.  With respect to the Collateral Manager, any Officer, employee or agent
of the Collateral Manager who is authorized to act for the Collateral Manager in
matters relating to, and binding upon, the Collateral Manager with respect to
the subject matter of the request, certificate or order in question.  With
respect to the Retention Holder, any Officer, employee or agent of the Retention
Holder who is authorized to act for the Retention Holder in matters relating to,
and binding upon, the Retention Holder with respect to the subject matter of the
request, certificate or order in question.  With respect to the Collateral
Trustee or any other bank or trust company acting as trustee of an express trust
or as custodian, a Trust Officer.  With respect to the Loan Agent, a Trust
Officer.  Each party may receive and accept a certification of the authority of
any other party as conclusive evidence of the

 

7

--------------------------------------------------------------------------------



 

authority of any Person to act, and such certification may be considered to be
in full force and effect until receipt by such other party of written notice to
the contrary.

 

“Balance”:  On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

“Bank”:  State Street Bank and Trust Company, in its individual capacity and not
as Collateral Trustee, or any successor thereto.

 

“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

 

“Bankruptcy Law”:  The Bankruptcy Code and any successor statute or any other
applicable federal or state bankruptcy law or similar law, including, without
limitation, Part V of the Companies Law of the Cayman Islands and the Companies
Winding Up Rules 2018 of the Cayman Islands, each as amended from time to time,
and any bankruptcy, insolvency, winding up, reorganization or similar law
enacted under the laws of the Cayman Islands or any other applicable
jurisdiction.

 

“Bankruptcy Subordination Agreement”:  The meaning specified in Section 5.4(f).

 

“Base Management Fee”:  The fee payable to the Collateral Manager in arrears on
each Payment Date pursuant to Section 8(a) of the Collateral Management
Agreement and Section 11.1 of this Indenture, in an amount equal to 0.15% per
annum, calculated on the basis of the actual number of days in the applicable
Interest Accrual Period divided by 360, of the Fee Basis Amount at the beginning
of the Collection Period relating to such Payment Date.

 

“Base Rate Amendment”:  The meaning specified in Section 8.1(a)(xxiv).

 

“Base Rate Modifier”: A modifier applied to a reference or base rate in order to
cause such rate to be comparable to three month LIBOR, that (i) with respect to
a Designated Base Rate recognized or acknowledged by the LSTA, is equal to the
corresponding modifier recognized or acknowledged by LSTA, (ii) with respect to
a Designated Base Rate recognized or acknowledged by the ARRC, is equal to the
corresponding modifier recognized or acknowledged by the ARRC, (iii) with
respect to a Market Replacement Rate, corresponds to such Market Replacement
Rate, as determined by the Collateral Manager in its reasonable discretion, or
(iv) with respect to any other Alternative Base Rate, such modifier selected by
the Collateral Manager and consented to by a Majority of the Controlling
Class (but without the consent of any other Holders of the Secured Debt or
Subordinated Securities), and, in each of the foregoing cases, which modifier
may include an addition or subtraction to the unadjusted reference or base rate;
provided that if no such modifier is capable of being determined (as determined
by the Collateral Manager, in its sole discretion), the Base Rate Modifier shall
be deemed to be zero.

 

“Beneficial Ownership Certificate”:  The meaning specified in Section 14.2(e).

 

8

--------------------------------------------------------------------------------



 

“Benefit Plan Investor”:  (i) Any employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) any “plan”
subject to Section 4975 of the Code, or (iii) any entity whose underlying assets
are deemed to include “plan assets” (as defined by the Plan Asset Regulation) by
reason of such an employee benefit plan’s or a plan’s investment in such entity.

 

“Bond”:  A debt security (that is not a Loan) that is (a) issued by a
corporation, limited liability company, partnership or trust and (b) secured by
an interest on specified collateral.

 

“Book Value”:  “Book value” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(iv), adjusted (to the extent permitted under Treasury
Regulations Section 1.704-1(b)(2)(iv)(f)) as necessary to reflect the relative
economic interests of the beneficial owners of the Subordinated Securities (as
determined for U.S. federal income tax purposes).

 

“Bridge Loan”:  Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the Obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

 

“Business Day”:  Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Collateral Trustee or the Loan Agent is located
or, for any final payment of principal, in the relevant place of presentation.

 

“Calculation Agent”:  The meaning specified in Section 7.16.

 

“Cash”:  Such funds denominated in currency of the United States as at the time
shall be legal tender for payment of all public and private debts, including
funds standing to the credit of an Account.

 

“Cause”:  The meaning set forth in the Collateral Management Agreement.

 

“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended from time to time.

 

“Cayman FATCA Legislation”:  The Cayman Islands Tax Information Authority Law
(2018 Revision) together with regulations and guidance notes made pursuant to
such law.

 

“CCC Excess”:  The amount equal to the excess, if any, of the Aggregate
Principal Balance of all S&P CCC Collateral Obligations over an amount equal to
17.5% of the Collateral Principal Amount as of such date of determination;
provided that in determining which of the S&P CCC Collateral

 

9

--------------------------------------------------------------------------------



 

Obligations shall be included in the CCC Excess, the S&P CCC Collateral
Obligations with the lowest Market Value (expressed as a percentage of the
Principal Balance of such Collateral Obligations as of such date of
determination) shall be deemed to constitute such CCC Excess.

 

“Certificate of Authentication”:  The meaning specified in Section 2.1.

 

“Certificated Note”:  Any Certificated Secured Note.

 

“Certificated Secured Note”:  The meaning specified in Section 2.2(b)(iii).

 

“Certificated Security”:  The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Class”:  In the case of (i) the Secured Debt, all of the Secured Debt having
the same Interest Rate, Stated Maturity and class designation and (ii) the
Subordinated Securities, all of the Subordinated Securities.  With respect to
any exercise of voting rights, any Pari Passu Classes of Secured Debt that are
entitled to vote on a matter will vote together as a single Class, except as
expressly provided otherwise herein or in the Credit Agreement.  The Class A
Notes, the Class A-F Notes and the Class A Loans will be treated as a single
Class, except as expressly provided otherwise herein or in the Credit Agreement.

 

“Class A/B Coverage Tests”:  The Class A/B Overcollateralization Ratio Test and
the Class A/B Interest Coverage Test.

 

“Class A/B Interest Coverage Test”:  The Interest Coverage Test as applied with
respect to the Class A Debt and the Class B Notes.

 

“Class A/B Overcollateralization Ratio Test”:  The Overcollateralization Ratio
Test as applied with respect to the Class A Debt and the Class B Notes.

 

“Class A Debt”: Collectively, the Class A Notes, the Class A-F Notes and the
Class A Loans.

 

“Class A Lender”: Each lender party to the Credit Agreement from time to time.

 

“Class A Loans”: The Class A Senior Secured Floating Rate Loans incurred by the
Co-Issuers under the Credit Agreement.

 

“Class A Notes”:  The Class A Senior Secured Floating Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.

 

“Class A-F Notes”:  The Class A-F Senior Secured Fixed Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class B Notes”:  The Class B Senior Secured Floating Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.

 

“Class Break-even Default Rate”:  With respect to the Highest Ranking Class:

 

10

--------------------------------------------------------------------------------



 

(a)           prior to the S&P CDO Monitor Election Date, the rate equal to
(a) 0.185819 plus (b) the product of (x) 3.183051 and (y) the Weighted Average
Floating Spread plus (c) the product of (x) 1.188971 and (y) the Weighted
Average S&P Recovery Rate; or

 

(b)           on and after the S&P CDO Monitor Election Date, the maximum
percentage of defaults, at any time, that the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain, as determined through application of the
applicable S&P CDO Monitor chosen by the Collateral Manager in accordance with
this Indenture that is applicable to the portfolio of Collateral Obligations,
which, after giving effect to the assumptions on recoveries, defaults and timing
and to the Priority of Payments, will result in sufficient funds remaining for
the payment of such Class or Classes of Secured Debt in full. After the
Effective Date, S&P will provide the Collateral Manager with an input file that
incorporates the Class Break-even Default Rates for each S&P CDO Monitor
determined by the Collateral Manager (with notice to the Collateral
Administrator) pursuant to the definition of “S&P CDO Monitor.” After the S&P
CDO Monitor Election Date, S&P will provide the Collateral Manager with the
Class Break-even Default Rates for each S&P CDO Monitor input file based upon
the Weighted Average Floating Spread and the Weighted Average S&P Recovery Rate
to be associated with such S&P CDO Monitor input file as selected by the
Collateral Manager from Section 2 of Schedule 5 or any other Weighted Average
Floating Spread and Weighted Average S&P Recovery Rate selected by the
Collateral Manager from time to time.

 

“Class Default Differential”:  With respect to the Highest Ranking Class, the
rate calculated by subtracting the Class Scenario Default Rate at such time for
such Class of Secured Debt from (x) prior to the S&P CDO Monitor Election Date,
the Adjusted Class Break-even Default Rate or (y) on and after the S&P CDO
Monitor Election Date, the Class Break-even Default Rate, in each case, for such
Class of Secured Debt at such time.

 

“Class Scenario Default Rate”:  With respect to the Highest Ranking Class:

 

(a)           prior to the S&P CDO Monitor Election Date, the rate at such time
equal to (a) 0.329915 plus (b) the product of (x) 1.210322 and (y) the Expected
Portfolio Default Rate minus (c) the product of (x) 0.586627 and (y) the Default
Rate Dispersion plus (d)(x) 2.538684 divided by (y) the Obligor Diversity
Measure plus (e)(x) 0.216729 divided by (y) the Industry Diversity Measure plus
(f)(x) 0.0575539 divided by (y) the Regional Diversity Measure minus (g) the
product of (x) 0.0136662 and (y) the S&P Weighted Average Life; or

 

(b)           on and after the S&P CDO Monitor Election Date, an estimate of the
cumulative default rate for the Current Portfolio or the Proposed Portfolio, as
applicable, consistent with S&P’s initial rating of such Class or Classes of
Secured Debt, determined by application by the Collateral Manager and the
Collateral Administrator of the S&P CDO Monitor at such time.

 

“Clean-Up Call Redemption”:  A redemption of the Notes in accordance with
Section 9.8.

 

11

--------------------------------------------------------------------------------



 

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.

 

“Clearing Corporation”:  (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

 

“Clearing Corporation Security”:  Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation

 

and, if they are Certificated Securities in registered form, properly endorsed
to or registered in the name of the Clearing Corporation or such nominee.

 

“Clearstream”:  Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

“Closing Date”:  May 28, 2019.

 

“Closing Date Participation Interest”:  The participation interests acquired by
the Issuer pursuant to the Loan Sale Agreements on the Closing Date.

 

“Code”:  The United States Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.

 

“Co-Issued Debt”:   Collectively, the Co-Issued Notes and the Class A Loans.

 

“Co-Issued Notes”:  The Class A Notes, the Class A-F Notes and the Class B
Notes.

 

“Co-Issuer”:  Owl Rock CLO I, LLC, a limited liability company organized under
the laws of the State of Delaware, and any successor thereto.

 

“Collateral Administration Agreement”:  An agreement dated as of the Closing
Date among the Issuer, the Collateral Manager and the Collateral Administrator,
as amended from time to time in accordance with the terms thereof.

 

“Collateral Administrator”:  State Street, in its capacity as Collateral
Administrator under the Collateral Administration Agreement, and any successor
thereto.

 

“Collateral Interest Amount”:  As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, but including Interest Proceeds actually
received from Defaulted Obligations), in each case during the Collection Period
in which such date of determination occurs (or after such Collection Period but
on or prior to the related Payment Date if such Interest Proceeds would be
treated as Interest Proceeds with respect to such Collection Period).

 

“Collateral Management Agreement”:  The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms
thereof.

 

12

--------------------------------------------------------------------------------



 

“Collateral Management Fee”:  The fee payable to the Collateral Manager in
arrears on each Payment Date pursuant to Section 8(a) of the Collateral
Management Agreement and Section 11.1 of this Indenture, comprised of (x) the
Base Management Fee and (y) the Subordinated Management Fee.

 

“Collateral Manager”:  Owl Rock Capital Advisors LLC, a Delaware limited
liability company, until a successor Person shall have become the Collateral
Manager pursuant to the provisions of the Collateral Management Agreement, and
thereafter “Collateral Manager” shall mean such successor Person.

 

“Collateral Manager Standard”:  The meaning specified in the Collateral
Management Agreement.

 

“Collateral Obligation”:  A Senior Secured Loan, a First-Lien Last-Out Loan or a
Second Lien Loan (including, but not limited to, interests in such loans
acquired by way of a purchase or assignment) or a Participation Interest therein
that (x) as of the date the Issuer commits to purchase (or ORCC commits to
contribute to the Issuer) such obligation or (y) if a portion of the proceeds
from a prepayment of a Collateral Obligation are exchanged (other than in
connection with a restructuring of a Collateral Obligation due to financial
distress or for the purpose of avoiding a payment default) as consideration for
a new obligation, as of the date the Issuer commits to such exchange, such
obligation:

 

(i)            is Dollar denominated and is neither convertible by the issuer
thereof into, nor payable in, any other currency;

 

(ii)           is not (A) a Defaulted Obligation or (B) a Credit Risk
Obligation;

 

(iii)          is not a lease;

 

(iv)          if it is a Deferrable Obligation, it is a Permitted Deferrable
Obligation;

 

(v)           provides for a fixed amount of principal payable in Cash on
scheduled payment dates and/or at maturity and does not by its terms provide for
earlier amortization or prepayment at a price of less than par;

 

(vi)          does not constitute Margin Stock;

 

(vii)         gives rise only to payments that are not subject to withholding
tax, other than withholding tax as to which the Obligor must make additional
payments so that the net amount received by the Issuer after satisfaction of
such tax is the amount due to the Issuer before the imposition of any
withholding tax;

 

(viii)        has an S&P Rating;

 

(ix)          is not a debt obligation whose repayment is subject to substantial
non-credit related risk as determined by the Collateral Manager;

 

13

--------------------------------------------------------------------------------



 

(x)           except for Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations, is not an obligation pursuant to which any future
advances or payments to the borrower or the Obligor thereof may be required to
be made by the Issuer;

 

(xi)          does not have an “f”, “r”, “p”, “sf” or “t” subscript assigned by
S&P or, if such obligation is not rated by S&P, does not have an “sf” subscript
assigned by any other NRSRO;

 

(xii)         is not a repurchase obligation, a commodity forward contract, a
Bond, a High Yield Bond, a Zero Coupon Bond, an Unsecured Loan, a Bridge Loan, a
Commercial Real Estate Loan or a Structured Finance Obligation;

 

(xiii)        will not require the Issuer or the pool of Assets to be registered
as an investment company under the 1940 Act;

 

(xiv)        is not an Equity Security or by its terms convertible into or
exchangeable for an Equity Security;

 

(xv)         is not the subject of an Offer of exchange, or tender by its
issuer, for cash, securities or any other type of consideration other than a
Permitted Offer;

 

(xvi)        does not have an S&P Rating that is below “CCC-”;

 

(xvii)       does not mature after the earliest Stated Maturity of any Secured
Debt Outstanding;

 

(xviii)      other than in the case of a Fixed Rate Obligation, accrues interest
at a floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or Libor or (b) a similar interbank offered rate, commercial deposit
rate or any other index;

 

(xix)        is Registered;

 

(xx)         is not a Synthetic Security;

 

(xxi)        does not pay interest less frequently than semi-annually;

 

(xxii)       is not a letter of credit and does not support a letter of credit;

 

(xxiii)      is not an interest in a grantor trust;

 

(xxiv)     is purchased at a price at least equal to 65% of its Principal
Balance;

 

(xxv)      is not issued by an Obligor Domiciled in Greece, Italy, Portugal or
Spain;

 

(xxvi)     is issued by a Non-Emerging Market Obligor Domiciled in the United
States, Canada, a Group I Country, a Group II Country, a Group III Country or a
Tax Jurisdiction;

 

14

--------------------------------------------------------------------------------



 

(xxvii)    is an Eligible Asset;

 

(xxviii)   is not a warrant and does not have attached equity warrants;

 

(xxix)     is not a participation interest in a Participation Interest;

 

(xxx)      is issued by an Obligor with a most-recently calculated EBITDA
(calculated in accordance with the Underlying Documents) of at least
U.S.$5,000,000;

 

(xxxi)     is not an obligation of a Portfolio Company;

 

(xxxii)    if it is a First-Lien Last-Out Loan it is not a Cov-Lite Loan; and

 

(xxxiii)   if it is a Cov-Lite Loan (x) it is not a First-Lien Last-Out Loan and
(y) the Obligor with respect to such Cov-Lite Loan has a most recently
calculated EBITDA (calculated in accordance with the Underlying Documents) of at
least U.S.$40,000,000.

 

“Collateral Principal Amount”:  As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations except as otherwise expressly set forth herein) and
(b) without duplication, the amounts on deposit in any Account (including
Eligible Investments therein) representing Principal Proceeds; provided that for
purposes of calculating the Concentration Limitations and the CCC Excess,
Defaulted Obligations shall be included in the Collateral Principal Amount with
a principal balance equal to the Defaulted Obligation Balance thereof.

 

“Collateral Quality Test”:  A test satisfied as of the Effective Date and any
other date thereafter on which such test is required to be determined hereunder
if, in the aggregate, the Collateral Obligations owned (or in relation to a
proposed purchase of a Collateral Obligation,  both owned and proposed to be
owned) by the Issuer satisfy each of the tests set forth below (or, after the
Effective Date, if any such test is not satisfied at the time of reinvestment,
the level of compliance with such test is maintained or improved as described in
the Investment Criteria):

 

(i)            the S&P CDO Monitor Test;

 

(ii)           at any time on or after the S&P CDO Monitor Election Date, the
Minimum Weighted Average S&P Recovery Rate Test; and

 

(iii)     the Weighted Average Life Test.

 

“Collateral Trustee”:  As defined in the first sentence of this Indenture.

 

“Collection Account”:  The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

 

“Collection Period”:  (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the date
that is 10 Business Days  prior to the first Payment Date; and (ii) with respect
to any other Payment Date, the period commencing on the day immediately
following the prior Collection Period and ending (a) in the

 

15

--------------------------------------------------------------------------------



 

case of the final Collection Period preceding the latest Stated Maturity of any
Class of Secured Debt, on the day of such Stated Maturity, (b) in the case of
the final Collection Period preceding an Optional Redemption, Tax Redemption or
Clean-Up Call Redemption in whole of the Secured Debt, or an Optional
Subordinated Security Redemption on the Redemption Date and (c) in any other
case, at the close of business on the date that is 10 Business Days prior to
such Payment Date.

 

“Commercial Real Estate Loan”:  Any Loan for which the underlying collateral
consists primarily of real property owned by the Obligor and is evidenced by a
note or other evidence of indebtedness.

 

“Concentration Limitations”:  Limitations satisfied on each Measurement Date on
or after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, owned and proposed to be owned) by the
Issuer comply with all of the requirements set forth below (or in relation to a
proposed purchase after the Effective Date, if any such requirement is not
satisfied, the level of compliance with such requirement is maintained or
improved after giving effect to the purchase), calculated in each case as
required by Section 1.3 herein:

 

(i)            not less than 95.0% of the Collateral Principal Amount may
consist of Senior Secured Loans and Eligible Investments;

 

(ii)           not more than 3.0% of the Collateral Principal Amount may consist
of obligations issued by a single Obligor and its Affiliates, except that,
without duplication, (x) Collateral Obligations issued by up to five
(5) Obligors and their respective Affiliates may each constitute up to 4.0% of
the Collateral Principal Amount and (y) not more than 2.0% of the Collateral
Principal Amount may consist of First-Lien Last Out Loans and Second Lien Loans
issued by a single Obligor and its Affiliates; provided, that one obligor shall
not be considered an Affiliate of another obligor solely because they are
controlled by the same financial sponsor;

 

(iii)          not more than 17.5% of the Collateral Principal Amount may
consist of Collateral Obligations with an S&P Rating of “CCC+” or below (other
than a Defaulted Obligation);

 

(iv)          not more than 5.0% of the Collateral Principal Amount may consist
of Fixed Rate Obligations;

 

(v)           not more than 5.0% of the Collateral Principal Amount may consist
of Current Pay Obligations;

 

(vi)          not more than 10.0% of the Collateral Principal Amount may
consist, in the aggregate, of unfunded commitments under Delayed Drawdown
Collateral Obligations and unfunded and funded commitments under Revolving
Collateral Obligations;

 

(vii)         (a) excluding, prior to the first Payment Date, any Closing Date
Participation Interests, not more than 10% of the Collateral Principal Amount
may

 

16

--------------------------------------------------------------------------------



 

consist of Participation Interests and (b) excluding any Closing Date
Participation Interests, the Third Party Credit Exposure Limits may not be
exceeded with respect to any such Participation Interest;

 

(viii)        not more than 10% of the Collateral Principal Amount may have an
S&P Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of the
definition of the term “S&P Rating”;

 

(ix)          not more than the percentage listed below of the Collateral
Principal Amount may be issued by Obligors Domiciled in the country or countries
set forth opposite such percentage:

 

% Limit

 

Country or Countries

 

 

 

15%

 

All countries (in the aggregate) other than the United States;

 

 

 

10%

 

Canada;

 

 

 

10%

 

all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

 

 

 

5%

 

any individual Group I Country;

 

 

 

2.5%

 

all Group II Countries in the aggregate;

 

 

 

2.5%

 

any individual Group II Country;

 

 

 

2%

 

all Group III Countries in the aggregate; and

 

 

 

2.5%

 

all Tax Jurisdictions in the aggregate.

 

(x)           not more than 12.5% of the Collateral Principal Amount may consist
of Collateral Obligations that are issued by Obligors that belong to any single
S&P Industry Classification, except that the largest and the second-largest S&P
Industry Classifications may each represent up to 15% of the Collateral
Principal Amount;

 

(xi)          not more than 10% of the Collateral Principal Amount may consist
of Collateral Obligations that pay interest at least semi-annually, but less
frequently than quarterly;

 

(xii)         not more than 5.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are Permitted Deferrable Obligations;

 

(xiii)        not more than 5.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are First-Lien Last-Out Loans or Second Lien
Loans, collectively;

 

17

--------------------------------------------------------------------------------



 

(xiv)        not more than 10% of the Collateral Principal Amount may consist of
Cov-Lite Loans;

 

(xv)         not more than 5.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are DIP Collateral Obligations; and

 

(xvi)        not more than 10% of the Collateral Principal Amount may consist of
Collateral Obligations with respect to which the related Obligor had, at the
time the Issuer committed to purchase such Collateral Obligation, an EBITDA as
most recently calculated (in accordance with the Underlying Documents ) of less
than U.S.$15,000,000.

 

“Confidential Information”:  The meaning specified in Section 14.15(b).

 

“Controlling Class”:  The Class A Debt so long as any Class A Debt is
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; and then the Subordinated Securities.

 

“Conversion Option”: The option of a Converting Lender to convert all or a
portion of its Class A Loans into an equivalent principal amount of Class A
Notes pursuant to the Credit Agreement and this Indenture.

 

“Converting Lender”: A Class A Lender that exercises a Conversion Option.

 

“Co-Placement Agent”: SG Americas Securities, LLC, in its capacity as the
Co-Placement Agent of the Secured Debt under the Placement Agreement.

 

“Corporate Trust Office”:  The principal corporate trust office of the
Collateral Trustee at which this Indenture is administered, currently located at
State Street Bank and Trust Company, 1 Iron Street Boston, Massachusetts 02210
Attention: Structured Credit and Analytics
Ref:  Owl Rock CLO I, Ltd., or such other address as the Collateral Trustee may
designate from time to time by notice to the Holders, the Collateral Manager and
the Issuer or the principal corporate trust office of any successor Collateral
Trustee.

 

“Cov-Lite Loan”:  A Collateral Obligation the Underlying Documents for which do
not (i) contain any financial covenants or (ii) require the Obligor thereunder
to comply with any Maintenance Covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Underlying
Documents); provided that, notwithstanding the foregoing, a Collateral
Obligation shall be deemed for all purposes (other than the S&P Recovery Rate
for such Collateral Obligation) not to be a Cov-Lite Loan if the Underlying
Documents for such Collateral Obligation contain a cross-default or cross
acceleration provision to, or such Collateral Obligation is pari passu with,
another loan, debt obligation or credit facility of the underlying Obligor that
contains one or more Maintenance Covenants.

 

“Coverage Tests”:  The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied to each specified Class or Classes of Secured
Debt.

 

18

--------------------------------------------------------------------------------



 

“Credit Agreement”: The Credit Agreement, dated as of the date hereof, among the
Issuer, as borrower, the Co-Issuer, as co-borrower, the Loan Agent, the
Collateral Trustee and the lenders party thereto, as amended from time to time
in accordance with its terms.

 

“Credit Improved Criteria”:  The criteria that will be met if, with respect to
any Collateral Obligation, any of the following occur:

 

(a)           such Collateral Obligation has experienced a reduction in its
spread over LIBOR or other reference rate of 10% or more compared to the spread
in effect as of the date of purchase by the Issuer of such Collateral
Obligation; or

 

(b)           such Collateral Obligation has a Market Value above the higher of
(i) par and (ii) the initial purchase price paid by the Issuer for such
Collateral Obligation.

 

“Credit Improved Obligation”:  Any Collateral Obligation which, in the judgment
of the Collateral Manager (which may not be called into question due to
subsequent events or investment determinations made by the Collateral Manager
for its other clients or investment vehicles managed by the Collateral Manager),
has improved in credit quality after it was acquired by the Issuer; provided,
that during a Restricted Trading Period, a Collateral Obligation will qualify as
a Credit Improved Obligation only if (i) it has been upgraded by S&P at least
one rating sub-category (which rating may include a credit estimate) or has been
placed and remains on a credit watch with positive implication by S&P since it
was acquired by the Issuer, (ii) the Credit Improved Criteria are satisfied with
respect to such Collateral Obligation or (iii) a Majority of the Controlling
Class consents to treat such Collateral Obligation as a Credit Improved
Obligation..

 

“Credit Risk Criteria”:  The criteria that will be met if, with respect to any
Collateral Obligation, any of the following occur:

 

(a)           the spread over LIBOR or other reference rate for such Collateral
Obligation has been increased since the date of purchase by the Issuer by
(A) 0.25% or more (in the case of a Collateral Obligation with a spread over the
applicable reference rate selected by the Collateral Manager in the exercise of
its reasonable business judgment (prior to such increase) less than or equal to
2%), (B) 0.375% or more (in the case of a Collateral Obligation with a spread
over the applicable reference rate selected by the Collateral Manager in the
exercise of its reasonable business judgment (prior to such increase) greater
than 2% but less than or equal to 4%) or (C) 0.5% or more (in the case of a
Collateral Obligation with a spread over the applicable reference rate selected
by the Collateral Manager in the exercise of its reasonable business judgment
(prior to such increase) greater than 4%) due, in each case, to a deterioration
in the related Obligor’s financial ratios or financial results in accordance
with the Underlying Documents relating to such Collateral Obligation; or

 

(b)           the Market Value of such Collateral Obligation has decreased by at
least 2.5% of the price paid by the Issuer for such Collateral Obligation due to
a deterioration in the related Obligor’s financial ratios or financial results
in accordance with the Underlying Documents relating to such Collateral
Obligation.

 

19

--------------------------------------------------------------------------------



 

“Credit Risk Obligation”:  Any Collateral Obligation that, in the judgment of
the Collateral Manager (which may not be called into question due to subsequent
events or investment determinations made by the Collateral Manager for its other
clients or investment vehicles managed by the Collateral Manager),  has a
material risk of declining in credit quality or price; provided, that during a
Restricted Trading Period, a Collateral Obligation will qualify as a Credit Risk
Obligation for purposes of sales of Collateral Obligations only if (i) such
Collateral Obligation has been downgraded by S&P at least one rating
sub-category (which rating may include a credit estimate) or has been placed and
remains on a credit watch with negative implication by S&P since it was acquired
by the Issuer, (ii) the Credit Risk Criteria are satisfied with respect to such
Collateral Obligation or (iii) a Majority of the Controlling Class consents to
treat such Collateral Obligation as a Credit Risk Obligation.

 

“CRS”:  The OECD Standard for Automatic Exchange of Financial Account
Information — Common Reporting Standard, as amended from time to time, including
any implementing legislation or related regulations or guidance notes.

 

“Current Pay Obligation”:  Any Collateral Obligation that would otherwise be
treated as a Defaulted Obligation but as to which no payments are due and
payable that are unpaid and with respect to which the Collateral Manager has
certified to the Collateral Trustee (with a copy to the Collateral
Administrator) in writing that it believes, in its reasonable business judgment,
that the Obligor of such Collateral Obligation (a) is current on all interest
payments, principal payments and other amounts due and payable thereunder and
will continue to make scheduled payments of interest thereon and will pay the
principal thereof and all other amounts due and payable thereunder by maturity
or as otherwise contractually due, (b) if the Obligor is subject to a bankruptcy
proceeding, it has been the subject of an order of a bankruptcy court that
permits it to make the scheduled payments on such Collateral Obligation and all
interest payments, principal payments and other amounts due and payable
thereunder have been paid in Cash when due and (c) the Collateral Obligation has
a Market Value of at least 80% of its par value (Market Value being determined,
solely for the purposes of clause (c), without taking into consideration clause
(iii) of the definition of the term “Market Value”).

 

“Current Portfolio”:  At any time, the portfolio of Collateral Obligations and
Cash and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable), then held by the Issuer.

 

“Custodial Account”:  The custodial account established pursuant to
Section 10.3(b).

 

“Custodian”:  The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

“Cut-Off Date”:  Each date on or after the Closing Date on which a Collateral
Obligation is transferred to the Issuer.

 

“Debt”: The Secured Debt.

 

20

--------------------------------------------------------------------------------



 

“Debt Interest Amount”:  With respect to any Class of Secured Debt and Any
Payment Date, the amount of interest for the related interest accrual Period
payable in respect of each U.S.$100,000 of outstanding principal amount of such
Class of Secured Debt.

 

“Debt Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i) to the payment pro rata and pari passu of principal of the Class A Notes
until the Class A Notes have been paid in full, the Class A-F Notes until the
Class A-F Notes have been paid in full and the Class A Loans, until the Class A
Loans have been paid in full; and

 

(ii) to the payment of principal of the Class B Notes, until the Class B Notes
have been paid in full;

 

provided that, in connection with any Tax Redemption, Optional Redemption or
Clean-Up Call Redemption, holders of 100% of the Aggregate Outstanding Amount of
any Class of Secured Debt may elect to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class of Secured
Debt.

 

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

 

“Default Rate Dispersion”:  As of any date of determination, the number obtained
by (a) summing the products for each Collateral Obligation (other than Defaulted
Obligations) of (i) the absolute value of (x) the S&P Default Rate of such
Collateral Obligation minus (y) the Expected Portfolio Default Rate by (ii) the
outstanding principal balance at such time of such Collateral Obligation and
(b) dividing such sum by the aggregate outstanding principal balance on such
date of all Collateral Obligations (other than Defaulted Obligations).

 

“Defaulted Obligation”:  Any Collateral Obligation included in the Assets as to
which:

 

(a)           a default as to the payment of principal and/or interest has
occurred and is continuing with respect to such Collateral Obligation (without
regard to any grace period applicable thereto (except as otherwise provided in
this clause (a)), or waiver or forbearance thereof, after the passage (in the
case of a default that in the Collateral Manager’s judgment, as certified to the
Collateral Trustee in writing, is not due to credit-related causes) of five
(5) Business Days or seven calendar days, whichever is greater, but in no case
beyond the passage of any grace period applicable thereto);

 

(b)           the Collateral Manager has knowledge of a default as to the
payment of principal and/or interest has occurred and is continuing on another
debt obligation of the same Obligor which is senior or pari passu in right of
payment to such Collateral Obligation (without regard to any grace period
applicable thereto (except as otherwise provided in this clause (b)), or waiver
or forbearance thereof, after the passage (in the case of a default that in the
Collateral Manager’s judgment, as certified to the Collateral Trustee in
writing, is not due to credit-related causes) of three (3) Business Days or five
calendar days, whichever is greater, but in no case beyond the passage of any
grace period applicable thereto and holders of such other debt obligation of the
same issuer

 

21

--------------------------------------------------------------------------------



 

have accelerated the maturity of all or a portion of such other debt obligation;
provided that both the Collateral Obligation and such other debt obligation are
full recourse obligations of the applicable Obligor or secured by the same
collateral);

 

(c)           other than in the case of DIP Collateral Obligations, the Obligor
or others have instituted proceedings to have the Obligor adjudicated as
bankrupt or insolvent or placed into receivership and such proceedings have not
been stayed or dismissed or such Obligor has filed for protection under Chapter
11 of the Bankruptcy Code;

 

(d)           such Collateral Obligation has an S&P Rating of “SD” or “CC” or
lower or had such rating before such rating was withdrawn;

 

(e)           such Collateral Obligation is junior or pari passu in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor which has an S&P Rating of “SD” or “CC” or lower
or had such rating before such rating was withdrawn; provided that both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor or secured by the same collateral;

 

(f)            the Collateral Manager has received notice or a Responsible
Officer thereof has actual knowledge that a default has occurred under the
Underlying Documents and any applicable grace period has expired and the holders
of such Collateral Obligation have accelerated the repayment of the Collateral
Obligation (but only until such acceleration has been rescinded) in the manner
provided in the Underlying Documents;

 

(g)           the Collateral Manager has in its reasonable commercial judgment
otherwise declared such debt obligation to be a “Defaulted Obligation”;

 

(h)           such Collateral Obligation is a Participation Interest with
respect to which the Selling Institution has defaulted in any respect in the
performance of any of its payment obligations under the Participation Interest;

 

(i)            such Collateral Obligation is a Participation Interest in a Loan
that would, if such Loan were a Collateral Obligation, constitute a “Defaulted
Obligation” or with respect to which the Selling Institution has an S&P Rating
of “SD” or “CC” or lower or had such rating before such rating was withdrawn;

 

(j)            such Collateral Obligation is a Deferring Obligation; or

 

(k)           such Collateral Obligation has, since the date it was acquired by
the Issuer, become subject to an amendment, waiver or modification that had the
effect of reducing the principal amount of such Collateral Obligation;

 

provided that a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) above if such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Loan) is
a Current Pay Obligation; provided that the Aggregate Principal

 

22

--------------------------------------------------------------------------------



 

Balance of Current Pay Obligations exceeding 7.5% of the Collateral Principal
Amount will be treated as Defaulted Obligations.

 

Notwithstanding anything in this Indenture to the contrary, the Collateral
Manager shall give the Collateral Trustee prompt written notice should any
Collateral Obligation become a Defaulted Obligation. Until so notified or until
a Trust Officer obtains actual knowledge that a Collateral Obligation has become
a Defaulted Obligation, the Collateral Trustee shall not be deemed to have any
notice or knowledge that a Collateral Obligation has become a Defaulted
Obligation. Notwithstanding the foregoing, the Collateral Trustee shall remain
obligated to perform its duties set forth in and in accordance with Section 6.13
hereof.

 

“Defaulted Obligation Balance”:  For any Defaulted Obligation or Long Dated
Obligation, the S&P Collateral Value of such Defaulted Obligation or Long Dated
Obligation; provided (x) that the Defaulted Obligation Balance will be zero if
the Issuer has owned such Defaulted Obligation or Long Dated Obligation for more
than three years after its default date or modification or amendment date (in
the case of Long Dated Obligations) and (y) solely with respect to Long Dated
Obligations, the Defaulted Obligation Balance for any portion of Long Dated
Obligations in excess of 5% of the Collateral Principal Amount will be treated
as an Equity Security for all purposes under this Indenture.

 

“Deferrable Obligation”:  A Collateral Obligation (including any Permitted
Deferrable Obligation) that by its terms permits the deferral or capitalization
of payment of accrued, unpaid interest.

 

“Deferred Subordinated Management Fee”:  The amount of the Subordinated
Management Fee deferred on a Payment Date for any reason (including a voluntary
deferral). Any portion of such amount that is not paid on a Payment Date for any
reason other than a voluntary deferral shall accrue interest at a rate per annum
equal to LIBOR for the period beginning on the first Payment Date on which the
Subordinated Management Fee was due (and not paid) through the Payment Date on
which the Deferred Subordinated Management Fee (including accrued interest) is
paid.

 

“Deferring Obligation”:  A Deferrable Obligation (other than a Permitted
Deferrable Obligation) that is deferring the payment of the cash interest due
thereon and has been so deferring the payment of such cash interest due thereon
(i) with respect to Collateral Obligations that have an S&P Rating of at least
“BBB-”, for the shorter of two consecutive accrual periods or one year, and
(ii) with respect to Collateral Obligations that have an S&P Rating of “BB+” or
below, for the shorter of one accrual period or six consecutive months, which
deferred capitalized interest has not, as of the date of determination, been
paid in Cash.

 

“Delayed Drawdown Collateral Obligation”:  A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Documents relating thereto, (b) specifies a maximum amount
that can be borrowed on one or more fixed borrowing dates, and (c) does not
permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

 

23

--------------------------------------------------------------------------------



 

“Deliver” or “Delivered” or “Delivery”:  The taking of the following steps:

 

(i)            in the case of each Certificated Security (other than a Clearing
Corporation Security), Instrument and Participation Interest in which the
underlying loan is represented by an Instrument,

 

(a)           causing the delivery of such Certificated Security or Instrument
to the Custodian by registering the same in the name of the Custodian or its
affiliated nominee or by endorsing the same to the Custodian or in blank;

 

(b)           causing the Custodian to indicate continuously on its books and
records that such Certificated Security or Instrument is credited to the
applicable Account; and

 

(c)           causing the Custodian to maintain continuous possession of such
Certificated Security or Instrument;

 

(ii)           in the case of each Uncertificated Security (other than a
Clearing Corporation Security),

 

(a)           causing such Uncertificated Security to be continuously registered
on the books of the issuer thereof to the Custodian; and

 

(b)           causing the Custodian to indicate continuously on its books and
records that such Uncertificated Security is credited to the applicable Account;

 

(iii)          in the case of each Clearing Corporation Security,

 

(a)           causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to the securities account of the Custodian, and

 

(b)           causing the Custodian to indicate continuously on its books and
records that such Clearing Corporation Security is credited to the applicable
Account;

 

(iv)          in the case of each security issued or guaranteed by the United
States or agency or instrumentality thereof and that is maintained in book-entry
records of a Federal Reserve Bank (“FRB”) (each such security, a “Government
Security”),

 

(a)           causing the creation of a Security Entitlement to such Government
Security by the credit of such Government Security to the securities account of
the Custodian at such FRB, and

 

(b)           causing the Custodian to indicate continuously on its books and
records that such Government Security is credited to the applicable Account;

 

(v)           in the case of each Security Entitlement not governed by clauses
(i) through (iv) above,

 

24

--------------------------------------------------------------------------------



 

(a)           causing a Securities Intermediary (x) to indicate on its books and
records that the underlying Financial Asset has been credited to the Custodian’s
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquire the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian’s
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary’s
securities account,

 

(b)           causing such Securities Intermediary to make entries on its books
and records continuously identifying such Security Entitlement as belonging to
the Custodian and continuously indicating on its books and records that such
Security Entitlement is credited to the Custodian’s securities account, and

 

(c)           causing the Custodian to indicate continuously on its books and
records that such Security Entitlement (or all rights and property of the
Custodian representing such Security Entitlement) is credited to the applicable
Account;

 

(vi)          in the case of Cash or Money,

 

(a)           causing the delivery of such Cash or Money to the Collateral
Trustee for credit to the applicable Account or to the Custodian,

 

(b)           if delivered to the Custodian, causing the Custodian to treat such
Cash or Money as a Financial Asset causing the Custodian to deposit such Cash or
Money to a deposit account over which the Custodian has control (within the
meaning of Section 9-104 of the UCC), and

 

(c)           causing the Collateral Trustee or the Custodian, as the case may
be, to indicate continuously on its books and records that such Cash or Money is
credited to the applicable Account; and

 

(vii)         in the case of each general intangible (including any
Participation Interest in which neither the Participation Interest nor the
underlying loan is represented by an Instrument),

 

(a)           causing the filing of a Financing Statement in the office of the
Recorder of Deeds of the District of Columbia, Washington, D.C.; and

 

(b)           taking such other action as may be necessary under the laws of the
Cayman Islands in order to ensure that the Collateral Trustee has a perfected
security interest therein and obtaining any necessary consent to the security
interest of the Collateral Trustee thereunder.

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Documents relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

 

25

--------------------------------------------------------------------------------



 

“Designated Base Rate”: The reference or base rate proposed, recognized or
acknowledged as being an industry standard for leveraged loans (which
recognition may be in the form of a press release, a member announcement, a
member advice, letter, protocol, publication of standard terms or otherwise) by
the LSTA or the ARRC, which shall include a Base Rate Modifier recognized or
acknowledged by either of such organizations.

 

“Determination Date”:  the date that is 10 Business Days prior to each Payment
Date.

 

“DIP Collateral Obligation”:  A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

 

“Discount Obligation”:  Any Collateral Obligation forming part of the Assets
which was purchased (as determined without averaging prices of purchases on
different dates) for less than (a) 85.0% of its Principal Balance, if such
Collateral Obligation has an S&P Rating lower than “B-”, or (b) 80.0% of its
Principal Balance, if such Collateral Obligation has an S&P Rating of “B-” or
higher; provided that: (x) such Collateral Obligation shall cease to be a
Discount Obligation at such time as the Market Value (expressed as a percentage
of the par amount of such Collateral Obligation) determined for such Collateral
Obligation on each day during any period of 30 consecutive days since the
acquisition by the Issuer of such Collateral Obligation, equals or exceeds 90%
on each such day.

 

“Dissolution Expenses”:  The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Assets and the dissolution of the Issuers, as reasonably calculated by the
Collateral Manager or the Issuer, based in part on expenses incurred or
anticipated by the Collateral Trustee and reported to the Collateral Manager or
the Issuer.

 

“Distribution Report”:  The meaning specified in Section 10.7(b).

 

“Diversity Score”:  A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 6 hereto.

 

“Dodd-Frank Act”:  The Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010.

 

“Dollar” or “U.S.$”:  A dollar or other equivalent unit in such coin or currency
of the United States as at the time shall be legal tender for all debts, public
and private.

 

“Domicile” or “Domiciled”:  With respect to any Obligor with respect to a
Collateral Obligation:

 

(a)           except as provided in clauses (b) and (c)  below, its country of
organization;

 

(b)           if it is organized in a Tax Jurisdiction, each of such
jurisdiction and the country in which, in the Collateral Manager’s good faith
estimate, a substantial portion of its operations are located or from which a
substantial portion of its

 

26

--------------------------------------------------------------------------------



 

revenue is derived, in each case directly or through subsidiaries (which shall
be any jurisdiction and country known at the time of designation by the
Collateral Manager to be the source of the majority of revenues, if any, of such
Obligor); or

 

(c)                                  if its payment obligations in respect of
such Collateral Obligation are guaranteed by a person or entity that is
organized in the United States or Canada, then the United States or Canada.

 

“DTC”:  The Depository Trust Company, its nominees, and their respective
successors.

 

“Due Date”:  Each date on which any payment is due on an Asset in accordance
with its terms.

 

“EBA”:  The European Banking Authority (including any successor or replacement
organization thereto).

 

“Effective Date”:  The earlier to occur of (i) August 20, 2019 and (ii) the
first date on which the Collateral Manager certifies to the Collateral Trustee
and the Collateral Administrator that the Target Initial Par Condition has been
satisfied.

 

“Effective Date Report”:  The meaning specified in Section 7.18(c).

 

“Effective Date S&P CDO Monitor Assumptions”:  If the S&P CDO Monitor Election
Date has not occurred prior to the Effective Date, then, for purposes of
determining compliance with the S&P CDO Monitor Test in connection with the
Effective Date S&P Conditions, the following rules of construction: (a) the
Adjusted Class Break-even Default Rate will be calculated by excluding from the
Collateral Principal Amount any amounts in the Ramp-Up Account designated as
Interest Proceeds after the Effective Date as described Section 10.3(c) and
(b) notwithstanding the definition thereof, the Aggregate Funded Spread of the
Collateral Obligations will be calculated without taking into account any
applicable “floor” rate specified in the related underlying instruments.

 

“Effective Date S&P Conditions”:  The conditions that are satisfied if (A) in
connection with the Effective Date, the S&P CDO Monitor is being calculated in
accordance with the Effective Date S&P CDO Monitor Assumptions, (B) the
Collateral Manager (on behalf of the Issuer) certifies to S&P that, as of the
Effective Date, the S&P CDO Monitor Test and the Target Initial Par Condition
are satisfied and (C) the Issuer causes the Collateral Manager to make available
to S&P (i) the Effective Date Report showing satisfaction of the S&P CDO Monitor
Test and the Target Initial Par Condition and (ii) the Excel Default Model Input
File.

 

“Effective Date Tested Items”:  Each component test (other than the S&P CDO
Monitor Test) of the Collateral Quality Test, the Overcollateralization Ratio
Tests, the Concentration Limitations and the Target Initial Par Condition.

 

“EIOPA”:  The European Insurance and Occupational Pensions Authority (including
any successor or replacement organization thereto).

 

27

--------------------------------------------------------------------------------



 

“Eligible Assets”:  Financial assets, either fixed or revolving, that by their
terms convert into Cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
security holders.

 

“Eligible Institution”: The meaning specified in Section 10.1.

 

“Eligible Investment Required Ratings”:  A long-term debt rating of at least
“A+” by S&P or a long-term debt rating of at least “A” by S&P and a short-term
debt rating of at least “A-1” by S&P.

 

“Eligible Investments”:  Either (a) Cash or (b) any Dollar investment that, at
the time it is Delivered (directly or through an intermediary or bailee), is one
or more of the following obligations or securities:

 

(i)            direct obligations of, and obligations the timely payment of
principal and interest on which is fully and expressly guaranteed by, the United
States or any agency or instrumentality of the United States the obligations of
which are expressly backed by the full faith and credit of the United States and
which obligations of such agency or instrumentality satisfy the Eligible
Investment Required Ratings;

 

(ii)           (A) demand and time deposits in, certificates of deposit of,
trust accounts with, bankers’ acceptances issued by, or federal funds sold by
any depository institution or trust company incorporated under the laws of the
United States (including the Bank) or any state thereof and subject to
supervision and examination by federal and/or state banking authorities, in each
case payable within 183 days of issuance, so long as the commercial paper and/or
the debt obligations of such depository institution or trust company (or, in the
case of the principal depository institution in a holding company system, the
commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings or (B) demand or time deposits that are
covered by an extended Federal Deposit Insurance Corporation (“FDIC”) insurance
program where 100% of the deposits are insured by the FDIC, which is backed by
the full faith and credit of the United States, so long as the commercial paper
and/or the debt obligations of such depository institution or trust company (or,
in the case of the principal depository institution in a holding company system,
the commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

(iii)          commercial paper (excluding extendible commercial paper or
asset-backed commercial paper) which satisfies the Eligible Investment Required
Ratings; and

 

(iv)          shares or other securities of registered money market funds which
funds have, at all times, credit ratings of “AAAm” by S&P and the highest credit
rating assigned by another NRSRO (excluding S&P);

 

provided that (A) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (iv) above, as mature (or are

 

28

--------------------------------------------------------------------------------



 

putable at par to the issuer thereof) no later than the earlier of 60 days and
the Business Day prior to the next Payment Date (unless such Eligible
Investments are issued by the Collateral Trustee in its capacity as a banking
institution, in which case such Eligible Investments may mature on such Payment
Date), (B) Eligible Investments may not include any investments not treated as
“cash equivalents” for purposes of Section   .10(c)(8)(iii)(A) of the
regulations implementing the Volcker Rule in accordance with any applicable
interpretive guidance thereunder, (C) none of the foregoing obligations shall
constitute Eligible Investments if (a) all, or substantially all, of the
remaining amounts payable thereunder consist of interest and not principal
payments or (b) such obligation or security has an “f,” “r,” “p,” “sf” or “t”
subscript assigned by S&P and (D) Eligible Investments cannot have payments that
are subject to withholding tax if owned by the Issuer unless the issuer or
obligor or other Person (and guarantor, if any) is required to make “gross-up”
payments that cover the full amount of any such withholding taxes. The
Collateral Trustee shall not be responsible for determining or overseeing
compliance with the foregoing. Eligible Investments may include, without
limitation, those investments for which the Bank or the Collateral Trustee or an
Affiliate of the Bank or the Collateral Trustee is the obligor or depository
institution, or provides services and receives compensation subject to the
proviso in the second preceding sentence.

 

“Enforcement Event”:  The meaning specified in Section 11.1(a)(iv).

 

“Entitlement Order”:  The meaning specified in Section 8-102(a)(8) of the UCC.

 

“Equity Security”:  Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security or other obligation that is not a
Collateral Obligation or an Eligible Investment; provided, however, for the
purposes hereof, that the Issuer’s ownership interests in the Co-Issuer shall
not constitute Equity Securities; it being understood that Equity Securities may
not be purchased by the Issuer but may be received by the Issuer in exchange for
a Collateral Obligation or a portion thereof in connection with an insolvency,
bankruptcy, reorganization, debt restructuring or workout of the Obligor
thereof.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Restricted Securities”:  The Subordinated Securities.

 

“ESMA”:  the European Securities and Markets Authority (including any successor
or replacement organization thereto).

 

“EU Risk Retention Requirements”: Collectively, the EU Securitization Regulation
together with any implementing laws or regulations in force in any Member State
of the European Union as of the Closing Date, any relevant regulatory and/or
implementing technical standards adopted by the European Commission in relation
thereto, any relevant regulatory and/or implementing technical standards
applicable in relation thereto pursuant to any transitional arrangements made
pursuant to the EU Securitization Regulation, and, in each case, any relevant
guidance published in relation thereto by the European Banking Authority or the

 

29

--------------------------------------------------------------------------------



 

European Securities and Markets Authority (or, in either case, any predecessor
authority) or by the European Commission.

 

“European Supervisory Authorities”: Collectively, the EBA, ESMA and EIOPA.

 

“EU Securitization Regulation”:  Regulation (EU) 2017/2402 of the European
Parliament and of the Council of December 12, 2017.

 

“EU Securitization Laws”:  The EU Securitization Regulation together with any
relevant implementing and/or regulatory technical standard as well as guidance
published in relation thereto by the European Supervisory Authorities as of the
Closing Date.

 

“Euroclear”:  Euroclear Bank S.A./N.V.

 

“Event of Default”:  The meaning specified in Section 5.1.

 

“Excel Default Model Input File”:  An electronic spreadsheet file in Microsoft
Excel format to be provided to S&P, as shall be agreed to by the Collateral
Administrator, the Collateral Manager and S&P and which file shall include the
following information (if available) with respect to each Collateral
Obligation:  (a) the name of the issuer thereof, the country of domicile of the
issuer thereof and the particular issue held by the Issuer, (b) the CUSIP, LoanX
ID or other applicable identification number associated with such Collateral
Obligation, (c) the par value of such Collateral Obligation, (d) the type of
issue (including, by way of example, whether such Collateral Obligation is a
Senior Secured Loan, Second Lien Loan, Cov-Lite Loan, First-Lien Last-Out
Loan, etc.), using such abbreviations as may be selected by the Collateral
Administrator, (e) a description of the index or other applicable benchmark upon
which the interest payable on such Collateral Obligation is based (including, by
way of example, fixed rate, step-up rate, zero coupon and LIBOR) and whether
such Collateral Obligation is a LIBOR Floor Obligation and the specified “floor”
rate per annum related thereto, (f) the coupon (in the case of a Collateral
Obligation which bears interest at a fixed rate) or the spread over the
applicable index (in the case of a Collateral Obligation which bears interest at
a floating rate), (g) the S&P Industry Classification for such Collateral
Obligation, (h) the stated maturity of such Collateral Obligation, (i) the S&P
Rating of such Collateral Obligation or the issuer thereof, as applicable, (j) 
the trade date and settlement date of each Collateral Obligation, (k) in the
case of any purchase which has not settled, the purchase price thereof, and
(l) such other information as the Collateral Administrator may determine to
include in such file.  In addition, such file shall include a description of any
Balance of Cash and other Eligible Investments.  In respect of the file provided
to S&P in connection with the Issuer’s request to S&P to confirm its Initial
Ratings of each Class of Secured Debt pursuant to Section 7.18, such file shall
include a separate breakdown of the Aggregate Principal Balance and identity of
all Collateral Obligations with respect to which the Issuer has entered into a
binding commitment to acquire but with respect to which no settlement has
occurred.

 

“Excess CCC Adjustment Amount”:  As of any date of determination, an amount
equal to the excess, if any, of (i) the Aggregate Principal Balance of all
Collateral Obligations included in the CCC Excess, over (ii) the sum of the
Market Values of all Collateral Obligations included in the CCC Excess.

 

30

--------------------------------------------------------------------------------



 

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended.

 

“Exercise Notice”:  The meaning specified in Section 9.7(c).

 

“Expected Portfolio Default Rate”:  As of any date of determination, the number
obtained by (a) summing the products for each Collateral Obligation (other than
Defaulted Obligations) of (i) the outstanding principal balance on such date of
such Collateral Obligation by (ii) the S&P Default Rate of such Collateral
Obligation and (b) dividing such sum by the aggregate outstanding principal
balance on such date of all Collateral Obligations (other than Defaulted
Obligations).

 

“Expense Reserve Account”:  The trust account established pursuant to
Section 10.3(d).

 

“Fair Market Value”: With respect to any Collateral Obligation, the Market Value
of such Collateral Obligation as determined by the Collateral Manager in its
sole discretion in accordance with its valuation policy applicable to the Issuer
and ORCC and marked as such on the books and records of ORCC.

 

“FATCA”:  Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with such Sections of the Code, or any U.S. or non-U.S.
fiscal or regulatory legislation, rules, practices or guidance notes adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.

 

“FATCA Services Agreement”: An agreement dated as of the Closing Date among the
Issuer and the Collateral Administrator, as amended from time to time in
accordance with the terms thereof.

 

“Federal Reserve Board”:  The Board of Governors of the Federal Reserve System.

 

“Fee Basis Amount”:  As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the Aggregate Principal Balance of all
Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.

 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”:  The meaning specified in Section 9-102(a)(39) of the
UCC.

 

“First-Lien Last-Out Loan”:  Any Collateral Obligation that would be a Senior
Secured Loan except that, following a default, such Collateral Obligation
becomes fully subordinated to other senior secured loans of the same Obligor and
is not entitled to any payments until such other senior secured loans are paid
in full.

 

“Fiscal Agency Agreement” means the Fiscal Agency Agreement dated as of the
Closing Date among the Fiscal Agent, the share registrar and the Issuer, as
amended from time to time in accordance with the terms thereof.

 

31

--------------------------------------------------------------------------------



 

“Fiscal Agent”:  State Street, in its capacity as Fiscal Agent and share
registrar under the Fiscal Agency Agreement, and any successor thereto.

 

“Fixed Rate Debt”:  Any Secured Debt that bears interest at fixed rates, which
on the Closing Date shall consist of the Class A-F Notes.

 

“Fixed Rate Obligation”:  Any Collateral Obligation that bears a fixed rate of
interest.

 

“Floating Rate Debt”:  Any Secured Debt that bears interest at floating rates,
which on the Closing Date shall consist of the Class A Notes, the Class B Notes
and the Class A Loans.

 

“Floating Rate Obligation”:  Any Collateral Obligation that bears a floating
rate of interest.

 

“GAAP”:  The meaning specified in Section 6.3(j).

 

“Global Note”:  Any Regulation S Global Note or Rule 144A Global Note.

 

“Grant” or “Granted”:  To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Group I Country”:  The Netherlands, Australia, New Zealand and the United
Kingdom.

 

“Group II Country”:  Germany, Ireland, Sweden and Switzerland.

 

“Group III Country”:  Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg and Norway.

 

“High Yield Bond”:  A publicly issued or privately placed debt security of a
corporation or other entity (other than a Loan or Bond).

 

“Highest Ranking Class”:  Any outstanding Class rated by S&P with respect to
which there is no Priority Class.

 

“Holder” or “holder”:  With respect to (i) any Secured Note, the Person whose
name appears on the Register as the registered holder of such Note kept at the
offices of the Collateral Trustee, and, in the context of any risk involved in
purchasing, holding or transferring any of the Secured Notes or any
representation, warranty or covenant required or deemed to be made by an
investor in any of the Secured Notes, “Holder” or “holder” will include the
beneficial owner of such security, except as otherwise provided herein, (ii) any
Class A Loans, the Person in whose

 

32

--------------------------------------------------------------------------------



 

name a Class A Loan is registered pursuant to the Credit Agreement and (iii) any
Preferred Shares, the Pesron whose name appears on the Share Register as the
registered holder of such Preferred Shares.

 

“Holder AML Obligations”: Information and documentation, and any updates,
replacement or corrections of such information or documentation, requested by
the Issuer (or its agent) to be provided by the Holders to the Issuer (or its
agent) that may be required for the Issuer to achieve AML Compliance.

 

“Incurrence Covenant”:  A covenant by any borrower to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
drawing a revolver, dividend payment, share purchase, merger, acquisition or
divestiture.

 

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above, the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants. For purposes of this
definition, no special member, manager, director or independent review party of
any Person will fail to be Independent solely because such Person acts as an
independent special member, independent manager, independent director or
independent review party thereof or of any such Person’s affiliates.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Collateral Trustee, such opinion or certificate shall state that the signer
has read this definition and that the signer is Independent within the meaning
hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

“Index Maturity”:  With respect to any Class of Secured Debt, the period
indicated with respect to such Class in Section 2.3.

 

“Industry Diversity Measure”:  As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Industry Classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time

 

33

--------------------------------------------------------------------------------



 

of all Collateral Obligations (other than Defaulted Obligations) issued by
Obligors that belong to such S&P Industry Classification by (ii) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations).

 

“Information”:  S&P’s “Credit Estimate Information Requirements” dated
April 2011, and any other available information S&P reasonably requests in order
to produce a credit estimate for a particular asset.

 

“Information Agent”:  The meaning specified in Section 14.16.

 

“Initial Rating”:  With respect to the Secured Debt, the rating or ratings, if
any, indicated in Section 2.3.

 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”:  (i) With respect to the initial Payment Date (or, in
the case of a Re-Priced Class or a Class that is subject to Refinancing, the
first Payment Date following the Re-Pricing Date or the date of the Refinancing,
respectively), the period from and including the Closing Date (or, in the case
of (x) a Re-Pricing, the applicable Re-Pricing Date or (y) a Refinancing, the
date of such Refinancing) to but excluding such Payment Date; and (ii) with
respect to each succeeding Payment Date, the period from and including the
immediately preceding Payment Date to but excluding the following Payment Date
until the principal of the Secured Debt and notional amount of the Subordinated
Securities is paid or made available for payment.  For purposes of determining
any Interest Accrual Period in the case of the Fixed Rate Debt, the Payment Date
will be assumed to be the 20th day of the relevant month (irrespective of
whether such day is a Business Day).

 

“Interest Collection Subaccount”:  The meaning specified in Section 10.2(a).

 

“Interest Coverage Ratio”:  For any designated Class or Classes of Secured Debt,
as of any date of determination, the percentage derived from the following
equation:  (A — B) / C, where:

 

A = The Collateral Interest Amount as of such date of determination;

 

B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A) and
(B) (excluding any Base Management Fee waived by the Collateral Manager) in
Section 11.1(a)(i); and

 

C = Interest due and payable on the Secured Debt of such Class or Classes and
each Class of Secured Debt that ranks senior to or pari passu with such Class or
Classes on such Payment Date.

 

“Interest Coverage Test”:  A test that is satisfied with respect to any Class or
Classes of Secured Debt as of the Interest Coverage Test Effective Date and any
other date thereafter on which such test is required to be determined hereunder
if (i) the Interest Coverage Ratio for such Class or Classes on such date is at
least equal to the Required Interest Coverage Ratio for such Class or Classes or
(ii) such Class or Classes of Secured Debt are no longer outstanding.

 

34

--------------------------------------------------------------------------------



 

“Interest Coverage Test Effective Date”:  The Determination Date relating to the
second Payment Date after the Closing Date.

 

“Interest Determination Date”:  The second London Banking Day preceding the
first day of each Interest Accrual Period.

 

“Interest Proceeds”:  With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)                                     all payments of interest and delayed
compensation (representing compensation for delayed settlement) received in Cash
by the Issuer during the related Collection Period on the Collateral Obligations
and Eligible Investments, including the accrued interest received in connection
with a sale thereof during the related Collection Period, less any such amount
that represents Principal Financed Accrued Interest;

 

(ii)                                  all principal and interest payments
received by the Issuer during the related Collection Period on Eligible
Investments purchased with Interest Proceeds;

 

(iii)                               all amendment and waiver fees, late payment
fees and other fees received by the Issuer during the related Collection Period,
except for those in connection with (a) the lengthening of the maturity of the
related Collateral Obligation or (b) except with respect to call premiums or
prepayment fees, the reduction of the par amount of the related Collateral
Obligation; provided that amendment and waiver fees received by the Issuer in
connection with a Specified Amendment will be Principal Proceeds, in each case
as determined by the Collateral Manager with notice to the Collateral Trustee,
the Fiscal Agent and the Collateral Administrator;

 

(iv)                              commitment fees and other similar fees
received by the Issuer during such Collection Period in respect of Revolving
Collateral Obligations and Delayed Drawdown Collateral Obligations;

 

(v)                                 any amounts deposited in the Expense Reserve
Account pursuant to Section 3.1(xi)(B);

 

(vi)                              any amounts deposited in the Collection
Account from the Expense Reserve Account and/or the Ramp-Up Account that are
designated as Interest Proceeds in the sole discretion of the Collateral Manager
pursuant to Section 10.3(c) or Section 10.3(d), as applicable, in respect of the
related Determination Date and/or the Effective Date;

 

(vii)                           any contributions made to the Issuer which are
designated as Interest Proceeds as permitted by this Indenture; and

 

(viii)                        any amounts deposited in the Collection Account
from the Interest Reserve Account that are designated as Interest Proceeds in
the sole discretion of the Collateral Manager pursuant to Section 10.3(e);

 

35

--------------------------------------------------------------------------------



 

provided that any amounts received in respect of any Defaulted Obligation
(including interest received on Defaulted Obligations and proceeds of Equity
Securities and other assets received by the Issuer in lieu of a current or prior
Defaulted Obligation or a portion thereof in connection with a workout,
restructuring or similar transaction of the obligor thereof) will constitute
Principal Proceeds (and not Interest Proceeds) until, so long as a such
Collateral Obligation remains a Defaulted Obligation, the aggregate of all
collections in respect of such Defaulted Obligation since it became a Defaulted
Obligation equals the Principal Balance of such Collateral Obligation at the
time it became a Defaulted Obligation; provided, further, that capitalized
interest shall not constitute Interest Proceeds.  Notwithstanding the foregoing,
in the Collateral Manager’s sole discretion, Interest Proceeds may be classified
as Principal Proceeds; provided that such designation will not result in
non-payment of interest on any Class of Secured Debt.

 

“Interest Rate”:  With respect to each Class of Secured Debt, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to (i) with respect to any Class of Floating Rate Debt, LIBOR for
such Interest Accrual Period plus the spread specified in Section 2.3 or
(ii) with respect to any Class of Fixed Rate Debt, the fixed rate of interest
specified in Section 2.3; provided that with respect to any Interest Accrual
Period during which a Re-Pricing has occurred, the applicable Interest Rate of
any Re-Priced Class shall reflect the applicable Re-Pricing Rate from, and
including, the applicable Re-Pricing Date.

 

“Interest Reserve Account”:  The trust account established pursuant to
Section 10.3(e).

 

“Interest Reserve Amount”:  U.S.$0.

 

“Investment Criteria”:  The criteria specified in Section 12.2(a).

 

“Issuer”:  The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

“Issuer Order” and “Issuer Request”:  A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or the
Co-Issuer or by a Responsible Officer of the Issuer or the Co-Issuer or by the
Collateral Manager by a Responsible Officer thereof, on behalf of the Issuer or
the Co-Issuer.

 

“Issuers”:  The Issuer and the Co-Issuer.

 

“Issuers’ Notice Agent”:  Any agent in the Borough of Manhattan, the City of
New York appointed by the Issuer or the Co-Issuer where notices and demands to
or upon the Issuer or the Co-Issuer, respectively, in respect of the Secured
Debt and Subordinated Securities or this Indenture may be served, which shall
initially be CT Corporation.

 

“Junior Class”:  With respect to a particular Class of Secured Debt, the
Subordinated Securities and each Class of Secured Debt that is subordinated to
such Class, as indicated in Section 2.3.

 

“Junior Mezzanine Debt”:  The meaning specified in Section 2.4.

 

36

--------------------------------------------------------------------------------



 

“LIBOR”: With respect to the Floating Rate Debt, for any Interest Accrual Period
will equal the greater of (i) zero and (ii) (a) the rate appearing on the
Reuters Screen for deposits with a term of three months; provided that LIBOR for
the first Interest Accrual Period will equal the rate determined by
interpolating between the rate appearing on the Reuters Screen for deposits with
a term of three months and the rate appearing on the Reuters Screen for deposits
with a term of six months or (b) if such rate is unavailable at the time LIBOR
is to be determined, LIBOR shall be determined on the basis of the rates at
which deposits in U.S. Dollars are offered by four major banks in the London
market selected by the Calculation Agent after consultation with the Collateral
Manager (the “Reference Banks”) at approximately 11:00 a.m., London time, on the
Interest Determination Date to prime banks in the London interbank market for a
period approximately equal to such Interest Accrual Period and an amount
approximately equal to the Aggregate Outstanding Amount of the Floating Rate
Debt. The Calculation Agent will request the principal London office of each
Reference Bank to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR shall be the arithmetic mean of such quotations
(rounded upward to the next higher 1/100). If fewer than two quotations are
provided as requested, LIBOR with respect to such Interest Accrual Period will
be the arithmetic mean of the rates quoted by three major banks in New York, New
York selected by the Calculation Agent after consultation with the Collateral
Manager at approximately 11:00 a.m., New York time, on such Interest
Determination Date for loans in U.S. Dollars to leading European banks for a
term approximately equal to such Interest Accrual Period and an amount
approximately equal to the Aggregate Outstanding Amount of the Floating Rate
Debt. If the Calculation Agent is required but is unable to determine a rate in
accordance with at least one of the procedures described above, LIBOR will be
LIBOR as determined on the previous Interest Determination Date. “LIBOR”, when
used with respect to a Collateral Obligation, means the “libor” rate determined
in accordance with the terms of such Collateral Obligation, as such rate may be
modified or replaced in accordance with the terms of such Collateral Obligation
and all references to “LIBOR” with respect to such Collateral Obligation shall
mean such modified or replacement rate.

 

Notwithstanding anything to the contrary in this definition, if, at any time
while the Secured Debt is outstanding, a LIBOR Event occurs, the Collateral
Manager (on behalf of the Issuer) may (or, in the event there is a material
disruption to LIBOR, a change in the methodology of calculating LIBOR or LIBOR
ceasing to exist or be reported or actively updated on the Reuters Screen or any
equivalent reporting service, shall) select (with notice to the Calculation
Agent, the Collateral Administrator, the Collateral Trustee and the Loan Agent,
as applicable (which shall notify each Holder) and without any amendment or
supplement to this Indenture) (1) the Designated Base Rate, (2) the Market
Replacement Rate or (3) with the consent of a Majority of the Controlling
Class (but without the consent of any other Holders of the Secured Debt and
Subordinated Securities), any other Alternative Base Rate, in each case, as a
successor or replacement benchmark to LIBOR for purposes of the interest rate
calculation for the Floating Rate Debt, and all references in this Indenture to
“LIBOR” will mean, with respect to the Floating Rate Debt for any Interest
Accrual Period, such alternative base rate selected by the Collateral Manager
until such time, if any, the definition of LIBOR is amended as permitted under
this Indenture, including by a Base Rate Amendment..

 

“LIBOR Event”:  The meaning specified in Section 8.1(a)(xxiv).

 

37

--------------------------------------------------------------------------------



 

“LIBOR Floor Obligation”:  As of any date of determination, a Floating Rate
Obligation (a) the interest in respect of which is paid based on LIBOR and
(b) that provides that such LIBOR is (in effect) calculated as the greater of
(i) a specified “floor” rate per annum and (ii) LIBOR for the applicable
interest period for such Collateral Obligation.

 

“Lien”:  Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).

 

“Limited Liability Company Agreement”:  The Limited Liability Company Agreement
of the Co-Issuer, between the sole member and the independent manager, dated as
of the Closing Date.

 

“Loan”:  Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

 

“Loan Agent”: State Street Bank and Trust Company, in its capacity as loan agent
under the Credit Agreement.

 

“Loan Register”: The loan register maintained by the Loan Agent pursuant to the
Credit Agreement.

 

“Loan Sale Agreement”:  That certain Loan Sale Agreement, dated as of the
Closing Date, as amended from time to time in accordance with the terms thereof,
by and between ORCC or ORCC Financing Subsidiary, as applicable, and the Issuer
whereby ORCC or ORCC Financing Subsidiary, as applicable, will sell to the
Issuer, without recourse, all of the right, title and interest of ORCC or ORCC
Financing Subsidiary, as applicable, in and to any Collateral Obligations and
the proceeds thereof.

 

“London Banking Day”:  A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Long Dated Obligation”: Any Collateral Obligation, the stated maturity date of
which is extended to occur after the earliest Stated Maturity of any Secured
Debt Outstanding pursuant to an amendment or modification of its terms following
its acquisition by the Issuer.

 

“LSTA”: The Loan Syndications and Trading Association (or any successor
organization thereto).

 

“Maintenance Covenant”:  A covenant by any borrower to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) during each
reporting period, that exists

 

38

--------------------------------------------------------------------------------



 

regardless of whether or not such borrower has taken any specified action and
includes a covenant that applies only when the related loan is funded.

 

“Majority”:  With respect to (a) any Class or Classes of Secured Debt, the
Holders of more than 50% of the Aggregate Outstanding Amount of the Secured Debt
of such Class or Classes, as applicable, and (b) the Subordinated Securities,
the Holders of more than 50% of the Subordinated Securities.

 

“Margin Stock”:  “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock”.

 

“Market Replacement Rate”: The base rate, other than LIBOR, that is used in
(x) more than 50% (by principal amount) of the Floating Rate Obligations and
such rate is a monthly or quarterly floating rate; provided that if less than
50% (by principal amount) of the Floating Rate Obligations use a quarterly rate
option at such time, consent to such rate has been obtained from a Majority of
the Controlling Class, or (y) at least 50% (by principal amount) of the
quarterly pay floating rate securities issued in the new-issue U.S.
collateralized loan obligation market in the prior three months provided that
there have been in such period at least five new issuances by at least three
different collateral managers (in each case, as determined by the Collateral
Manager in its reasonable discretion), which in each case shall include a Base
Rate Modifier that corresponds to the selected rate.

 

“Market Value”:  With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the principal
amount thereof and the price (as a percentage of par) determined in the
following manner:

 

(i) the bid price determined by (A) the Loan Pricing Corporation, LoanX Inc.,
Markit Group Limited, Mergent, IDC or, in each case, any successor thereto or
(B) any other nationally recognized loan or bond pricing service selected by the
Collateral Manager (with notice to the Rating Agency); provided that, with
respect to this clause (B), consent to each such other nationally recognized
loan or bond pricing service has been obtained from a Majority of the
Controlling Class;

 

(ii) if the price described in clause (i) is not available or the Collateral
Manager makes a commercially reasonable determination that it does not reflect
the value of such Asset pursuant to the Collateral Manager’s valuation policy,
(A) the average of the bid prices determined by three Qualified Broker-Dealers
active in the trading of such asset that are Independent from each other and the
Issuer and the Collateral Manager or (B) if only two such bids can be obtained,
the lower of the bid prices of such two bids;

 

(iii) if the Market Value of an asset cannot be determined in accordance with
clause (i) or (ii) above, then the Market Value shall be the Appraised Value;
provided that the Appraised Value of such Collateral Obligation has been
obtained or updated within the immediately preceding four months;

 

(iv) if a price or such bid described in clause (i), (ii) or (iii) is not
available, then the Market Value of an asset will be the lower of (x) such
asset’s S&P Recovery Rate and (y) the price at

 

39

--------------------------------------------------------------------------------



 

which the Collateral Manager reasonably believes such asset could be sold in the
market within 30 days, as certified by the Collateral Manager to the Collateral
Trustee and determined by the Collateral Manager consistent with the manner in
which it would determine the market value of an asset for purposes of other
funds or accounts managed by it; or

 

(v) if the Market Value of any loan or other asset is not determined in
accordance with clauses (i)- (iv) above, then such Market Value shall be deemed
zero until such determination is made in accordance with clauses (i), (ii),
(iii) or (iv) above.

 

“Material Change”:  An event that occurs with respect to a Collateral Obligation
upon the occurrence of any of the following (a) non-payment of interest or
principal, (b) the rescheduling of any interest or principal, (c) any covenant
breach, (d) any restructuring of debt with respect to the Obligor of such
Collateral Obligation, (e) the addition of payment in kind terms, change in
maturity date or any change in coupon rates and (f) the occurrence of the
significant sale or acquisition of assets by the Obligor.

 

“Material Covenant Default”:  A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Document, that gives rise to the right of the lender(s) thereunder to
accelerate the principal of such Collateral Obligation.

 

“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

“Measurement Date”:  (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five (5) Business Days’ prior
written notice, any Business Day requested by the Rating Agency and (v) the
Effective Date.

 

“Member State”:  Any member state of the European Union.

 

“Memorandum and Articles”:  The Amended and Restated Memorandum and Articles of
Association of the Issuer, as originally adopted and as amended and restated
from time to time in accordance with their terms.

 

“Minimum Denominations”:  As defined in Section 2.3.

 

“Minimum Weighted Average S&P Recovery Rate Test”:  The test that will be
satisfied on any date of determination on and after the S&P CDO Monitor Election
Date if the Weighted Average S&P Recovery Rate for the Highest Ranking
Class equals or exceeds the S&P Minimum Weighted Average Recovery Rate for such
Class of Secured Debt selected by the Collateral Manager in connection with the
definition of S&P CDO Monitor. On or prior to the later of (x) the S&P CDO
Monitor Election Date and (y) the Effective Date, the Collateral Manager will
elect the Weighted Average S&P Recovery Rate that will apply on and after such
date to the Collateral Obligations for purposes of determining compliance with
the Minimum Weighted Average S&P Recovery Rate Test, and the Collateral Manager
will so notify the

 

40

--------------------------------------------------------------------------------



 

Collateral Trustee and the Collateral Administrator. Thereafter, at any time on
written notice to the Collateral Trustee, the Collateral Administrator and S&P,
the Collateral Manager may elect a different Weighted Average S&P Recovery Rate
to apply to the Collateral Obligations; provided that if (i) the Collateral
Obligations are currently in compliance with the Weighted Average S&P Recovery
Rate case then applicable to the Collateral Obligations but the Collateral
Obligations would not be in compliance with the Weighted Average S&P Recovery
Rate case to which the Collateral Manager desires to change, then such changed
case shall not apply or (ii) the Collateral Obligations are not currently in
compliance with the Weighted Average S&P Recovery Rate case then applicable to
the Collateral Obligations and would not be in compliance with any other
Weighted Average S&P Recovery Rate case, the Weighted Average S&P Recovery Rate
to apply to the Collateral Obligations shall be the lowest Weighted Average S&P
Recovery Rate in Section 2 of Schedule 5. If the Collateral Manager does not
notify the Collateral Trustee and the Collateral Administrator that it will
alter the Weighted Average S&P Recovery Rate in the manner set forth in this
Indenture, the Weighted Average S&P Recovery Rate chosen as of the S&P CDO
Monitor Election Date or the Effective Date, as applicable, shall continue to
apply.

 

“Money”:  The meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report”:  The meaning specified in Section 10.7(a).

 

“Monthly Report Determination Date”:  The meaning specified in Section 10.7(a).

 

“Moody’s”:  Moody’s Investors Service, Inc. and any successor in interest
thereto.

 

“Moody’s Rating”:  With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 4 hereto.

 

“Moody’s Senior Secured Loan”:  The meaning specified in Schedule 4 (or such
other schedule provided by Moody’s to the Issuer, the Collateral Trustee and the
Collateral Manager).

 

“Natixis”:  Natixis Securities Americas LLC.

 

“Net Exposure Amount”:  As of the applicable Cut-Off Date, with respect to any
Substitute Collateral Obligation which is a Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, the lesser of (i) the aggregate amount
of the then unfunded funding obligations thereunder, and (ii) the amount
necessary to cause, upon completion of such substitution on the applicable
Cut-Off Date, the amount of funds on deposit in the Revolver Funding Account to
be at least equal to the sum of the unfunded funding obligations under all
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
then included in the Assets.

 

“Non-Call Period”:  The period from the Closing Date to May 28, 2021.

 

“Non-Emerging Market Obligor”:  An Obligor that is Domiciled in (a) the United
States or Canada, (b) any country that has a foreign currency issuer credit
rating of at least “AA-” by S&P, or (c) a Tax Jurisdiction.

 

41

--------------------------------------------------------------------------------



 

“Non-Permitted AML Holder”: Any Holder that fails to comply with the Holder AML
Obligations.

 

“Non-Permitted ERISA Holder”:  As defined in Section 2.12(c).

 

“Non-Permitted Holder”:  As defined in Section 2.12(b).

 

“Holder”:  With respect to any Note, the Holder of such Note.

 

“Notes”:  The Secured Notes.

 

“Notice of Substitution”:  The meaning specified in Section 12.3(a)(ii).

 

“NRSRO”:  Any nationally recognized statistical rating organization, other than
the Rating Agency.

 

“NRSRO Certification”:  A certification executed by a NRSRO in favor of the
Issuer and the Information Agent that states that such NRSRO has provided the
Issuer with the appropriate certifications under Exchange Act
Rule 17g-5(a)(3)(iii)(B) and that such NRSRO has access to the 17g-5 Website.

 

“Obligor”:  With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.

 

“Obligor Diversity Measure”:  As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each Obligor, obtained by dividing (i) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations) issued by such Obligor by (ii) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations).

 

“Offer”:  As defined in Section 10.8(c).

 

“Offering”:  The offering of any Secured Notes pursuant to the relevant Offering
Circular.

 

“Offering Circular”:  Each offering circular relating to the offer and sale of
the Secured Notes, including any supplements thereto.

 

“Officer”:  (a) With respect to the Issuer and any corporation, the Chairman of
the Board of Directors, the President, any Vice President, the Secretary, an
Assistant Secretary, the Treasurer or an Assistant Treasurer of such entity,
(b) with respect to the Co-Issuer and any limited liability company, any
managing member or manager thereof or any person to whom the rights and powers
of management thereof are delegated in accordance with the limited liability
company agreement of such limited liability company and (c) with respect to the
Collateral Manager, any manager or member of the Collateral Manager or any duly
authorized officer of

 

42

--------------------------------------------------------------------------------



 

the Collateral Manager with direct responsibility for the administration of the
Collateral Management Agreement and this Indenture and also, with respect to a
particular matter, any other duly authorized officer of the Collateral Manager
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Opinion of Counsel”:  A written opinion addressed to the Collateral Trustee
and, if required by the terms hereof, the Rating Agency, in form and substance
reasonably satisfactory to the Collateral Trustee and the Loan Agent (and, if so
addressed, the Rating Agency), of a nationally or internationally recognized and
reputable law firm one or more of the partners of which are admitted to
practice, before the highest court of any State of the United States or the
District of Columbia (or the Cayman Islands, in the case of an opinion relating
to the laws of the Cayman Islands), which law firm, as the case may be, may,
except as otherwise expressly provided herein, be counsel for the Issuer, and
which law firm, as the case may be, shall be reasonably satisfactory to the
Collateral Trustee. Whenever an Opinion of Counsel is required hereunder, such
Opinion of Counsel may rely on opinions of other counsel who are so admitted and
so satisfactory, which opinions of other counsel shall accompany such Opinion of
Counsel and shall be addressed to the Collateral Trustee and the Loan Agent
(and, if required by the terms hereof, the Rating Agency) or shall state that
the Collateral Trustee and the Loan Agent(and, if required by the terms hereof,
the Rating Agency) shall be entitled to rely thereon.

 

“Optional Redemption”:  A redemption of the Secured Debt in accordance with
Section 9.2.

 

“Optional Subordinated Security Redemption”: The meaning specified in
Section 9.2(k).

 

“ORCC”:  Owl Rock Capital Corporation, a Maryland corporation, in its capacity
as seller under the Loan Sale Agreement.

 

“ORCC Financing Subsidiary”:  ORCC Financing II LLC, a Delaware limited
liability company, in its capacity as seller under the Loan Sale Agreement.

 

“Organizational Documents”:  With respect to (a) the Issuer, its Memorandum and
Articles and (b) the Co-Issuer, its Certificate of Formation and Limited
Liability Company Agreement, in each case, as originally executed and as
supplemented, amended and restated from time to time in accordance with their
terms.

 

“Other Plan Law”:  Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

 

“Outstanding”:  With respect to

 

(a)                                 the Secured Debt or the Secured Debt of any
specified Class, as of any date of determination, all of the Secured Debt or all
of the Secured Debt of such Class, as the case may be, theretofore authenticated
and delivered under this Indenture or incurred under the Credit Agreement, as
applicable, except (i) Notes theretofore canceled by the Collateral Trustee or
delivered to the Collateral Trustee for cancellation in accordance with the
terms of Section 2.10, and Class A Loans that

 

43

--------------------------------------------------------------------------------



 

are prepaid or repaid in accordance with the Credit Agreement; (ii) Secured Debt
or portions thereof for whose payment or redemption funds in the necessary
amount have been theretofore irrevocably deposited with the Collateral Trustee
or any Paying Agent in trust for the Holders of such Secured Debt pursuant to
Section 4.1(a)(i)(B); provided that if such Secured Debt or portions thereof are
to be redeemed or prepaid, as applicable, notice of such redemption has been
duly given pursuant to this Indenture or provision therefor satisfactory to the
Collateral Trustee has been made; (iii) Notes in exchange for or in lieu of
which other Notes have been authenticated and delivered pursuant to this
Indenture, unless proof satisfactory to the Collateral Trustee is presented that
any such Notes are held by a “protected purchaser” (within the meaning of
Section 8-303 of the UCC); and (iv) Notes alleged to have been mutilated,
destroyed, lost or stolen for which replacement Notes have been issued as
provided in Section 2.7; and

 

(b)                                 Subordinated Securities, all of such
Preferred Shares shown as issued and outstanding in the Share Register;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (a) Secured Debt and Subordinated
Securities owned by the Issuer or the Co-Issuer or (only in the case of a vote
on (i) the removal of the Collateral Manager for Cause or (ii) the waiver of any
event constituting “Cause”) Secured Debt and Subordinated Securities owned by
the Collateral Manager, an Affiliate thereof, or an account, fund, client or
portfolio established and controlled by the Collateral Manager or an Affiliate
thereof or for which the Collateral Manager or an Affiliate thereof acts as the
investment adviser or with respect to which it or an Affiliate exercises
discretionary authority shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Collateral Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Secured Debt and Subordinated Securities that a Trust Officer of
the Collateral Trustee actually knows to be so owned shall be so disregarded and
(b) Secured Debt and Subordinated Securities so owned that have been pledged in
good faith shall be regarded as Outstanding if the pledgee establishes to the
reasonable satisfaction of the Collateral Trustee the pledgee’s right so to act
with respect to such Secured Debt or Subordinated Securities and that the
pledgee is not one of the Persons specified above.

 

“Overcollateralization Ratio”:  With respect to any specified Class or Classes
of Secured Debt as of any date of determination, the percentage derived from: 
(i) the Adjusted Collateral Principal Amount on such date divided by (ii) the
Aggregate Outstanding Amount on such date of the Secured Debt of such Class or
Classes, each Priority Class of Secured Debt and each Pari Passu Class of
Secured Debt.

 

“Overcollateralization Ratio Test”:  A test that is satisfied with respect to
any Class or Classes of Secured Debt as of the Effective Date and any other date
thereafter on which such test is required to be determined hereunder, if (i) the
Overcollateralization Ratio for such Class or Classes on such date is at least
equal to the Required Overcollateralization Ratio for such Class or Classes or
(ii) such Class or Classes of Secured Debt is no longer outstanding.

 

44

--------------------------------------------------------------------------------



 

“Pari Passu Class”:  With respect to any specified Class of Secured Debt, each
Class of Secured Debt that ranks pari passu to such Class of Secured Debt, as
indicated in Section 2.3.

 

“Partial Redemption Date”:  Any date on which a Refinancing of one or more but
not all Classes of Secured Debt occurs.

 

“Partial Refinancing Interest Proceeds”:  In connection with a Refinancing in
part by Class of one or more Classes of Secured Debt, with respect to each such
Class, Interest Proceeds up to the amount of accrued and unpaid interest on such
Class, but only to the extent that such Interest Proceeds would be available
under the Priority of Payments to pay accrued and unpaid interest on such
Class on the date of a Refinancing of such Class (or, in the case of a
Refinancing occurring on a date other than a Payment Date, only to the extent
that such Interest Proceeds would be available under the Priority of Payments to
pay accrued and unpaid interest on such Class on the next Payment Date, taking
into account Scheduled Distributions on the Assets that are expected to be
received on or prior to the next Determination Date).

 

“Participation Interest”:  A participation interest in a loan originated by a
bank or financial institution that, at the time of acquisition, or the Issuer’s
commitment to acquire the same, satisfies each of the following criteria: 
(i) the loan underlying such participation would constitute a Collateral
Obligation were it acquired directly, (ii) the Selling Institution is a lender
on the loan, (iii) the aggregate participation in the loan granted by such
Selling Institution to any one or more participants does not exceed the
principal amount or commitment with respect to which the Selling Institution is
a lender under such loan, (iv) such participation does not grant, in the
aggregate, to the participant in such participation a greater interest than the
Selling Institution holds in the loan or commitment that is the subject of the
participation, (v) the entire purchase price for such participation is paid in
full (without the benefit of financing from the Selling Institution or its
affiliates (excluding any financing in the form of Notes)) at the time of the
Issuer’s acquisition (or, to the extent of a participation in the unfunded
commitment under a Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation, at the time of the funding of such loan), (vi) the
participation provides the participant all of the economic benefit and risk of
the whole or part of the loan or commitment that is the subject of the loan
participation and (vii) such participation is documented under an LSTA, a Loan
Market Association or a similar agreement standard for loan participation
transactions among institutional market participants. For the avoidance of
doubt, a Participation Interest shall not include a sub-participation interest
in any loan.

 

“Paying Agent”:  Any Person authorized by the Issuers to pay the principal of or
interest on any Secured Debt or distributions to the Subordinated Securities on
behalf of the Issuers as specified in Section 7.2.

 

“Payment Account”:  The payment account of the Collateral Trustee established
pursuant to Section 10.3(a).

 

“Payment Date”:  The 20th day of February, May, August and November of each year
(or, if such day is not a Business Day, the next succeeding Business Day)
(together with any Redemption Date (other than a Redemption Date in connection
with a redemption of Secured Debt in part by Class not occurring on a regularly
scheduled Payment Date)), commencing on

 

45

--------------------------------------------------------------------------------



 

the Payment Date in November 2019; provided that (x) the final scheduled Payment
Date will be the Stated Maturity (subject to any earlier payment or redemption
of the Secured Debt) and (y) for purposes of the Priority of Payments, the
Redemption Date with respect to a Clean-Up Call Redemption will be deemed to be
a Payment Date.

 

“PBGC”:  The United States Pension Benefit Guaranty Corporation.

 

“Permitted Deferrable Obligation” Any Deferrable Obligation that by the terms of
the related Underlying Document carries a current cash pay interest rate of not
less than (a) in the case of a Floating Rate Obligation, LIBOR plus 1.00% per
annum or (b) in the case of a Fixed Rate Obligation, the zero-coupon swap rate
in a fixed/floating interest rate swap with a term equal to five years at the
time the Issuer committed to purchase such Deferrable Obligation.

 

“Permitted Liens”:  With respect to the Assets:  (i) security interests, liens
and other encumbrances created pursuant to the Transaction Documents, (ii) with
respect to agented Collateral Obligations, security interests, liens and other
encumbrances in favor of the lead agent, the collateral agent or the paying
agent on behalf of all holders of indebtedness of such Obligor under the related
facility and (iii) with respect to any Equity Security, any security interests,
liens and other encumbrances granted on such Equity Security to secure
indebtedness of the related Obligor and/or any security interests, liens and
other rights or encumbrances granted under any governing documents or other
agreement between or among or binding upon the Issuer as the holder of equity in
such Obligor.

 

“Permitted Offer”:  An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting of (x) cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest or (y) other debt obligations that rank pari passu or senior to
the debt obligations being exchanged which have a face amount equal to or
greater than the full face amount of the debt obligation being exchanged and are
eligible to be Collateral Obligations plus any accrued and unpaid interest in
cash (or any combination of (x) and (y)) and (ii) as to which the Collateral
Manager has determined in its reasonable commercial judgment that the offeror
has sufficient access to financing to consummate the Offer.

 

“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

“Placement Agent”:  Natixis, in its capacity as the Placement Agent of the Notes
under the Placement Agreement.

 

“Placement Agreement”:  The placement agency agreement among the Issuers, the
Placement Agent and the Co-Placement Agent, dated as of the Closing Date, as
amended.

 

“Plan Asset Regulation”: The regulation promulgated by the United States
Department of Labor at 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA.

 

46

--------------------------------------------------------------------------------



 

“Portfolio Company”: Any company that is controlled by the Collateral Manager,
an Affiliate thereof, or an account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof.

 

“Post-Reinvestment Period Settlement Obligation”:  The meaning specified in
Section 12.2(b).

 

“Post-Transition S&P CCC Collateral Obligation”:  A Collateral Obligation that,
at the time the Issuer committed to purchase such Collateral Obligation, has an
application to S&P for a credit estimate pending and that, upon the provision of
such credit estimate (after the acquisition of such Collateral Obligation by the
Issuer), becomes an S&P CCC Collateral Obligation.

 

“Preferred Shares”:  The Preferred Shares issued by the Issuer (including any
additional Preferred Shares issued pursuant to the Memorandum and Articles and
in compliance with the terms of this Indenture), recorded as issued and
Outstanding in the Share Register.

 

“Preferred Shares Payment Account” means the account established under the
Fiscal Agency Agreement.

 

“Principal Balance”:  Subject to Section 1.3, with respect to (a) any Asset
other than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth herein) any undrawn commitments
that have not been irrevocably reduced or withdrawn with respect to such
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of (1) any Equity Security
or interest only strip shall be deemed to be zero and (2) any Defaulted
Obligation that is not sold or terminated within three years after becoming a
Defaulted Obligation shall be deemed to be zero.

 

“Principal Collection Subaccount”:  The meaning specified in Section 10.2(a).

 

“Principal Financed Accrued Interest”:  With respect to (a) any Collateral
Obligation owned or purchased by the Issuer on the Closing Date, any unpaid
interest on such Collateral Obligation that accrued prior to the Closing Date
that was owing to the Issuer and remained unpaid as of the Closing Date and
(b) any Collateral Obligation purchased after the Closing Date, the amount of
Principal Proceeds, if any, applied towards the purchase of accrued interest on
such Collateral Obligation.

 

“Principal Proceeds”:  With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.

 

47

--------------------------------------------------------------------------------



 

“Priority Category”:  With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in clause
1(b) of Schedule 5.

 

“Priority Class”:  With respect to (i) any specified Class of Secured Debt, each
Class of Secured Debt that ranks senior to such Class, as indicated in
Section 2.3, and (ii) the Subordinated Securities, each Class of Secured Debt.

 

“Priority of Payments”:  The meaning specified in Section 11.1(a).

 

“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Proposed Portfolio”:  The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

“QIB”:  A Qualified Institutional Buyer.

 

“QIB/QP”:  Any Person that, at the time of its acquisition, purported
acquisition or proposed acquisition of Notes is both a Qualified Institutional
Buyer and a Qualified Purchaser.

 

“QP”:  A Qualified Purchaser.

 

“Qualified Broker/Dealer”:  Any of Bank of America Securities; The Bank of
Montreal; The Bank of New York Mellon; Barclays Bank plc; BNP Paribas; Canadian
Imperial Bank of Commerce; Citibank, N.A.; Credit Agricole S.A.; Credit Suisse;
Deutsche Bank AG; Goldman Sachs & Co.; HSBC Bank; Imperial Capital LLC;
Jefferies & Company, Inc.; JPMorgan Chase Bank, N.A.; KeyBank National
Association; Lloyds TSB Bank; Merrill Lynch, Pierce, Fenner & Smith
Incorporated; Morgan Stanley & Co.; Natixis; Royal Bank of Canada; The Royal
Bank of Scotland plc; Société Générale; SunTrust Bank, Inc.; The
Toronto-Dominion Bank; UBS AG; U.S. Bank National Association; Wells Fargo Bank,
National Association.

 

“Qualified Institutional Buyer”:  The meaning specified in Rule 144A under the
Securities Act.

 

“Qualified Purchaser”:  The meaning specified in Section 2(a)(51) of the 1940
Act and Rule 2a51-2 or 2a51-3 under the 1940 Act.

 

“Ramp-Up Account”:  The account established pursuant to Section 10.3(c).

 

“Rating Agency”:  S&P, so long as any Secured Debt is rated thereby, or, with
respect to the Secured Debt or the Collateral Obligations, as applicable, if at
any time S&P ceases to provide rating services with respect to debt obligations,
any other nationally recognized investment rating agency selected by the Issuer
(or the Collateral Manager on behalf of the Issuer). If at any time S&P ceases
to be the Rating Agency, references to rating categories of such entity herein
shall be deemed instead to be references to the equivalent categories (as
determined by the Collateral Manager) of such other rating agency as of the most
recent date on

 

48

--------------------------------------------------------------------------------



 

which such other rating agency and S&P published ratings for the type of
obligation in respect of which such alternative rating agency is used.

 

“Record Date”:  With respect to the Global Notes, the Class A Loans and
Certificated Notes, the date 15 days prior to the applicable Payment Date.

 

“Redemption Assets”:  Collectively, the Collateral Obligations and Eligible
Investments.

 

“Redemption Date”: Any Business Day specified for a redemption of Secured Debt
or Subordinated Securities pursuant to Article IX (other than a Special
Redemption).

 

“Redemption Price”:  (a) For each Secured Debt to be redeemed or sold and
transferred (or, in the case of the Class A Loans, prepaid) in connection with
an Optional Redemption, Re-Pricing, Clean-Up Call Redemption or Tax Redemption
(x) 100% of the Aggregate Outstanding Amount of such Secured Debt, plus
(y) accrued and unpaid interest thereon to the Redemption Date or Re-Pricing
Date, as applicable; and (b) for each Subordinated Security, its proportional
share (based on the Aggregate Outstanding Amount of such Subordinated
Securities) of the amount of the proceeds of the Assets remaining after giving
effect to the Optional Redemption, Clean Up Call Redemption or Tax Redemption of
the Secured Debt in whole or after all of the Secured Debt have been repaid in
full and payment in full of (and/or creation of a reserve for) all expenses
(including, unless waived by the Collateral Manager all Collateral Management
Fees and Administrative Expenses) of the Issuers; provided that, in connection
with any Tax Redemption, Optional Redemption or Clean-Up Call Redemption,
holders of 100% of the Aggregate Outstanding Amount of any such Class of Secured
Debt may elect to receive less than 100% of the Redemption Price that would
otherwise be payable to the Holders of such Class of Secured Debt.

 

“Refinancing”:  A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Issuer or, upon request by the Issuer, by
the Collateral Manager on behalf of the Issuer, from one or more financial
institutions or purchasers to refinance the Secured Debt or Subordinated
Securities in connection with an Optional Redemption.

 

“Refinancing Obligations”:  Any loans or replacement securities issued in
connection with a Refinancing.

 

“Refinancing Proceeds”:  The net Cash proceeds from a Refinancing.

 

“Regional Diversity Measure”:  As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Region Classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations) issued by Obligors that belong to such S&P Region
Classification by (ii) the aggregate outstanding principal balance at such time
of all Collateral Obligations (other than Defaulted Obligations).

 

“Register” and “Registrar”:  The respective meanings specified in
Section 2.6(a).

 

49

--------------------------------------------------------------------------------



 

“Registered”:  In registered form for U.S. federal income tax purposes and
issued after July 18, 1984; provided that a certificate of interest in a grantor
trust shall not be treated as Registered unless each of the obligations or
securities held by the trust was issued after that date.

 

“Registered Investment Adviser”:  A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Advisers Act.

 

“Registered Office Agreement”:  The Terms and Conditions for the Provision of
Registered Office Services by MaplesFS Limited (Structured Finance — Cayman
Company) as approved and agreed by resolution of the Issuer’s board of
directors.

 

“Regulation S”:  Regulation S, as amended, under the Securities Act.

 

“Regulation S Global Note”:  The meaning specified in Section 2.2(b)(i).

 

“Reinvestment Period”:  The period from and including the Closing Date to and
including the earliest of (i) May 20, 2023, (ii) the date of the acceleration of
the Maturity of any Class of Secured Debt pursuant to Section 5.2, (iii) the
date on which the Collateral Manager has delivered written notice to the
Collateral Trustee, the Loan Agent, the Fiscal Agent and the Rating Agency that
it has reasonably determined that it can no longer reinvest in additional
Collateral Obligations in accordance with the terms hereof and the Collateral
Management Agreement in connection with a Special Redemption pursuant to clause
(i) of Section 9.6, (iv) the date of any Tax Redemption, (v) the date of any
Clean-Up Call Redemption and (vi) the date of any Optional Redemption of the
Secured Debt in whole other than in connection with a Refinancing.

 

“Reinvestment Target Par Balance”:  As of any date of determination, the Target
Initial Par Amount minus the amount of any reduction in the Aggregate
Outstanding Amount of the Secured Debt and Subordinated Securities through the
payment of Principal Proceeds plus the aggregate amount of Principal Proceeds
received by the Issuer from the issuance or incurrence of any Additional Debt,
additional Subordinated Securities or Junior Mezzanine Debt (after giving effect
to such issuance or incurrence of any Additional Debt, additional Subordinated
Securities or Junior Mezzanine Debt).

 

“Re-Priced Class”:  The meaning specified in Section 9.7(a).

 

“Re-Pricing”:  The meaning specified in Section 9.7(a).

 

“Re-Pricing Date”:  The meaning specified in Section 9.7(b).

 

“Re-Pricing Eligible Debt”:  The Class B Notes.

 

“Re-Pricing Intermediary”:  The meaning specified in Section 9.7(a).

 

“Re-Pricing Rate”:  The meaning specified in Section 9.7(b)(i).

 

“Reuters Screen”:  Reuters Page LIBOR01 (or such other page that may replace
that page on such service for the purpose of displaying comparable rates) as
reported by Bloomberg

 

50

--------------------------------------------------------------------------------



 

Financial Markets Commodities News as of 11:00 a.m., London time, on the
Interest Determination Date.

 

“Purchase and Substitution Limit”:  The meaning specified in Section 12.3(c).

 

“Required Interest Coverage Ratio”:  For the Class A Debt and the Class B Notes,
120.00%.

 

“Required Overcollateralization Ratio”:  For the Class A Debt and the Class B
Notes, 138.46%.

 

“Resolution”:  With respect to the Issuer, a resolution of the board of
directors of the Issuer duly appointed by the shareholders of the Issuer or
otherwise duly appointed from time to time and, with respect to the Co-Issuer, a
duly passed resolution of the manager or the member of the Co-Issuer.

 

“Responsible Officer”:  With respect to any Person, any duly authorized
director, officer or manager of such Person with direct responsibility for the
administration of the applicable agreement and also, with respect to a
particular matter, any other duly authorized director, officer or manager of
such Person to whom such matter is referred because of such director’s,
officer’s or manager’s knowledge of and familiarity with the particular subject.
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Restricted Trading Period”:  The period during which (a) (i) the S&P rating of
any of the Class A Debt is one or more sub-categories below its rating on the
Closing Date or (ii) the S&P rating of the Class B Notes is two or more
sub-categories below its rating on the Closing Date and (b) after giving effect
to any sale (and any related reinvestment) or purchase of the relevant
Collateral Obligation, (i) the aggregate principal balance of all Collateral
Obligations plus, without duplication, amounts on deposit in the Principal
Collection Subaccount (including to the extent such amounts have been designated
for application as Principal Proceeds in connection with a contribution to the
Issuer) and the Ramp-Up Account will be less than the Reinvestment Target Par
Balance or (ii) (A) any of the Coverage Tests are not satisfied or (B) solely
with respect to any purchase or reinvestment of sale proceeds, the Collateral
Quality Test is not satisfied, or if any test thereof is not satisfied, the
level of compliance with such test is not maintained or improved unless with
respect to any proposed sale of a Collateral Obligation, after giving effect to
such sale and application of proceeds on the next succeeding Payment Date such
Coverage Tests will be satisfied; provided, that such period will not be a
Restricted Trading Period (so long as the S&P rating of the Class A Debt or the
Class B Notes has not been further downgraded, withdrawn or put on watch for
potential downgrade) upon the direction of the Issuer with the consent of a
Majority of the Class A Debt.

 

“Retention Holder”:  Owl Rock Capital Corporation.

 

“Revolver Funding Account”:  The meaning specified in Section 10.4.

 

51

--------------------------------------------------------------------------------



 

“Revolving Collateral Obligation”:  Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities (but excluding secured letters of
credit), unfunded commitments under specific facilities and other similar loans
and investments) that by its terms may require one or more future advances to be
made to the borrower by the Issuer; provided that any such Collateral Obligation
will be a Revolving Collateral Obligation only until all commitments to make
advances to the borrower expire or are terminated or irrevocably reduced to
zero.

 

“Rule 17g-5”:  The meaning specified in Section 14.16.

 

“Rule 144A”:  Rule 144A, as amended, under the Securities Act.

 

“Rule 144A Global Note”:  The meaning specified in Section 2.2(b)(ii).

 

“Rule 144A Information”:  The meaning specified in Section 7.15.

 

“S&P”:  S&P Global Ratings, a nationally recognized statistical rating
organization comprised of:  (a) a separately identifiable business unit within
Standard & Poor’s Financial Services LLC, a Delaware limited liability company
wholly owned by S&P Global Inc.; and (b) the credit ratings business operated by
various other subsidiaries that are wholly-owned, directly or indirectly, by S&P
Global Inc.; and, in each case, any successor thereto.

 

“S&P CCC Collateral Obligation”:  A Collateral Obligation (other than a
Defaulted Obligation) with an S&P Rating of “CCC+” or lower.

 

“S&P CDO Monitor”:  The dynamic, analytical computer model developed by S&P and
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Trustee, the
Collateral Manager and the Collateral Administrator. Each S&P CDO Monitor will
be chosen by the Collateral Manager (with notice to the Collateral
Administrator) and associated with either (x) a Weighted Average S&P Recovery
Rate and a Weighted Average Floating Spread from Section 2 of Schedule 5 or
(y) a Weighted Average S&P Recovery Rate and a Weighted Average Floating Spread
confirmed by S&P, provided that as of any date of determination the Weighted
Average S&P Recovery Rate for the Highest Ranking Class equals or exceeds the
Weighted Average S&P Recovery Rate for such Class chosen by the Collateral
Manager and the Weighted Average Floating Spread equals or exceeds the Weighted
Average Floating Spread chosen by the Collateral Manager. The model version of
the S&P CDO Monitor is available at https://www.sp.sfproducttools.com.

 

“S&P CDO Monitor Election Date”:  The date specified by the Collateral Manager,
at any time after the Closing Date upon at least five (5) Business Days’ prior
written notice to S&P, the Collateral Trustee and the Collateral Administrator,
evidencing the Collateral Manager’s

 

52

--------------------------------------------------------------------------------



 

election to utilize the S&P CDO Monitor in determining compliance with the S&P
CDO Monitor Test.

 

“S&P CDO Monitor Test”:  A test that will be satisfied on any date of
determination (following receipt, at any time on or after the S&P CDO Monitor
Election Date, by the Issuer and the Collateral Administrator of the
Class Break-even Default Rates for each S&P CDO Monitor input file (in
accordance with the definition of “Class Break-even Default Rate”)) if, after
giving effect to a proposed sale or purchase of an additional Collateral
Obligation, the Class Default Differential of the Highest Ranking Class of the
Proposed Portfolio is positive. The S&P CDO Monitor Test will be considered to
be improved if the Class Default Differential of the Proposed Portfolio that is
not positive is greater than the corresponding Class Default Differential of the
Current Portfolio.

 

“S&P Collateral Value”:  With respect to any Defaulted Obligation, the lesser of
(i) the S&P Recovery Amount of such Defaulted Obligation, as of the relevant
Measurement Date and (ii) the Market Value of such Defaulted Obligation, as of
the relevant Measurement Date.

 

“S&P Default Rate”:  With respect to a Collateral Obligation, the default rate
as determined in accordance with Section 4 of Schedule 5 hereto

 

“S&P Equivalent Diversity Score”:  A single number that indicates collateral
concentration in terms of both issuer and industry concentration, calculated as
set forth in Schedule 6 hereto.

 

“S&P Equivalent Weighted Average Rating Factor”:  The number (rounded up to the
nearest whole number) determined by:

 

(a)                                                                                
summing the products of (i) the principal balance of each Collateral Obligation
(excluding Equity Securities and Defaulted Obligations) multiplied by (ii) the
Rating Factor of such Collateral Obligation (as described below) and

 

(b)                                                                                
dividing such sum by the principal balance of all such Collateral Obligations.

 

The “Rating Factor” for each Collateral Obligation, is the number set forth in
the table below opposite the S&P Rating of such Collateral Obligation.

 

S&P Rating

 

Rating Factor

 

S&P Rating

 

Rating Factor

AAA

 

1

 

BB+

 

940

AA+

 

10

 

BB

 

1,350

AA

 

20

 

BB-

 

1,766

AA-

 

40

 

B+

 

2,220

A+

 

70

 

B

 

2,720

A

 

120

 

B-

 

3,490

A-1

 

180

 

CCC+

 

4,770

BBB+

 

260

 

CCC

 

6,500

BBB

 

360

 

CCC-

 

8,070

BBB-

 

610

 

CC+ or lower

 

10,000

 

53

--------------------------------------------------------------------------------



 

“S&P Industry Classification”:  The S&P Industry Classifications set forth in
Schedule 3 hereto, which industry classifications may be updated at the option
of the Collateral Manager if S&P publishes revised industry classifications.

 

“S&P Minimum Weighted Average Recovery Rate”:  As of any date of determination
and with respect to the Controlling Class, the recovery rate applicable to such
Class of Secured Debt determined by reference to the “Recovery Rate Case” as set
forth in the table in Section 2 of Schedule 5 chosen by the Collateral Manager
(with prior notification to the Collateral Administrator and S&P) as currently
applicable to the Collateral Obligations.

 

“S&P Rating”:  With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)                                     (a) if there is an issuer credit rating
of the issuer of such Collateral Obligation by S&P as published by S&P, or the
guarantor which unconditionally and irrevocably guarantees such Collateral
Obligation pursuant to a form of guaranty which satisfies S&P’s then-current
criteria applicable to guaranty agreements, then the S&P Rating shall be such
rating (regardless of whether there is a published rating by S&P on the
Collateral Obligations of such issuer held by the Issuer; provided that private
ratings (that is, ratings provided at the request of the Obligor) may be used
for purposes of this definition if the related Obligor has consented to the
disclosure thereof and a copy of such consent has been provided to S&P) or
(b) if there is no issuer credit rating of the issuer by S&P but (1) there is a
senior secured rating on any obligation or security of the issuer, then the S&P
Rating of such Collateral Obligation shall be one sub-category below such
rating; (2) if clause (1) above does not apply, but there is a senior unsecured
rating on any obligation or security of the issuer, the S&P Rating of such
Collateral Obligation shall equal such rating; and (3) if neither clause (1) nor
clause (2) above applies, but there is a subordinated rating on any obligation
or security of the issuer, then the S&P Rating of such Collateral Obligation
shall be one sub-category above such rating;

 

(ii)                                  with respect to any Collateral Obligation
that is a DIP Collateral Obligation, the S&P Rating thereof shall be the credit
rating assigned to such issue by S&P, or if such DIP Collateral Obligation was
assigned a point-in-time rating by S&P that was withdrawn, such withdrawn rating
may be used for 12 months after the assignment of such rating; provided that, if
the Collateral Manager is or becomes aware of a Specified Amendment with respect
to the DIP Collateral Obligation that, in the Collateral Manager’s reasonable
judgment, would have a material adverse impact on the value of the DIP
Collateral Obligation, such withdrawn rating may not be used unless S&P
otherwise confirms the rating or provides an updated one; provided further that
if any such Collateral Obligation that is a DIP Collateral Obligation is newly
issued and the Collateral Manager expects an S&P credit rating within 90 days,
the S&P Rating of such Collateral Obligation shall be “CCC-” until such credit
rating is obtained from S&P;

 

(iii)                               if there is not a rating by S&P on the
issuer or on an obligation of the issuer, then the S&P Rating may be determined
pursuant to clauses (a) through (c) below:

 

54

--------------------------------------------------------------------------------



 

(a)                                 if an obligation of the issuer is publicly
rated by Moody’s Investors Service, Inc. or, with the written consent of S&P,
any successor-in-interest to Moody’s Investors Service, Inc., then the S&P
Rating will be the S&P equivalent to the Moody’s Rating of such obligation,
except that the S&P Rating of such obligation will be (1) one sub-category below
the S&P equivalent of the Moody’s Rating if such Moody’s Rating is “Baa3” or
higher and (2) two sub-categories below the S&P equivalent of the Moody’s Rating
if such Moody’s Rating is “Ba1” or lower (for the avoidance of doubt, if S&P
does not provide consent in connection with a successor of Moody’s, the S&P
Rating may be determined pursuant to clauses (b) through (c) below, to the
extent applicable);

 

(b)                                 the S&P Rating may be based on a credit
estimate provided by S&P, and in connection therewith, the Issuer, the
Collateral Manager on behalf of the Issuer or the issuer of such Collateral
Obligation will, prior to or within thirty (30) days after the acquisition of
such Collateral Obligation, apply (and concurrently submit all available
Information in respect of such application) to S&P for a credit estimate which
shall be its S&P Rating; provided that, until the receipt from S&P of such
estimate, such Collateral Obligation will have an S&P Rating as determined by
the Collateral Manager in its sole discretion if the Collateral Manager
certifies to the Collateral Trustee that it believes that such S&P Rating
determined by the Collateral Manager is commercially reasonable and will be at
least equal to such rating; provided further that if such Information is not
submitted within such thirty (30) day period, then, pending receipt from S&P of
such estimate, the Collateral Obligation will have (1) the S&P Rating as
determined by the Collateral Manager for a period of up to ninety (90) days
after the acquisition of such Collateral Obligation and (2) an S&P Rating of
“CCC-”following such ninety day period; unless, during such ninety day period,
the Collateral Manager has requested the extension of such period and S&P, in
its sole discretion, has granted such request; provided further that with
respect to any Collateral Obligation for which S&P has provided a credit
estimate, the Collateral Manager (on behalf of the Issuer) shall request that
S&P confirm or update such estimate annually (and pending receipt of such
confirmation or new estimate, the Collateral Obligation shall have the prior
estimate); provided further that such credit estimate shall expire 12 months
after the acquisition of such Collateral Obligation, following which such
Collateral Obligation shall have an S&P Rating of “CCC-” unless, during such
12-month period, the Issuer applies for renewal thereof in accordance with
Section 7.14(b), in which case such credit estimate shall continue to be the S&P
Rating of such Collateral Obligation until S&P has confirmed or revised such
credit estimate, upon which such confirmed or revised credit estimate shall be
the S&P Rating of such Collateral Obligation; provided further that such
confirmed or revised credit estimate shall expire on the next succeeding
12-month anniversary of the date of the acquisition of such Collateral
Obligation and (when renewed annually in accordance with Section 7.14(b)) on
each 12-month anniversary thereafter; provided further that the Issuer will
submit all available Information in respect of such Collateral Obligation to S&P
notwithstanding that the Issuer is not applying to S&P for a credit estimate;
provided further that the Issuer will promptly notify S&P of any material events

 

55

--------------------------------------------------------------------------------



 

effecting any such Collateral Obligation if the Collateral Manager reasonably
determines that such notice is required in accordance with S&P’s published
criteria for credit estimates titled “What Are Credit Estimates And How Do They
Differ From Ratings?” dated April 2011 (as the same may be amended or updated
from time to time);

 

(c)                                  with respect to a DIP Collateral
Obligation, if the S&P Rating cannot otherwise be determined pursuant to this
definition, the S&P Rating of such Collateral Obligation will be “CCC-”; and

 

(d)                                 with respect to a Collateral Obligation that
is not a Defaulted Obligation, the S&P Rating of such Collateral Obligation will
at the election of the Issuer (at the direction of the Collateral Manager) be
“CCC-”; provided that (i) neither the issuer of such Collateral Obligation nor
any of its Affiliates are subject to any bankruptcy or reorganization
proceedings and (ii) the issuer has not defaulted on any payment obligation in
respect of any debt security or other obligation of the issuer at any time
within the two year period ending on such date of determination, all such debt
securities and other obligations of the issuer that are pari passu with or
senior to the Collateral Obligation are current and the Collateral Manager
reasonably expects them to remain current; provided that the Issuer will submit
all available Information in respect of such Collateral Obligation to S&P as if
the Issuer is were applying to S&P for a credit estimate; provided further that,
if there is a Material Change with respect to any Collateral Obligation with an
S&P Rating of “CCC-” determined pursuant to this clause, the Issuer, or the
Collateral Manager on behalf of the Issuer, shall, upon notice or knowledge
thereof, notify S&P and provide available Information with respect thereto via
email to CreditEstimates@spglobal.com; or

 

(iv)                              with respect to a Current Pay Obligation that
is rated “D” or “SD” by S&P, the S&P Rating of such Current Pay Obligation will
be, at the election of the Issuer (at the direction of the Collateral Manager),
“CCC-” or the S&P Rating determined pursuant to clause (iii)(b) above; provided
that the Collateral Manager may not determine such S&P Rating pursuant to clause
(iii)(b)(1) above;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

 

“S&P Rating Condition”:  With respect to any action taken or to be taken by or
on behalf of the Issuer, a condition that is satisfied if S&P provides written
confirmation (including by means of electronic message, facsimile transmission,
press release or posting to its website) to the Issuer and the Collateral
Trustee (unless in the form of a press release or posted to its website) that no
immediate withdrawal or reduction with respect to its then-current rating by S&P
of any Class of Secured Debt will occur as a result of such action; provided
that the S&P Rating Condition will be deemed to be satisfied if no Class of
Secured Debt then Outstanding is

 

56

--------------------------------------------------------------------------------



 

rated by S&P and provided further that such rating condition shall be deemed
inapplicable with respect to such event or circumstance if (i) S&P has given
written notice to the effect that it will no longer review events or
circumstances of the type requiring satisfaction of the S&P Rating Condition for
purposes of evaluating whether to confirm the then-current ratings (or initial
ratings) of obligations rated by S&P; or (ii) S&P has given written notice to
the Issuer, the Collateral Manager or the Collateral Trustee (or their counsel)
that it will not review such event or circumstance for purposes of evaluating
whether to confirm the then-current ratings (or Initial Ratings) of the Secured
Debt then rated by S&P.

 

“S&P Recovery Amount”:  With respect to any Collateral Obligation, an amount
equal to:  (a) the applicable S&P Recovery Rate multiplied by (b) the Principal
Balance of such Collateral Obligation.

 

“S&P Recovery Rate”:  With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 5 using the Initial Rating of the most senior
Class of Secured Debt Outstanding at the time of determination.

 

“S&P Recovery Rating”:  With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 5 hereto.

 

“S&P Region Classification”:  With respect to a Collateral Obligation, the
applicable classification set forth in the table titled “S&P Region
Classification” in Section 3 of Schedule 5.

 

“S&P Weighted Average Life”:  As of any date of determination, with respect to
all Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by dividing (a) the sum of the products of (i) the
number of years (rounded to the nearest one-hundredth thereof) from such date of
determination to the date of each Scheduled Distribution of Principal of each
such Collateral Obligation multiplied by (ii) the outstanding principal balance
of such Collateral Obligation by (b) the aggregate remaining principal balance
at such time of all Collateral Obligations other than Defaulted Obligations.

 

“Sale”:  The meaning specified in Section 5.17.

 

“Sale Proceeds”:  All proceeds (excluding accrued interest, if any) received
with respect to Assets as a result of sales of such Assets in accordance with
the restrictions described in Article XII less any reasonable expenses incurred
by the Collateral Manager, the Collateral Administrator or the Collateral
Trustee (other than amounts payable as Administrative Expenses) in connection
with such sales. Sale Proceeds will include Principal Financed Accrued Interest
received in respect of such sale.

 

“Schedule of Collateral Obligations”:  The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the borrower and
Principal Balance of each Collateral Obligation included therein, as amended
from time to time (without the consent of or any action on the part of any
Person) to reflect the release of Collateral Obligations pursuant to Article X
hereof and the inclusion of additional Collateral Obligations as provided in
Section 12.2 and Section 12.3 hereof.

 

57

--------------------------------------------------------------------------------



 

“Scheduled Distribution”:  With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after (a) in the case of the
initial Collateral Obligations, the Closing Date or (b) in the case of
Collateral Obligations added or substituted after the Closing Date, the related
trade date for such Collateral Obligation, as adjusted pursuant to the terms of
the related Underlying Documents.

 

“Second Lien Loan”:  Any Loan that:  (a) is not (and cannot by its terms become)
subordinate in right of payment to any other obligation of the Obligor of the
Loan (other than with respect to liquidation, trade claims, capitalized leases
or similar obligations) but which is subordinated (with respect to liquidation
preferences with respect to pledged collateral) to a Senior Secured Loan of the
Obligor; (b) is secured by a valid second-priority perfected security interest
or lien in, to or on specified collateral securing the Obligor’s obligations
under the Loan (subject to customary exceptions for permitted liens, including,
without limitation, tax liens); (c) the value of the collateral securing the
Loan at the time of purchase together with other attributes of the Obligor
(including, without limitation, its general financial condition, ability to
generate cash flow available for debt service and other demands for that cash
flow) is adequate (in the commercially reasonable judgment of the Collateral
Manager) to repay the Loan in accordance with its terms and to repay all other
Loans of equal or higher seniority secured by a lien or security interest in the
same collateral; and (d) is not secured solely or primarily by common stock or
other equity interests; provided that the limitation set forth in this clause
(d) shall not apply with respect to a Loan made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that the granting by any such subsidiary of a
lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such Loan or any other similar
type of indebtedness owing to third parties).

 

“Secured Debt”:  Collectively, the Secured Notes and the Class A Loans.

 

“Secured Notes”: The Class A Notes, the Class A-F Notes and the Class B Notes,
authorized by, and authenticated and delivered under, this Indenture (as
specified in Section 2.3) together with any additional Secured Notes issued
pursuant to and accordance with this Indenture.

 

“Secured Parties”:  The meaning specified in the Granting Clauses.

 

“Securities Account Control Agreement”:  The Securities Account Control
Agreement dated as of the Closing Date among the Issuer, the Collateral Trustee
and State Street Bank and Trust Company, as custodian.

 

“Securities Act”:  The United States Securities Act of 1933, as amended.

 

“Securities Intermediary”:  As defined in Section 8-102(a)(14) of the UCC.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

58

--------------------------------------------------------------------------------



 

“Selling Institution”:  The entity obligated to make payments to the Issuer
under the terms of a Participation Interest.

 

“Senior Secured Loan”:  Any assignment of or Participation Interest in a Loan
that:  (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (other than with
respect to trade claims, capitalized leases or similar obligations); (b) is
secured by a valid first-priority perfected security interest or lien in, to or
on specified collateral securing the obligor’s obligations under the Loan
(subject to customary exceptions for permitted liens, including, without
limitation, tax liens); (c) the value of the collateral securing the Loan at the
time of purchase together with other attributes of the obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral; and (d) is not secured solely or primarily by common stock or other
equity interests; provided that, if such Loan is made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that the granting by any such subsidiary of a
lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such Loan or any other similar
type of indebtedness owing to third parties), then the limitation set forth in
this clause (d) shall not apply with respect to such Loan.

 

“Share Register” means the register maintained by or on behalf of the Issuer
under the Fiscal Agency Agreement.

 

“Sole Equity Owner”: A person who is treated for U.S. federal income tax
purposes as the sole owner of the Subordinated Securities and the other
securities that are treated as equity of the Issuer for U.S. federal income tax
purposes.

 

“Special Redemption”:  As defined in Section 9.6.

 

“Special Redemption Amount”:  As defined in Section 9.6.

 

“Special Redemption Date”:  As defined in Section 9.6.

 

“Specified Amendment”:  With respect to any Collateral Obligation, any
amendment, waiver or modification which would:

 

(a)                                 modify the amortization schedule with
respect to such Collateral Obligation in a manner that (i) reduces the dollar
amount of any Scheduled Distribution by more than the greater of (x) 15% and
(y) U.S.$250,000, (ii) postpones any Scheduled Distribution by more than two
payment periods or (iii) causes the Weighted Average Life of the applicable
Collateral Obligation to increase by more than 15%;

 

(b)                                 reduce or increase the cash interest rate
payable by the Obligor thereunder by more than 50 basis points (excluding any
increase in an interest rate arising by operation of a default or penalty
interest clause under a Collateral Obligation or as a

 

59

--------------------------------------------------------------------------------



 

result of an increase in the interest rate index for any reason other than such
amendment, waiver or modification or in connection with a change in rate due to
a LIBOR Event);

 

(c)                                  extend the stated maturity date of such
Collateral Obligation by more than 12 months or beyond the Stated Maturity;

 

(d)                                 contractually or structurally subordinate
such Collateral Obligation by operation of a priority of payments, turnover
provisions, the transfer of assets in order to limit recourse to the related
Obligor or the granting of Liens (other than Permitted Liens) on any of the
underlying collateral securing such Collateral Obligation;

 

(e)                                  release any party from its obligations
under such Collateral Obligation, if such release would have a material adverse
effect on the Collateral Obligation;

 

(f)                                   reduce the principal amount of the
applicable Collateral Obligation; or

 

(g)                                  in the reasonable business judgment of the
Collateral Manager, have a material adverse impact on the value of such
Collateral Obligation.

 

“Specified Obligor Information”:  The meaning specified in Section 14.15(b).

 

“Standby Directed Investment”:  Shall mean, initially, interest bearing time
deposit (which investment is, for the avoidance of doubt, an Eligible
Investment); provided that the Issuer, or the Collateral Manager on behalf of
the Issuer, may by written notice to the Collateral Trustee change the Standby
Directed Investment to any other Eligible Investment of the type described in
clause (b) of the definition of “Eligible Investments” maturing not later than
the earlier of (i) 30 days after the date of such investment (unless putable at
par to the issuer thereof) or (ii) the Business Day immediately preceding the
next Payment Date (or such shorter maturities expressly provided herein).

 

“State Street”:  State Street Bank and Trust Company.

 

“Stated Maturity”:  With respect to the Secured Debt of any Class, the date
specified as such in Section 2.3.

 

“Step-Down Obligation”:  An obligation or security which by the terms of the
related Underlying Documents provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.

 

“Step-Up Obligation”:  An obligation or security which by the terms of the
related Underlying Documents provides for an increase in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate), or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for

 

60

--------------------------------------------------------------------------------



 

payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Up Obligation.

 

“Structured Finance Obligation”:  Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities; provided that
any asset-based loan facilities and loans directly to financial services
companies, factoring businesses, health care providers and other genuine
operating businesses do not constitute Structured Finance Obligations.

 

“Subordinated Management Fee”:  The fee payable to the Collateral Manager in
arrears on each Payment Date pursuant to Section 8(a) of the Collateral
Management Agreement and Section 11.1 of this Indenture, in an amount equal to
0.25% per annum, calculated on the basis of the actual number of days in the
applicable Interest Accrual Period divided by 360, of the Fee Basis Amount at
the beginning of the Collection Period relating to such Payment Date.

 

“Subordinated Securities”:  The Preferred Shares.

 

“Substitute Collateral Obligations”:  Collateral Obligations conveyed by ORCC to
the Issuer as substitute Collateral Obligations pursuant to
Section 12.3(a) since the Closing Date.

 

“Substitute Collateral Obligations Qualification Conditions”:  The following
conditions:

 

(i)                                     the Coverage Tests, Collateral Quality
Test and Concentration Limitations are satisfied or, if any requirement or test
thereof is not satisfied, the level of compliance with such requirement or test
is maintained or improved;

 

(ii)                                  the Principal Balance of such Substitute
Collateral Obligation (or, if more than one Substitute Collateral Obligation
will be added in replacement of a Collateral Obligation or Collateral
Obligations, the Aggregate Principal Balance of such Substitute Collateral
Obligations) equals or exceeds the Principal Balance of the Collateral
Obligation being substituted for and the Net Exposure Amount, if any, with
respect thereto shall have been deposited in the Revolver Funding Account;

 

(iii)                               the Fair Market Value of such Substitute
Collateral Obligation (or, if more than one Substitute Collateral Obligation
will be added in replacement of a Collateral Obligation or Collateral
Obligations, the aggregate Fair Market Value of such Substitute Collateral
Obligations) equals or exceeds the Fair Market Value of the Collateral
Obligation being substituted;

 

(iv)                              the S&P Rating of each Substitute Collateral
Obligation is equal to or higher than the S&P Rating of the Collateral
Obligation being substituted for;

 

(v)                                 with respect to any Substitute Collateral
Obligation received by the Issuer during the Reinvestment Period, such
Substitute Collateral Obligation has the same or shorter maturity than the
Collateral Obligation being substituted for or the Weighted Average Life Test is
satisfied;

 

61

--------------------------------------------------------------------------------



 

(vi)                              with respect to any Substitute Collateral
Obligation received by the Issuer after the end of the Reinvestment Period, such
Substitute Collateral Obligation has a maturity no more than one year after the
maturity of the Collateral Obligation being substituted for and the Weighted
Average Life Test is satisfied; and

 

(vii)                           the obligor of such Substitute Collateral
Obligation is not the same as the obligor of the Collateral Obligation being
substituted for.

 

“Substitution Event”:  An event which shall have occurred with respect to any:

 

(i)                                     Collateral Obligation that becomes a
Defaulted Obligation;

 

(ii)                                  Collateral Obligation that has a Material
Covenant Default;

 

(iii)                               Collateral Obligation that becomes subject
to a proposed Specified Amendment;

 

(iv)                              Obligation that is an Equity Security or
otherwise no longer satisfies the definition of Collateral Obligation;

 

(v)                                 Collateral Obligation that becomes a
Post-Transition S&P CCC Collateral Obligation; provided that no more than 10
Collateral Obligations in the aggregate may be substituted solely on the basis
of becoming a Post-Transition S&P CCC Collateral Obligation; or

 

(vi)                              Collateral Obligation that becomes a Credit
Risk Obligation.

 

“Substitution Period”:  The meaning specified in Section 12.3(a)(ii).

 

“Supermajority”:  with respect to (i) any Class of Secured Debt, the holders of
at least 66-2/3% of the Aggregate Outstanding Amount of the Secured Debt of such
Class and (ii) the Subordinated Securities, the holders of at least 66-2/3% of
the Aggregate Outstanding Amount of the Subordinated Securities.

 

“Synthetic Security”:  A security or swap transaction, other than a
Participation Interest, that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation.

 

“Target Initial Par Amount”:  U.S.$600,000,000.

 

“Target Initial Par Condition”:  A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations (i) that are held
by the Issuer and (ii) of which the Issuer has committed to purchase on such
date, together with the amount of any proceeds of prepayments, maturities or
redemptions of Collateral Obligations purchased by the Issuer prior to such
date, will equal or exceed the Target Initial Par Amount.

 

“Tax”:  Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

 

62

--------------------------------------------------------------------------------



 

“Tax Account Reporting Rules”: FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered into on, before or after the date of this Indenture, by one or more
governments providing for the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, including but not limited to the Cayman
FATCA Legislation and any laws, intergovernmental agreements or other guidance
adopted pursuant to the global standard for automatic exchange of financial
account information issued by the Organisation for Economic Co-operation and
Development (including the CRS).

 

“Tax Account Reporting Rules Compliance”: Compliance with Tax Account Reporting
Rules as necessary to avoid (a) fines, penalties, or other sanctions imposed on
the Issuer or any of their directors, or (b) the withholding or imposition of
tax from or in respect of payments to or for the benefit of the Issuer.

 

“Tax Account Reporting Rules Compliance Costs”:  The costs to the Issuer of
achieving Tax Account Reporting Rules Compliance.

 

“Tax Advice”:  Written advice from tax counsel of nationally recognized standing
in the United States experienced in transactions of the type being addressed
that (i) is based on knowledge by the person giving the advice of all relevant
facts and circumstances of the Issuer and transaction (which are described in
the advice or in a written description referred to in the advice which may be
provided by the Issuer or Collateral Manager) and (ii) is intended by the person
rendering the advice to be relied upon by the Issuer in determining whether to
take a given action.

 

“Tax Event”:  (i)(x) Any Obligor under any Collateral Obligation being required
to deduct or withhold from any payment under such Collateral Obligation to the
Issuer for or on account of any Tax for whatever reason and such Obligor is not
required to pay to the Issuer such additional amount as is necessary to ensure
that the net amount actually received by the Issuer (free and clear of Taxes,
whether assessed against such Obligor or the Issuer (other than withholding tax
imposed on commitment fees or similar fees or fees that by their nature are
commitment fees or similar fees, to the extent that such withholding tax does
not exceed 30% of the amount of such fees)) will equal the full amount that the
Issuer would have received had no such deduction or withholding occurred and
(y) the total amount of such deductions or withholdings on the Assets results in
a payment by, or charge or tax burden to, the Issuer that results or will result
in the withholding of 5% or more of the aggregate Scheduled Distributions for
all Collateral Obligations for any Collection Period, or (ii) any jurisdiction
imposing net income, profits or similar Tax on the Issuer in an aggregate amount
in any Collection Period in excess of U.S.$1,000,000.

 

Notwithstanding anything in this Indenture, the Collateral Manager shall give
the Collateral Trustee prompt written notice of the occurrence of a Tax Event
upon its discovery thereof. Until the Collateral Trustee receives written notice
from the Collateral Manager, the Collateral Trustee shall not be deemed to have
notice or knowledge to the contrary.

 

63

--------------------------------------------------------------------------------



 

“Tax Jurisdiction”:  The Bahamas, Bermuda, the British Virgin Islands, the
Cayman Islands, the Channel Islands, Jersey, Singapore, the U.S. Virgin Islands,
Sint Maarten, Saba, Sint Eustatius, Aruba, Bonaire or Curaçao.

 

“Tax Redemption”:  The meaning specified in Section 9.3(a) hereof.

 

“Third Party Credit Exposure”:  As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest.

 

“Third Party Credit Exposure Limits”:  Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:

 

S&P’s credit rating of
Selling Institution

 

Aggregate
Percentage
Limit

 

Individual
Percentage
Limit

AAA

 

20%

 

20%

AA+

 

10%

 

10%

AA

 

10%

 

10%

AA-

 

10%

 

10%

A+

 

5%

 

5%

A

 

5%

 

5%

Below A

 

0%

 

0%

 

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.

 

“Trading Plan”:  The meaning specified in Section 12.2(c).

 

“Trading Plan Period”:  The meaning specified in Section 12.2(c).

 

“Transaction Documents”:  This Indenture, the Credit Agreement, the Collateral
Management Agreement, the Administration Agreement, the Registered Office
Agreement, the AML Services Agreement, the FATCA Services Agreement, the Loan
Sale Agreements, the Fiscal Agency Agreement, the Collateral Administration
Agreement, the Securities Account Control Agreement and the Placement Agreement.

 

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 

“Transfer Certificate”:  A duly executed transfer certificate in the form of the
applicable Exhibit B attached hereto.

 

“Trust Officer”:  When used with respect to the Collateral Trustee, any officer
within the Corporate Trust Office (or any successor group of the Collateral
Trustee) including any vice president, assistant vice president or officer of
the Collateral Trustee customarily performing

 

64

--------------------------------------------------------------------------------



 

functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
at the Corporate Trust Office because of such Person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

 

“UCC”:  The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest, as amended from time to time.

 

“UCITS Directive”:  Directive 2009/65/EC on Undertakings for Collective
Investment in Transferrable Securities, including any implementing and/or
delegated regulation, technical standards, level 2 measures and/or guidance
related thereto, as may be amended, replaced or supplemented from time to time.

 

“Uncertificated Security”:  The meaning specified in Section 8-102(a)(18) of the
UCC.

 

“Underlying Document”:  The indenture, loan agreement, credit agreement or other
customary agreement pursuant to which an Asset has been created or issued and
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

 

“United States”:  The United States of America, its territories and its
possessions.

 

“Unregistered Securities”:  The meaning specified in Section 5.17(c).

 

“Unsecured Loan”:  A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the Obligor under such Loan.

 

“U.S. Person” and “U.S. person”:  The meanings specified in
Section 7701(a)(30) of the Code or in Regulation S, as the context requires.

 

“U.S. Risk Retention Rules”:  The final rules implementing the credit risk
retention requirements of Section 941 of the Dodd-Frank Act.

 

“Volcker Rule”:  Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Weighted Average Floating Spread”:  As of any Measurement Date, the number
obtained by dividing:  (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread by (b) an amount equal to the lesser of
(A) the Aggregate Principal Balance of all Floating Rate Obligations as of such
Measurement Date and (B) either (x) with respect to the S&P CDO Monitor Test,
the Aggregate Principal Balance and (y) otherwise, the Reinvestment Target Par
Balance minus the Aggregate Principal Balance of Fixed Rate Obligations.

 

65

--------------------------------------------------------------------------------



 

“Weighted Average Life”:  As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

 

(a)                                 the Average Life at such time of each such
Collateral Obligation by (b) the Principal Balance of such Collateral
Obligation;

 

and dividing such sum by:

 

(b)                                 the Aggregate Principal Balance at such time
of all such Collateral Obligations.

 

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation.

 

“Weighted Average Life Test”:  A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to the value in the column entitled “Weighted Average Life Value”
in the table below corresponding to the immediately preceding Payment Date (or,
prior to the first Payment Date following the Closing Date, the Closing Date):

 

Weighted Average Life Value

Closing Date

 

8.00

November 20, 2019

 

7.50

February 20, 2020

 

7.25

May 20, 2020

 

7.00

August 20, 2020

 

6.75

November 20, 2020

 

6.50

February 20, 2021

 

6.25

May 20, 2021

 

6.00

August 20, 2021

 

5.75

November 20, 2021

 

5.50

February 20, 2022

 

5.25

May 20, 2022

 

5.00

August 20, 2022

 

4.75

Closing Date

 

8.00

November 20, 2019

 

7.50

February 20, 2020

 

7.25

May 20, 2020

 

7.00

August 20, 2020

 

6.75

November 20, 2020

 

6.50

February 20, 2021

 

6.25

May 20, 2021

 

6.00

August 20, 2021

 

5.75

November 20, 2021

 

5.50

February 20, 2022

 

5.25

May 20, 2022

 

5.00

August 20, 2022

 

4.75

 

66

--------------------------------------------------------------------------------



 

Weighted Average Life Value

November 20, 2022

 

4.50

February 20, 2023

 

4.25

May 20, 2023

 

4.00

August 20, 2023

 

3.75

November 20, 2023

 

3.50

February 20, 2024

 

3.25

May 20, 2024

 

3.00

August 20, 2024

 

2.75

November 20, 2024

 

2.50

February 20, 2025

 

2.25

May 20, 2025

 

2.00

August 20, 2025

 

1.75

November 20, 2025

 

1.50

February 20, 2026

 

1.25

May 20, 2026

 

1.00

August 20, 2026

 

0.75

November 20, 2026

 

0.50

February 20, 2027

 

0.25

May 20, 2027 and after

 

0.00

 

“Weighted Average S&P Recovery Rate”:  As of any date of determination, the
number, expressed as a percentage and determined separately for each Class of
Secured Debt that is rated by S&P, obtained by summing the products obtained by
multiplying the Principal Balance of each Collateral Obligation (other than
Defaulted Obligations) by its corresponding recovery rate as determined in
accordance with Section 1 of Schedule 5 hereto, dividing such sum by the
Aggregate Principal Balance of all Collateral Obligations (other than Defaulted
Obligations), and rounding to the nearest tenth of a percent.

 

“Zero Coupon Bond”:  Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding,
(b) provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

 

Section 1.2                                    Usage of Terms. With respect to
all terms in this Indenture, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
“writing” include printing, typing, lithography and other means of reproducing
words in a visible form; references to agreements and other contractual
instruments include all amendments, modifications and supplements thereto or any
changes therein entered into in accordance with their respective terms and not
prohibited by this Indenture; references to Persons include their permitted
successors and assigns; and the term “including” means “including without
limitation.”

 

Section 1.3                                    Assumptions as to Assets. In
connection with all calculations required to be made pursuant to this Indenture
or the Credit Agreement with respect to Scheduled Distributions on any Asset, or
any payments on any other assets included in the Assets, with respect to the
sale of and reinvestment in Collateral Obligations, and with respect to the
income that can be earned on Scheduled Distributions on such Assets and on any
other amounts that may be received for deposit in the Collection Account, the
provisions set forth in this Section 1.3 shall be applied. The provisions of
this Section 1.3 shall be applicable to any determination or calculation that is
covered by this Section 1.3, whether or not reference is specifically made to

 

67

--------------------------------------------------------------------------------



 

Section 1.3, unless some other method of calculation or determination is
expressly specified in the particular provision.

 

(a)                                 All calculations with respect to Scheduled
Distributions on the Assets shall be made on the basis of information as to the
terms of each such Asset and upon reports of payments, if any, received on such
Asset that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.

 

(b)                                 For purposes of calculating the Coverage
Tests, except as otherwise specified in the Coverage Tests, such calculations
will not include scheduled interest and principal payments on Defaulted
Obligations unless or until such payments are actually made.

 

(c)                                  For each Collection Period and as of any
date of determination, the Scheduled Distribution on any Asset (including
Current Pay Obligations but excluding Defaulted Obligations, which, except as
otherwise provided herein, shall be assumed to have a Scheduled Distribution of
zero, except to the extent any payments have actually been received) shall be
the sum of (i) the total amount of payments and collections to be received
during such Collection Period in respect of such Asset (including the proceeds
of the sale of such Asset received and, in the case of sales which have not yet
settled, to be received during the Collection Period and not reinvested in
additional Collateral Obligations or Eligible Investments or retained in the
Collection Account for subsequent reinvestment pursuant to Section 12.2) that,
if paid as scheduled, will be available in the Collection Account at the end of
the Collection Period and (ii) any such amounts received by the Issuer in prior
Collection Periods that were not disbursed on a previous Payment Date.

 

(d)                                 Each Scheduled Distribution receivable with
respect to a Collateral Obligation shall be assumed to be received on the
applicable Due Date, and each such Scheduled Distribution shall be assumed to be
immediately deposited in the Collection Account to earn interest at the Assumed
Reinvestment Rate. All such funds shall be assumed to continue to earn interest
until the date on which they are required to be available in the Collection
Account for application, in accordance with the terms hereof, to payments of
principal of or interest on the Secured Debt and distributions on the
Subordinated Securities or other amounts payable pursuant to this Indenture. For
purposes of the applicable determinations required by Section 10.7(b)(iii),
Section 10.7(b)(iv), Article XII and the definition of “Interest Coverage
Ratio”, the expected interest on the Secured Debt and Floating Rate Obligations
will be calculated using the then current interest rates applicable thereto.

 

(e)                                  References in Section 11.1(a) to
calculations made on a “pro forma basis” shall mean such calculations after
giving effect to all payments, in accordance with the Priority of Payments
described herein, that precede (in priority of payment) or include the clause in
which such calculation is made.

 

(f)                                   For purposes of calculating all
Concentration Limitations, in both the numerator and the denominator of any
component of the Concentration Limitations, Defaulted Obligations will be
treated as having a Principal Balance equal to the Defaulted Obligation Balance.

 

68

--------------------------------------------------------------------------------



 

(g)                                  If a Collateral Obligation included in the
Assets would be deemed a Current Pay Obligation but for the applicable
percentage limitation in the proviso to the definition of “Defaulted
Obligation”, then the Current Pay Obligations with the lowest Market Value
(expressed as a percentage of the Principal Balance of such Current Pay
Obligations as of the date of determination) shall be deemed Defaulted
Obligations. Each such Defaulted Obligation will be treated as a Defaulted
Obligation for all purposes until such time as the Aggregate Principal Balance
of Current Pay Obligations would not exceed, on a pro forma basis including such
Defaulted Obligation, the applicable percentage of the Collateral Principal
Amount.

 

(h)                                 Except where expressly referenced herein for
inclusion in such calculations, Defaulted Obligations will not be included in
the calculation of the Collateral Quality Test.

 

(i)                                     For purposes of calculating compliance
with the Investment Criteria, upon the direction of the Collateral Manager by
notice to the Collateral Trustee, the Loan Agent and the Collateral
Administrator, any Eligible Investment representing Principal Proceeds received
upon the sale or other disposition of a Collateral Obligation shall be deemed to
have the characteristics of such Collateral Obligation until reinvested in an
additional Collateral Obligation. Such calculations shall be based upon the
principal amount of such Collateral Obligation, except in the case of Defaulted
Obligations and Credit Risk Obligations, in which case the calculations will be
based upon the Principal Proceeds received on the disposition or sale of such
Defaulted Obligation or Credit Risk Obligation.

 

(j)                                    For the purposes of calculating
compliance with each of the Concentration Limitations all calculations will be
rounded to the nearest 0.1%. All other calculations, unless otherwise set forth
herein or the context otherwise requires, shall be rounded to the nearest
ten-thousandth if expressed as a percentage, and to the nearest one-hundredth if
expressed otherwise.

 

(k)                                 Except as expressly set forth in this
Indenture, the “outstanding principal balance” and the “principal balance” of a
Revolving Collateral Obligation or a Delayed Drawdown Collateral Obligation
shall include all unfunded commitments that have not been irrevocably reduced or
withdrawn.

 

(l)                                     Notwithstanding any other provision of
this Indenture to the contrary, all monetary calculations under this Indenture
shall be in Dollars.

 

(m)                             Any reference in this Indenture to an amount of
the Collateral Trustee’s or the Collateral Administrator’s fees calculated with
respect to a period at a per annum rate shall be calculated on the basis of a
360-day year and the actual number of days elapsed during the related Interest
Accrual Period and shall be based on the aggregate face amount of the Assets.

 

(n)                                 To the extent of any ambiguity in the
interpretation of any definition or term contained herein or to the extent more
than one methodology can be used to make any of the determinations or
calculations set forth herein, the Collateral Administrator shall request
direction from the Collateral Manager as to the interpretation and/or
methodology to be used, and the Collateral Administrator shall follow such
direction, and together with the Collateral Trustee, shall be entitled to
conclusively rely thereon without any responsibility or liability therefor.

 

69

--------------------------------------------------------------------------------



 

(o)                                 For purposes of calculating compliance with
any tests under this Indenture, the trade date (and not the settlement date)
with respect to any acquisition or disposition of a Collateral Obligation or
Eligible Investment shall be used to determine whether and when such acquisition
or disposition has occurred.

 

(p)                                 For all purposes where expressly used in
this Indenture, the “outstanding principal balance” and the “principal balance”
shall exclude capitalized interest, if any.

 

(q)                                 For purposes of calculating the sale
proceeds of a Collateral Obligation in sale transactions, sale proceeds will
include any Principal Financed Accrued Interest received in respect of such
sale.

 

ARTICLE II

 

THE SECURED DEBT

 

Section 2.1                                    Forms Generally. The Notes and
the Collateral Trustee’s or Authenticating Agent’s certificate of authentication
thereon (the “Certificate of Authentication”) shall be in substantially the
forms required by this Article, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may be consistent herewith,
determined by the Responsible Officers of the Applicable Issuer executing such
Notes as evidenced by their execution of such Notes. Any portion of the text of
any Note may be set forth on the reverse thereof, with an appropriate reference
thereto on the face of the Note.  The Applicable Issuer may assign one or more
CUSIPs or similar identifying numbers to Notes for administrative convenience or
in connection with Tax Account Reporting Rules Compliance.

 

Section 2.2                                    Forms of Secured Debt. (a) The
forms of the Secured Debt, including the forms of Certificated Notes,
Regulation S Global Notes and Rule 144A Global Notes, shall be as set forth in
the applicable part of Exhibit A hereto.  The forms of Subordinated Securities
shall be as set forth in the Fiscal Agency Agreement.

 

(b)                                 Secured Notes.

 

(i)                    The Secured Notes sold to Persons that are not “U.S.
Persons” (as defined in Regulation S) shall each be issued initially in the form
of one permanent global Note per Class in definitive, fully registered form
without interest coupons substantially in the applicable form attached as
Exhibit A-1 hereto (each, a “Regulation S Global Note”), and shall be deposited
on behalf of the subscribers for such Secured Notes represented thereby with the
Collateral Trustee as custodian for, and registered in the name of a nominee of,
DTC for the respective accounts of Euroclear and Clearstream, duly executed by
the Applicable Issuer and authenticated by the Collateral Trustee or the
Authenticating Agent as hereinafter provided.

 

(ii)                 The Secured Notes sold to Persons that are QIB/QPs shall
each be issued initially in the form of one permanent global Note per Class in
definitive, fully registered form without interest coupons substantially in the
applicable form attached as Exhibit A-1

 

70

--------------------------------------------------------------------------------



 

hereto (each, a “Rule 144A Global Note”) and shall be deposited on behalf of the
subscribers for such Secured Notes represented thereby with the Collateral
Trustee as custodian for, and registered in the name of Cede & Co., a nominee
of, DTC, duly executed by the Applicable Issuer and authenticated by the
Collateral Trustee or the Authenticating Agent as hereinafter provided.

 

(iii)              The Secured Notes sold to persons that are a QIB/QP or any
corporation, partnership, limited liability company or other entity (other than
a trust), where each shareholder, partner, member or other equity owner of which
is a QP, may be issued in the form of one or more definitive, fully registered
notes without coupons substantially in the form attached as Exhibit A-2 hereto
(a “Certificated Secured Note”) which shall be registered in the name of the
beneficial owner or a nominee thereof, duly executed by the Applicable Issuer
and authenticated by the Collateral Trustee or Authenticating Agent as
hereinafter provided.

 

(iv)             The aggregate principal amount of the Regulation S Global Notes
and the Rule 144A Global Notes may from time to time be increased or decreased
by adjustments made on the records of the Collateral Trustee or DTC or its
nominee, as the case may be, as hereinafter provided.

 

(c)                                  Book Entry Provisions. This
Section 2.2(c) shall apply only to Global Notes deposited with or on behalf of
DTC.

 

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Notes held on their behalf by the Collateral Trustee, as custodian for
DTC, and DTC may be treated by the Issuers, the Collateral Trustee, and any
agent of the Issuers or the Collateral Trustee as the absolute owner of such
Note for all payment purposes whatsoever, and for all other purposes except as
provided in Section 14.2(e). Notwithstanding the foregoing, nothing herein shall
prevent the Issuers, the Collateral Trustee, or any agent of the Issuers or the
Collateral Trustee from giving effect to any written certification, proxy or
other authorization furnished by DTC or impair, as between DTC and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.

 

Section 2.3                                    Authorized Amount; Stated
Maturity; Denominations. The aggregate principal amount of Secured Notes that
may be authenticated and delivered under this Indenture and the Class A Loans
that may be incurred under the Credit Agreement is limited to U.S.$390,000,000
(except for Secured Debt authenticated and delivered or incurred upon
registration of transfer of, or in exchange for, or in lieu of, other Secured
Debt pursuant to Section 2.4, Section 2.6, Section 2.7 or Section 8.5 of this
Indenture).

 

71

--------------------------------------------------------------------------------



 

Such Secured Debt and the Subordinated Securities that will be issued by the
Issuer on the Closing Date pursuant to its Memorandum and Articles shall be
divided into the Classes, having the designations, original principal amounts
and other characteristics as follows:

 

Class Designation

 

A Notes

 

A-F Notes

 

A Loans

 

B Notes

 

Subordinated Securities(1)

 

Applicable Issuer

 

Issuers

 

Issuers

 

Issuers

 

Issuers

 

Issuer

 

Original Principal Amount(2)

 

U.S.$242,000,000

 

U.S.$30,000,000

 

U.S.$50,000,000

 

U.S.$68,000,000

 

U.S.$206,106,000

 

Stated Maturity

 

The Payment Date in May 2031

 

The Payment Date in May 2031

 

The Payment Date in May 2031

 

The Payment Date in May 2031

 

N/A

 

Fixed Rate Debt

 

No

 

Yes

 

No

 

No

 

N/A

 

Interest Rate:

 

 

 

 

 

 

 

 

 

 

 

Floating Rate Debt

 

Yes

 

No

 

Yes

 

Yes

 

N/A

 

Index

 

LIBOR

 

N/A

 

LIBOR

 

LIBOR

 

N/A

 

Index Maturity(3)

 

3 month

 

N/A

 

3 month

 

3 month

 

N/A

 

Spread(4)

 

1.80%

 

N/A

 

1.80%

 

2.70%

 

N/A

 

Fixed Rate of Interest

 

N/A

 

4.165%

 

N/A

 

N/A

 

N/A

 

Initial Rating(s):

 

 

 

 

 

 

 

 

 

 

 

S&P

 

“AAA(sf)”

 

“AAA(sf)”

 

“AAA(sf)”

 

“AA(sf)”

 

N/A

 

Priority Class(es)

 

None

 

None

 

None

 

A Notes, A-F Notes, A Loans

 

A Notes, A-F Notes, A Loans, B

 

Pari Passu Class(es)

 

A-F Notes, A Loans

 

A Notes, A Loans

 

A Notes, A-F Notes

 

None

 

None

 

Junior Class(es)

 

B, Subordinated Securities

 

B, Subordinated Securities

 

B, Subordinated Securities

 

Subordinated Securities

 

None

 

Interest deferrable

 

No

 

No

 

No

 

No

 

N/A

 

Form

 

Book-Entry

 

Book-Entry

 

Physical

 

Book-Entry

 

Physical

 

 

The Secured Notes shall be issued in minimum denominations of U.S.$250,000 and
integral multiples of U.S.$1.00 in excess thereof (the “Minimum Denominations”).

 

Section 2.4                                    Additional Debt or Subordinated
Securities. (a) At any time during the Reinvestment Period, (or, in the case of
an issuance solely of additional Subordinated Securities or Junior Mezzanine
Debt, at any time) subject to the prior consent of a Majority of the
Subordinated Securities, the Retention Holder and the Collateral Manager, the
Issuers or the Issuer, as applicable may (x) with the consent of a Majority of
the Controlling Class (such

 

--------------------------------------------------------------------------------

(1)         On the Closing Date, the Issuer shall also issue U.S.$206,106,000 of
Subordinated Securities in the form of 206,106 Preferred Shares, U.S.$0.0001 par
value per share pursuant to the Memorandum and Articles at an issue price of
U.S.$1,000 per share in minimum denominations of U.S.$2,500,000.  The Preferred
Shares shall be subordinated to each Class of Secured Debt, and shall only be
transferred or resold in compliance with the terms of this Indenture and the
Fiscal Agency Agreement.

 

(2)         As of the Closing Date.  Represents aggregate issue price in the
case of the Subordinated Securities.

 

(3)         LIBOR shall be calculated by reference to three-month LIBOR, in
accordance with the definition of LIBOR; provided that LIBOR for the first
Interest Accrual Period will equal the rate determined by interpolating between
the rate appearing on the Reuters Screen for deposits with a term of three
months and the rate appearing on the Reuters Screen for deposits with a term of
six months.

 

(4)         The spread over LIBOR (or, in the case of any Fixed Rate Debt, the
stated rate of interest) with respect to any Class of Re-Pricing Eligible Notes
may be reduced in connection with a Re-Pricing of such Class of Re-Pricing
Eligible Notes, subject to the conditions set forth in Section 9.7.

 

72

--------------------------------------------------------------------------------



 

consent not to be unreasonably withheld or delayed), issue and sell additional
Secured Debt of each existing Class (on a pro rata basis with respect to each
Class of Secured Debt); and/or (y) issue and sell additional Subordinated
Securities or notes of any one or more new classes of notes that are fully
subordinated to the existing Secured Debt (or to the most junior class of
securities of the Issuer issued pursuant to this Indenture, if any class of
securities issued pursuant to this Indenture other than the Secured Debt is then
Outstanding) (such additional debt, “Junior Mezzanine Debt”); provided that
(i) in the case of an issuance or incurrence of additional Secured Debt of
existing Classes or additional Subordinated Securities, the terms of the Secured
Debt or Subordinated Securities issued or incurred must be identical to the
respective terms of previously issued or incurred Secured Debt of the applicable
Class or previously issued Subordinated Securities, as applicable (except that
the interest due on additional Secured Debt will accrue from the issue date of
such additional Secured Debt and the spread or fixed rate of interest (after
giving effect to any original issue discount) of such Secured Debt may be lower
(or higher) than those of the initial Secured Debt of that Class; provided that
(x) if such Class is a Class of Floating Rate Debt, such additional Secured Debt
must also be Floating Rate Debt and have a floating rate based on the same
benchmark rate as the corresponding existing Class of such Floating Rate Debt
and (y) if such Class is a Class of Fixed Rate Debt, such additional Secured
Debt must also be Fixed Rate Debt), (ii) unless only additional Junior Mezzanine
Debt or Subordinated Securities are being issued or incurred, the S&P Rating
Condition shall have been satisfied, (iii) the proceeds of any Additional Debt
or additional Subordinated Securities (net of fees and expenses incurred in
connection with such issuance or incurrence) shall be treated as Principal
Proceeds and used to purchase additional Collateral Obligations or as otherwise
permitted hereunder; provided that the Collateral Manager may elect to treat any
portion of the proceeds from the issuance or incurrence of additional
Subordinated Securities or Junior Mezzanine Debt as Interest Proceeds, (iv) the
Overcollateralization Ratio with respect to each Class of Secured Debt shall not
be reduced after giving effect to such issuance or incurrence unless after
giving effect to such issuance the Overcollateralization Ratio is at least equal
to the Overcollateralization Ratio as of the Effective Date, (v) only in the
case of an issuance or incurrence of additional Secured Debt, Tax Advice shall
be delivered to the Collateral Trustee, in form and substance satisfactory to
the Collateral Manager and the Collateral Trustee, to the effect that any
additional Class A Debt and Class B Notes will be treated as indebtedness for
U.S. federal income tax purposes, (vi) any such additional issuance will be
issued in a manner that will allow the Issuer to accurately provide the
information described in Treasury Regulations section 1.1275 3(b)(1)(i),
(vii) the issuance of such additional notes does not cause the Issuer to be
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes, (viii) any additional Subordinated Securities are
issued only to holders or beneficial owners that are “United States persons” as
defined in Section 7701(a)(30) of the Code and agree to provide the Issuer, the
Collateral Manager and the Trustee with a correct, complete and properly
executed IRS Form W-9 (or applicable successor form) with appropriate
attachments (if any), and (ix) an Officer’s certificate of the Issuer shall be
delivered to the Collateral Trustee stating that the conditions of this
Section 2.4(a) have been satisfied.

 

(b)                                 Interest on the Additional Debt and
distributions on additional Subordinated Securities shall be payable commencing
on the first Payment Date following the issue date of such Additional Debt or
additional Subordinated Securities, as applicable (if issued prior to the
applicable Record Date). The Additional Debt of an existing Class shall rank
pari

 

73

--------------------------------------------------------------------------------



 

passu in all respects with the initial Secured Debt of that Class and additional
Subordinated Securities shall rank pari passu in all respects with the initial
Subordinated Securities.

 

(c)                                  Any Additional Debt of each Class issued
pursuant to this Section 2.4 and any additional Subordinated Securities issued
pursuant to the Issuer’s Memorandum and Articles shall, to the extent reasonably
practicable, be offered first to Holders of that Class or to the Holders of the
Subordinated Securities, as applicable, in such amounts as are necessary to
preserve (on an approximate basis) their pro rata holdings of Secured Debt of
such Class or of the Subordinated Securities, as applicable; provided that the
Collateral Manager and the Retention Holder and their respective affiliates
shall have priority over such existing holders to the extent that the Collateral
Manager or the Retention Holder determines in its sole discretion that the
purchase of such additional Secured Debt or additional Subordinated Securities,
as applicable, is required to satisfy the U.S. Risk Retention Rules.

 

Section 2.5                                    Execution, Authentication,
Delivery and Dating. (a)  The Notes shall be executed on behalf of the
Applicable Issuer by one of its Authorized Officers. The signature of such
Authorized Officer on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at the
time of execution Authorized Officers of the Applicable Issuer shall bind the
Applicable Issuer, notwithstanding the fact that such individuals or any of them
have ceased to hold such offices prior to the authentication and delivery of
such Notes or did not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Applicable Issuer may deliver Notes executed by the Applicable
Issuer to the Collateral Trustee or the Authenticating Agent for authentication
and the Collateral Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Notes as provided herein and not otherwise.

 

Each Note authenticated and delivered by the Collateral Trustee or the
Authenticating Agent upon Issuer Order on the Closing Date shall be dated as of
the Closing Date. All other Notes that are authenticated after the Closing Date
for any other purpose under this Indenture shall be dated the date of their
authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Collateral Trustee or by the Authenticating Agent by the manual signature of one
of their authorized signatories, and such Certificate of

 

74

--------------------------------------------------------------------------------



 

Authentication upon any Note shall be conclusive evidence, and the only
evidence, that such Note has been duly authenticated and delivered hereunder.

 

(b)  Conversion of Class A Loans.

 

(i)                                                 Notwithstanding anything
herein to the contrary and in accordance with the procedures set forth in
Section 3.7 of the Credit Agreement, upon written notice from a Converting
Lender to the Collateral Trustee, the Loan Agent, the Rating Agency and the
Co-Issuers, provided in accordance with the Credit Agreement, such Converting
Lender may elect any Payment Date (such Payment Date, the “Conversion Date”)
upon which all or a portion of the Aggregate Outstanding Amount of the Class A
Loans held by such Converting Lender shall be converted into Class A Notes of an
equal Aggregate Outstanding Amount in accordance with the terms hereof and the
terms of the Credit Agreement; provided that (x) the Conversion Date shall be no
earlier than the fifth Business Day following the date such notice is delivered
(or such later date as may be reasonably agreed to by such Converting Lender,
the Loan Agent and the Collateral Trustee) and (y) the Conversion Date may only
occur on a Payment Date.

 

(ii)                                  On the Conversion Date, (A) the Aggregate
Outstanding Amount of the Class A Notes shall be increased by the current
Aggregate Outstanding Amount of the Class A Loans so converted and (B) the
Class A Loans so converted shall cease to be Outstanding and shall be deemed to
have been repaid in full for all purposes hereunder and under the Credit
Agreement. Class A Notes may not be converted into Class A Loans.

 

(iii)                               The Co-Issuers, the Collateral Manager and
the Converting Lender agree to provide reasonable assistance to the Collateral
Trustee and the Loan Agent in connection with such conversion, including, but
not limited to, providing applicable instructions to DTC, the Collateral Trustee
and the Note or Loan Registrar, as applicable.

 

(iv)                              Each Class A Lender may elect, in its sole
discretion, to exercise the Conversion Option concurrently with an assignment of
all or a portion of its Class A Loans (an “Assignment/Conversion”) such that the
effective date of the assignment occurs on the related Conversion Date and the
assignee receives Class A Notes (or interest therein) in lieu of the portion of
Class A Loans being assigned. Any assignment made in connection with an
Assignment/Conversion shall meet the requirements for an assignment set forth in
Section 3.7 of the Credit Agreement. Any Class A Lender electing to make an
Assignment/Conversion shall deliver to the Collateral Trustee, the Loan Agent
and the Co-Issuers at least five Business Days prior to the Conversion Date,
(w) an executed Assignment Agreement (as defined in the Credit Agreement), (x) a
completed notice substantially in the form of Exhibit C to the Credit Agreement,
(y) the assignment fee required under the Credit Agreement and (z) a written
certification from the assignee substantially in the form of Exhibit B-6 or
Exhibit B-7, as applicable.

 

Section 2.6                                    Registration, Registration of
Transfer and Exchange. (a) The Issuer shall cause the Notes to be Registered and
shall cause to be kept a register (the “Register”) at the office of the
Collateral Trustee in which, subject to such reasonable regulations as it may

 

75

--------------------------------------------------------------------------------



 

prescribe, the Issuer shall provide for the registration of Notes and the
registration of transfers of Notes. The Collateral Trustee is hereby initially
appointed registrar (the “Registrar”) for the purpose of registering Notes and
transfers of such Notes with respect to the Register maintained in the United
States as herein provided. Upon any resignation or removal of the Registrar, the
Issuer shall promptly appoint a successor or, in the absence of such
appointment, assume the duties of Registrar.

 

If a Person other than the Collateral Trustee is appointed by the Issuer as
Registrar, the Issuer will give the Collateral Trustee prompt written notice of
the appointment of a Registrar and of the location, and any change in the
location, of the Register, and the Collateral Trustee shall have the right to
inspect the Register at all reasonable times and to obtain copies thereof and
the Collateral Trustee shall have the right to rely upon a certificate executed
on behalf of the Registrar by an Officer thereof as to the names and addresses
of the Holders of the Secured Debt and the principal or face amounts and numbers
of such Notes. Upon written request at any time the Registrar shall provide to
the Issuer, the Collateral Manager, the Placement Agent, or the Co-Placement
Agent a current list of Holders as reflected in the Register.

 

Subject to this Section 2.6, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer (and solely with respect to the Co-Issued Notes, the
Co-Issuer) shall execute, and the Collateral Trustee shall authenticate, or
cause the Authenticating Agent to authenticate, and deliver, in the name of the
designated transferee or transferees, one or more new Notes of any authorized
denomination and of a like aggregate principal or face amount. At any time, upon
request of the Issuer, the Collateral Manager, the Placement Agent, or the
Co-Placement Agent, the Collateral Trustee shall provide such requesting Person
a list of Holders of the Secured Debt.

 

In addition, when permitted under this Indenture, the Issuers, the Collateral
Trustee and the Collateral Manager shall be entitled to rely upon any
certificate of ownership provided to the Collateral Trustee by a beneficial
owner of a Note (including a Beneficial Ownership Certificate or a certificate
in the form of Exhibit D) and/or other forms of reasonable evidence of such
ownership as to the names and addresses of such beneficial owner and the
Classes, principal amounts and CUSIP numbers of Notes beneficially owned
thereby. At any time, upon request of the Applicable Issuer, the Collateral
Manager, the Placement Agent, or the Co-Placement Agent, the Collateral Trustee
shall provide such requesting Person a copy of each Beneficial Ownership
Certificate that the Collateral Trustee has received.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Applicable Issuer shall execute, and the
Collateral Trustee shall authenticate, or cause the Authenticating Agent to
authenticate, and deliver, the Notes that the Holder making the exchange is
entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Applicable Issuer, evidencing the
same debt (to the extent they evidence debt), and entitled to the same benefits
under this Indenture as the Notes surrendered upon such registration of transfer
or exchange.

 

76

--------------------------------------------------------------------------------



 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Collateral Trustee may require payment of a sum
sufficient to cover any transfer, tax or other governmental charge payable in
connection therewith. The Collateral Trustee shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or
signatures of the transferor and transferee.

 

(b)                                 No Note and no Subordinated Security may be
sold or transferred (including, without limitation, by pledge or
hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act, is exempt from the registration requirements
under applicable state securities laws and will not cause the Applicable Issuer
to become subject to the requirement that it register as an investment company
under the 1940 Act.

 

(c)                                  Each purchaser, beneficial owner and
subsequent transferee of a Note or a Subordinated Security (or interest therein)
will be deemed (and may be required) to represent and agree that:

 

(i)                    It agrees to provide upon request certification
acceptable to the Issuer to permit the Issuer to (A) make payments to it
without, or at a reduced rate of, withholding, (B) qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets and (C) comply with applicable law. It has read and
understands the summary of the U.S. federal income tax considerations contained
in the Offering Circular as it relates to such Notes or Subordinated Securities,
and it represents that it will treat such Notes or Subordinated Securities for
U.S. tax purposes in a manner consistent with the treatment of such Notes or
Subordinated Securities by the Issuer described therein and will take no action
inconsistent with such treatment.

 

(ii)                 In the case of the Subordinated Securities or other
interests that might be treated as equity of the Issuer (the Subordinated
Securities and such other interests, collectively, “Equity Securities”), it
agrees that (A) it will not (1) acquire or directly or indirectly sell,
encumber, assign, participate, pledge, hypothecate, rehypothecate, exchange, or
otherwise dispose of, suffer the creation of a lien on, or transfer or convey in
any manner (each, a “Transfer”) such Equity Securities (or any interest therein
that is described in United States Treasury Regulations Section 1.7704
1(a)(2)(i)(B)) on or through (x) a United States national, regional or local
securities exchange, (y) a foreign securities exchange or (z) an interdealer
quotation system that regularly disseminates firm buy or sell quotations by
identified brokers or dealers ((x), (y) and (z), collectively, an “Exchange”) or
(2) cause any of such Equity Securities or any interest therein to be marketed
on or through an Exchange; (B) it will not enter into any financial instrument
payments on which are, or the value of which is, determined in whole or in part
by reference to such Equity Securities or the Issuer (including the amount of
Issuer distributions on such Equity Securities, the value of the Issuer’s
assets, or the result of the Issuer’s operations), or any contract that
otherwise is described in United States Treasury

 

77

--------------------------------------------------------------------------------



 

Regulations Section 1.7704 1(a)(2)(i)(B); (C) if it is, for U.S. federal income
tax purposes, a partnership, grantor trust or S corporation, then less than 50%
of the value of any person’s interest in it will be attributable to such Equity
Securities, unless the Issuer has obtained Tax Advice that such Holder will not
cause the Issuer to be unable to rely on the “private placement” safe harbor of
United States Treasury Regulations Section 1.7704 1(h); (D) it will not Transfer
all or any portion of such Equity Securities unless such Transfer does not
violate this clause (ii); and (E) any Transfer made in violation of this clause
(ii) will be void and of no force or effect, and will not bind or be recognized
by the Issuer or any other person, and no person to which such Notes are
Transferred shall become a Holder unless such person agrees to be bound by this
clause (ii); provided that, notwithstanding the immediately preceding sentence,
a Transfer in violation of this clause (ii) shall be permitted if the Issuer or
the Trustee receives Tax Advice to the effect that the Transfer should not cause
the Issuer to be treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

(iii)              In the case of Subordinated Securities or other Equity
Securities, it will not Transfer all or any portion of such Equity Securities if
such Transfer would cause the combined number of holders of such Equity
Securities and any equity interests of the Issuer to be more than 90 for
purposes of Treasury Regulations Section 1.7704-1(h). Any Transfer made in
violation of this paragraph (iii) will be void and of no force or effect, and
will not bind or be recognized by the Issuer or any other person, and no person
to which such Equity Securities are Transferred shall become a holder unless
such person agrees to be bound by this paragraph (iii); provided that,
notwithstanding the immediately preceding sentence, a Transfer in violation of
this paragraph (iii) shall be permitted if the Issuer or the Trustee receives
Tax Advice to the effect that the Transfer should not cause the Issuer to be
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

(iv)             In the case of Subordinated Securities or other Equity
Securities, it is a “United States person” as defined in Section 7701(a)(30) of
the Code and agrees to provide the Issuer, the Collateral Manager and the
Trustee (and any of their agents) with a correct, complete and properly executed
IRS Form W-9 (or applicable successor form) with appropriate attachments (if
any). Furthermore, it agrees that in connection with the Transfer of any such
Equity Security such purchaser or holder shall provide the transferee with the
appropriate documentation in compliance with Section 1446(f) of the Code and
regulations promulgated thereunder such that no withholding tax is required
pursuant to Section 1446(f) of the Code with respect to the Transfer and shall
provide any forms, documentation, proof of payment or other certifications as
reasonably requested by the Issuer or the Trustee (or their agents or
representatives) to evidence that such purchaser or holder provided the
transferee with the appropriate documentation in compliance with
Section 1446(f) of the Code and regulations promulgated thereunder such that no
withholding tax was required pursuant to Section 1446(f) of the Code with
respect to the Transfer and (y) a transferring purchaser or holder shall pay
and/or reimburse and hold harmless the Issuer for any withholding tax imposed on
the Issuer pursuant to Section 1446(f) of the Code, together with any related
interest, costs, expenses, and penalties, that would not have been imposed had
the transferring purchaser or holder properly complied with the certification
procedures under Section 1446(f) of the Code and regulations

 

78

--------------------------------------------------------------------------------



 

promulgated thereunder. This indemnification will continue even after such
purchaser or holder ceases to have an ownership interest in such Equity
Securities.

 

(v)                Each Holder of Secured Notes represents, acknowledges and
agrees that it is not and will not become a member of an “expanded group”
(within the meaning of Treasury Regulations issued under Section 385 of the
Code.) that includes a domestic corporation (as determined for U.S. federal
income tax purposes) if such domestic corporation directly or indirectly
(through one or more entities that are treated for U.S. federal income tax
purposes as partnerships, disregarded entities, or grantor trusts) owns
Subordinated Securities.

 

(vi)             Prior to the transfer by the Sole Equity Owner of any Secured
Notes, (A) the Sole Equity Owner must receive an opinion of counsel that any
Secured Notes that are issued or treated as issued for U.S. federal income tax
purposes upon a transfer will be treated as indebtedness for U.S. federal income
tax purposes following such transfer, which opinion need not address the effect
of any regulations that would treat debt as equity for periods in which it is
held by a Holder or beneficial owner that is related to the issuer of such debt,
and (B) any Secured Notes that will be issued or treated as issued for U.S.
federal income tax purposes as a result of the transfer with more original issue
discount than the Secured Notes of the corresponding Class that have already
been issued or treated as issued for U.S. federal income tax purposes, taking
into account the qualified reopening rules, will be issued with a separate CUSIP
from the Secured Notes of the corresponding Class.

 

(vii)          For so long as the Issuer is treated as a disregarded entity for
U.S. federal income tax purposes and the Sole Equity Owner owns any Secured
Notes, prior to the transfer (as determined by applying U.S. federal income tax
principles) by the Sole Equity Owner of any Subordinated Securities or other
Equity Securities, (A) the Sole Equity Owner must receive an opinion of counsel
that any Secured Notes that will be issued or treated as issued for U.S. federal
income tax purposes as a  result of the transfer will be treated as indebtedness
for U.S. federal income tax purposes following such transfer, which opinion need
not address the effect of any regulations that would treat debt as equity for
periods in which it is held by a Holder or beneficial owner that is related to
the issuer of such debt, and (B) any Secured Notes that will be issued or
treated as issued for U.S. federal income tax purposes as a result of the
transfer with more original issue discount than the Secured Notes of the
corresponding Class that have already been issued or treated as issued for U.S.
federal income tax purposes, taking into account the qualified reopening rules,
will be issued with a separate CUSIP from the Secured Notes of the corresponding
Class.

 

(viii)       In the case of Subordinated Securities or other Equity Securities,
it agrees to (a) provide tax information or certifications (including evidence
of filing or payment of tax) as reasonably requested by the Partnership
Representative, in connection with an audit adjustment; (b) comply with the
Partnership Representative’s reasonable request to file accurate and timely
amended returns to reflect an audit adjustment; (c) provide information
reasonably requested by the Partnership Representative in connection with the
procedures under Section 6225(c)(2)(B) of the Code and its efforts to reduce the
Issuer-level liability;

 

79

--------------------------------------------------------------------------------



 

and (d) be liable for and economically bear, all taxes and related interest,
additional amounts and penalties and other liabilities including reasonable
administrative costs resulting from or otherwise attributable to the partner’s
allocable share (determined with respect to the adjustment period) of the tax
items affected by the audit adjustment.

 

(ix)             In the case of the Secured Notes, it acknowledges that the
failure to provide the Issuer, the Collateral Manager and the Trustee (and any
of their agents) with the properly completed and signed tax certifications
(generally, in the case of U.S. federal income tax, an IRS Form W-9 (or
applicable successor form) with appropriate attachments (if any) in the case of
a person that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code or the appropriate IRS Form W-8 (or applicable
successor form) with appropriate attachments (if any) in the case of a person
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code) may result in withholding from payments in respect of the Secured
Notes, including U.S. federal withholding or back up withholding.

 

(x)                In the case of a holder of Subordinated Securities, it agrees
to provide the Issuer and the Trustee (A) any information as is necessary (in
the sole determination of the Issuer or the Trustee, as applicable) for the
Issuer and the Trustee to comply with U.S. tax information reporting
requirements relating to its adjusted basis in such Subordinated Securities and
(B) any additional information that the Issuer, the Trustee or their agents
request in connection with any 1099 reporting requirements, and to update any
such information provided in clause (A) or (B) promptly upon learning that any
such information previously provided has become obsolete or incorrect or is
otherwise required. It acknowledges that the Issuer or the Trustee may provide
such information and any other information concerning its investment in such
Subordinated Securities to the U.S. Internal Revenue Service.

 

(xi)             No holder of Subordinated Securities will treat any income with
respect to its Subordinated Securities as derived in connection with the
Issuer’s active conduct of a banking, financing, insurance, or other similar
business for purposes of Section 954(h)(2) of the Code.  If the holder owns more
than 50% of the Subordinated Securities by value or if such holder, its
beneficial owner, or a direct or indirect owner of the foregoing is otherwise
treated as a member of the Issuer’s “expanded affiliated group” (as defined in
Treasury regulations section 1.1471-5(i) (or any successor provision)), the
holder represents that it will (A) confirm that any member of such expanded
affiliated group (assuming that each of the Issuer is a “registered
deemed-compliant FFI” within the meaning of Treasury regulations section
1.1471-1(b)(111) (or any successor provision)) that is treated as a “foreign
financial institution” within the meaning of Section 1471(d)(4) of the Code and
any Treasury regulations promulgated thereunder is either a “participating FFI”,
a “registered deemed-compliant FFI” or an “exempt beneficial owner” within the
meaning of Treasury regulations section 1.1471-4(e) (or any successor
provision), and (B) promptly notify the Issuer in the event that any member of
such expanded affiliated group that is treated as a “foreign financial
institution” within the meaning of Section 1471(d)(4) of the Code and any
Treasury regulations promulgated thereunder is not either a “participating FFI”,
a “registered deemed-compliant FFI” or an “exempt beneficial owner” within the
meaning of Treasury regulations section 1.1471-4(e) (or any successor

 

80

--------------------------------------------------------------------------------



 

provision), in each case except to the extent that the Issuer or its agents have
provided the holder with an express waiver of this requirement.

 

(d)                                 Notwithstanding anything contained herein to
the contrary, the Collateral Trustee shall not be responsible for ascertaining
whether any transfer complies with, or for otherwise monitoring or determining
compliance with, the registration provisions of or any exemptions from the
Securities Act, applicable state securities laws or the applicable laws of any
other jurisdiction, ERISA, the Code, the 1940 Act, or the terms hereof; provided
that if a certificate is specifically required by the terms of this Section 2.6
to be provided to the Collateral Trustee by a prospective transferor or
transferee, the Collateral Trustee shall be under a duty to receive and examine
the same to determine whether or not the certificate substantially conforms on
its face to the applicable requirements of this Indenture and shall promptly
notify the party delivering the same and the Issuer if such certificate does not
comply with such terms.

 

(e)                                  Each Holder will provide the Issuer or its
agents with such information and documentation that may be required for the
Issuer to achieve AML Compliance and shall update or replace such information or
documentation, as may be necessary (the “Holder AML Obligations”).

 

(f)                                   Transfers of Global Notes shall only be
made in accordance with Section 2.2(b) and this Section 2.6(f).

 

(i)                    Rule 144A Global Note to Regulation S Global Note. If a
holder of a beneficial interest in a Rule 144A Global Note deposited with DTC
wishes at any time to exchange its interest in such Rule 144A Global Note for an
interest in the corresponding Regulation S Global Note, or to transfer its
interest in such Rule 144A Global Note to a Person who wishes to take delivery
thereof in the form of an interest in the corresponding Regulation S Global
Note, such holder (provided that such holder or, in the case of a transfer, the
transferee is not a “U.S. Person” (as defined in Regulation S)) may, subject to
the immediately succeeding sentence and the rules and procedures of DTC,
exchange or transfer, or cause the exchange or transfer of, such interest for an
equivalent beneficial interest in the corresponding Regulation S Global Note.
Upon receipt by the Registrar of (A) instructions given in accordance with DTC’s
procedures from an Agent Member directing the Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Note,
but not less than the Minimum Denomination applicable to such holder’s Notes, in
an amount equal to the beneficial interest in the Rule 144A Global Note to be
exchanged or transferred, (B) a written order given in accordance with DTC’s
procedures containing information regarding the participant account of DTC and
the Euroclear or Clearstream account to be credited with such increase, (C) a
certificate in the form of Exhibit B-1 attached hereto given by the holder of
such beneficial interest stating that the exchange or transfer of such interest
has been made in compliance with the transfer restrictions applicable to the
Global Notes, including that the holder or the transferee, as applicable, is not
a “U.S. Person” (as defined in Regulation S), and (D) a written certification in
the form of Exhibit B-7 attached hereto given by the transferee in respect of
such beneficial interest stating, among other things, that such transferee is
not a “U.S. Person” (as defined in Regulation S), then the Registrar shall
approve the instructions at DTC to reduce the principal amount of the Rule 144A
Global Note and to

 

81

--------------------------------------------------------------------------------



 

increase the principal amount of the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Rule 144A Global Note to be
exchanged or transferred, and to credit or cause to be credited to the
securities account of the Agent Member specified in such instructions a
beneficial interest in the corresponding Regulation S Global Note equal to the
reduction in the principal amount of the Rule 144A Global Note.

 

(ii)                 Regulation S Global Note to Rule 144A Global Note. If a
holder of a beneficial interest in a Regulation S Global Note deposited with DTC
wishes at any time to exchange its interest in such Regulation S Global Note for
an interest in the corresponding Rule 144A Global Note or to transfer its
interest in such Regulation S Global Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Rule 144A
Global Note, such holder may, subject to the immediately succeeding sentence and
the rules and procedures of Euroclear, Clearstream and/or DTC, as the case may
be, exchange or transfer, or cause the exchange or transfer of, such interest
for an equivalent beneficial interest in the corresponding Rule 144A Global
Note. Upon receipt by the Registrar of (A) instructions from Euroclear,
Clearstream and/or DTC, as the case may be, directing the Registrar to cause to
be credited a beneficial interest in the corresponding Rule 144A Global Note in
an amount equal to the beneficial interest in such Regulation S Global Note, but
not less than the Minimum Denomination applicable to such holder’s Notes to be
exchanged or transferred, such instructions to contain information regarding the
participant account with DTC to be credited with such increase, (B) a
certificate in the form of Exhibit B-4 attached hereto given by the holder of
such beneficial interest and stating, among other things, that, in the case of a
transfer, the Person transferring such interest in such Regulation S Global Note
reasonably believes that the Person acquiring such interest in a Rule 144A
Global Note is a QIB/QP, is obtaining such beneficial interest in a transaction
meeting the requirements of Rule 144A and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction and
(C) a written certification in the form of Exhibit B-6 attached hereto given by
the transferee in respect of such beneficial interest stating, among other
things, that such transferee is a QIB/QP, then the Registrar will approve the
instructions at DTC to reduce, or cause to be reduced, the Regulation S Global
Note by the aggregate principal amount of the beneficial interest in the
Regulation S Global Note to be transferred or exchanged and the Registrar shall
instruct DTC, concurrently with such reduction, to credit or cause to be
credited to the securities account of the Agent Member specified in such
instructions a beneficial interest in the corresponding Rule 144A Global Note
equal to the reduction in the principal amount of the Regulation S Global Note.

 

(iii)              Global Note to Certificated Note. Subject to Section 2.11(a),
if a holder of a beneficial interest in a Global Note deposited with DTC wishes
at any time to transfer its interest in such Global Note to a Person who wishes
to take delivery thereof in the form of a corresponding Certificated Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, transfer,
or cause the transfer of, such interest for a Certificated Note. Upon receipt by
the Registrar of (A) a certificate substantially in the form of Exhibit B-2
attached hereto executed by the transferee and (B) appropriate instructions from
DTC, if required, the Registrar will approve the instructions at DTC to reduce,
or cause to be reduced, the Global

 

82

--------------------------------------------------------------------------------



 

Note by the aggregate principal amount of the beneficial interest in the Global
Note to be transferred and record the transfer in the Register in accordance
with Section 2.6(a) and upon execution by the Applicable Issuer, authentication
by the Collateral Trustee or the Authenticating Agent and delivery by the
Collateral Trustee of one or more corresponding Certificated Notes, registered
in the names specified in the instructions described in clause (B) above, in
principal amounts designated by the transferee (the aggregate of such principal
amounts being equal to the aggregate principal amount of the interest in such
Global Note transferred by the transferor), and in authorized denominations.

 

(g)                                  Transfers of Certificated Notes shall only
be made in accordance with Section 2.2(b) and this Section 2.6(g).

 

(i)                    Certificated Notes to Global Notes. If a holder of a
Certificated Note wishes at any time to exchange its interest in such
Certificated Note for a beneficial interest in a corresponding Global Note or to
transfer such Certificated Note to a Person who wishes to take delivery thereof
in the form of a beneficial interest in a corresponding Global Note, such holder
may, subject to the immediately succeeding sentence and the rules and procedures
of Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer,
or cause the exchange or transfer of, such Certificated Note for a beneficial
interest in a corresponding Global Note. Upon receipt by the Registrar of (A) a
Holder’s Certificated Note properly endorsed for assignment to the transferee,
(B) a certificate substantially in the form of Exhibit B-1 or Exhibit B-4 (as
applicable) attached hereto executed by the transferor and a certificate
substantially in the form of Exhibit B-6 or B-7 (as applicable) attached hereto
executed by the transferee, (C) instructions given in accordance with Euroclear,
Clearstream or DTC’s procedures, as the case may be, from an Agent Member to
instruct DTC to cause to be credited a beneficial interest in the applicable
Global Notes in an amount equal to the Certificated Notes to be transferred or
exchanged, and (D) a written order given in accordance with DTC’s procedures
containing information regarding the Agent Member’s account at DTC and/or
Euroclear or Clearstream to be credited with such increase, the Registrar shall
cancel such Certificated Note in accordance with Section 2.10, record the
transfer in the Register in accordance with Section 2.6(a) and approve the
instructions at DTC, concurrently with such cancellation, to credit or cause to
be credited to the securities account of the Agent Member specified in such
instructions a beneficial interest in the corresponding Global Note equal to the
principal amount of the Certificated Note transferred or exchanged.

 

(ii)                 Certificated Notes to Certificated Notes. If a holder of a
Certificated Note wishes at any time to exchange such Certificated Note for one
or more Certificated Notes or to transfer such Certificated Note to a Person who
wishes to take delivery thereof in the form of a Certificated Note, such holder
may exchange or transfer, or cause the exchange or transfer of, such
Certificated Note. Upon receipt by the Registrar of (A) a Holder’s Certificated
Note properly endorsed for assignment to the transferee, and (B) a certificate
substantially in the form of Exhibit B-2 attached hereto executed by the
transferee, the Registrar shall cancel such Certificated Note in accordance with
Section 2.10, record the transfer in the Register in accordance with
Section 2.6(a) and upon execution by the  Applicable Issuer, authentication by
the Collateral Trustee or the Authenticating Agent and delivery by the
Collateral Trustee, deliver one or more Certificated Notes bearing the same

 

83

--------------------------------------------------------------------------------



 

designation as the Certificated Note endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Certificated Note
surrendered by the transferor), and in authorized denominations.

 

(h)                                 If Notes are issued upon the transfer,
exchange or replacement of Notes bearing the applicable legends set forth in the
applicable part of Exhibit A hereto, and if a request is made to remove such
applicable legend on such Notes, the applicable legend shall not be removed
unless there is delivered to the Collateral Trustee and the Applicable Issuer
such satisfactory evidence, which may include an Opinion of Counsel acceptable
to them, as may be reasonably required by the Applicable Issuer (and which shall
by its terms permit reliance by the Collateral Trustee), to the effect that
neither such applicable legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of the Securities Act, the 1940 Act, ERISA or the Code. Upon provision of such
satisfactory evidence, the Collateral Trustee or its Authenticating Agent, at
the written direction of the Applicable Issuer shall, after due execution by the
Applicable Issuer authenticate and deliver Notes that do not bear such
applicable legend.

 

(i)                                     Each Person who (x) becomes a holder of
an ERISA Restricted Security on the Closing Date or a Certificated Note or ERISA
Restricted Security at any time will be required to represent and agree in a
representation letter or (y) becomes a beneficial owner of Notes represented by
an interest in a Global Note will be deemed to have represented and agreed, as
follows:

 

(i)                    In connection with the purchase of such Notes or
Subordinated Securities:  (A) none of the Issuer, the Co-Issuer, the Collateral
Manager, the Placement Agent, the Co-Placement Agent, the Collateral Trustee,
the Collateral Administrator or any of their respective Affiliates is acting as
a fiduciary or financial or investment adviser for such holder or beneficial
owner; (B) such holder or beneficial owner has read and understands the Offering
Circular (including, without limitation, the descriptions therein of the
structure of the transaction in which the Notes and Subordinated Securities are
being issued and the risks to purchasers of the Notes and Subordinated
Securities) and is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the Issuer, the Co-Issuer, the Collateral Manager, the Collateral
Trustee, the Collateral Administrator, the Placement Agent, the Co-Placement
Agent or any of their respective Affiliates other than any statements in the
final Offering Circular for such Notes or Subordinated Securities; (C) such
holder or beneficial owner has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent it has
deemed necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Collateral Manager, the Collateral Trustee, the Collateral Administrator, the
Placement Agent, the Co-Placement Agent or any of their respective Affiliates;
(D) such holder or beneficial owner is either (1) both (a) (in the case of a
beneficial owner of an interest in a Rule 144A Global Note) a QIB that is not a
broker-dealer which owns and

 

84

--------------------------------------------------------------------------------



 

invests on a discretionary basis less than U.S.$25,000,000 in securities of
issuers that are not affiliated persons of the dealer and is not a plan referred
to in paragraph (a)(1)(D) or (a)(1)(E) of Rule 144A under the Securities Act or
a trust fund referred to in paragraph (a)(1)(F) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan and (b) a
Qualified Purchaser for purposes of Section 3(c)(7) of the 1940 Act or an entity
(other than a trust) owned exclusively by Qualified Purchasers or (2) (in the
case of a beneficial owner of an interest in a Regulation S Global Note) a
Person that is not a “U.S. person” (as defined in Regulation S) and is acquiring
the Notes in reliance on the exemption from registration provided by
Regulation S; (E) such holder or beneficial owner is acquiring its interest in
such Notes or Subordinated Securities for its own account and not with a view to
the resale, distribution or other disposition thereof in violation of the
Securities Act; (F) unless it is a Person that is not a “U.S. person” (as
defined in Regulation S) acquiring the Notes or Subordinated Securities in
reliance on the exemption from registration provided by Regulation S thereunder,
such holder or beneficial owner was not formed for the purpose of investing in
such Notes or Subordinated Securities (unless each beneficial owner of the
holder or beneficial owner is a Qualified Purchaser); (G) such holder or
beneficial owner understands that the Issuer may receive a list of participants
holding interests in the Notes or Subordinated Securities from one or more
book-entry depositories, (H) such holder or beneficial owner will hold and
transfer at least the Minimum Denomination of such Notes or Subordinated
Securities; (I) such holder or beneficial owner is a sophisticated investor and
is purchasing the Notes or Subordinated Securities with a full understanding of
all of the terms, conditions and risks thereof, and is capable of and willing to
assume those risks; (J) such holder or beneficial owner will provide notice of
the relevant transfer restrictions to subsequent transferees; and (K) if it is
not a U.S. person, it is not acquiring any Note or Subordinated Security as part
of a plan to reduce, avoid or evade U.S. federal income tax.

 

(ii)                 With respect to the Class A Notes, the Class A-F Notes and
the Class B Notes (A) if such Person is, or is acting on behalf of, a Benefit
Plan Investor, its acquisition, holding and disposition of such Notes does not
and will not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, and (B) if such Person is a
governmental, church, non-U.S. or other plan which is subject to any Other Plan
Law, such Person’s acquisition, holding and disposition of such Notes will not
constitute or result in a non-exempt violation of any such Other Plan Law.

 

(iii)              With respect to the Subordinated Securities, on each day from
the date on which such holder or beneficial owner acquires its interest in such
Subordinated Securities through and including the date on which such holder or
beneficial owner disposes of its interest in such Subordinated Securities, that
(a) it is not, and is not acting on behalf of, a Benefit Plan Investor and
(b) if it is a governmental, church, non-U.S. or other plan, (I) it is not, and
for so long as it holds such Subordinated Securities or interest therein will
not be, subject to any federal, state, local or non-U.S. law or regulation that
could cause the underlying assets of the Issuer to be treated as assets of the
investor in any Note or Subordinated Security (or any interest therein) by
virtue of its interest and thereby subject the Issuer or the Collateral Manager
(or other persons responsible for the investment and operation of the Issuer’s
assets) to Other Plan Law and (II) its acquisition, holding and

 

85

--------------------------------------------------------------------------------



 

disposition of such Subordinated Securities or interest therein will not
constitute or result in a non-exempt violation of any Other Plan Law.

 

(iv)             Such holder beneficial owner understands that such Notes or
Subordinated Securities are being offered only in a transaction not involving
any public offering in the United States within the meaning of the Securities
Act, such Notes or Subordinated Securities have not been and will not be
registered under the Securities Act, and, if in the future such holder or
beneficial owner decides to offer, resell, pledge or otherwise transfer such
Notes or Subordinated Securities, such Notes or Subordinated Securities may be
offered, resold, pledged or otherwise transferred only in accordance with the
provisions of this Indenture, the Fiscal Agency Agreement (in the case of the
Subordinated Securities) and the legend on such Notes or Subordinated
Securities, as applicable. Such holder or beneficial owner acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of such Notes or
Subordinated Securities. Such holder or beneficial owner understands that none
of the Issuer, the Co-Issuer or the pool of Assets has been registered under the
1940 Act, and that they are exempt from registration as such by virtue of
Section 3(c)(7) of the 1940 Act.

 

(v)                Such holder or beneficial owner is aware that, except as
otherwise provided herein, any Notes being sold to it in reliance on
Regulation S will be represented by one or more Regulation S Global Notes and
that in each case beneficial interests therein may be held only through DTC for
the respective accounts of Euroclear or Clearstream.

 

(vi)             Such holder or beneficial owner will provide notice to each
Person to whom it proposes to transfer any interest in the Notes or Subordinated
Securities of the transfer restrictions and representations set forth in this
Section 2.6, including the Exhibits referenced herein.

 

(vii)          Such holder or beneficial owner understands that the Issuer has
the right to compel any beneficial owner of any Re-Priced Class that does not
consent to a Re-Pricing with respect to its Notes pursuant to the applicable
terms of this Indenture to sell its interest in the Notes, or may sell such
interest in the Notes on behalf of such holder or beneficial owner in accordance
with the terms of this Indenture.

 

(viii)       (1)(A) The express terms of this Indenture govern the rights of the
Holders to direct the commencement of a Proceeding against any Person, (B) this
Indenture contains limitations on the rights of the Holders to direct the
commencement of any such Proceeding, and (C) each Holder shall comply with such
express terms if it seeks to direct the commencement of any such Proceeding;
(2) there are no implied rights under this Indenture to direct the commencement
of any such Proceeding; and (3) notwithstanding any provision of this Indenture,
the Notes, the Subordinated Securities, the Collateral Management Agreement, the
Collateral Administration Agreement, the Fiscal Agency Agreement or any other
agreement, the Issuer shall be under no duty or obligation of any kind to the
holders of the Notes or Subordinated Securities, or any of them, to institute
any legal or other proceedings of any kind, against any person or entity,
including, without limitation, the Collateral Trustee, the Collateral Manager,
the Collateral Administrator, the Fiscal Agent or the Calculation Agent.

 

86

--------------------------------------------------------------------------------



 

(ix)             Such holder or beneficial owner agrees that the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, may enter into binding
commitments to sell and transfer all Notes of a Re-Priced Class held by
non-consenting holders pursuant to this Indenture, and if such holder or
beneficial owner is a non-consenting holder, it agrees to sell and transfer its
Notes in accordance with the provisions of this Indenture and hereby irrevocably
appoints the Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, as
its true and lawful agent and attorney-in-fact (with full power of substitution)
in its name, place and stead and at its expense, in connection with such sale
and transfer, and agrees to cooperate with the Issuer, the Re-Pricing
Intermediary on behalf of the Issuer, or the Collateral Trustee to effect such
sale and transfers.

 

(x)                Such holder or beneficial owner is not a member of the public
in the Cayman Islands.

 

(xi)             Such holder or beneficial owner agrees to be subject to the
Bankruptcy Subordination Agreement.

 

(xii)          Such holder or beneficial owner understands and agrees that such
Notes or Subordinated Securities are from time to time and at any time limited
recourse obligations of the Issuer (and, in the case of Co-Issued Debt, the
Co-Issuer), payable solely from proceeds of the Assets available at such time in
accordance with the Priority of Payments, and following realization of the
Assets and application of the proceeds thereof in accordance with this
Indenture, all obligations of and any claims against the Issuer (and, in the
case of Co-Issued Debt, the Co-Issuer) thereunder or in connection therewith
after such realization will be extinguished and will not thereafter revive.

 

(j)                                    Each Person who becomes an owner of a
Certificated Note will be required to make the representations and agreements
set forth in Exhibit B-2.

 

(k)                                 Without limiting the foregoing, each
transferee of ERISA Restricted Securities will be required to execute and
deliver to the Issuer, the Paying Agent and, if applicable, the Fiscal Agent, a
certificate (or, in the case of a purchaser on the Closing Date, a
representation letter) substantially in the form of Exhibit B-3 attached hereto
in which it will be required to agree that such transferee will not transfer its
interest in the Subordinated Securities, as applicable, except in compliance
with the transfer restrictions set forth in this Indenture (including the
requirement that any subsequent transferee execute and deliver such letter as a
condition to any subsequent transfer).

 

(l)                                     [Reserved].

 

(m)                             Any purported transfer of (i) a Note not in
accordance with this Section 2.6 or (ii) a Subordinated Security not in
accordance with the provisions of this Section 2.6 that are applicable to the
Subordinated Securities shall be null and void and shall not be given effect for
any purpose whatsoever.

 

(n)                                 To the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon written notice to the Collateral Trustee, impose additional
transfer restrictions on the Notes or Subordinated Securities to comply with

 

87

--------------------------------------------------------------------------------



 

the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 or the Code and other similar laws
or regulations, including, without limitation, requiring each transferee of a
Note or a Subordinated Security to make representations to the Issuer in
connection with such compliance.

 

(o)                                 The Registrar, the Collateral Trustee and
the Issuers shall be entitled to conclusively rely on the information set forth
on the face of any purchaser, transferor and transferee certificate delivered
pursuant to this Section 2.6 and shall be able to presume conclusively the
continuing accuracy thereof, in each case without further inquiry or
investigation. Notwithstanding anything in this Indenture to the contrary, the
Collateral Trustee shall not be required to obtain any certificate specifically
required by the terms of this Section 2.6 if the Collateral Trustee is not
notified of or in a position to know of any transfer requiring such a
certificate to be presented by the proposed transferor or transferee.

 

(p)                                 For the avoidance of doubt, notwithstanding
anything in this Indenture to the contrary, the Placement Agent may hold a
position in a Regulation S Global Note prior to the distribution of the
applicable Notes represented by such position.

 

Section 2.7                                    Mutilated, Defaced, Destroyed,
Lost or Stolen Note. If (a) any mutilated or defaced Note is surrendered to a
Transfer Agent, or if there shall be delivered to the Applicable Issuer, the
Collateral Trustee and the relevant Transfer Agent evidence to their reasonable
satisfaction of the destruction, loss or theft of any Note, and (b) there is
delivered to the Applicable Issuer, the Collateral Trustee and such Transfer
Agent such security or indemnity as may be required by them to save each of them
harmless, then, in the absence of notice to the Applicable Issuer, the
Collateral Trustee or such Transfer Agent that such Note has been acquired by a
protected purchaser, the Applicable Issuer shall execute and, upon Issuer Order,
the Collateral Trustee shall authenticate, or cause the Authenticating Agent to
authenticate, and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuer, the Transfer Agent and the Collateral Trustee shall be
entitled to recover such new Note from the Person to whom it was delivered or
any Person taking therefrom, and shall be entitled to recover upon the security
or indemnity provided therefor to the extent of any loss, damage, cost or
expense incurred by the Applicable Issuer, the Collateral Trustee and the
Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuer in its discretion may, instead of issuing
a new Note pay such Note without requiring surrender thereof except that any
mutilated or defaced Note shall be surrendered.

 

88

--------------------------------------------------------------------------------



 

Upon the issuance of any new Note under this Section 2.7, the Applicable Issuer
may require the payment by the Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Collateral Trustee)
connected therewith.

 

Every new Note issued pursuant to this Section 2.7 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuer and such new Note shall be
entitled, subject to the second paragraph of this Section 2.7, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.

 

The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.8                                    Payment of Principal and Interest
and Other Amounts; Principal and Interest Rights Preserved. (a) The Secured Debt
of each Class shall accrue interest during each Interest Accrual Period at the
applicable Interest Rate and such interest will be payable in arrears on each
Payment Date on the Aggregate Outstanding Amount thereof as of the first day of
the related Interest Accrual Period (after giving effect to payments of
principal thereof on such date), except as otherwise set forth below; provided
that any interest bearing Additional Debt issued after the Closing Date in
accordance with the terms of this Indenture will accrue interest during the
Interest Accrual Period in which such Additional Debt is issued from and
including the applicable date of issuance of such Additional Debt to but
excluding the last day of such Interest Accrual Period at the applicable
Interest Rate for such Additional Debt; provided further that, with respect to
any Interest Accrual Period during which a Re-Pricing has occurred, the
applicable Interest Rate of any Re-Priced Class shall reflect the applicable
Re-Pricing Rate from, and including, the applicable Re-Pricing Date. Payment of
interest and distributions on each Class of Secured Debt and on the Subordinated
Securities will be subordinated to the payment of interest on each related
Priority Class as provided in Section 11.1. To the extent lawful and
enforceable, interest on any interest that is not paid when due on any Class A
Notes, Class A-F Notes, Class A Loans or Class B Notes shall accrue at the
Interest Rate for such Class until paid as provided herein.

 

(b)                                 The principal of each Secured Debt of each
Class matures at par and is due and payable on the date of the Stated Maturity
for such Class, unless such principal has been previously repaid or unless the
unpaid principal of such Secured Debt becomes due and payable at an earlier date
by declaration of acceleration, call for redemption or otherwise.
Notwithstanding the foregoing, the payment of principal of each Class of Secured
Debt may only occur in accordance with the Priority of Payments. Payments of
principal on any Class of Secured Debt which are not paid, in accordance with
the Priority of Payments, on any Payment Date (other than the Payment Date which
is the Stated Maturity of such Class of Secured Debt or any Redemption Date),
because of insufficient funds therefor shall not be considered “due and payable”
for purposes of Section 5.1(a) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments or all Priority Classes
with respect to such Class have been paid in full.

 

89

--------------------------------------------------------------------------------



 

(c)                                  Principal payments on the Secured Debt will
be made in accordance with the Priority of Payments and Article IX.

 

(d)                                 The Paying Agent shall require the previous
delivery of properly completed and signed applicable tax certifications
(generally, in the case of U.S. federal income tax, an Internal Revenue Service
Form W-9 (or applicable successor form) in the case of a United States person
within the meaning of Section 7701(a)(30) of the Code or the applicable Internal
Revenue Service Form W-8 (or applicable successor form) in the case of a Person
that is not a United States person within the meaning of Section 7701(a)(30) of
the Code) or other certification acceptable to it to enable the Issuers, the
Collateral Trustee and any Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Secured Debt or the
Holder or beneficial owner of such Secured Debt under any present or future law
or regulation of the United States, any other jurisdiction or any political
subdivision thereof or taxing authority therein or to comply with any reporting
or other requirements under any such law or regulation and the delivery of any
information required under Sections 1471-1474 of the Code to determine if the
Issuers are subject to withholding or payments by the Issuers are subject to
withholding. The Issuers shall not be obligated to pay any additional amounts to
the Holders or beneficial owners of the Secured Debt as a result of deduction or
withholding for or on account of any present or future taxes, duties,
assessments or governmental charges with respect to the Secured Debt. Nothing
herein shall be construed to obligate the Paying Agent to determine the duties
or liabilities of the Issuers or any other paying agent with respect to any tax
certification or withholding requirements, or any tax certification or
withholding requirements of any jurisdiction, political subdivision or taxing
authority outside the United States.  Should any Holder fail for any reason to
obtain and provide the Issuers and the Collateral Trustee with accurate or
complete information or documentation described in the paragraph above or to the
extent necessary or helpful (in the sole determination of the Issuers or the
Collateral Trustee or their agents, as applicable) to achieve Tax Account
Reporting Rules Compliance, or to update or correct such information or
documentation, the Issuers shall have the right to withhold on passthru
payments, principal and any other amounts payable in respect of the Secured
Debt.

 

(e)                                  Payments in respect of interest on and
principal of any Secured Debt shall be made by the Collateral Trustee in Dollars
to DTC or its designee with respect to a Global Note, to the Holder or its
nominee with respect to a Certificated Note, by wire transfer, as directed by
such Person, in immediately available funds to a Dollar account maintained by
DTC or its nominee with respect to a Global Note, to the Holder or its nominee
with respect to a Certificated Note; provided that in the case of a Certificated
Note (1) the Holder thereof shall have provided written wiring instructions to
the Collateral Trustee on or before the related Record Date and (2) if
appropriate instructions for any such wire transfer are not received by the
related Record Date, then such payment shall be made by check drawn on a U.S.
bank mailed to the address of the Holder specified in the Register. Upon final
payment due on the Maturity of a Secured Debt, the Holder thereof shall present
and surrender such Secured Debt at the Corporate Trust Office of the Collateral
Trustee or at the office of any Paying Agent on or prior to such Maturity;
provided that if the Collateral Trustee and the Issuers shall have been
furnished such security or indemnity as may be required by them to save each of
them harmless and an undertaking thereafter to surrender such certificate, then,
in the absence of notice to the Issuers or the Collateral Trustee that the
applicable Secured Debt has been acquired by a protected purchaser,

 

90

--------------------------------------------------------------------------------



 

such final payment shall be made without presentation or surrender. Neither the
Issuers, the Collateral Trustee, the Collateral Manager, nor any Paying Agent
will have any responsibility or liability for any aspects of the records (or for
maintaining, supervising or reviewing such records) maintained by DTC,
Euroclear, Clearstream or any of the Agent Members or any of their nominees
relating to or for payments made thereby on account of beneficial interests in a
Global Note. In the case where any final payment of principal and interest is to
be made on any Secured Debt (other than on the Stated Maturity thereof), the
Collateral Trustee, in the name and at the expense of the Issuers shall prior to
the date on which such payment is to be made, mail (by first class mail, postage
prepaid) to the Persons entitled thereto at their addresses appearing on the
Register, a notice which shall specify the date on which such payment will be
made, the amount of such payment per U.S.$1,000 original principal amount of
Secured Debt and the place where such Secured Debt may be presented and
surrendered for such payment.

 

(f)                                   Payments of principal to Holders of the
Secured Debt of each Class shall be made in the proportion that the Aggregate
Outstanding Amount of the Secured Debt of such Class registered in the name of
each such Holder on the applicable Record Date bears to the Aggregate
Outstanding Amount of all Secured Debt of such Class on such Record Date. 
Payments to Holders of the Subordinated Securities shall be made to the Fiscal
Agent for further distribution to the Holders of the Subordinated Securities in
accordance with the Fiscal Agency Agreement.

 

(g)                                  Interest accrued with respect to the
Floating Rate Debt shall be calculated on the basis of the actual number of days
elapsed in the applicable Interest Accrual Period divided by 360.  Interest on
the Fixed Rate Debt will be calculated on the basis of a 360-day year divided
into twelve (12) 30-day months.

 

(h)                                 All reductions in the principal amount of a
Secured Debt (or one or more predecessor Secured Debt) effected by payments of
installments of principal made on any Payment Date or Redemption Date shall be
binding upon all future Holders of such Secured Debt and of any Secured Debt
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Secured Debt.

 

(i)                                     Notwithstanding any other provision of
this Indenture or the Credit Agreement, the obligations of the Issuers under the
Co-Issued Debt and the Secured Debt or the Issuer under the Subordinated
Securities and this Indenture and the Credit Agreement from time to time and at
any time are limited recourse obligations of the Issuers or the Issuer (as
applicable) payable solely from the Assets available at such time and following
realization of the Assets, and application of the proceeds thereof in accordance
with this Indenture, all obligations of and any claims against the Issuers
hereunder or in connection herewith after such realization shall be extinguished
and shall not thereafter revive. No recourse shall be had against any officer,
director, manager, partner, member, employee, shareholder, authorized Person or
incorporator of the Issuer, the Co-Issuer, the Collateral Manager or their
respective Affiliates, successors or assigns for any amounts payable under the
Notes, the Subordinated Securities, this Indenture or the Credit Agreement. It
is understood that the foregoing provisions of this paragraph (i) shall not
(i) prevent recourse to the Assets for the sums due or to become due under any
security, instrument or agreement which is part of the Assets or (ii) constitute
a waiver, release or discharge of any indebtedness or obligation evidenced by
the Secured Debt or secured by this Indenture or the Credit Agreement until such
Assets have been realized. It is further understood

 

91

--------------------------------------------------------------------------------



 

that the foregoing provisions of this paragraph (i) shall not limit the right of
any Person to name the Issuer or the Co-Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes, the
Subordinated Securities, this Indenture or the Credit Agreement, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.

 

(j)                                    Subject to the foregoing provisions of
this Section 2.8, each Note delivered under this Indenture and upon registration
of transfer of or in exchange for or in lieu of any other Note shall carry the
rights to unpaid interest and principal (or other applicable amount) that were
carried by such other Note.

 

Section 2.9                                    Persons Deemed Owners. The
Applicable Issuer, the Collateral Trustee, the Fiscal Agent and any agent of the
Applicable Issuer or the Collateral Trustee shall treat as the owner of each
Secured Debt and Subordinated Securities the Person in whose name such Secured
Debt or Subordinated Securities are registered on the applicable Register on the
applicable Record Date for the purpose of receiving payments of principal of and
interest on such Note or the Subordinated Securities and on, other than as
otherwise expressly provided in this Indenture, any other date for all other
purposes whatsoever (whether or not such Note is overdue), and none of the
Applicable Issuer, the Collateral Trustee, the Fiscal Agent or any agent of the
Applicable Issuer or the Collateral Trustee shall be affected by notice to the
contrary.

 

Section 2.10                             Cancellation. All Notes surrendered for
payment, registration of transfer, exchange or redemption, or deemed lost or
stolen, shall be promptly canceled by the Collateral Trustee and may not be
reissued or resold. No Note may be surrendered (including any surrender in
connection with any abandonment thereof) except for payment as provided herein,
or for registration of transfer or exchange in accordance with an Optional
Redemption, a Tax Redemption, Clean-Up Call Redemption, Special Redemption or a
mandatory redemption pursuant to Section 9.1 (and, in the case of a Special
Redemption or a mandatory redemption pursuant to Section 9.1, only to the extent
that such Special Redemption or mandatory redemption results in the payment in
full of the applicable Class of Notes), or for replacement in connection with
any Note deemed lost or stolen. Any Notes surrendered for cancellation as
permitted by this Section 2.10 shall, if surrendered to any Person other than
the Collateral Trustee, be delivered to the Collateral Trustee. No Notes shall
be authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.10, except as expressly permitted by this Indenture. All canceled
Notes held by the Collateral Trustee shall be destroyed or held by the
Collateral Trustee in accordance with its standard retention policy unless the
Issuer shall direct by an Issuer Order received prior to destruction that they
be returned to it. The Issuers are not permitted to repurchase any Notes;
provided that such prohibition will not be deemed to limit the Issuer’s rights
or obligations relating to any redemption of the Notes permitted or required
pursuant to this Indenture.

 

Section 2.11                             DTC Ceases to be Depository. (a) A
Global Note deposited with DTC pursuant to Section 2.2 shall be transferred in
the form of a corresponding Certificated Note to the beneficial owners thereof
only if (A) such transfer complies with Section 2.6 of this Indenture and
(B) either (x) (i) DTC notifies the Applicable Issuer that it is unwilling or
unable to continue as depository for such Global Note, or (ii) DTC ceases to be
a Clearing Agency registered under the Exchange Act and, in each case, a
successor depository is not appointed by

 

92

--------------------------------------------------------------------------------



 

the Issuer within 90 days after receiving notice of such event or (y) an Event
of Default has occurred and is continuing and such transfer is requested by any
beneficial owner of an interest in such Global Note.

 

(b)                                 Any Global Note that is transferable in the
form of a corresponding Certificated Note to the beneficial owner thereof
pursuant to this Section 2.11 shall be surrendered by DTC to the Collateral
Trustee’s Corporate Trust Office to be so transferred, in whole or from time to
time in part, without charge, and the Applicable Issuer shall execute and the
Collateral Trustee shall authenticate, or cause the Authenticating Agent to
authenticate, and deliver, upon such transfer of each portion of such Global
Note, an equal aggregate principal amount of definitive physical certificates
(pursuant to the instructions of DTC) in authorized denominations. Any
Certificated Note delivered in exchange for an interest in a Global Note shall,
except as otherwise provided by Section 2.6, bear the legends set forth in the
applicable Exhibit A and shall be subject to the transfer restrictions referred
to in such legends.

 

(c)                                  Subject to the provisions of paragraph
(b) of this Section 2.11, the Holder of a Global Note may grant proxies and
otherwise authorize any Person, including Agent Members and Persons that may
hold interests through Agent Members, to take any action which such Holder is
entitled to take under this Indenture or the Notes.

 

(d)                                 In the event of the occurrence of any of the
events specified in sub-Section (a) of this Section 2.11, the Applicable Issuer
will promptly make available to the Collateral Trustee a reasonable supply of
Certificated Notes.

 

If Certificated Notes are not so issued by the Applicable Issuer to such
beneficial owners of interests in Global Notes as required by sub-Section (a) of
this Section 2.11, the Applicable Issuers expressly acknowledge that the
beneficial owners shall be entitled to pursue any remedy that the Holders of a
Global Note would be entitled to pursue in accordance with Article V of this
Indenture (but only to the extent of such beneficial owner’s interest in the
Global Note) as if corresponding Certificated Notes had been issued; provided
that the Collateral Trustee shall be entitled to rely upon any certificate of
ownership provided by such beneficial owners (including a certificate in the
form of Exhibit D) and/or other forms of reasonable evidence of such ownership.

 

Neither the Collateral Trustee nor the Registrar shall be liable for any delay
in the delivery of directions from the DTC, as depository, and may conclusively
rely on, and shall be fully protected in relying on, such direction as to the
names of the beneficial owners in whose names such Certificated Notes shall be
registered or as to delivery instructions for such Certificated Notes.

 

Section 2.12                             Non-Permitted Holders.
(a) Notwithstanding anything to the contrary elsewhere herein, any transfer of a
beneficial interest in any Note to a U.S. person that is not a QIB/QP shall be
null and void and any such purported transfer of which the Issuer or the
Collateral Trustee shall have notice may be disregarded by the Issuer and the
Collateral Trustee for all purposes. In addition, the acquisition of Notes by a
Non-Permitted Holder under Section 2.12(b) shall be null and void ab initio.

 

93

--------------------------------------------------------------------------------



 

(b)                                 If any U.S. person that is not a QIB/QP
shall become the Holder or beneficial owner of an interest in any Note (other
than a Regulation S Global Note) or any U.S. Person shall become the Holder of a
Regulation S Global Note (any such Person a “Non-Permitted Holder”), the
acquisition of Notes by such Holder shall be void ab initio. The Issuer (or the
Collateral Manager on behalf of the Issuer) shall, promptly after discovery that
such Person is a Non-Permitted Holder by the Issuer or the Collateral Trustee or
upon notice to the Issuer from the Collateral Trustee (if a trust officer of the
Collateral Trustee obtains actual knowledge, in which case, the Collateral
Trustee agrees to notify the Issuer of such discovery), send notice to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest in the Notes held by such Non-Permitted Holder to a Person that is not
a Non-Permitted Holder within 30 days after the date of such notice. If such
Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes, and sell such Notes to the highest such bidder;
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager shall
be entitled to bid in any such sale. However, the Issuer or the Collateral
Manager may select a purchaser by any other means determined by it in its sole
discretion. The Holder of each Note, the Non-Permitted Holder and each other
Person in the chain of title from the Holder to the Non-Permitted Holder, by its
acceptance of an interest in the Notes, agrees to cooperate with the Issuer, the
Collateral Manager and the Collateral Trustee to effect such transfers. The
proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to the Non-Permitted Holder. The
terms and conditions of any such sale shall be determined in the sole discretion
of the Issuer, and none of the Issuer, the Collateral Trustee or the Collateral
Manager shall be liable to any Person having an interest in the Notes sold as a
result of any such sale or the exercise of such discretion.

 

(c)                                  If any Person shall become the beneficial
owner of an interest in any Note who has made or is deemed to have made a
prohibited transaction, Benefit Plan Investor or Other Plan Law representation
required by Section 2.6 that is subsequently shown to be false or misleading
(any such Person a “Non-Permitted ERISA Holder”), the Issuer (or the Collateral
Manager on behalf of the Issuer) shall, promptly after discovery that such
Person is a Non-Permitted ERISA Holder by the Issuer or upon notice to the
Issuer from the Collateral Trustee (if a Trust Officer of the Collateral Trustee
has actual knowledge and who agrees to notify the Issuer upon obtaining actual
knowledge), send notice to such Non-Permitted ERISA Holder demanding that such
Non-Permitted ERISA Holder transfer all or any portion of the Notes held by such
Person to a Person that is not a Non-Permitted ERISA Holder within 10 days after
the date of such notice. If such Non-Permitted ERISA Holder fails to so transfer
such Notes, the Issuer shall have the right, without further notice to the
Non-Permitted ERISA Holder, to sell such Notes or interest in such Notes to a
purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder on
such terms as the Issuer may choose. The Issuer may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes, and
selling such Notes to the highest such bidder. The holder of each Note, the
Non-Permitted ERISA Holder and each other Person in the

 

94

--------------------------------------------------------------------------------



 

chain of title from the Holder to the Non-Permitted ERISA Holder, by its
acceptance of an interest in the Notes, agrees to cooperate with the Issuer and
the Collateral Trustee to effect such transfers. The proceeds of such sale, net
of any commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted ERISA Holder. The terms and conditions of any sale
under this sub-Section shall be determined in the sole discretion of the Issuer,
and none of the Issuers the Collateral Trustee or the Collateral Manager shall
be liable to any Person having an interest in the Notes sold as a result of any
such sale or the exercise of such discretion.

 

(d)                                 Each beneficial owner agrees (A) except as
prohibited by applicable law, to obtain and provide the Issuer and the
Collateral Trustee (including their agents and representatives), as applicable,
with information or documentation, and to update or correct such information or
documentation, as may be necessary or helpful (in the sole determination of the
Issuer, the Collateral Trustee or their agents or representatives, as
applicable) to achieve Tax Account Reporting Rules Compliance (the obligations
undertaken pursuant to this clause (A), the “Holder Tax Obligations”), (B) that
the Issuer and/or the Collateral Trustee or their agents or representatives may
(1) provide such information and documentation and any other information
concerning its investment in such Notes to the Cayman Islands Tax Information
Authority, the U.S. Internal Revenue Service and any other relevant tax
authority and (2) take such other steps as they deem necessary or helpful to
achieve Tax Account Reporting Rules Compliance, including withholding on
“passthru payments” (as defined in the Code), and (C) that if it fails for any
reason to comply with the Holder Tax Obligations, or the Issuer otherwise
reasonably determines that such beneficial owner’s direct or indirect
acquisition, holding or transfer of an interest in such Notes would cause the
Issuers to be unable to achieve Tax Account Reporting Rules Compliance, the
Issuers shall have the right, in addition to withholding on passthru payments
made to the applicable Holder of Notes or any agent or intermediary through
which its Notes are held, to (x) compel it to sell its interest in such Notes,
(y) after ten (10) Business Days’ notice from the Issuer (or its agents) sell
such interest on its behalf and/or (z) assign to such Notes a separate CUSIP or
CUSIPs. Moreover, each such beneficial owner will agree, or be deemed to agree,
to indemnify the Issuers, the Collateral Trustee and the other beneficial owners
of Notes for all damages, costs and expenses that result from the failure of
such Person to comply with its Holder Tax Obligations. This indemnification will
continue even after the Person ceases to have an ownership interest in the
Notes.

 

(e)                                  If a Holder of a Note fails for any reason
to (i) comply with the Holder AML Obligations (ii) such information or
documentation is not accurate or complete, or (iii) the Issuer otherwise
reasonably determines that such Holder’s acquisition, holding or transfer of an
interest in any Note would cause the Issuer to be unable to achieve AML
Compliance, the Issuer (or any intermediary on the Issuer’s behalf) shall have
the right to (x) compel the relevant Holder to sell its interest in such Note or
(y) sell such interest on such Holder’s behalf. The Issuer shall not compel
sales for failure to provide such other information or documentation as may be
required under the Cayman AML Regulations unless the Issuer reasonably
determines the Holder’s acquisition, holding or transfer of an interest in such
Note would result in a materially adverse effect on the Issuer.

 

Section 2.13                             Treatment and Tax Certification.
(a) The Issuers and the Collateral Trustee agree, and each Holder and each
beneficial owner of Secured Debt or Subordinated Securities,

 

95

--------------------------------------------------------------------------------



 

by acceptance of such Secured Debt or Subordinated Securities or an interest in
such Secured Debt or Subordinated Securities shall be deemed to have agreed, to
treat, and shall treat, the Secured Debt or Subordinated Securities as described
in the “Certain U.S. Federal Income Tax Considerations” section of the Offering
Circular for all United States federal, state and local income tax purposes and
shall take no action inconsistent with such treatment unless required by law.

 

(b)                                 Each Holder and beneficial owner of Secured
Debt or Subordinated Securities, by acceptance of such Secured Debt or
Subordinated Securities or an interest in such Secured Debt or Subordinated
Securities, shall be deemed to understand and acknowledge that failure to
provide the Applicable Issuer, the Collateral Trustee or any Paying Agent with
the properly completed and signed applicable tax certifications (generally, in
the case of U.S. federal income tax, an Internal Revenue Service Form W-9 (or
applicable successor form) in the case of a U.S. Person or the applicable
Internal Revenue Service Form W-8 (or applicable successor form) in the case of
a Person that is not a U.S. Person) may result in withholding from payments in
respect of such Note or Subordinated Security, including U.S. federal
withholding or back-up withholding.

 

(c)                                  Each Holder and beneficial owner of Secured
Debt or Subordinated Securities, by acceptance of such Secured Debt or
Subordinated Securities or an interest in such Secured Debt or Subordinated
Securities, shall be deemed to agree to provide the Issuer and the Collateral
Trustee any U.S. federal income tax form, certification or other information or
documentation that is required or is otherwise necessary (in the sole
determination of the Issuers, the Collateral Trustee, or other agent of the
Issuers, as applicable) (a) to enable the Issuers, the Collateral Trustee, or
other agent of the Issuers to determine their duties and liabilities with
respect to any taxes they may be required to withhold pursuant to the Code in
respect of such Secured Debt or Subordinated Securities or the Holder of such
Secured Debt or Subordinated Securities or beneficial interest therein, (b) to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which either Issuer receives payments on its
assets, or (c) to enable the Issuers, the Collateral Trustee, or other agent of
the Issuers to satisfy reporting and other obligations under the Code and
Treasury regulations, including any cost basis reporting obligations. Each
holder and beneficial owner of a Secured Debt or Subordinated Securities, by
acceptance of such Secured Debt or Subordinated Securities or an interest in
such Secured Debt or Subordinated Securities, shall be deemed to agree that the
Issuers may provide such information and any other information concerning its
investment in the Secured Debt or Subordinated Securities to the Internal
Revenue Service. In addition, it understands and acknowledges that the Issuer
has the right under this Indenture to withhold from any beneficial owner of an
interest in a Note that fails to establish an exemption from U.S. federal
withholding tax under Sections 1471 through 1474 of the Code.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1                                    Conditions to Issuance of Notes
and Incurrence of Loans on Closing Date. The Notes to be issued and Class A
Loans to be incurred on the Closing Date may be executed by the Applicable
Issuer and delivered to the Collateral Trustee for authentication and thereupon

 

96

--------------------------------------------------------------------------------



 

the same shall be authenticated by the Collateral Trustee or the Authenticating
Agent and delivered by the Collateral Trustee upon Issuer Order and upon receipt
by the Collateral Trustee of the following:

 

(i)                    Officers’ Certificate of the Issuers Regarding Corporate
Matters. An Officer’s certificate of the Issuers (A) evidencing the
authorization by Resolution of the execution and delivery of the Transaction
Documents to which it is a party and related transaction documents and the
execution, authentication and delivery of the Notes (or in the case of the
Co-Issuer, the Co-Issued Debt), and the incurrence of the Class A Loans, applied
for by it, (B) specifying the Stated Maturity, principal amount and Interest
Rate of each Class of Secured Debt (or in the case of the Co-Issuer, the
Co-Issued Debt) to be authenticated and delivered, and (C) certifying that
(1) the attached copy of the Resolution is a true and complete copy thereof,
(2) such Resolution has not been rescinded and is in full force and effect on
and as of the Closing Date and (3) the Officers authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon.

 

(ii)                 Governmental Approvals. From the Issuer either (A) a
certificate of the Issuer or other official document evidencing the due
authorization, approval or consent of any governmental body or bodies, at the
time having jurisdiction in the premises, together with an Opinion of Counsel of
such Issuer that no other authorization, approval or consent of any governmental
body is required for the valid issuance of the Notes and incurrence of the
Class A Loans or (B) an Opinion of Counsel of the Issuer that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes and incurrence of such Loans except as has been
given.  From the Co-Issuer either (A) a certificate of the Co-Issuer or other
official document evidencing the due authorization, approval or consent of any
governmental body or bodies, at the time having jurisdiction in the premises,
together with an Opinion of Counsel of such Co-Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the Co-Issued Debt or (B) an Opinion of Counsel of the
Co-Issuer that no such authorization, approval or consent of any governmental
body is required for the valid issuance of such Co-Issued Debt except as has
been given.

 

(iii)              Opinions. Opinions of (A) Mayer Brown LLP, U.S. counsel to
the Issuers and the Placement Agent, (B) Maples & Calder, Cayman Islands counsel
to the Issuer, (C) Nixon Peabody LLP, counsel to the Collateral Trustee and
Collateral Administrator and (D) Cleary Gottlieb Steen & Hamilton LLP, U.S.
counsel to the Collateral Manager, each dated the Closing Date.

 

(iv)             Officers’ Certificate of the Issuers Regarding Indenture. An
Officer’s certificate of each of the Issuers stating that, to the best of the
signing Officer’s knowledge, the Issuer or Co-Issuer (as applicable) is not in
default under this Indenture or the Credit Agreement and that the issuance of
the Notes and the incurrence of the Class A Loans applied for by it will not
result in a default or a breach of any of the terms, conditions or provisions
of, or constitute a default under, its Organizational Documents, any indenture
or other agreement or instrument to which it is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which it is a party or by

 

97

--------------------------------------------------------------------------------



 

which it may be bound or to which it may be subject; that all conditions
precedent provided herein relating to the authentication and delivery of the
Notes (or in the case of the Co-Issuer, the Co-Issued Debt only) and the
Incurrence of the Class A Loans applied for by it have been complied with; and
that all expenses due or accrued with respect to the Offering of such Notes (or
in the case of the Co-Issuer, the Co-Issued Debt only) or relating to actions
taken on or in connection with the Closing Date have been paid or reserves
therefor have been made. The Officer’s certificates of each of the Issuers shall
also state that, to the best of the signing Officer’s knowledge, all of the
Issuer’s or Co-Issuer’s (as applicable) representations and warranties contained
herein are true and correct as of the Closing Date.

 

(v)                Certificate of ORCC. An Officer’s certificate of ORCC, dated
as of the Closing Date, certifying that ORRC will not take any action that would
result in the Issuer being a “publicly traded partnership” taxable as a
corporation for U.S. federal income tax purposes.

 

(vi)             Certificate of the Collateral Manager. An Officer’s certificate
of the Collateral Manager, dated as of the Closing Date, to the effect that
immediately before the Delivery of the Collateral Obligations on the Closing
Date:

 

(A)                               the information with respect to each
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct and such schedule is complete with respect to each such Collateral
Obligation;

 

(B)                               each Collateral Obligation in the Schedule of
Collateral Obligations satisfies the requirements of the definition of
“Collateral Obligation”; and

 

(C)                               the Aggregate Principal Balance of the
Collateral Obligations which the Issuer has purchased or entered into binding
commitments to purchase on or prior to the Closing Date is at least
U.S.$540,000,000.

 

(vii)          Grant of Collateral Obligations. Contemporaneously with the
issuance and sale of the Secured Debt and Subordinated Securities on the Closing
Date, the Grant pursuant to the Granting Clauses of this Indenture of all of the
Issuer’s right, title and interest in and to the Collateral Obligations pledged
to the Collateral Trustee for inclusion in the Assets on the Closing Date shall
be effective, and Delivery of such Collateral Obligations (including each
promissory note and all other Underlying Documents related thereto to the extent
received by the Issuer) as contemplated by Section 3.3 shall have been effected.

 

(viii)       Certificate of the Issuer Regarding Assets. An Officer’s
certificate of the Issuer, dated as of the Closing Date, to the effect that:

 

(A)                               in the case of each Collateral Obligation
pledged to the Collateral Trustee for inclusion in the Assets, on the Closing
Date and immediately prior to the Delivery thereof (or immediately after
Delivery thereof, in the case of clause (VI)(ii) below) on the Closing Date;

 

98

--------------------------------------------------------------------------------



 

(I)                  the Issuer is the owner of such Collateral Obligation free
and clear of any liens, claims or encumbrances of any nature whatsoever except
for (i) those which are being released on the Closing Date; (ii) those Granted
pursuant to this Indenture and (iii) any other Permitted Liens;

 

(II)             the Issuer has acquired its ownership in such Collateral
Obligation in good faith without notice of any adverse claim, except as
described in clause (I) above;

 

(III)        the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture and the Securities Account Control
Agreement;

 

(IV)         the Issuer has full right to Grant a security interest in and
assign and pledge such Collateral Obligation to the Collateral Trustee;

 

(V)              based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), the information set forth with respect to such
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct;

 

(VI)         (i) based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), each Collateral Obligation included in the Assets
satisfies the requirements of the definition of “Collateral Obligation” and
(ii) the requirements of Section 3.1(vii) have been satisfied;

 

(VII)    upon the Grant by the Issuer, the Collateral Trustee has a first
priority perfected security interest in the Collateral Obligations and other
Assets, except as permitted by this Indenture; and

 

(B)                               based on the certificate of the Collateral
Manager delivered pursuant to Section 3.1(vi), the Aggregate Principal Balance
of the Collateral Obligations which the Issuer has purchased or entered into
binding commitments to purchase on or prior to the Closing Date is at least
U.S.$540,000,000.

 

(ix)             Rating Letters. An Officer’s certificate of the Issuer to the
effect that attached thereto is a true and correct copy of letter signed by the
Rating Agency, and confirming that each Class of Secured Debt has been assigned
the applicable Initial Rating and that such ratings are in effect on the Closing
Date.

 

(x)                Accounts. Evidence of the establishment of each of the
Accounts.

 

(xi)             Issuer Order for Deposit of Funds into Accounts. The Issuer
hereby authorizes (A) the deposit of U.S.$25,000,000 from the proceeds of the
issuance of the

 

99

--------------------------------------------------------------------------------



 

Notes into the Ramp-Up Account for use pursuant to Section 10.3(c), (B) the
deposit of U.S.$3,325.000 from the proceeds of the issuance of the Notes into
the Expense Reserve Account as Interest Proceeds for use pursuant to
Section 10.3(d), (C) the deposit of the Interest Reserve Amount from the
proceeds of the issuance of the Notes into the Interest Reserve Account for use
pursuant to Section 10.3(e) and (D) the deposit of U.S.$9,500,000 into the
Revolver Funding Account for use pursuant to Section 10.4.

 

(xii)          Other Documents. Such other documents as the Collateral Trustee
may reasonably require; provided that nothing in this clause (xii) shall imply
or impose a duty on the part of the Collateral Trustee to require any other
documents.

 

Section 3.2                                    Conditions to Issuance of
Additional Debt. (a) Additional Debt to be issued on an Additional Debt Closing
Date pursuant to Section 2.4 may be executed by the Applicable Issuer and
delivered to the Collateral Trustee for authentication and thereupon the same
shall be authenticated and delivered to the Applicable Issuer by the Collateral
Trustee upon Issuer Order, upon compliance with clauses (vi) and (vii) of
Section 3.1 (with all references therein to the Closing Date being deemed to be
the applicable Additional Debt Closing Date and the Aggregate Principal Balance
being deemed to be the Aggregate Principal Balance as of the applicable
Additional Debt Closing Date) and upon receipt by the Collateral Trustee of the
following:

 

(i)                                     Officers’ Certificate of the Issuers
Regarding Corporate Matters. An Officer’s certificate of each of the Issuers
(1) evidencing the authorization by Resolution of each of the Issuers of the
execution and delivery of a supplemental indenture and the execution,
authentication and delivery of the Additional Debt applied for by it and
specifying the Stated Maturity, the principal amount and Interest Rate of each
Class of such Additional Debt to be authenticated and delivered, and
(2) certifying that (a) the attached copy of such action is a true and complete
copy thereof, (b) such action has not been rescinded and is in full force and
effect on and as of the Additional Debt Closing Date and (c) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.

 

(ii)                                  Governmental Approvals. From the Issuer
either (A) a certificate of the Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time having jurisdiction in the premises, together with an Opinion of
Counsel to the effect that no other authorization, approval or consent of any
governmental body is required for the valid issuance of such Additional Debt, or
(B) an Opinion of Counsel to the effect that no such authorization, approval or
consent of any governmental body is required for the valid issuance of such
Additional Debt except as have been given; provided that the opinions delivered
pursuant to Section 3.2(iii) may satisfy the requirement.  From the Co-Issuer
either (A) a certificate of the Co-Issuer or other official document evidencing
the due authorization, approval or consent of any governmental body or bodies,
at the time having jurisdiction in the premises, together with an Opinion of
Counsel to the effect that no other authorization, approval or consent of any
governmental body is required for the valid issuance of such Additional Debt to
be issued by the Co-Issuer, or (B) an Opinion of Counsel to the effect that no
such authorization, approval or consent of any governmental

 

100

--------------------------------------------------------------------------------



 

body is required for the valid issuance of such Additional Debt to be issued by
the Co-Issuer except as have been given (provided that the opinions delivered
pursuant to Section 3.2(iii) may satisfy the requirement).

 

(iii)                               Counsel Opinion. Opinion of Mayer Brown LLP,
special counsel to the Issuers or other counsel acceptable to the Collateral
Trustee, dated the Additional Debt Closing Date, in form and substance
satisfactory to the Issuer and the Collateral Trustee.

 

(iv)                              Officers’ Certificate of the Issuers Regarding
Indenture. An Officer’s certificate of each of the Issuers stating that the
Issuer or Co-Issuer (as applicable) is not in default under this Indenture or
the Credit Agreement and that the issuance or incurrence of the Additional Debt
applied for by it shall not result in a default or a breach of any of the terms,
conditions or provisions of, or constitute a default under, its Organizational
Documents, any indenture or other agreement or instrument to which it is a party
or by which it is bound, or any order of any court or administrative agency
entered in any Proceeding to which it is a party or by which it may be bound or
to which it may be subject; that all conditions precedent provided in this
Indenture and the supplemental indenture relating to the authentication and
delivery of the Additional Debt applied for have been complied with and that the
authentication and delivery of the Additional Debt is authorized or permitted
under this Indenture and the supplemental indenture entered into in connection
with such Additional Debt; and that all expenses due or accrued with respect to
the Offering of the Additional Debt or relating to actions taken on or in
connection with the Additional Debt Closing Date have been paid or reserved. The
Officer’s certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
Additional Debt Closing Date.

 

(v)                                 [Reserved].

 

(vi)                              S&P Rating Condition. Unless only additional
Junior Mezzanine Debt is being issued, evidence that the S&P Rating Condition
has been satisfied with respect to such issuance or incurrence of Additional
Debt.

 

(vii)                           Other Documents. Such other documents as the
Collateral Trustee may reasonably require; provided that nothing in this
clause (viii) shall imply or impose a duty on the Collateral Trustee to so
require any other documents.

 

(b)                                 Prior to any Additional Debt Closing Date,
the Collateral Trustee shall provide to the Holders notice of such issuance or
incurrence of Additional Debt as soon as reasonably practicable but in no case
less than fifteen (15) days prior to the Additional Debt Closing Date; provided
that the Collateral Trustee shall receive such notice at least two (2) Business
Days prior to the 15th day prior to such Additional Debt Closing Date. On or
prior to any Additional Debt Closing Date, the Collateral Trustee shall provide
to the Holders copies of any supplemental indentures executed as part of such
issuance pursuant to Article VIII.

 

Section 3.3                                    Custodianship; Delivery of
Collateral Obligations and Eligible Investments. (a) The Collateral Manager, on
behalf of the Issuer, shall deliver or cause to be

 

101

--------------------------------------------------------------------------------



 

delivered, on or prior to the Closing Date (with respect to the initial
Collateral Obligations) and within five (5) Business Days after the related
Cut-Off Date (with respect to any additional Collateral Obligations) to a
custodian appointed by the Issuer, which shall be a Securities Intermediary (the
“Custodian”) or the Collateral Trustee, as applicable, all Assets in accordance
with the definition of “Deliver”. The Custodian appointed hereby shall act as
agent and bailee for the Collateral Trustee on behalf of the Secured Parties.
Initially, the Custodian shall be the Bank and if such institution’s rating
falls below “A” and “A-1” by S&P (or below “A+” by S&P if such institution has
no short-term rating) the assets held by the Custodian shall be moved within 30
calendar days to another institution that is rated at least “A” and “A-1” by S&P
(or at least “A+” by S&P if such institution has no short-term rating) and is
subject to regulations regarding fiduciary funds on deposit similar to Title 12
of the Code of Federal Regulation Section 9.10(b). Any successor custodian shall
also be a state or national bank or trust company that (i) has capital and
surplus of at least U.S.$200,000,000 and (ii) is a Securities Intermediary.
Subject to the limited right to relocate Assets as provided in Section 7.5(b),
the Collateral Trustee or the Custodian, as applicable, shall hold (i) all
Collateral Obligations, Eligible Investments, Cash and other investments
purchased in accordance with this Indenture and (ii) any other property of the
Issuer otherwise Delivered to the Collateral Trustee or the Custodian, as
applicable, by or on behalf of the Issuer, in the relevant Account established
and maintained pursuant to Article X as to which in each case the Collateral
Trustee shall have entered into the Securities Account Control Agreement with
the Custodian providing, inter alia, that the establishment and maintenance of
such Account will be governed by a law of a jurisdiction satisfactory to the
Issuer and the Collateral Trustee.

 

(b)                                 Each time that the Collateral Manager on
behalf of the Issuer directs or causes the acquisition of any Collateral
Obligation, Eligible Investment or other investment, the Collateral Manager (on
behalf of the Issuer) shall, if the Collateral Obligation, Eligible Investment
or other investment is required to be, but has not already been, transferred to
the relevant Account, cause the Collateral Obligation, Eligible Investment or
other investment to be Delivered to the Custodian to be held in the Custodial
Account (or in the case of any such investment that is not a Collateral
Obligation, in the Account in which the funds used to purchase the investment
are held in accordance with Article X) for the benefit of the Collateral Trustee
in accordance with this Indenture. The security interest of the Collateral
Trustee in the funds or other property used in connection with the acquisition
shall, immediately and without further action on the part of the Collateral
Trustee, be released. The security interest of the Collateral Trustee shall
nevertheless come into existence and continue in the Collateral Obligation,
Eligible Investment or other investment so acquired, including all interests of
the Issuer in any contracts related to and proceeds of such Collateral
Obligation, Eligible Investment or other investment.

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

Section 4.1                                    Satisfaction and Discharge of
Indenture. This Indenture shall be discharged and shall cease to be of further
effect except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Holders to receive payments of principal thereof and interest
thereon, (iv) the rights, protections, indemnities and immunities of the
Collateral Trustee and the specific obligations of

 

102

--------------------------------------------------------------------------------



 

the Collateral Trustee and the Loan Agent set forth below hereunder and under
the Credit Agreement, (v) the rights, obligations and immunities of the
Collateral Manager hereunder and under the Collateral Management Agreement,
(vi) the rights, protections, indemnities and immunities of the Collateral
Administrator hereunder and under the Collateral Administration Agreement and
(vii) the rights of Holders as beneficiaries hereof with respect to the property
deposited with the Collateral Trustee and payable to all or any of them (and the
Collateral Trustee, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging satisfaction and discharge of this
Indenture) when:

 

(a)                                 (i) either:

 

(A)                               all Notes theretofore authenticated and
delivered to Holders other than (1) Notes which have been mutilated, defaced,
destroyed, lost or stolen and which have been replaced or paid as provided in
Section 2.7 and (2) Notes for whose payment Money has theretofore irrevocably
been deposited in trust and thereafter repaid to the Issuer or discharged from
such trust, as provided in Section 7.3 have been delivered to the Collateral
Trustee for cancellation and the Class A Loans have been repaid in full; or

 

(B)                               all Notes not theretofore delivered to the
Collateral Trustee for cancellation and the Class A Loans (1) have become due
and payable, or (2) shall become due and payable at their Stated Maturity within
one year, or (3) are to be called for redemption pursuant to Article IX under an
arrangement satisfactory to the Collateral Trustee for the giving of notice of
redemption by the Issuer pursuant to Section 9.4 and either (x) the Issuer has
irrevocably deposited or caused to be deposited with the Collateral Trustee, in
trust for such purpose, Cash or non-callable direct obligations of the United
States; provided that the obligations are entitled to the full faith and credit
of the United States or are debt obligations which are rated “AAA” by S&P, in an
amount sufficient, as recalculated by a firm of Independent certified public
accountants which are nationally recognized, to pay and discharge the entire
indebtedness on such Secured Debt not theretofore delivered to the Collateral
Trustee for cancellation, for principal and interest to the date of such deposit
(in the case of Secured Debt which have become due and payable), or to the
respective Stated Maturity or the respective Redemption Date, as the case may
be, and shall have Granted to the Collateral Trustee a valid perfected security
interest in such Eligible Investment that is of first priority or free of any
adverse claim, as applicable, and shall have furnished an Opinion of Counsel
with respect thereto or (y) in the event all of the Assets are liquidated
following the satisfaction of the conditions specified in Section 5.5(a), the
Issuer shall have paid or caused to be paid all proceeds of such liquidation of
the Assets in accordance with the Priority of Payments;

 

(ii)                 the Issuer has paid or caused to be paid all other sums
then due and payable hereunder (including any amounts then due and payable
pursuant to the Collateral Administration Agreement, the Collateral Management
Agreement and the Fiscal Agency Agreement without regard to the Administrative
Expense Cap) by the Issuer and no other amounts are scheduled to be due and
payable by the Issuers other than Dissolution

 

103

--------------------------------------------------------------------------------



 

Expenses (it being understood that the requirements of this clause (ii) may be
satisfied as set forth in Section 5.7); and

 

(iii)              the Issuers have delivered to the Collateral Trustee
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with; or

 

(b)                                 (i) the Collateral Trustee confirms to the
Issuer that:

 

(A)                               the Collateral Trustee is not holding any
Assets (other than (x) the Collateral Management Agreement, the Collateral
Administration Agreement, the Fiscal Agency Agreement, the Loan Sale Agreements
and the Securities Account Control Agreement and (y) Cash in an amount not
greater than the Dissolution Expenses); and

 

(B)                               no assets (other than Excluded Property and
Cash in an amount not greater than the Dissolution Expenses) are on deposit in
or to the credit of any deposit account or securities account (including any
Accounts) in the name of the Issuer or the Co-Issuer (or the Collateral Trustee
for the benefit of the Issuer, the Co-Issuer or any Secured Party);

 

(ii)                 each of the Issuers have delivered to the Collateral
Trustee a certificate stating that (1) there are no Assets (other than (x) the
Collateral Management Agreement, the Collateral Administration Agreement, the
Fiscal Agency Agreement and the Securities Account Control Agreement and
(y) Cash in an amount not greater than the Dissolution Expenses) that remain
subject to the lien of this Indenture, and (2) all funds on deposit in the
Accounts have been distributed in accordance with the terms of this Indenture or
have otherwise been irrevocably deposited with the Collateral Trustee for such
purpose; and

 

(iii)              the Issuers have delivered to the Collateral Trustee
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

Upon the discharge of this Indenture, the Collateral Trustee shall provide such
certifications to the Issuer or the Administrator as may be reasonably required
by the Issuer or the Administrator in order for the liquidation of the Issuer to
be completed.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuers, the Collateral Trustee, the Collateral Manager and,
if applicable, the Holders, as the case may be, under Sections 2.8, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1, 14.10, 14.11, and 14.12 shall
survive.

 

Section 4.2                                    Application of Trust Money. All
Monies deposited with the Collateral Trustee pursuant to Section 4.1 shall be
held in trust and applied by it in accordance with the provisions of the Secured
Debt, the Subordinated Securities and this Indenture, including, without
limitation, the Priority of Payments, to the payment of principal, interest and
other distributions to the Secured Debt and the Subordinated Securities, either
directly or through any

 

104

--------------------------------------------------------------------------------



 

Paying Agent, as the Collateral Trustee may determine; and such Money shall be
held in an Account meeting the requirements of Section 10.1.

 

Section 4.3                                    Repayment of Monies Held by
Paying Agent. In connection with the satisfaction and discharge of this
Indenture with respect to the Secured Debt and the Subordinated Securities, all
Monies then held by any Paying Agent other than the Collateral Trustee under the
provisions of this Indenture shall, upon demand of the Issuer, be paid to the
Collateral Trustee to be held and applied pursuant to Section 7.3 hereof and in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such Monies.

 

Section 4.4                                    Limitation on Obligation to Incur
Administrative Expenses. If at any time when this Indenture is eligible to be
discharged pursuant to Section 4.1, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer in
Cash during the current Collection Period (as certified by the Collateral
Manager in its reasonable judgment) is less than the sum of Dissolution Expenses
and any accrued and unpaid Administrative Expenses, then notwithstanding any
other provision of this Indenture, the Issuers shall no longer be required to
incur Administrative Expenses as otherwise required by this Indenture to any
Person other than the Collateral Trustee and their Affiliates, and the
Collateral Manager, and failure to pay such amounts or provide or obtain any
opinions, reports or services required under this Indenture shall not constitute
a Default hereunder, and the Collateral Trustee shall have no liability for any
failure to obtain or receive any of the foregoing opinions, reports or services.

 

ARTICLE V

 

REMEDIES

 

Section 5.1                                    Events of Default. “Event of
Default”, wherever used herein, means any one of the following events (whatever
the reason for such Event of Default and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                 a default in the payment, when due and
payable, of (i) any interest on any Class A Debt or any Class B Note and the
continuation of any such default for five (5) Business Days after a Trust
Officer of the Collateral Trustee has actual knowledge or receives notice from
any holder of Secured Debt or Subordinated Securities of such payment default,
or (ii) any principal of, or interest on, or any Redemption Price in respect of,
any Secured Debt at its Stated Maturity or any Redemption Date; provided that
the failure to effect any Optional Redemption which is withdrawn by the Issuer
in accordance with this Indenture or with respect to which any Refinancing fails
to occur shall not constitute an Event of Default and provided further that,
solely with respect to clause (i) above, in the case of a failure to disburse
funds due to an administrative error or omission by the Collateral Manager,
Collateral Trustee, the Loan Agent, Collateral Administrator or any Paying
Agent, such failure continues for seven (7) Business Days after a Trust Officer
of the Collateral Trustee receives written notice or has actual knowledge of
such administrative error or omission;

 

105

--------------------------------------------------------------------------------



 

(b)                                 the failure on any Payment Date to disburse
amounts available in the Payment Account in excess of U.S.$25,000 in accordance
with the Priority of Payments and continuation of such failure for a period of
ten (10) Business Days or, in the case of a failure to disburse due to an
administrative error or omission by the Collateral Trustee, the Loan Agent,
Collateral Administrator or any Paying Agent, such failure continues for seven
(7) Business Days after a Trust Officer of the Collateral Trustee receives
written notice or has actual knowledge of such administrative error or omission;

 

(c)                                  any of the Issuer, the Co-Issuer or the
Assets becomes an investment company required to be registered under the 1940
Act and that status continues for forty-five (45) consecutive days;

 

(d)                                 except as otherwise provided in this
Section 5.1, a default in a material respect in  the performance, or breach in a
material respect, of any other material covenant of the Issuer or the Co-Issuer
herein (it being understood, without limiting the generality of the foregoing,
that (i) any failure to meet any Concentration Limitation, Collateral Quality
Test or Coverage Test is not an Event of Default, except to the extent provided
in clause (e) below, and (ii) the failure of the Issuer to satisfy the
requirements of Section 7.18 will not constitute an Event of Default (unless
such failure constitutes an Event of Default under this clause (d) and the
Issuer, the Co-Issuer or the Collateral Manager acting on behalf of the Issuer,
has acted in bad faith), or the failure of any material representation or
warranty of the Issuer or the Co-Issuer made herein, in the Credit Agreement or
in any certificate or other writing delivered pursuant hereto or in connection
herewith to be correct in each case in all material respects when the same shall
have been made, which default, breach or failure has a material adverse effect
on the Holders of the Secured Debt or Subordinated Securities and continues for
a period of forty-five (45) days (or, in the case of a breach of any material
representation or warranty, 30 days) after notice to the Issuer and the
Collateral Manager by registered or certified mail or overnight delivery
service, by the Collateral Trustee or the Loan Agent at the direction of the
Holders of at least a Majority of the Controlling Class, specifying such
default, breach or failure and requiring it to be remedied and stating that such
notice is a “Notice of Default” hereunder; provided that the delivery of a
certificate or other report which corrects any inaccuracy contained in a
previous report or certification shall be deemed to cure such inaccuracy as of
the date of delivery of such updated report or certificate and any and all
inaccuracies arising from continuation of such initial inaccurate report or
certificate and the sale or other disposition of any asset that did not at the
time of its acquisition satisfy any of the investment criteria set forth in this
Indenture shall cure any breach or failure arising therefrom as of the date of
such sale or disposition;

 

(e)                                  on any Measurement Date as of which the
Class A Debt is Outstanding, failure of the percentage equivalent of a fraction,
(i) the numerator of which is equal to (1) the Collateral Principal Amount plus
(2) the aggregate Market Value of all Defaulted Obligations on such date and
(ii) the denominator of which is equal to the Aggregate Outstanding Amount of
the Class A Debt, to equal or exceed 102.5%;

 

(f)                                   the entry of a decree or order by a court
having competent jurisdiction adjudging either of the Issuers as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of either of the Issuers under the
Bankruptcy Law or any other applicable law, or appointing a receiver,
liquidator, assignee, or

 

106

--------------------------------------------------------------------------------



 

sequestrator (or other similar official) of either of the Issuers or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, respectively, and the continuance of any such decree or order
unstayed and in effect for a period of sixty (60) consecutive days; or

 

(g)                                  the institution by either of the Issuers of
Proceedings to have either of the Issuers adjudicated as bankrupt or insolvent,
or the consent of either of the Issuers to the institution of bankruptcy or
insolvency Proceedings against either of the Issuers, or the filing by either of
the Issuers of a petition or answer or consent seeking reorganization or relief
under any Bankruptcy Law or any other similar applicable law, or the consent by
either of the Issuers to the filing of any such petition or to the appointment
in a Proceeding of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of either of the Issuers or of any substantial part of
its property, respectively, or the making by either of the Issuers of an
assignment for the benefit of creditors, or the admission by either of the
Issuers in writing of its inability to pay its debts generally as they become
due, or the taking of any action by either of the Issuers in furtherance of any
such action.

 

(h)                                 The sole Event of Default under the Credit
Agreement will be the occurrence of an Event of a Default under this
Section 5.1.

 

Upon a Responsible Officer’s obtaining knowledge of the occurrence of an Event
of Default, each of (i) the Issuers, (ii) the Collateral Trustee, (iii) the Loan
Agent and (iv) the Collateral Manager shall notify each other. Upon the
occurrence of an Event of Default known to a Trust Officer of the Collateral
Trustee, the Collateral Trustee shall promptly (and in no event later than three
(3) Business Days thereafter) notify the Holders (as their names appear on the
Register), each Paying Agent and the Rating Agency of such Event of Default in
writing (unless such Event of Default has been waived as provided in
Section 5.14).

 

Section 5.2                                    Acceleration of Maturity;
Rescission and Annulment. (a) If an Event of Default occurs and is continuing
(other than an Event of Default specified in Section 5.1(f) or (g)), the
Collateral Trustee may, and shall, upon the written direction of a Majority of
the Controlling Class, by notice to the Issuer and the Rating Agency, declare
the principal of and accrued and unpaid interest on all the Secured Debt to be
immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
hereunder, shall become immediately due and payable. If an Event of Default
specified in Section 5.1(f) or (g) occurs, all unpaid principal, together with
all accrued and unpaid interest thereon, of all the Secured Debt, and other
amounts payable thereunder and hereunder, shall automatically become due and
payable without any declaration or other act on the part of the Collateral
Trustee or any Holder.

 

(b)                                 At any time after such a declaration of
acceleration of maturity has been made and before a judgment or decree for
payment of the Money due has been obtained by the Collateral Trustee as
hereinafter provided in this Article V, a Majority of the Controlling Class by
written notice to the Issuers and the Collateral Trustee, may rescind and annul
such declaration and its consequences if:

 

107

--------------------------------------------------------------------------------



 

(i)                    The Issuer has paid or deposited with the Collateral
Trustee a sum sufficient to pay:

 

(A)                               all unpaid installments of interest and
principal then due on the Secured Debt (other than any principal amounts due to
the occurrence of an acceleration); and

 

(B)                               all unpaid taxes and Administrative Expenses
of the Issuers and other sums paid or advanced by the Collateral Trustee
hereunder or by the Collateral Administrator under the Collateral Administration
Agreement or hereunder, accrued and unpaid Collateral Management Fee then due
and owing and any other amounts then payable by the Issuers hereunder prior to
such Administrative Expenses and such Collateral Management Fee; or

 

(ii)                 It has been determined that all Events of Default, other
than the nonpayment of the interest on or principal of the Secured Debt that has
become due solely by such acceleration, have:

 

(A)                               been cured; and

 

(I)                  in the case of an Event of Default specified in
Section 5.1(a) due to failure to pay interest on the Class A Debt or the Class B
Notes or in Section 5.1(e), a Majority of the Class A Debt, by written notice to
the Collateral Trustee, have agreed with such determination (which agreement
shall not be unreasonably withheld, delayed or conditioned);

 

(II)             if (and only if) the Class B Notes constitute the Controlling
Class, in the case of an Event of Default specified in Section 5.1(a) due to
failure to pay interest on the Class B Notes, the Holders of at least a Majority
of the Class B Notes, by written notice to the Collateral Trustee, have agreed
with such determination (which agreement shall not be unreasonably withheld,
delayed or conditioned); or

 

(III)        in the case of any other Event of Default, a Majority of each
Class of Secured Debt (voting separately by Class), in each case, by written
notice to the Collateral Trustee, have agreed with such determination (which
agreement shall not be unreasonably withheld, delayed or conditioned); or

 

(B)                               been waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)                                  Notwithstanding anything in this
Section 5.2 to the contrary, the Secured Debt will not be subject to
acceleration by the Collateral Trustee solely as a result of the failure to pay

 

108

--------------------------------------------------------------------------------



 

any amount due on the Secured Debt that is not of the Controlling Class other
than any failure to pay interest due on the Class B Notes.

 

Section 5.3                                    Collection of Indebtedness and
Suits for Enforcement by Trustee. The Issuers covenant that if a default shall
occur in respect of the payment of any principal of or interest when due and
payable on any Secured Debt, the Issuers will, upon demand of the Collateral
Trustee, pay to the Collateral Trustee, for the benefit of the Holder of such
Secured Debt, the whole amount, if any, then due and payable on such Secured
Debt for principal and interest with interest upon the overdue principal and, to
the extent that payments of such interest shall be legally enforceable, upon
overdue installments of interest, at the applicable Interest Rate, and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Collateral Trustee and its agents and counsel.

 

If the Issuers fail to pay such amounts forthwith upon such demand, the
Collateral Trustee, in its own name and as trustee of an express trust, may, and
shall, subject to the terms of this Indenture (including Section 6.3(e)) upon
direction of a Majority of the Controlling Class, institute a Proceeding for the
collection of the sums so due and unpaid, may prosecute such Proceeding to
judgment or final decree, and may enforce the same against the Issuer or any
other obligor upon the Secured Debt and collect the Monies adjudged or decreed
to be payable in the manner provided by law out of the Assets.

 

If an Event of Default occurs and is continuing, the Collateral Trustee may in
its discretion, and shall, subject to the terms of this Indenture (including
Section 6.3(e)) upon written direction of a Majority of the Controlling Class,
proceed to protect and enforce its rights and the rights of the Secured Parties
by such appropriate Proceedings as the Collateral Trustee shall deem most
effectual (if no such direction is received by the Collateral Trustee) or as the
Collateral Trustee may be directed by a Majority of the Controlling Class, to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement herein or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy or legal or equitable right vested
in the Collateral Trustee by this Indenture, the Credit Agreement or by law.

 

In case there shall be pending Proceedings relative to either of the Issuers or
any other obligor upon the Secured Debt or Subordinated Securities under the
Bankruptcy Law or any other applicable bankruptcy, insolvency or other similar
law, or in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Issuer its respective property or such other obligor or
its property, or in case of any other comparable Proceedings relative to the
Issuer or other obligor upon the Secured Debt or Subordinated Securities, or the
creditors or property of the Issuer or the Co-Issuer or such other obligor, the
Collateral Trustee, regardless of whether the principal of any Secured Debt or
Subordinated Securities shall then be due and payable as therein expressed or by
declaration or otherwise and regardless of whether the Collateral Trustee shall
have made any demand pursuant to the provisions of this Section 5.3, shall be
entitled and empowered, by intervention in such Proceedings or otherwise:

 

109

--------------------------------------------------------------------------------



 

(a)                                 to file and prove a claim or claims for the
whole amount of principal, interest and other distributions owing and unpaid in
respect of the Secured Debt or Subordinated Securities upon direction by a
Majority of the Controlling Class and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Collateral
Trustee (including any claim for reasonable compensation to the Collateral
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all reasonable expenses and liabilities
incurred, and all advances made, by the Collateral Trustee and each predecessor
Trustee, except as a result of negligence or bad faith) and of the Holders
allowed in any Proceedings relative to the Issuer or to the creditors or
property of the Issuer;

 

(b)                                 unless prohibited by applicable law and
regulations, to vote on behalf of the Holders upon the direction of a Majority
of the Controlling Class, in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
Proceedings or Person performing similar functions in comparable Proceedings;
and

 

(c)                                  to collect and receive any Monies or other
property payable to or deliverable on any such claims, and to distribute all
amounts received with respect to the claims of the Holders and of the Collateral
Trustee on their behalf; and any trustee, receiver or liquidator, custodian or
other similar official is hereby authorized by each of the Holders to make
payments to the Collateral Trustee, and, if the Collateral Trustee shall consent
to the making of payments directly to the Holders to pay to the Collateral
Trustee such amounts as shall be sufficient to cover reasonable compensation to
the Collateral Trustee, each predecessor Trustee and their respective agents,
attorneys and counsel, and all other reasonable expenses and liabilities
incurred, and all advances made, by the Collateral Trustee and each predecessor
Trustee except as a result of negligence or bad faith.

 

Nothing herein contained shall be deemed to authorize the Collateral Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any Holders,
any plan of reorganization, arrangement, adjustment or composition affecting the
Secured Debt or Subordinated Securities or any Holder thereof, or to authorize
the Collateral Trustee to vote in respect of the claim of any Holders, as
applicable, in any such Proceeding except, as aforesaid, to vote for the
election of a trustee in bankruptcy or similar Person.

 

In any Proceedings brought by the Collateral Trustee on behalf of the Holders of
the Secured Debt or Subordinated Securities (and any such Proceedings involving
the interpretation of any provision of this Indenture or the Credit Agreement to
which the Collateral Trustee shall be a party), the Collateral Trustee shall be
held to represent all the Holders of the Secured Debt and Subordinated
Securities.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Collateral
Trustee may not sell or liquidate the Assets or institute Proceedings in
furtherance thereof pursuant to this Section 5.3 except according to the
provisions specified in Section 5.5(a).

 

Section 5.4                                    Remedies. (a) If an Event of
Default has occurred and is continuing, and the Secured Debt has been declared
due and payable and such declaration and its consequences have not been
rescinded and annulled, the Issuers agree that the Collateral Trustee may, and
shall, subject to the terms of this Indenture (including Section 6.3(e)), upon
written direction of a

 

110

--------------------------------------------------------------------------------



 

Majority of the Controlling Class, to the extent permitted by applicable law,
exercise one or more of the following rights, privileges and remedies:

 

(i)       institute Proceedings for the collection of all amounts then payable
on the Secured Debt and Subordinated Securities or otherwise payable under this
Indenture, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Assets any Monies adjudged due;

 

(ii)      sell or cause the sale of all or a portion of the Assets or rights or
interests therein, at one or more public or private sales called and conducted
in any manner permitted by law and in accordance with Section 5.17 hereof;

 

(iii)     institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

 

(iv)    exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Collateral Trustee and the Holders of the Secured Debt or Subordinated
Securities hereunder (including exercising all rights of the Collateral Trustee
under the Securities Account Control Agreement); and

 

(v)     exercise any other rights and remedies that may be available at law or
in equity;

 

provided that the Collateral Trustee may not sell or liquidate the Assets or
institute Proceedings in furtherance thereof pursuant to this Section 5.4 except
according to the provisions of Section 5.5(a).

 

The Collateral Trustee may, but need not, obtain and rely upon an opinion of an
Independent investment banking firm of national reputation (the reasonable cost
of which shall be payable as an Administrative Expense) in structuring and
distributing securities similar to the Secured Debt or Subordinated Securities,
which may be the Placement Agent, as to the feasibility of any action proposed
to be taken in accordance with this Section 5.4 and as to the sufficiency of the
proceeds and other amounts receivable with respect to the Assets to make the
required payments of principal of and interest on the Secured Debt which opinion
shall be conclusive evidence as to such feasibility or sufficiency.

 

(b)           If an Event of Default as described in Section 5.1(d) hereof shall
have occurred and be continuing the Collateral Trustee may, and at the direction
of the Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class (or, if the Class A Debt is the Controlling Class, and
interest on the Class B Notes is due and unpaid, the Class B Notes) shall,
subject to the terms of this Indenture (including Section 6.3(e)), institute a
Proceeding solely to compel performance of the covenant or agreement or to cure
the representation or warranty, the breach of which gave rise to the Event of
Default under such Section, and enforce any equitable decree or order arising
from such Proceeding.

 

(c)           Upon any sale, whether made under the power of sale hereby given
or by virtue of judicial Proceedings, any of the Holders of the Secured Debt or
Subordinated Securities, the

 

111

--------------------------------------------------------------------------------



 

Collateral Trustee, the Collateral Manager, ORCC, the Collateral Administrator
or any Affiliate of the Issuers may bid for and purchase the Assets or any part
thereof and, upon compliance with the terms of sale and applicable law
(including the Advisers Act), may hold, retain, possess or dispose of such
property in its or their own absolute right without accountability.

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Collateral Trustee, or of the Officer
making a sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuers, the Collateral Trustee and the
Holders of the Secured Debt and Subordinated Securities, shall operate to divest
all right, title and interest whatsoever, either at law or in equity, of each of
them in and to the property sold, and shall be a perpetual bar, both at law and
in equity, against each of them and their successors and assigns, and against
any and all Persons claiming through or under them.

 

(d)           If an Event of Default has occurred and is continuing and the
Collateral Trustee has directed or been directed to cause a liquidation of the
Assets pursuant to this Indenture, ORCC shall have the right to make a
contribution in an amount no less than would be sufficient to discharge in full
the amounts then due (or, in the case of interest, accrued) and unpaid on the
Secured Debt for principal and interest and all other amounts that, pursuant to
the Priority of Payments, are required to be paid prior to such payments on such
Secured Debt (including any amounts due and owing as Administrative Expenses
(without regard to the Administrative Expense Cap) and any due and unpaid Base
Management Fee) and upon the making of such contribution, any such direction for
liquidation shall be null and void and any liquidation procedures or auction
shall be terminated.

 

(e)           Notwithstanding any other provision of this Indenture, none of the
Collateral Trustee, the Secured Parties or the Holders may, prior to the date
which is one year and one day (or if longer, any applicable preference period
plus one day) after the payment in full of all Secured Debt and Subordinated
Securities, institute against, or join any other Person in instituting against,
the Issuer or the Co-Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation Proceedings, or other similar Proceedings
under Cayman Islands, U.S. federal or state bankruptcy or similar laws. Nothing
in this Section 5.4 shall preclude, or be deemed to stop, the Collateral Trustee
(i) from taking any action prior to the expiration of the aforementioned period
in (A) any case or Proceeding voluntarily filed or commenced by the Issuer, the
Co-Issuer (B) any involuntary insolvency Proceeding filed or commenced by a
Person other than the Collateral Trustee, or (ii) from commencing against the
Issuer, the Co-Issuer or any of its properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium, liquidation or
similar Proceeding.

 

(f)            In the event one or more Holders or beneficial owners of Secured
Debt or Subordinated Securities cause the filing of a petition in bankruptcy
against the Issuer in violation of the prohibition described in
Section 5.4(d) above, such Holder(s) or beneficial owner(s) will be deemed to
acknowledge and agree that any claim that such Holder(s) or beneficial owner(s) 

 

112

--------------------------------------------------------------------------------



 

have against the Issuer, the Co-Issuer or with respect to any Assets (including
any proceeds thereof) shall, notwithstanding anything to the contrary in the
Priority of Payments, be fully subordinate in right of payment to the claims of
each Holder and beneficial owner of any Secured Debt that does not seek to cause
any such filing, with such subordination being effective until each Secured Debt
held by each Holder or beneficial owner of any Secured Debt that does not seek
to cause any such filing is paid in full in accordance with the Priority of
Payments (after giving effect to such subordination). The terms described in the
immediately preceding sentence are referred to herein as the “Bankruptcy
Subordination Agreement”. The Bankruptcy Subordination Agreement will constitute
a “subordination agreement” within the meaning of Section 510(a) of the
Bankruptcy Code. The Collateral Trustee shall be entitled to rely upon an issuer
order from the Issuer with respect to the payment of amounts payable to Holders,
which amounts are subordinated pursuant to this Section 5.4(f).

 

Section 5.5            Optional Preservation of Assets. (a) Notwithstanding
anything to the contrary herein (but subject to the right of the Collateral
Manager to direct the Collateral Trustee to sell Collateral Obligations or
Equity Securities in strict compliance with Section 12.1), if an Event of
Default shall have occurred and be continuing, the Collateral Trustee shall
retain the Assets securing the Secured Debt intact, collect and cause the
collection of the proceeds thereof and make and apply all payments at the date
or dates fixed by the Collateral Trustee and deposit and maintain all accounts
in respect of the Assets, the Secured Debt and the Subordinated Securities in
accordance with the Priority of Payments and the provisions of Article X,
Article XII and Article XIII unless:

 

(i)       the Collateral Trustee, pursuant to Section 5.5(c), determines that
the anticipated proceeds of a sale or liquidation of the Assets (after deducting
the reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Secured Debt for principal and interest, and all
other amounts that, pursuant to the Priority of Payments, are required to be
paid prior to such payments on such Secured Debt (including amounts due and
owing as Administrative Expenses (without regard to the Administrative Expense
Cap) and due and unpaid Base Management Fees) and a Majority of the Controlling
Class agrees with such determination and directs the sale and liquidation of the
Assets;

 

(ii)      in the case of an Event of Default specified in (A) Section 5.1(a) due
to failure to pay interest on the Class A Debt or the Class B Notes in
accordance with Section 11.1(a)(i) or Section 11.1(a)(ii),
(B) Section 5.1(a) due to failure to pay interest on the Class A Debt in
accordance with Section 11.1(a)(iii), or (C) Section 5.1(e), the Holders of at
least a Majority of the Class A Debt direct the sale and liquidation of the
Assets (in each case without regard to whether another Event of Default has
occurred prior, contemporaneously or subsequent to such Event of Default); or

 

(iii)     if the Class A Debt is no longer Outstanding, or in the case of any
other Event of Default not specified in clause (ii), the Holders of at least a
Majority of each Class of Secured Debt (voting separately by Class) direct the
sale and liquidation of the Assets.

 

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i), (ii) or (iii) exist.

 

113

--------------------------------------------------------------------------------



 

(b)           Nothing contained in Section 5.5(a) shall be construed to require
the Collateral Trustee to sell the Assets securing the Secured Debt if the
conditions set forth in clause (i), (ii) or (iii) of Section 5.5(a) are not
satisfied. Nothing contained in Section 5.5(a) shall be construed to require the
Collateral Trustee to preserve the Assets securing the Secured Debt if
prohibited by applicable law.

 

(c)           In determining whether the condition specified in
Section 5.5(a)(i) exists, the Collateral Trustee shall use reasonable efforts to
obtain, with the cooperation of the Collateral Manager, bid prices with respect
to each Asset from two nationally recognized dealers (as specified by the
Collateral Manager in writing) at the time making a market in such Assets and
shall compute the anticipated proceeds of sale or liquidation on the basis of
the lower of such bid prices for each such Asset. In the event that the
Collateral Trustee, with the cooperation of the Collateral Manager, is only able
to obtain bid prices with respect to each Asset from one nationally recognized
dealer at the time making a market in such Assets, the Collateral Trustee shall
compute the anticipated proceeds of the sale or liquidation on the basis of such
one bid price for each such Asset. In addition, for the purposes of determining
issues relating to the execution of a sale or liquidation of the Assets and the
execution of a sale or other liquidation thereof in connection with a
determination whether the condition specified in Section 5.5(a)(i) exists, the
Collateral Trustee may retain and rely on an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense).

 

The Collateral Trustee shall deliver to the Holders and the Collateral Manager a
report stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Collateral Trustee shall make the determinations required by
Section 5.5(a)(i) within 30 days after an Event of Default and at the request of
a Majority of the Controlling Class at any time during which the Collateral
Trustee retains the Assets pursuant to Section 5.5(a)(i).

 

The Collateral Trustee shall deliver written notice to the Issuers, the
Collateral Manager, the Loan Agent and the Rating Agency upon receipt of
direction pursuant to Section 5.5(a)(i), (ii) or (iii) to liquidate and sell the
Assets.

 

Section 5.6            Collateral Trustee May Enforce Claims Without Possession
of Notes. All rights of action and claims under this Indenture or under any of
the Secured Debt may be prosecuted and enforced by the Collateral Trustee
without the possession of any of the Secured Debt or the production thereof in
any trial or other Proceeding relating thereto, and any such action or
Proceeding instituted by the Collateral Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall be applied as
set forth in Section 5.7 hereof.

 

Section 5.7            Application of Money Collected. Any Money collected by
the Collateral Trustee with respect to the Secured Debt pursuant to this
Article V and any Money that may then be held or thereafter received by the
Collateral Trustee with respect to the Secured Debt hereunder shall be applied,
subject to Section 13.1 and in accordance with the provisions of
Section 11.1(a)(iii), at the date or dates fixed by the Collateral Trustee. Upon
the final distribution of all proceeds of any liquidation effected hereunder,
the provisions of Section 4.1(a) 

 

114

--------------------------------------------------------------------------------



 

and Section 4.1(b) shall be deemed satisfied for the purposes of discharging
this Indenture pursuant to Article IV.

 

Section 5.8            Limitation on Suits. No Holder of any Secured Debt or
Subordinated Securities shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, the Credit Agreement, the
Fiscal Agency Agreement, or any Note or Subordinated Security, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)           such Holder has previously given to the Collateral Trustee written
notice of an Event of Default;

 

(b)           the Holders of not less than 25% of the then Aggregate Outstanding
Amount of the Secured Debt of the Controlling Class (or, if the Class A Debt is
the Controlling Class and interest on the Class B Notes is due and unpaid, the
Class B Notes) shall have made written request to the Collateral Trustee to
institute Proceedings in respect of such Event of Default in its own name as
Collateral Trustee hereunder and such Holder or Holders have provided the
Collateral Trustee indemnity reasonably satisfactory to the Collateral Trustee
against the costs, expenses (including reasonable attorneys’ fees and expenses)
and liabilities which might reasonably be incurred by it in compliance with such
request;

 

(c)           the Collateral Trustee, for 30 days after its receipt of such
notice, request and provision of such indemnity, has failed to institute any
such Proceeding; and

 

(d)           no direction inconsistent with such written request has been given
to the Collateral Trustee during such 30-day period by a Majority of the
Controlling Class; it being understood and intended that no one or more Holders
of Secured Debt or Subordinated Securities shall have any right in any manner
whatever by virtue of, or by availing itself of, any provision of this Indenture
to affect, disturb or prejudice the rights of any other Holders of Secured Debt
or Subordinated Securities of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Secured Debt or
Subordinated Securities of the same Class or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all the Holders of Secured Debt or Subordinated Securities of the
same Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

 

In the event the Collateral Trustee shall receive conflicting or inconsistent
requests and indemnity pursuant to this Section 5.8 from two or more groups of
Holders of the Controlling Class (or from the Holders of the Class B Notes where
permitted herein), each representing less than a Majority of the Controlling
Class, the Collateral Trustee shall act in accordance with the request specified
by the group of Holders with the greatest percentage of the Aggregate
Outstanding Amount of the Controlling Class, notwithstanding any other
provisions of this Indenture. If all such groups represent the same percentage,
the Collateral Trustee, in its sole discretion, may determine what action, if
any, shall be taken.

 

Section 5.9            Unconditional Rights of Holders to Receive
Principal, Interest and other Distributions. Subject to Section 2.8(i), but
notwithstanding any other provision of this Indenture, the Holder of any Secured
Debt shall have the right, which is absolute and

 

115

--------------------------------------------------------------------------------



 

unconditional, to receive payment of the principal of and interest on such
Secured Debt or distributions on the Subordinated Securities, as such principal,
interest and other amounts become due and payable in accordance with the
Priority of Payments and Section 13.1, as the case may be, and, subject to the
provisions of Section 5.8, to institute proceedings for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Holder. Holders of Secured Debt or Subordinated Securities ranking junior to
Secured Debt still Outstanding (except for the Holders of the Class B Notes as
set forth in Section 5.8(b)) shall have no right to institute Proceedings to
request the Collateral Trustee to institute proceedings for the enforcement of
any such payment until such time as no Secured Debt ranking senior to such
Secured Debt or Subordinated Securities remains Outstanding, which right shall
be subject to the provisions of Section 5.8, and shall not be impaired without
the consent of any such Holder.

 

Section 5.10          Restoration of Rights and Remedies. If the Collateral
Trustee or any Holder has instituted any Proceeding to enforce any right or
remedy under this Indenture and such Proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Collateral
Trustee or to such Holder, then and in every such case the Issuers, the
Collateral Trustee and the Holder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Issuers, Collateral
Trustee and the Holder shall continue as though no such Proceeding had been
instituted.

 

Section 5.11          Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Collateral Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

Section 5.12          Delay or Omission Not Waiver. No delay or omission of the
Collateral Trustee or any Holder of Secured Debt or Subordinated Securities to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein or of a subsequent Event of Default. Every right and remedy
given by this Article V or by law to the Collateral Trustee or to the Holders of
the Secured Debt or Subordinated Securities may be exercised from time to time,
and as often as may be deemed expedient, by the Collateral Trustee or by the
Holders of the Secured Debt or Subordinated Securities, as applicable.

 

Section 5.13          Control by Majority of Controlling Class. A Majority of
the Controlling Class shall have the right following the occurrence, and during
the continuance of, an Event of Default to cause the institution of and direct
the time, method and place of conducting any Proceeding for any remedy available
to the Collateral Trustee or exercising any trust or power conferred upon the
Collateral Trustee under this Indenture; provided that:

 

(a)           such direction shall not conflict with any rule of law or with any
express provision of this Indenture;

 

116

--------------------------------------------------------------------------------



 

(b)           the Collateral Trustee may take any other action deemed proper by
the Collateral Trustee that is not inconsistent with such direction; provided
that subject to Section 6.1, the Collateral Trustee need not take any action
that it determines might involve it in liability or expense (unless the
Collateral Trustee has received the indemnity as set forth in (c) below);

 

(c)           the Collateral Trustee shall have been provided with an indemnity
reasonably satisfactory to it; and

 

(d)           notwithstanding the foregoing, any direction to the Collateral
Trustee to undertake a Sale of the Assets shall be by the Holders of Secured
Debt or Subordinated Securities representing the requisite percentage of the
Aggregate Outstanding Amount of Secured Debt or Subordinated Securities
specified in Section 5.4 and/or Section 5.5.

 

Section 5.14          Waiver of Past Defaults. Prior to the time a judgment or
decree for payment of the Money due has been obtained by the Collateral Trustee,
as provided in this Article V, a Majority of the Controlling Class may on behalf
of the Holders of all the Secured Debt and Subordinated Securities waive any
past Default or Event of Default and its consequences, except a Default:

 

(a)           in the payment of the principal of any Secured Debt or
Subordinated Securities (which may be waived only with the consent of the Holder
of such Secured Debt or Subordinated Securities);

 

(b)           in the payment of interest on any Secured Debt (which may be
waived only with the consent of the Holder of such Secured Debt);

 

(c)           in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Secured Debt or Subordinated Securities materially
and adversely affected thereby (which may be waived only with the consent of
each such Holder); or

 

(d)           in respect of a representation contained in Section 7.19 (which
may be waived only by a Majority of the Controlling Class if the S&P Rating
Condition is satisfied).

 

In the case of any such waiver, the Issuers, the Collateral Trustee and the
Holders of the Secured Debt or Subordinated Securities shall be restored to
their former positions and rights hereunder, respectively, but no such waiver
shall extend to any subsequent or other Default or impair any right consequent
thereto. The Collateral Trustee shall promptly give written notice of any such
waiver to the Rating Agency, the Collateral Manager and each Holder. Upon any
such waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured, for every purpose of this
Indenture.

 

Section 5.15          Undertaking for Costs. All parties to this Indenture
agree, and each Holder of any Secured Debt or Subordinated Securities by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Collateral Trustee for
any action taken, or omitted by it as Collateral Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its

 

117

--------------------------------------------------------------------------------



 

discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Collateral Trustee, to any suit instituted by any Holder, or group of Holders,
holding in the aggregate more than 10% of the Aggregate Outstanding Amount of
the Controlling Class, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or interest on any Secured Debt
on or after the applicable Stated Maturity (or, in the case of redemption which
has resulted in an Event of Default, on or after the applicable Redemption
Date).

 

Section 5.16          Waiver of Stay or Extension Laws. The Issuers covenant (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any valuation, appraisement, redemption or
marshalling law or rights, in each case wherever enacted, now or at any time
hereafter in force, which may affect the covenants set forth in, the performance
of, or any remedies under this Indenture; and the Issuers (to the extent that it
may lawfully do so) hereby expressly waive all benefit or advantage of any such
law or rights, and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Collateral Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted or rights created.

 

Section 5.17          Sale of Assets. (a) The power to effect any sale (a
“Sale”) of any portion of the Assets pursuant to Sections 5.4 and 5.5 shall not
be exhausted by any one or more Sales as to any portion of such Assets remaining
unsold, but shall continue unimpaired until the entire Assets shall have been
sold or all amounts secured by the Assets shall have been paid. The Collateral
Trustee may upon notice to the Holders, and shall, upon direction of a Majority
of the Controlling Class, from time to time postpone any Sale by public
announcement made at the time and place of such Sale. The Collateral Trustee
hereby expressly waives its rights to any amount fixed by law as compensation
for any Sale; provided that the Collateral Trustee shall be authorized to deduct
the reasonable costs, charges and expenses incurred by it in connection with
such Sale from the proceeds thereof notwithstanding the provisions of
Section 6.7 or other applicable terms hereof.

 

(b)           The Collateral Trustee may bid for and acquire any portion of the
Assets on behalf of the Holders in connection with a public Sale thereof, and
may pay all or part of the purchase price by crediting against amounts owing on
the Secured Debt in the case of the Assets or other amounts secured by the
Assets, all or part of the net proceeds of such Sale after deducting the
reasonable costs, charges and expenses incurred by the Collateral Trustee in
connection with such Sale notwithstanding the provisions of Section 6.7 hereof
or other applicable terms hereof. The Secured Debt need not be produced in order
to complete any such Sale, or in order for the net proceeds of such Sale to be
credited against amounts owing on the Secured Debt. The Collateral Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.

 

(c)           If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the
Collateral Trustee may seek an Opinion of Counsel, or, if no such Opinion of
Counsel can be obtained and with the consent of a Majority of

 

118

--------------------------------------------------------------------------------



 

the Controlling Class, seek a no action position from the Securities and
Exchange Commission or any other relevant federal or State regulatory
authorities, regarding the legality of a public or private Sale of such
Unregistered Securities.

 

(d)           The Collateral Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Assets
in connection with a Sale thereof, without recourse, representation or warranty.
In addition, the Collateral Trustee is hereby irrevocably appointed the agent
and attorney in fact of the Issuer to transfer and convey its interest in any
portion of the Assets in connection with a Sale thereof, and to take all action
necessary to effect such Sale. No purchaser or transferee at such a sale shall
be bound to ascertain the Collateral Trustee’s authority, to inquire into the
satisfaction of any conditions precedent or see to the application of any
Monies.

 

Section 5.18          Action on the Notes. The Collateral Trustee’s right to
seek and recover judgment on the Secured Debt or under this Indenture shall not
be affected by the seeking or obtaining of or application for any other relief
under or with respect to this Indenture. Neither the lien of this Indenture nor
any rights or remedies of the Collateral Trustee or the Holders shall be
impaired by the recovery of any judgment by the Collateral Trustee against the
Issuer or by the levy of any execution under such judgment upon any portion of
the Assets or upon any of the assets of the Issuer.

 

ARTICLE VI

 

THE TRUSTEE

 

Section 6.1            Certain Duties and Responsibilities. (a) Except during
the continuance of an Event of Default known to the Collateral Trustee:

 

(i)       the Collateral Trustee undertakes to perform such duties and only such
duties as are specifically set forth herein and the Credit Agreement, and no
implied covenants or obligations shall be read into this Indenture against the
Collateral Trustee; and

 

(ii)      in the absence of bad faith on its part, the Collateral Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Collateral Trustee and conforming to the requirements of this Indenture or the
Credit Agreement; provided that in the case of any such certificates or opinions
which by any provision hereof or of the Credit Agreement are specifically
required to be furnished to the Collateral Trustee, the Collateral Trustee shall
be under a duty to examine the same to determine whether or not they
substantially conform to the requirements of this Indenture or the Credit
Agreement and shall promptly, but in any event within three (3) Business Days in
the case of an Officer’s certificate furnished by the Collateral Manager, notify
the party delivering the same if such certificate or opinion does not conform.
If a corrected form shall not have been delivered to the Collateral Trustee
within 15 days after such notice from the Collateral Trustee, the Collateral
Trustee shall so notify the Holders.

 

119

--------------------------------------------------------------------------------



 

(b)           In case an Event of Default known to the Collateral Trustee has
occurred and is continuing, the Collateral Trustee shall, prior to the receipt
of directions, if any, from a Majority of the Controlling Class, or such other
percentage as permitted by this Indenture, exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in its exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs.

 

(c)           No provision of this Indenture or the Credit Agreement shall be
construed to relieve the Collateral Trustee from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

 

(i)       this sub-Section shall not be construed to limit the effect of
sub-Section (a) of this Section 6.1;

 

(ii)      the Collateral Trustee shall not be liable for any error of judgment
made in good faith by a Trust Officer, unless it shall be proven that the
Collateral Trustee was negligent in ascertaining the pertinent facts;

 

(iii)     the Collateral Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Issuers or the Collateral Manager in accordance with this
Indenture and/or a Majority (or such other percentage as may be required by the
terms hereof) of the Controlling Class (or other Class if required or permitted
by the terms hereof), relating to the time, method and place of conducting any
Proceeding for any remedy available to the Collateral Trustee, or exercising any
trust or power conferred upon the Collateral Trustee, under this Indenture;

 

(iv)    no provision of this Indenture or the Credit Agreementshall require the
Collateral Trustee to expend or risk its own funds or otherwise incur any
financial or other liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers contemplated hereunder, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity satisfactory to it against such risk or liability is not
reasonably assured to it unless such risk or liability relates to the
performance of its ordinary services, including mailing of notices under this
Indenture; and

 

(v)     in no event shall the Collateral Trustee be liable for special,
indirect, punitive or consequential loss or damage (including lost profits) even
if the Collateral Trustee has been advised of the likelihood of such damages and
regardless of such action.

 

(d)           For all purposes under this Indenture, the Collateral Trustee
shall not be deemed to have notice or knowledge of any Default or Event of
Default described in Sections 5.1(c), (d), (e), (f), or (g) unless a Trust
Officer assigned to and working in the Corporate Trust Office has actual
knowledge thereof or unless written notice of any event which is in fact such an
Event of Default or Default is received by the Collateral Trustee at the
Corporate Trust Office, and such notice references the Secured Debt and
Subordinated Securities generally, the Issuer, the Co-Issuer, the Assets or this
Indenture. For purposes of determining the Collateral Trustee’s responsibility
and liability hereunder, whenever reference is made herein to such an Event of
Default or a Default, such reference shall be construed to refer only to such an
Event of Default

 

120

--------------------------------------------------------------------------------



 

or Default of which the Collateral Trustee is deemed to have notice as described
in this Section 6.1.

 

(e)           Upon the Collateral Trustee receiving written notice from the
Collateral Manager that an event constituting “Cause” has occurred, the
Collateral Trustee shall, not later than two (2) Business Days thereafter,
forward such notice to the Holders (as their names appear in the Register) and
the Rating Agency.

 

(f)            Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Collateral Trustee shall be subject to the
provisions of this Section 6.1.

 

(g)           The Collateral Trustee is hereby authorized and directed to enter
into the Credit Agreement. In connection with its execution and delivery of the
Credit Agreement, and the performance of its duties thereunder, the Collateral
Trustee shall be entitled to all rights, benefits, protections, immunities and
indemnities provided to it under this Indenture, mutatis mutandis.

 

Section 6.2            Notice of Event of Default. Promptly (and in no event
later than three (3) Business Days) after the occurrence of any Event of Default
actually known to a Trust Officer of the Collateral Trustee or after any
declaration of acceleration has been made or delivered to the Collateral Trustee
pursuant to Section 5.2, the Collateral Trustee shall transmit by mail to the
Issuer, the Co-Issuer, the Collateral Manager, the Rating Agency, all Holders
(as their names and addresses appear on the Register), notice of all Event of
Defaults hereunder known to the Collateral Trustee, unless such Event of Default
shall have been cured or waived.

 

Section 6.3            Certain Rights of Trustee. Except as otherwise provided
in Section 6.1:

 

(a)           the Collateral Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(b)           any request or direction of the Issuer or the Co-Issuer mentioned
herein shall be sufficiently evidenced by an Issuer Request or Issuer Order, as
the case may be;

 

(c)           whenever in the administration of this Indenture the Collateral
Trustee shall (i) deem it desirable that a matter be proved or established prior
to taking, suffering or omitting any action hereunder, the Collateral Trustee
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an Officer’s certificate or Issuer Order or
(ii) be required to determine the value of any Assets or funds hereunder or the
cash flows projected to be received therefrom, the Collateral Trustee may, in
the absence of bad faith on its part, rely on reports of nationally recognized
accountants, investment bankers or other Persons qualified to provide the
information required to make such determination, including nationally recognized
dealers in Assets of the type being valued, securities quotation services, loan
pricing services and loan valuation agents;

 

(d)           as a condition to the taking or omitting of any action by it
hereunder, the Collateral Trustee may consult with counsel and the advice of
such counsel or any Opinion of

 

121

--------------------------------------------------------------------------------



 

Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

 

(e)           the Collateral Trustee shall be under no obligation to exercise or
to honor any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders pursuant to this Indenture, unless
such Holders shall have provided to the Collateral Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses (including reasonable
attorneys’ fees and expenses) and liabilities which might reasonably be incurred
by it in compliance with such request or direction;

 

(f)            the Collateral Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document, but the Collateral Trustee, in its
discretion, may, and upon the written direction of a Majority of the Controlling
Class or of the Rating Agency shall (subject to the right hereunder to be
reasonably satisfactorily indemnified for associated expense and liability),
make such further inquiry or investigation into such facts or matters as it may
see fit or as it shall be directed, and the Collateral Trustee shall be
entitled, on reasonable prior notice to the Issuers and the Collateral Manager,
to examine the books and records relating to the Secured Debt, the Subordinated
Securities and the Assets, personally or by agent or attorney, during the
Issuers’ or the Collateral Manager’s normal business hours; provided that the
Collateral Trustee shall, and shall cause its agents to, hold in confidence all
such information, except (i) to the extent disclosure may be required by law by
any regulatory, administrative or governmental authority and (ii) to the extent
that the Collateral Trustee, in its sole discretion, may determine that such
disclosure is consistent with its obligations hereunder; provided further that
the Collateral Trustee may disclose on a confidential basis any such information
to its agents, attorneys and auditors in connection with the performance of its
responsibilities hereunder;

 

(g)           the Collateral Trustee may execute any of the trusts or powers
hereunder or under the Credit Agreement or perform any duties hereunder either
directly or by or through agents or attorneys; provided that the Collateral
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent appointed or attorney appointed, with due care by it hereunder;

 

(h)           the Collateral Trustee shall not be liable for any action it takes
or omits to take in good faith that it reasonably believes to be authorized or
within its rights or powers hereunder, including actions or omissions to act at
the direction of the Collateral Manager;

 

(i)            nothing herein shall be construed to impose an obligation on the
part of the Collateral Trustee to monitor, recalculate, evaluate or verify or
independently determine the accuracy of any report, certificate or information
received from the Issuer, the Co-Issuer or Collateral Manager (unless and except
to the extent otherwise expressly set forth herein or in the Collateral
Administration Agreement);

 

(j)            to the extent any defined term hereunder, or any calculation
required to be made or determined by the Collateral Trustee hereunder, is
dependent upon or defined by reference to generally accepted accounting
principles (as in effect in the United States) (“GAAP”), the

 

122

--------------------------------------------------------------------------------



 

Collateral Trustee shall be entitled to request and receive (and rely
upon) instruction from the Issuer or the accountants identified in the
Accountants’ Report (and in the absence of its receipt of timely instruction
therefrom, shall be entitled to obtain from an Independent accountant at the
expense of the Issuer) as to the application of GAAP in such connection, in any
instance;

 

(k)           the Collateral Trustee shall not be liable for the actions or
omissions of, or any inaccuracies in the records of, the Collateral Manager, the
Issuer, the Co-Issuer, any Paying Agent (other than the Collateral Trustee),
DTC, Euroclear, Clearstream, or any other clearing agency or depository and
without limiting the foregoing, the Collateral Trustee shall not be under any
obligation to monitor, evaluate or verify compliance by the Collateral Manager
with the terms hereof or of the Collateral Management Agreement, or to verify or
independently determine the accuracy of information received by the Collateral
Trustee from the Collateral Manager (or from any selling institution, agent
bank, trustee or similar source) with respect to the Assets;

 

(l)            notwithstanding any term hereof (or any term of the UCC that
might otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, none of the Collateral Trustee, the
Custodian or the Securities Intermediary shall be under a duty or obligation in
connection with the acquisition or Grant by the Issuer to the Collateral Trustee
of any item constituting the Assets, or to evaluate the sufficiency of the
documents or instruments delivered to it by or on behalf of the Issuers in
connection with its Grant or otherwise, or in that regard to examine any
Underlying Document, in each case, in order to determine compliance with
applicable requirements of and restrictions on transfer in respect of such
Assets;

 

(m)          in the event the Bank is also acting in the capacity of Paying
Agent, Registrar, Transfer Agent, Loan Agent, Custodian, Calculation Agent,
Collateral Administrator or Securities Intermediary, the rights, protections,
benefits, immunities and indemnities afforded to the Collateral Trustee pursuant
to this Article VI or the Credit Agreement shall also be afforded to the Bank
acting in such capacities; provided that such rights, protections, benefits,
immunities and indemnities shall be in addition to any rights, immunities and
indemnities provided in the Securities Account Control Agreement, the Collateral
Administration Agreement or any other documents to which the Bank in such
capacity is a party;

 

(n)           any permissive right of the Collateral Trustee to take or refrain
from taking actions enumerated herein or in the Credit Agreement shall not be
construed as a duty;

 

(o)           to the extent permitted by applicable law, the Collateral Trustee
shall not be required to give any bond or surety in respect of the execution of
this Indenture or otherwise;

 

(p)           except as otherwise provided herein, the Collateral Trustee shall
not be deemed to have notice or knowledge of any matter unless a Trust Officer
has actual knowledge thereof or unless written notice thereof is received by the
Collateral Trustee at the Corporate Trust Office and such notice references the
Secured Debt and the Subordinated Securities generally, the Issuer or this
Indenture. Whenever reference is made herein to a Default or an Event of Default
such reference shall, insofar as determining any liability on the part of the
Collateral Trustee is concerned, be construed to refer only to a Default or an
Event of Default of which the Collateral Trustee is deemed to have knowledge in
accordance with this paragraph;

 

123

--------------------------------------------------------------------------------



 

(q)           the Collateral Trustee shall not be responsible for delays or
failures in performance resulting from circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, loss or malfunctions of utilities, computer (hardware or
software) or communications services);

 

(r)            to help fight the funding of terrorism and money laundering
activities, the Collateral Trustee will obtain, verify, and record information
that identifies individuals or entities that establish a relationship or open an
account with the Collateral Trustee. The Collateral Trustee will ask for the
name, address, tax identification number and other information that will allow
the Collateral Trustee to identify the individual or entity who is establishing
the relationship or opening the account. The Collateral Trustee may also ask for
formation documents such as organizational documents, an offering memorandum, or
other identifying documents to be provided;

 

(s)            in making or disposing of any investment permitted by this
Indenture, the Collateral Trustee is authorized to deal with itself (in its
individual capacity) or with any one or more of its Affiliates, in each case on
an arm’s-length basis, whether it or such Affiliate is acting as a subagent of
the Collateral Trustee or for any third party or dealing as principal for its
own account. If otherwise qualified, obligations of the Bank or any of its
Affiliates shall qualify as Eligible Investments hereunder;

 

(t)            the Collateral Trustee or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Collateral Trustee’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or subcustodian with respect to certain
of the Eligible Investments, (ii) using Affiliates to effect transactions in
certain Eligible Investments and (iii) effecting transactions in certain
Eligible Investments. Such compensation is not payable or reimbursable under
Section 6.7 of this Indenture; and

 

(u)           notwithstanding anything to the contrary in this Indenture, the
Collateral Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance.

 

Section 6.4            Not Responsible for Recitals or Issuance of Notes. The
recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Collateral Trustee assumes no responsibility for their correctness. The
Collateral Trustee makes no representation as to the validity or sufficiency of
this Indenture (except as may be made with respect to the validity of the
Collateral Trustee’s obligations hereunder), the Assets or the Secured Debt. The
Collateral Trustee shall not be accountable for the use or application by the
Issuer of the Secured Debt or the proceeds thereof or any Money paid to the
Issuer pursuant to the provisions hereof.

 

Section 6.5            May Hold Secured Debt or Subordinated Securities. The
Collateral Trustee, any Paying Agent, Registrar or any other agent of the
Issuers, in its individual or any other capacity, may become the owner or
pledgee of Secured Debt or Subordinated Securities

 

124

--------------------------------------------------------------------------------



 

and may otherwise deal with the Issuers or any of their Affiliates with the same
rights it would have if it were not Trustee, Paying Agent, Registrar or such
other agent.

 

Section 6.6            Money Held in Trust. Money held by the Collateral Trustee
hereunder shall be held in trust to the extent required herein. The Collateral
Trustee shall be under no liability for interest on any Money received by it
hereunder except to the extent of income or other gain on investments which are
deposits in or certificates of deposit of the Bank in its commercial capacity
and income or other gain actually received by the Collateral Trustee on Eligible
Investments.

 

Section 6.7            Compensation and Reimbursement. (a) The Issuer agrees:

 

(i)       to pay the Collateral Trustee on each Payment Date reasonable
compensation, as set forth in a separate fee schedule delivered to the Issuer in
connection with this Indenture, for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(ii)      except as otherwise expressly provided herein, to reimburse the
Collateral Trustee in a timely manner upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Collateral Trustee
in accordance with any provision of this Indenture or other Transaction Document
(including, without limitation, securities transaction charges and the
reasonable compensation and expenses and disbursements of its agents and legal
counsel and of any accounting firm or investment banking firm employed by the
Collateral Trustee pursuant to Section 5.4, 5.5, 6.3(c) or 10.7, except any such
expense, disbursement or advance as may be attributable to its negligence,
willful misconduct or bad faith) but with respect to securities transaction
charges, only to the extent any such charges have not been waived during a
Collection Period due to the Collateral Trustee’s receipt of a payment from a
financial institution with respect to certain Eligible Investments, as specified
by the Collateral Manager;

 

(iii)     to indemnify the Collateral Trustee and its Officers, directors,
employees and agents for, and to hold them harmless against, any loss, liability
or expense (including reasonable attorneys’ fees and expenses) incurred without
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this trust or the
performance of its duties hereunder, including the costs and expenses of
defending themselves (including reasonable attorney’s fees and costs) against
any claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any other agreement or instrument
related hereto; and

 

(iv)    to pay the Collateral Trustee reasonable additional compensation
together with its expenses (including reasonable counsel fees) for any
collection or enforcement action taken pursuant to Section 6.13 or Article V,
respectively.

 

(b)           The Collateral Trustee shall receive amounts pursuant to this
Section 6.7 and any other amounts payable to it under this Indenture or in any
of the Transaction Documents to

 

125

--------------------------------------------------------------------------------



 

which the Collateral Trustee is a party only as provided in Sections 11.1(a)(i),
(ii) and (iii) but only to the extent that funds are available for the payment
thereof. Subject to Section 6.9, the Collateral Trustee shall continue to serve
as Collateral Trustee under this Indenture notwithstanding the fact that the
Collateral Trustee shall not have received amounts due it hereunder; provided
that nothing herein shall impair or affect the Collateral Trustee’s rights under
Section 6.9. No direction by the Holders shall affect the right of the
Collateral Trustee to collect amounts owed to it under this Indenture. If, on
any date when a fee or an expense shall be payable to the Collateral Trustee
pursuant to this Indenture, insufficient funds are available for the payment
thereof, any portion of a fee or an expense not so paid shall be deferred and
payable on such later date on which a fee or an expense shall be payable and
sufficient funds are available therefor.

 

(c)           The Collateral Trustee hereby agrees not to cause the filing of a
petition in bankruptcy for the non-payment to the Collateral Trustee of any
amounts provided by this Section 6.7 until at least one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all Secured Debt issued under this Indenture.

 

(d)           The Issuer’s payment obligations to the Collateral Trustee under
this Section 6.7 shall be secured by the lien of this Indenture payable in
accordance with the Priority of Payments, and shall survive the discharge of
this Indenture and the resignation or removal of the Collateral Trustee.

 

(e)           Without limiting Section 5.4, the Collateral Trustee hereby agrees
not to cause the filing of a petition in bankruptcy against the Issuer or the
Co-Issuer on its own behalf or on behalf of the Secured Parties until at least
one year (or, if longer, the applicable preference period) plus one day after
the payment in full of all of the Secured Debt.

 

Section 6.8            Corporate Trustee Required; Eligibility. There shall at
all times be a Trustee hereunder which shall be an Independent organization or
entity organized and doing business under the laws of the United States or of
any state thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least U.S.$200,000,000,
subject to supervision or examination by federal or state authority, having a
long-term debt rating of at least “BBB+” by S&P and having an office within the
United States, and who makes the representations contained in Section 6.17. If
such organization or entity publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such organization or entity shall be deemed to be its combined
capital and surplus as set forth in its most recent published report of
condition. If at any time the Collateral Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.8, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article VI.

 

Section 6.9            Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Collateral Trustee and no appointment of a
successor Collateral Trustee pursuant to this Article VI shall become effective
until the acceptance of appointment by the successor Collateral Trustee under
Section 6.10.

 

126

--------------------------------------------------------------------------------



 

(b)           Subject to Section 6.9(a), the Collateral Trustee may resign at
any time by giving not less than 30 days’ written notice thereof to the Issuers,
the Collateral Manager, the Holders of the Secured Debt and Subordinated
Securities and the Rating Agency. Upon receiving such notice of resignation, the
Issuer shall promptly appoint a successor trustee or trustees satisfying the
requirements of Section 6.8 by written instrument, in duplicate, executed by a
Responsible Officer of the Issuer, one copy of which shall be delivered to the
Collateral Trustee so resigning and one copy to the successor Collateral Trustee
or Trustees, together with a copy to each Holder and the Collateral Manager;
provided that such successor Collateral Trustee shall be appointed only upon the
Act of a Majority of the Secured Debt of each Class and a Majority of the
Subordinated Security or, at any time when an Event of Default shall have
occurred and be continuing, by an Act of a Majority of the Controlling Class. If
no successor Collateral Trustee shall have been appointed and an instrument of
acceptance by a successor Collateral Trustee shall not have been delivered to
the Collateral Trustee within 30 days after the giving of such notice of
resignation, the resigning Collateral Trustee or any Holder, on behalf of itself
and all others similarly situated, may petition any court of competent
jurisdiction for the appointment of a successor Collateral Trustee satisfying
the requirements of Section 6.8.

 

(c)           The Collateral Trustee may be removed at any time upon 30 days
written notice by an act of a Majority of the Controlling Class and a Majority
of the Subordinated Securities or, at any time when an Event of Default shall
have occurred and be continuing by an Act of a Majority of the Controlling
Class, delivered to the Collateral Trustee and to the Issuer.

 

(d)           If at any time:

 

(i)         the Collateral Trustee shall cease to be eligible under
Section 6.8 and shall fail to resign after written request therefor by the
Issuer or by any Holder; or

 

(ii)        the Collateral Trustee shall become incapable of acting or shall be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Collateral
Trustee or of its property shall be appointed or any public officer shall take
charge or control of the Collateral Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Collateral Trustee, or (B) subject to Section 5.15, any
Holder may, on behalf of itself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Collateral Trustee and
the appointment of a successor Collateral Trustee.

 

(e)           If the Collateral Trustee shall be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Collateral Trustee for
any reason (other than resignation), the Issuer, by Issuer Order, shall promptly
appoint a successor Collateral Trustee. If the Issuer shall fail to appoint a
successor Collateral Trustee within 30 days after such removal or incapability
or the occurrence of such vacancy, a successor Collateral Trustee may be
appointed by a Majority of the Controlling Class by written instrument delivered
to the Issuer and the retiring Collateral Trustee. The successor Collateral
Trustee so appointed shall, forthwith upon its acceptance of such appointment,
become the successor Collateral Trustee and supersede any successor Collateral
Trustee proposed by the Issuer. If no successor Collateral Trustee shall have

 

127

--------------------------------------------------------------------------------



 

been so appointed by the Issuer or a Majority of the Controlling Class and shall
have accepted appointment in the manner hereinafter provided, subject to
Section 5.15, the Collateral Trustee or any Holder may, on behalf of itself and
all others similarly situated, petition any court of competent jurisdiction for
the appointment of a successor Collateral Trustee.

 

(f)            The Issuer shall give prompt notice of each resignation and each
removal of the Collateral Trustee and each appointment of a successor Collateral
Trustee by mailing written notice of such event by first class mail, postage
prepaid, to the Collateral Manager, to the Rating Agency and to the Holders of
the Secured Debt or Subordinated Securities as their names and addresses appear
in the Register. Each notice shall include the name of the successor Collateral
Trustee and the address of its Corporate Trust Office. If the Issuer fails to
mail such notice within ten days after acceptance of appointment by the
successor Collateral Trustee, the successor Collateral Trustee shall cause such
notice to be given at the expense of the Issuer.

 

Section 6.10          Acceptance of Appointment by Successor. Every successor
Collateral Trustee appointed hereunder shall meet the requirements of
Section 6.8, shall make the representations and warranties contained in
Section 6.17, and shall execute, acknowledge and deliver to the Issuer and the
retiring Collateral Trustee an instrument accepting such appointment. In
addition, so long as the retiring Collateral Trustee is the same institution as
the Collateral Administrator, unless otherwise agreed to in writing by the
Issuer, the successor and the retiring institutions, such successor Collateral
Trustee shall automatically become, and hereby so agrees to be, the Collateral
Administrator pursuant to Section 9(f) of the Collateral Administration
Agreement and shall assume the duties of the Collateral Administrator under the
terms and conditions of the Collateral Administration Agreement in its
acceptance of appointment as successor Collateral Trustee until such time, if
any, as it is replaced as Collateral Administrator by the Issuer pursuant to the
Collateral Administration Agreement. Upon delivery of the required instruments,
the resignation or removal of the retiring Collateral Trustee shall become
effective and such successor Collateral Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts, duties
and obligations of the retiring Collateral Trustee; but, on request of the
Issuer or a Majority of any Class of Secured Debt or a Majority of the
Subordinated Securities or the successor Collateral Trustee or successor
Collateral Administrator, as applicable, such retiring Collateral Trustee shall,
upon payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Collateral Trustee all the rights, powers and
trusts of the retiring Collateral Trustee, and shall duly assign, transfer and
deliver to such successor Collateral Trustee all property and Money held by such
retiring Collateral Trustee hereunder. Upon request of any such successor
Collateral Trustee, the Issuers shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Collateral
Trustee all such rights, powers and trusts.

 

Section 6.11          Merger, Conversion, Consolidation or Succession to
Business of Trustee. Any organization or entity into which the Collateral
Trustee may be merged or converted or with which it may be consolidated, or any
organization or entity resulting from any merger, conversion or consolidation to
which the Collateral Trustee shall be a party, or any organization or entity
succeeding to all or substantially all of the corporate trust business of the
Collateral Trustee, shall be the successor of the Collateral Trustee hereunder;
provided that such organization or entity shall be otherwise qualified and
eligible under this Article VI, without the execution or filing of any paper or
any further act on the part of any of the parties hereto. In case

 

128

--------------------------------------------------------------------------------



 

any of the Notes has been authenticated, but not delivered, by the Collateral
Trustee then in office, any successor by merger, conversion or consolidation to
such authenticating Trustee may adopt such authentication and deliver the Notes
so authenticated with the same effect as if such successor Collateral Trustee
had itself authenticated such Notes.

 

Section 6.12          Co-Trustees. At any time or times, the Issuer and the
Collateral Trustee shall have power to appoint one or more Persons to act as
co-trustee (subject to the satisfaction of the S&P Rating Condition), jointly
with the Collateral Trustee, of all or any part of the Assets, with the power to
file such proofs of claim and take such other actions pursuant to
Section 5.6 herein and to make such claims and enforce such rights of action on
behalf of the Holders, as such Holders themselves may have the right to do,
subject to the other provisions of this Section 6.12.

 

The Issuer shall join with the Collateral Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by them of a request to do so, the Collateral Trustee shall have the
power to make such appointment.

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)           the Notes shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Collateral Trustee hereunder, shall be exercised
solely by the Collateral Trustee;

 

(b)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Collateral Trustee in respect of any property covered by the
appointment of a co-trustee shall be conferred or imposed upon and exercised or
performed by the Collateral Trustee or by the Collateral Trustee and such
co-trustee jointly as shall be provided in the instrument appointing such
co-trustee;

 

(c)           the Collateral Trustee at any time, by an instrument in writing
executed by it, with the concurrence of the Issuer evidenced by an Issuer Order,
may accept the resignation of or remove any co-trustee appointed under this
Section 6.12, and in case an Event of Default has occurred and is continuing,
the Collateral Trustee shall have the power to accept the resignation of, or
remove, any such co-trustee without the concurrence of the Issuer. A successor
to any co-trustee so resigned or removed may be appointed in the manner provided
in this Section 6.12;

 

(d)           no co-trustee hereunder shall be personally liable by reason of
any act or omission of the Collateral Trustee hereunder;

 

129

--------------------------------------------------------------------------------



 

(e)           the Collateral Trustee shall not be liable by reason of any act or
omission of a co-trustee; and

 

(f)            any Act of the Holders delivered to the Collateral Trustee shall
be deemed to have been delivered to each co-trustee.

 

The Issuer shall notify the Rating Agency of the appointment of a co-trustee
hereunder.

 

Section 6.13          Certain Duties of Trustee Related to Delayed Payment of
Proceeds and the Assets. If the Collateral Trustee shall not have received a
payment with respect to any Asset on its Due Date, (a) the Collateral Trustee
shall promptly notify the Issuer and the Collateral Manager in writing and
(b) unless within three (3) Business Days (or the end of the applicable grace
period for such payment, if any) after such notice (x) such payment shall have
been received by the Collateral Trustee or (y) the Issuer, in its absolute
discretion (but only to the extent permitted by Section 10.2(a)), shall have
made provision for such payment satisfactory to the Collateral Trustee in
accordance with Section 10.2(a), the Collateral Trustee shall, not later than
the Business Day immediately following the last day of such period and in any
case upon request by the Collateral Manager, request the issuer of such Asset,
the trustee under the related Underlying Document or a paying agent designated
by either of them, as the case may be, to make such payment not later than three
(3) Business Days after the date of such request. If such payment is not made
within such time period, the Collateral Trustee, subject to the provisions of
clause (iv) of Section 6.1(c), shall take such action as the Collateral Manager
shall direct. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture. If the Issuer or the
Collateral Manager requests a release of an Asset and/or delivers an additional
Collateral Obligation in connection with any such action under the Collateral
Management Agreement or under this Indenture, such release shall be subject to
Section 10.8 and Article XII of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Collateral Trustee shall deliver
to the Issuer or its designee any payment with respect to any Asset or any
additional Collateral Obligation received after the Due Date thereof to the
extent the Issuer previously made provisions for such payment satisfactory to
the Collateral Trustee in accordance with this Section 6.13 and such payment
shall not be deemed part of the Assets.

 

Reasonably promptly after receipt thereof, the Collateral Trustee will notify
and provide to the Collateral Manager on behalf of the Issuer a copy of any
documents, financial reports, legal opinions or any other information including,
without limitation, any notices, reports, requests for waiver, consent requests
or any other requests or communications relating to the Assets or any Obligor or
to actions affecting the Assets or any Obligor. Upon reasonable request by the
Collateral Administrator or the Collateral Manager, the Collateral Trustee
further agrees to provide to the requesting Person from time to time, on a
timely basis, any information in its possession relating to the Collateral
Obligations, the Equity Securities and the Eligible Investments as requested so
as to enable the requesting Person to perform its duties hereunder, under the
Collateral Administration Agreement or under the Collateral Management
Agreement, as applicable.

 

Section 6.14          Authenticating Agents. Upon the request of the Applicable
Issuer, the Collateral Trustee shall, and if the Collateral Trustee so chooses
the Collateral Trustee may,

 

130

--------------------------------------------------------------------------------



 

appoint one or more Authenticating Agents with power to act on its behalf and
subject to its direction in the authentication of Notes in connection with
issuance, incurrence, transfers and exchanges under Sections 2.4, 2.5, 2.6,
2.7 and 8.5, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by such Sections to
authenticate such Notes. For all purposes of this Indenture, the authentication
of Notes by an Authenticating Agent pursuant to this Section 6.14 shall be
deemed to be the authentication of Notes by the Collateral Trustee.

 

Any Person into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any Person succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Collateral Trustee and the Applicable Issuer. The Collateral
Trustee may at any time terminate the agency of any Authenticating Agent by
giving written notice of termination to such Authenticating Agent and the
Applicable Issuer. Upon receiving such notice of resignation or upon such a
termination, the Collateral Trustee shall, upon the written request of the
Applicable Issuer, promptly appoint a successor Authenticating Agent and shall
give written notice of such appointment to the Applicable Issuer.

 

Unless the Authenticating Agent is also the same entity as the Collateral
Trustee, the Applicable Issuer agrees to pay to each Authenticating Agent from
time to time reasonable compensation for its services, and reimbursement for its
reasonable expenses relating thereto as an Administrative Expense. The
provisions of Sections 2.9, 6.4 and 6.5 shall be applicable to any
Authenticating Agent.

 

Section 6.15                             Withholding. If any withholding tax is
imposed on the Issuer’s payment (or allocations of income) under the Secured
Debt, such tax shall reduce the amount otherwise distributable to the relevant
Holder. The Collateral Trustee is hereby authorized and directed to retain from
amounts otherwise distributable to any Holder sufficient funds for the payment
of any tax that is legally owed or required to be withheld by the Issuer (but
such authorization shall not prevent the Collateral Trustee from contesting any
such tax in appropriate proceedings and withholding payment of such tax, if
permitted by law, pending the outcome of such proceedings) or may be withheld
because of a failure by a Holder to provide any information required under
Sections 1441, 1445 and 1471-1474 of the Code or any other provisions of any
applicable law and to timely remit such amounts to the appropriate taxing
authority; provided, for the avoidance of doubt, that whether the Trustee may
make a payment in respect of an obligation imposed by Section 6225 of the Code,
and the consequences of such a payment, are governed by Section 7.17(l). The
amount of any withholding tax imposed with respect to any Secured Debt shall be
treated as Cash distributed to the relevant Holder at the time it is withheld by
the Collateral Trustee. If there is a possibility that withholding tax is
payable with respect to a distribution, the Paying Agent or the Collateral
Trustee may, in its sole discretion, withhold such amounts in accordance with
this Section 6.15. If any Holder or beneficial owner wishes to apply for a
refund of any such withholding tax, the Collateral Trustee shall reasonably
cooperate with such Person

 

131

--------------------------------------------------------------------------------



 

in providing readily available information so long as such Person agrees to
reimburse the Collateral Trustee for any out-of-pocket expenses incurred.
Nothing herein shall impose an obligation on the part of the Collateral Trustee
to determine the amount of any tax or withholding obligation on the part of the
Issuer or in respect of the any Class of Secured Debt.  This Section 6.15 shall
be interpreted and applied in a manner consistent with Section 7.17(l).

 

Section 6.16                             Fiduciary for Holders Only; Agent for
each other Secured Party. With respect to the security interest created
hereunder, the delivery of any item of Asset to the Collateral Trustee is to the
Collateral Trustee as representative of the Holders and agent for each other
Secured Party. In furtherance of the foregoing, the possession by the Collateral
Trustee of any Asset, and the endorsement to or registration in the name of the
Collateral Trustee of any Asset (including without limitation as entitlement
holder of the Custodial Account) are all undertaken by the Collateral Trustee in
its capacity as representative of the Holders, and agent for each other Secured
Party.

 

Section 6.17                             Representations and Warranties of the
Bank. The Bank hereby represents and warrants as follows, in its individual
capacity and in its capacities as described below (and any Person that becomes a
successor Collateral Trustee pursuant to Sections 6.9, 6.10, or 6.11 or a
co-trustee pursuant to Section 6.12 represents and warrants as follows in its
individual capacity and in its capacity as Collateral Trustee where applicable):

 

(a)                                 Organization. The Bank has been duly
organized and is validly existing as a trust company with trust powers under the
laws of the Commonwealth of Massachusetts and has the power to conduct its
business and affairs as a trustee, paying agent, loan agent, registrar, transfer
agent, custodian, calculation agent and securities intermediary.

 

(b)                                 Authorization; Binding Obligations. The Bank
has the corporate power and authority to perform the duties and obligations of
Trustee, Paying Agent, Loan Agent, Registrar, Transfer Agent, Custodian,
Calculation Agent and Securities Intermediary under this Indenture. The Bank has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Indenture, and all of the documents required to be executed
by the Bank pursuant hereto. This Indenture has been duly authorized, executed
and delivered by the Bank and constitutes the legal, valid and binding
obligation of the Bank enforceable in accordance with its terms subject, as to
enforcement, (i) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Bank and (ii) to general equitable principles (whether
enforcement is considered in a proceeding at law or in equity).

 

(c)                                  Eligibility. The Bank is eligible under
Section 6.8 to serve as Collateral Trustee hereunder.

 

(d)                                 No Conflict. Neither the execution, delivery
and performance of this Indenture, nor the consummation of the transactions
contemplated by this Indenture, (i) is prohibited by, or requires the Bank to
obtain any consent, authorization, approval or registration under, any law,
statute, rule, regulation, judgment, order, writ, injunction or decree that is
binding upon the Bank or any of its properties or assets, or (ii) will violate
any provision of, result in any default or

 

132

--------------------------------------------------------------------------------



 

acceleration of any obligations under, result in the creation or imposition of
any lien pursuant to, or require any consent under, any material agreement to
which the Bank is a party or by which it or any of its property is bound.

 

(e)                                  Ownership of Secured Debt or Subordinated
Securities. On the date of its appointment as Collateral Trustee, the Collateral
Trustee does not own any Secured Debt or Subordinated Securities and has no
present intention of acquiring any Secured Debt or Subordinated Securities
although it is not restricted from doing so in the future as provided in
Section 6.5.

 

ARTICLE VII

 

COVENANTS

 

Section 7.1                                    Payment of Principal and
Interest. The Issuer will duly and punctually pay the principal of and interest
on the Secured Debt, in accordance with the terms of such Secured Debt and this
Indenture pursuant to the Priority of Payments. The Issuer will, to the extent
funds are available pursuant to the Priority of Payments, duly and punctually
pay all required distributions on the Subordinated Securities, in accordance
with this Indenture.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under Secured Debt or Subordinated Securities shall be considered
as having been paid by the Issuer to the relevant Holder for all purposes of
this Indenture.

 

The Issuer hereby provides notice to each Holder that the failure of such Holder
to provide appropriate tax certifications and information or documentation
necessary to achieve Tax Account Reporting Rules Compliance may result in
amounts being withheld from payments to such Holder under this Indenture;
provided that amounts withheld pursuant to applicable tax laws shall be
considered as having been paid by the Applicable Issuer as provided in the
preceding sentence.

 

Section 7.2                                    Maintenance of Office or Agency.
The Issuers hereby appoint the Collateral Trustee as a Paying Agent for payments
or distributions on the Secured Debt, and appoint the Collateral Trustee as
Transfer Agent at its applicable Corporate Trust Office as the Issuer’s agent
where Secured Debt may be surrendered for registration of transfer or exchange.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes and no paying agent shall be appointed in a jurisdiction which
subjects payments or distributions on the Secured Debt to withholding tax solely
as a result of such Paying Agent’s activities. The Issuers shall at all times
maintain a duplicate copy of the Register at the Corporate Trust Office. The
Issuers shall give prompt written notice to the Collateral Trustee, the Loan
Agent, the Rating Agency and the Holders of the appointment or termination of
any such agent and of the location and any change in the location of any such
office or agency.

 

If at any time the Issuers shall fail to maintain any such required office or
agency, or shall fail to furnish the Collateral Trustee with the address
thereof, presentations and surrenders may be made (subject to the limitations
described in the preceding paragraph), notices and demands

 

133

--------------------------------------------------------------------------------



 

may be served on the Issuers, and Secured Debt may be presented and surrendered
for payment to the Collateral Trustee at its main office, and the Issuers hereby
appoint the same as its agent to receive such respective presentations,
surrenders, notices and demands.

 

The Issuers shall maintain and implement administrative and operating procedures
reasonably necessary in the performance of their obligations hereunder, and the
Issuer shall keep and maintain or cause the Administrator to keep or maintain at
all times, or cause to be kept and maintained at all times in the Cayman
Islands, all documents, books, records, accounts and other information as are
required under the laws of the Cayman Islands.

 

The Issuers shall maintain an Issuers’ Notice Agent at all times.  If at any
time the Issuers fail to maintain any such required office or agency in the
United States, or fail to furnish the Collateral Trustee with the address
thereof, notices and demands may be served directly on the Issuers.  For the
avoidance of doubt, notices to the Issuers under the Transaction Documents shall
be delivered in accordance with Section 14.3.

 

Section 7.3                                    Money for Note Payments to be
Held in Trust. All payments of amounts due and payable with respect to any
Secured Debt and Subordinated Securities that are to be made from amounts
withdrawn from the Payment Account shall be made on behalf of the Issuer (and,
in the case of the Co-Issued Debt, the Issuers) by the Collateral Trustee or a
Paying Agent with respect to payments or distributions on the Secured Debt and
Subordinated Securities.

 

When the Issuers shall have a Paying Agent that is not also the Registrar, the
Issuers shall furnish, or cause the Registrar to furnish, no later than the
fifth calendar day after each Record Date a list, if necessary, in such form as
such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes held by each such
Holder.

 

Whenever the Issuers shall have a Paying Agent other than the Collateral
Trustee, the Issuers shall, on or before the Business Day next preceding each
Payment Date and on any Redemption Date, as the case may be, direct the
Collateral Trustee to deposit on such Payment Date or such Redemption Date, as
the case may be, with such Paying Agent, if necessary, an aggregate sum
sufficient to pay the amounts then becoming due (to the extent funds are then
available for such purpose in the Payment Account), such sum to be held in trust
for the benefit of the Persons entitled thereto and (unless such Paying Agent is
the Collateral Trustee) the Issuers shall promptly notify the Collateral Trustee
of its action or failure so to act. Any Monies deposited with a Paying Agent
(other than the Collateral Trustee) in excess of an amount sufficient to pay the
amounts then becoming due on the Secured Debt and Subordinated Securities with
respect to which such deposit was made shall be paid over by such Paying Agent
to the Collateral Trustee for application in accordance with Article XI.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Collateral Trustee; provided that, with respect to any additional
or successor Paying Agent, (x) so long as the Notes of any Class are rated by
S&P either (i) such Paying Agent has a long-term debt rating of “A+” or higher
by S&P or a short-term debt rating of “A-1” by S&P or (ii) the S&P Rating
Condition is satisfied. If such successor Paying Agent ceases to have any such
minimum rating

 

134

--------------------------------------------------------------------------------



 

specified in clause (i) of the immediately preceding sentence, the Issuer shall
promptly remove such Paying Agent and appoint a successor Paying Agent. The
Issuers shall not appoint any Paying Agent that is not, at the time of such
appointment, a depository institution or trust company subject to supervision
and examination by federal and/or state and/or national banking authorities. The
Issuers shall cause each Paying Agent other than the Collateral Trustee to
execute and deliver to the Collateral Trustee an instrument in which such Paying
Agent shall agree with the Collateral Trustee and if the Collateral Trustee acts
as Paying Agent, it hereby so agrees, subject to the provisions of this
Section 7.3, that such Paying Agent will:

 

(a)                                 allocate all sums received for payment to
the Holders of Secured Debt or Subordinated Securities for which it acts as
Paying Agent on each Payment Date and any Redemption Date among such Persons in
the proportion specified in the applicable Distribution Report to the extent
permitted by applicable law;

 

(b)                                 hold all sums held by it for the payment of
amounts due with respect to the Secured Debt or Subordinated Securities  in
trust for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided;

 

(c)                                  if such Paying Agent is not the Collateral
Trustee, immediately resign as a Paying Agent and forthwith pay to the
Collateral Trustee all sums held by it in trust for the payment of the Secured
Debt or Subordinated Securities if at any time it ceases to meet the standards
set forth above required to be met by a Paying Agent at the time of its
appointment;

 

(d)                                 if such Paying Agent is not the Collateral
Trustee, immediately give the Collateral Trustee notice of any default by the
Issuer in the making of any payment required to be made; and

 

(e)                                  if such Paying Agent is not the Collateral
Trustee, during the continuance of any such default, upon the written request of
the Collateral Trustee, forthwith pay to the Collateral Trustee all sums so held
in trust by such Paying Agent.

 

The Issuers may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Collateral Trustee all sums held in trust
by the Issuers or such Paying Agent, such sums to be held by the Collateral
Trustee upon the same trusts as those upon which such sums were held by the
Issuers or such Paying Agent; and, upon such payment by any Paying Agent to the
Collateral Trustee, such Paying Agent shall be released from all further
liability with respect to such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Collateral Trustee or any Paying Agent in trust for any payment on any Secured
Debt or Subordinated Securities and remaining unclaimed for two years after such
amount has become due and payable shall be paid to the Issuer on Issuer Order;
and the Holder of such Secured Debt or Subordinated Securities shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment of such
amounts (but only to the extent of the amounts so paid to the Issuer) and all
liability of the Collateral Trustee or such Paying Agent with respect to such
trust Money shall thereupon

 

135

--------------------------------------------------------------------------------



 

cease. The Collateral Trustee or such Paying Agent, before being required to
make any such release of payment, may, but shall not be required to, adopt and
employ, at the expense of the Issuers any reasonable means of notification of
such release of payment, including, but not limited to, mailing notice of such
release to Holders whose Secured Debt or Subordinated Securities been called but
have not been surrendered for redemption or whose right to or interest in Monies
due and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 

Section 7.4                                    Existence of the Issuers.
(a) Each of the Issuer and Co-Issuer shall take all reasonable steps to maintain
its identity as a separate legal entity from that of its shareholders or
members, as applicable.  Each of the Issuer and the Co-Issuer shall keep its
registered office or principal place of business (as the case may be) in the
same city, state and country indicated in the address specified in
Section 14.3.  Each of the Issuer and the Co-Issuer shall keep separate books
and records and shall not commingle its respective funds with those of any other
Person.  The Issuer and the Co-Issuer shall keep in full force and effect their
rights and franchises as a company incorporated under the laws of the Cayman
Islands and as a limited liability company organized under the laws of the State
of Delaware, respectively, shall comply with the provisions of their respective
Organizational Documents and shall obtain and preserve their qualification to do
business as foreign corporations in each jurisdiction in which such
qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Secured Debt or Subordinated Securities or
any of the Assets; provided, however, that, subject to Cayman Islands law, the
Issuer shall be entitled to change its jurisdiction of incorporation from the
Cayman Islands to any other jurisdiction reasonably selected by the Issuer and
approved by a Majority of the Subordinated Securities, so long as (i) the Issuer
has received an Opinion of Counsel (upon which the Collateral Trustee may
conclusively rely) to the effect that such change is not disadvantageous in any
material respect to the Holders, (ii) written notice of such change shall have
been given to the Collateral Trustee by the Issuer, which notice shall be
promptly forwarded by the Collateral Trustee to the Holders, the Collateral
Manager and the Rating Agency, (iii) the S&P Rating Condition is satisfied and
(iv) on or prior to the 15th Business Day following receipt of such notice the
Collateral Trustee shall not have received written notice from a Majority of the
Controlling Class objecting to such change.

 

(b)                                 Each of the Issuer and the Co-Issuer shall
(i) ensure that all corporate (or, in the case of the Co-Issuer, limited
liability company) or other formalities regarding its existence (including, to
the extent required by applicable law, holding regular board of directors’,
partners’, member’s, manager and shareholders’ or other similar meetings) are
followed, (ii) conduct business in its own name, (iii) correct any known
misunderstanding as to its separate existence, (iv) maintain separate financial
statements (if any), (v) maintain an arm’s-length relationship with any
Affiliates, (vi) maintain adequate capital in light of its contemplated business
operations and (vii) not commingle its funds with those of any other entity.
Neither the Issuer nor the Co-Issuer shall take any action, or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or in its assets and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency
proceeding.  Without limiting the foregoing, (i) the Issuer shall not have any
subsidiaries (other than the Co-Issuer and any subsidiaries necessitated by a
change of jurisdiction pursuant to clause (a), subject to satisfaction of the
S&P Rating Condition in the case of such clause (a)), (ii) the Co-Issuer shall
not have any subsidiaries and (iii) the Issuer and the Co-Issuer shall not

 

136

--------------------------------------------------------------------------------



 

(A) have any employees (other than their respective directors, manager and
officers), (B) engage in any transaction with any shareholder, member or partner
that would constitute a conflict of interest (provided that each Transaction
Document shall not be deemed to be such a transaction that would constitute a
conflict of interest) or (C) pay dividends or make distributions to its owners
other than in accordance with the provisions of this Indenture.

 

(c)                                  The Co-Issuer will at all times have at
least one Independent manager under the Limited Liability Company Agreement.

 

Section 7.5                                    Protection of Assets. (a) The
Collateral Manager on behalf of the Issuer will cause the taking of such action
within the Collateral Manager’s control as is reasonably necessary in order to
maintain the perfection and priority of the security interest of the Collateral
Trustee in the Assets; provided that the Collateral Manager shall be entitled to
rely on any Opinion of Counsel delivered pursuant to Section 7.6 and any Opinion
of Counsel with respect to the same subject matter delivered pursuant to
Section 3.1(iii) to determine what actions are reasonably necessary, and shall
be fully protected in so relying on such an Opinion of Counsel, unless the
Collateral Manager has actual knowledge that the procedures described in any
such Opinion of Counsel are no longer adequate to maintain such perfection and
priority. The Issuer shall from time to time execute and deliver all such
supplements and amendments hereto and file or authorize the filing of all such
Financing Statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable or desirable to secure the rights and remedies of the Holders of the
Secured Debt or Subordinated Securities hereunder and to:

 

(i)                    grant more effectively all or any portion of the Assets;

 

(ii)                 maintain, preserve and perfect any Grant made or to be made
by this Indenture including, without limitation, the first priority nature of
the lien or carry out more effectively the purposes hereof;

 

(iii)              perfect, publish notice of or protect the validity of any
Grant made or to be made by this Indenture (including, without limitation, any
and all actions necessary or desirable as a result of changes in law or
regulations);

 

(iv)             enforce any of the Assets or other instruments or property
included in the Assets;

 

(v)                preserve and defend title to the Assets and the rights
therein of the Collateral Trustee, for the benefit of the Secured Parties, in
the Assets against the claims of all Persons and parties; or

 

(vi)             pay or cause to be paid any and all taxes levied or assessed
upon all or any part of the Assets; or

 

(vii)          for so long as all the Subordinated Securities and other
interests treated as equity in the Issuer are held by a Sole Equity Owner, cause
such Sole Equity Owner to deliver or cause to be delivered an applicable U.S.
Internal Revenue Service Form W-9 or successor applicable form and if reasonably
able to do so, other properly completed and

 

137

--------------------------------------------------------------------------------



 

executed documentation, agreements, and certifications to each issuer,
counterparty, paying agent, and/or to any applicable governmental authority, and
enter into any agreements with a governmental authority, as necessary to permit
the Issuer to receive payments without withholding or deduction or at a reduced
rate of withholding or deduction.

 

The Issuer hereby designates the Collateral Trustee as its agent and attorney in
fact to prepare and file and hereby authorizes the filing of any Financing
Statement, continuation statement and all other instruments, and take all other
actions, required pursuant to this Section 7.5. Such designation shall not
impose upon the Collateral Trustee, or release or diminish, the Issuer’s and the
Collateral Manager’s obligations under this Section 7.5. The Issuer further
authorizes and shall cause the Issuer’s counsel to file without the Issuer’s
signature an initial Financing Statement on the Closing Date that names the
Issuer as debtor and the Collateral Trustee, on behalf of the Secured Parties,
as secured party and that describes “all personal property of the Debtor now
owned or hereafter acquired” as the Assets in which the Collateral Trustee has a
Grant.

 

(b)                                 The Collateral Trustee shall not, except in
accordance with Section 5.5 or Section 10.8(a), (b) and (c), as applicable,
permit the removal of any portion of the Assets or transfer any such Assets from
the Account to which it is credited, or cause or permit any change in the
Delivery made pursuant to Section 3.3 with respect to any Assets, if, after
giving effect thereto, the jurisdiction governing the perfection of the
Collateral Trustee’s security interest in such Assets is different from the
jurisdiction governing the perfection at the time of delivery of the most recent
Opinion of Counsel pursuant to Section 7.6 (or, if no Opinion of Counsel has yet
been delivered pursuant to Section 7.6, the Opinion of Counsel delivered at the
Closing Date pursuant to Section 3.1(iii)) unless the Collateral Trustee shall
have received an Opinion of Counsel to the effect that the lien and security
interest created by this Indenture with respect to such property and the
priority thereof will continue to be maintained after giving effect to such
action or actions.

 

Section 7.6                                    Opinions as to Assets. On or
before December 31st in each calendar year, commencing in 2020, the Issuer shall
furnish to the Collateral Trustee and the Rating Agency an Opinion of Counsel
relating to the continued perfection of the security interest granted by the
Issuer to the Collateral Trustee, stating that, as of the date of such opinion,
the lien and security interest created by this Indenture with respect to the
Assets remain perfected and that no further action (other than as specified in
such opinion) needs to be taken to ensure the continued perfection of such lien
over the next year.

 

Section 7.7                                    Performance of Obligations.
(a) The Issuers shall not take any action, and will use its best efforts not to
permit any action to be taken by others, that would release any Person from any
of such Person’s covenants or obligations under any instrument included in the
Assets, except in the case of enforcement action taken with respect to any
Defaulted Obligation in accordance with the provisions hereof and actions by the
Collateral Manager under the Collateral Management Agreement and in conformity
therewith or with this Indenture, as applicable, or as otherwise required hereby
or deemed necessary or advisable by the Collateral Manager in accordance with
the Collateral Management Agreement.

 

138

--------------------------------------------------------------------------------



 

(b)                                 The Issuer shall notify the Rating Agency
within ten (10) Business Days after it has received notice from any Holder or
the Collateral Trustee of any material breach of any Transaction Document,
following any applicable cure period for such breach.

 

Section 7.8                                    Negative Covenants. (a) The
Issuer will not from and after the Closing Date:

 

(i)                    sell, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Assets, except as expressly permitted by
this Indenture and the Collateral Management Agreement;

 

(ii)                 claim any credit on, make any deduction from, or dispute
the enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Secured Debt or Subordinated Securities (other than
amounts withheld or deducted in accordance with the Code or any applicable laws
of the Cayman Islands);

 

(iii)              (A) incur or assume or guarantee any indebtedness, other than
the Secured Debt, this Indenture, the Credit Agreement and the transactions
contemplated hereby or (B) issue any additional notes, securities or ownership
interests after the Closing Date (other than Additional Debt, additional
Subordinated Securities or notes issued in connection with a Refinancing);

 

(iv)             (A) permit the validity or effectiveness of this Indenture or
any Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture, the Secured Debt or the Subordinated Securities except as may be
permitted hereby or by the Collateral Management Agreement, (B) except as
permitted by this Indenture, permit any lien, charge, adverse claim, security
interest, mortgage or other encumbrance (other than the lien of this
Indenture) to be created on or extend to or otherwise arise upon or burden any
part of the Assets, any interest therein or the proceeds thereof, or (C) except
as permitted by this Indenture, take any action that would permit the lien of
this Indenture not to constitute a valid first priority security interest in the
Assets;

 

(v)                amend the Collateral Management Agreement except pursuant to
the terms thereof and Article XV of this Indenture;

 

(vi)             dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)          pay any Cash distributions other than in accordance with the
Priority of Payments;

 

(viii)       conduct business under any name other than its own;

 

(ix)             make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this
Indenture;

 

139

--------------------------------------------------------------------------------



 

(x)                become liable in any way, whether directly or by assignment
or as a guarantor or other surety, for the obligations of the lessee under any
lease, hire any employees or make any distributions to the Issuer;

 

(xi)             enter into any transaction with any Affiliate or any Holder of
Secured Debt or Subordinated Securities other than (A) the transactions
contemplated by the Transaction Documents, (B) the transactions relating to the
offering and sale of the Secured Debt or Subordinated Securities or (C) the
purchase of any Collateral Obligation in accordance with the terms of this
Indenture;

 

(xii)          maintain any bank accounts, other than the Accounts and the
Issuer’s bank account in the Cayman Islands (if any);

 

(xiii)       change its name without first delivering to the Collateral Trustee
and the Rating Agency notice thereof and an Opinion of Counsel that after giving
effect to the name change the security interest under this Indenture is
perfected to the same extent as it was prior to such name change;

 

(xiv)      have any subsidiaries other than the Co-Issuer and any subsidiaries
necessitated by a change of jurisdiction pursuant to Section 7.4 (subject to
satisfaction of the S&P Rating Condition);

 

(xv)         transfer its equity interest in the Co-Issuer so long as any
Co-Issued Debt is Outstanding;

 

(xvi)      permit the Issuer to be a U.S. Person or a U.S. resident (as
determined for purposes of the Investment Company Act);

 

(xvii)   elect to be taxable for U.S. federal income tax purposes as other than
a disregarded entity or partnership;

 

(xviii) fail to pay any tax, assessment, charge or fee with respect to the
Assets, or fail to defend any action, if such failure to pay or defend may
adversely affect the priority or enforceability of the lien over the Assets
created by this Indenture; and

 

(xix)      amend or waive any “non-petition” and “limited recourse” provisions
in any agreements that require such provisions pursuant to Section 7.8(c),
unless the S&P Rating Condition is satisfied.

 

(b)                                 The Co-Issuer shall not, except as expressly
permitted under this Indenture:

 

(i)                   claim any credit on, or make any deduction from, the
principal or interest payable in respect of the Co-Issued Debt (other than
amounts withheld in accordance with the Code or any applicable laws of the
Cayman Islands) or assert any claim against any present or future Holder by
reason of the payment of any taxes levied or assessed upon any part of the
Assets;

 

140

--------------------------------------------------------------------------------



 

(ii)                (A) incur, assume or guarantee, or become directly or
indirectly liable with respect to, any indebtedness or any contingent
obligations, other than pursuant to the Co-Issued Debt, this Indenture and the
other agreements and transactions expressly contemplated hereby and thereby or
(B) issue any additional notes, securities or ownership interests after the
Closing Date (other than Additional Debt, additional Subordinated Securities or
Notes issued in a Refinancing);

 

(iii)             (A) permit the validity or effectiveness of this Indenture or
any Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Co-Issued Debt, (B) permit any lien, charge, adverse claim,
security interest, mortgage or other encumbrance (including any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever or otherwise, other than the lien of this Indenture) to be
created on or extend to or otherwise arise upon or burden the Collateral or any
part thereof; any interest therein or the Proceeds thereof or (C) take any
action that would cause the lien of this Indenture not to constitute a valid
first priority perfected security interest in the Collateral;

 

(iv)            make or incur any capital expenditures;

 

(v)               become liable in any way, whether directly or by assignment or
as a guarantor or other surety, for the obligations of the lessee under any
lease, hire any employees or make any distributions to its members;

 

(vi)            enter into any transaction with any Affiliate or any Holder of
Secured Debt or Subordinated Securities, other than the transactions relating to
the offering and sale of the Secured Debt or Subordinated Securities;

 

(vii)         maintain any bank accounts;

 

(viii)      change its name without first delivering to the Collateral Trustee
notice thereof;

 

(ix)            have any subsidiaries;

 

(x)               dissolve or liquidate in whole or in part, except as required
by applicable law;

 

(xi)            pay any distributions other than in accordance with the Priority
of Payments;

 

(xii)         conduct business under any name other than its own; or

 

(xiii)      permit the transfer of any of its membership interests so long as
any Co-Issued Debt is Outstanding.

 

(c)                                  The Issuers shall not be party to any
agreements without including customary “non-petition” and “limited recourse”
provisions therein (and shall not amend or eliminate such

 

141

--------------------------------------------------------------------------------



 

provisions in any agreement to which it is party), except for any agreements to
achieve Tax Account Reporting Rules Compliance or any agreements related to the
purchase and sale of any Assets which contain customary (as determined by the
Collateral Manager in its sole discretion) purchase or sale terms or which are
documented using customary (as determined by the Collateral Manager in its sole
discretion) loan trading documentation.

 

(d)                                 Notwithstanding anything contained herein to
the contrary, the Issuers may not acquire any of the Secured Debt or
Subordinated Securities; provided that this Section 7.8(d) shall not be deemed
to limit any redemption pursuant to the terms of this Indenture.

 

(e)                                  The Issuer shall not acquire or hold any
Collateral Obligation or Eligible Investment that is a debt obligation in bearer
form unless the obligor of such Collateral Obligation or Eligible Investment
that is a debt obligation is a non-U.S. Person and the Collateral Obligation or
Eligible Investment that is a debt obligation is not a “registration-required
obligation” within the meaning of Section 163(f)(2)(A) of the Code or the
Collateral Obligation or Eligible Investment that is a debt obligation is held
in a manner that satisfies the requirements of Treasury regulations
Section 1.165-12(c).

 

Section 7.9                                    Statement as to Compliance. On or
before December 31st in each calendar year commencing in 2020, or promptly after
a Responsible Officer of the Issuer becomes aware thereof if there has been a
Default under this Indenture and prior to the issuance or incurrence of any
Additional Debt or additional Subordinated Securities pursuant to Section 2.4,
the Issuer shall deliver to the Collateral Trustee (to be forwarded by the
Collateral Trustee to the Collateral Manager, each Holder making a written
request therefor and the Rating Agency) an Officer’s certificate of the Issuer
that, having made reasonable inquiries of the Collateral Manager, and to the
best of the knowledge, information and belief of the Issuer, there did not
exist, as at a date not more than five days prior to the date of the
certificate, nor had there existed at any time prior thereto since the date of
the last certificate (if any), any Default hereunder or, if such Default did
then exist or had existed, specifying the same and the nature and status
thereof, including actions undertaken to remedy the same, and that the Issuer
has complied with all of its obligations under this Indenture or, if such is not
the case, specifying those obligations with which it has not complied.

 

Section 7.10                             The Issuer May Consolidate, etc.

 

(a)                                 The Issuer shall not consolidate or merge
with or into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless permitted by Cayman Islands
law and unless:

 

(i)                    the Issuer shall be the surviving entity, or the Person
(if other than the Issuer) formed by such consolidation or into which the Issuer
is merged or to which the properties and assets of the Issuer are transferred
(A) shall be a company or a limited partnership organized and existing under the
laws of the Cayman Islands or such other jurisdiction approved by a Majority of
the Controlling Class; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of incorporation pursuant to Section 7.4, and (B) shall expressly
assume, by an indenture supplemental hereto and an omnibus assumption

 

142

--------------------------------------------------------------------------------



 

agreement, executed and delivered to the Collateral Trustee, each Holder, the
Collateral Manager and the Collateral Administrator, the due and punctual
payment of the principal of and interest on all Secured Debt, the payments on
the Subordinated Securities and the performance of every covenant of this
Indenture, the Credit Agreement and of each other Transaction Document on the
part of the Issuer to be performed or observed, all as provided herein or
therein, as applicable;

 

(ii)                 the Rating Agency shall have been notified in writing of
such consolidation or merger and the S&P Rating Condition shall have been
satisfied;

 

(iii)              if the Issuer is not the surviving entity, the Person formed
by such consolidation or into which the Issuer is merged or to which the
properties and assets of the Issuer are transferred substantially as an entirety
shall have agreed with the Collateral Trustee (A) if the formed or surviving
Person is a company, to observe the same legal requirements for the recognition
of such company as a legal entity separate and apart from any of its Affiliates
as are applicable to the Issuer with respect to its Affiliates and (B) not to
consolidate or merge with or into any other Person or convey or transfer the
Assets or its assets substantially as an entirety to any other Person except in
accordance with the provisions of this Section 7.10;

 

(iv)             if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which the properties
and assets of the Issuer are transferred substantially as an entirety shall have
delivered to the Collateral Trustee and the Rating Agency an Officer’s
Certificate and an Opinion of Counsel, each stating that such Person shall be
duly organized, validly existing and in good standing in the jurisdiction in
which it is organized; that it has sufficient power and authority to assume the
obligations set forth in paragraph (i) above and to execute and deliver an
indenture supplemental hereto and an omnibus assumption agreement for the
purpose of assuming such obligations; that such Person has duly authorized the
execution, delivery and performance of an indenture supplemental hereto and an
omnibus assumption agreement for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and such other matters as the Collateral Trustee may
reasonably require; provided that nothing in this clause shall imply or impose a
duty on the Collateral Trustee to require any other matters to be covered;
provided that, immediately following the event which causes such Person to
become the successor to the Issuer, (A) such Person has good and marketable
title, free and clear of any lien, security interest or charge, other than the
lien and security interest of this Indenture, to the Collateral and (B) the
Collateral Trustee continues to have a valid perfected security interest in the
Collateral that is of first priority, free of any adverse claim or the legal
equivalent thereof, as applicable; and (C) such Person will not be subject to
U.S. net income tax;

 

(v)                immediately after giving effect to such transaction, no
Default or Event of Default shall have occurred and be continuing;

 

143

--------------------------------------------------------------------------------



 

(vi)             the Issuer shall have notified the Rating Agency of such
consolidation, merger, conveyance or transfer and shall have delivered to the
Collateral Trustee for transmission to each Holder an Officer’s Certificate
(based upon the advice of counsel), stating that such consolidation, merger,
conveyance or transfer and such supplemental indenture comply with this
Section 7.10, that all conditions in this Section 7.10 have been satisfied and
that no adverse U.S. federal or Cayman Islands tax consequences (relative to the
tax consequences of not effecting the transaction) shall result therefrom to the
Issuer or the Holders of the Secured Debt or Subordinated Securities;

 

(vii)          after giving effect to such transaction, neither of the Issuers
nor the pool of Assets will be required to register as an investment company
under the Investment Company Act; and

 

(viii)       after giving effect to such transaction, the outstanding interests
in the Co-Issuer will not be beneficially owned within the meaning of the
Investment Company Act by any U.S. Person and the Issuer will not be a U.S.
Person.

 

(b)                                 The Co-Issuer shall not consolidate or merge
with or into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person unless:

 

(i)                    the Co-Issuer shall be the surviving entity, or the
Person (if other than the Co-Issuer) formed by such consolidation or into which
the Co-Issuer is merged or to which the properties and assets of the Co-Issuer
are transferred shall be a limited purpose organization organized and existing
under the laws of the State of Delaware or such other jurisdiction approved by a
Majority of the Controlling Class and shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Collateral Trustee, the due
and punctual payment of the principal of and interest on all Co-Issued Debt and
the performance of every covenant of this Indenture on the part of the Co-Issuer
to be performed or observed, all as provided herein;

 

(ii)                 the Rating Agency shall have been notified in writing of
such consolidation or merger and the S&P Rating Condition shall have been
satisfied;

 

(iii)              if the Co-Issuer is not the surviving entity, the Person
formed by such consolidation or into which the Co-Issuer is merged or to which
the properties and assets of the Co-Issuer are transferred substantially as an
entirety shall have agreed with the Collateral Trustee (A) to observe the same
legal requirements for the recognition of such formed or surviving corporation
as a legal entity separate and apart from any of its Affiliates as are
applicable to the Co-Issuer with respect to its Affiliates and (B) not to
consolidate or merge with or into any other Person or convey or transfer its
assets substantially as an entirety to any other Person except in accordance
with the provisions of this Section 7.10;

 

(iv)             if the Co-Issuer is not the surviving entity, the Person formed
by such consolidation or into which the Co-Issuer is merged or to which the
properties and assets of the Co-Issuer are transferred substantially as an
entirety shall have delivered to the Collateral Trustee and the Rating Agency an
Officer’s Certificate and an Opinion of

 

144

--------------------------------------------------------------------------------



 

Counsel, each stating that such Person shall be duly organized, validly existing
and in good standing in the jurisdiction in which such Person is organized; that
such Person has sufficient power and authority to assume the obligations set
forth in paragraph (i) above and to execute and deliver an indenture
supplemental hereto and an omnibus assumption agreement for the purpose of
assuming such obligations; that such Person has duly authorized the execution,
delivery and performance of an indenture supplemental hereto and an omnibus
assumption agreement for the purpose of assuming such obligations and that such
supplemental indenture is a valid, legal and binding obligation of such Person,
enforceable in accordance with its terms, subject only to bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law); and such other matters as the Collateral Trustee may reasonably require;
provided that nothing in this clause shall imply or impose a duty on the
Collateral Trustee to require any such other matters to be covered;

 

(v)                immediately after giving effect to such transaction, no
Default or Event of Default shall have occurred and be continuing;

 

(vi)             the Co-Issuer shall have notified the Rating Agency of such
consolidation, merger, conveyance or transfer and shall have delivered to the
Collateral Trustee and each Holder of a Co-Issued Debt an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger,
conveyance or transfer and such supplemental indenture comply with this
Section 7.10, that all conditions in this Section 7.10 have been satisfied and
that no adverse U.S. federal or Cayman Islands tax consequences will result
therefrom to the Co-Issuer or the Holders of the Co-Issued Debt;

 

(vii)          after giving effect to such transaction, neither of the Issuers
nor the pool of Assets will be required to register as an investment company
under the Investment Company Act;

 

(viii)       after giving effect to such transaction, the outstanding ownership
interests in the Co-Issuer will not be beneficially owned within the meaning of
the Investment Company Act by any U.S. Person; and

 

(ix)             the conditions specified in Section 7.17(a) are satisfied.

 

Section 7.11                             Successor Substituted. Upon any
consolidation or merger, or transfer or conveyance of all or substantially all
of the properties and assets of the Issuer or the Co-Issuer substantially as an
entity in accordance with Section 7.10, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, conveyance or transfer is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer”
herein or any successor which shall theretofore have become such in the manner
prescribed in this Article VII may be dissolved, wound up and liquidated at any
time thereafter, and such Person thereafter shall be

 

145

--------------------------------------------------------------------------------



 

released, without further action by any Person, from its liabilities as obligor
and maker on all the Secured Debt and Subordinated Securities (or with respect
to the Co-Issuer, the Co-Issued Debt) and from its obligations under this
Indenture and the other Transaction Documents to which it is a party.

 

Section 7.12                             No Other Business. The Issuers shall
not have any employees (other than its officers, directors and managers to the
extent such officers, directors and managers might be considered employees) and
shall not engage in any business or activity other than issuing, incurring,
selling, paying, redeeming, prepaying and refinancing the Secured Debt pursuant
to this Indenture and the Subordinated Securities pursuant to the Memorandum and
Articles, acquiring, holding, selling, exchanging, redeeming and pledging,
solely for its own account, the Assets and other incidental activities thereto,
including entering into the Transaction Documents to which it is a party and
such other activities which are necessary, required or advisable to accomplish
the foregoing; provided, however, that the Issuer shall be permitted to enter
into any additional agreements not expressly prohibited by Section 7.8 and to
enter into any amendment, modification, or waiver of existing agreements or such
additional agreements as otherwise provided in this Indenture, including in
accordance with Article VIII.  The Co-Issuer shall not engage in any business or
activity other than issuing and selling the Co-Issued Debt pursuant to this
Indenture and such other activities which are necessary, required or advisable
to accomplish the foregoing.

 

Each of the Issuer and Co-Issuer will provide prior written notice to S&P of any
proposed amendment to its Organizational Documents.  Neither the Issuer nor the
Co-Issuer shall permit the amendment of its Organizational Documents, if such
amendment would result in the rating of any Class of Secured Debt being reduced
or withdrawn without the consent of a Majority of the Holders of each Class of
Secured Debt so affected, and shall not otherwise amend its Organizational
Documents, without the consent a Majority of any one or more Classes of Secured
Debt or Subordinated Securities unless (i) the Issuer determines that such
amendment would not, upon or after becoming effective, materially adversely
affect the rights or interests of such Class or Classes, (ii) the Issuer gives
ten days’ prior written notice to the Holders of such amendment, (iii) with
respect to any such Class, a Majority of such Class do not provide written
notice to the Issuer that, notwithstanding the determination of the Issuer, the
Persons providing notice have reasonably determined that such amendment would,
upon or after becoming effective, materially adversely affect such Class (the
failure of any such Majority to provide such notice to the Issuer within ten
days of receipt of notice of such amendment from the Issuer being conclusively
deemed to constitute hereunder consent to and approval of such amendment) and
(iv) the S&P Rating Condition is satisfied.

 

Section 7.13                             [Reserved].

 

Section 7.14                             Annual Rating Review. (a) So long as
any of the Secured Debt of any Class remains Outstanding, on or before May 28th
in each year commencing in 2020, the Issuer shall obtain and pay for an annual
review of the rating of each such Class of Secured Debt from the Rating Agency,
as applicable. The Issuer shall promptly notify the Collateral Trustee and the
Collateral Manager in writing (and the Collateral Trustee shall promptly provide
the Holders with a copy of such notice) if at any time the Issuer is notified or
has actual knowledge that the

 

146

--------------------------------------------------------------------------------



 

then-current rating of any such Class of Secured Debt has been, or is known will
be, changed or withdrawn.

 

(b)                                 The Issuer shall obtain and pay for an
annual review by S&P of any Collateral Obligation which has an S&P Rating
determined pursuant to clause (iii)(b) of the definition of “S&P Rating”.

 

Section 7.15                             Reporting. At any time when the Issuers
are not subject to Section 13 or 15(d) of the Exchange Act and are not exempt
from reporting pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the
request of a Holder or beneficial owner of a Note, the Issuers shall promptly
furnish or cause to be furnished Rule 144A Information to such Holder or
beneficial owner, to a prospective purchaser of such Note designated by such
Holder or beneficial owner, or to the Collateral Trustee for delivery upon an
Issuer Order to such Holder or beneficial owner or a prospective purchaser
designated by such Holder or beneficial owner, as the case may be, in order to
permit compliance by such Holder or beneficial owner with Rule 144A under the
Securities Act in connection with the resale of such Note. “Rule 144A
Information” shall be such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).

 

Section 7.16                             Calculation Agent. (a) The Issuers
hereby agree that for so long as any Floating Rate Debt remains Outstanding
there will at all times be an agent appointed (which does not control or is not
controlled or under common control with the Issuers or their Affiliates or the
Collateral Manager or its Affiliates) to calculate LIBOR in respect of each
Interest Accrual Period in accordance with the definition of LIBOR (the
“Calculation Agent”). The Issuers hereby appoint the Collateral Administrator as
Calculation Agent. The Calculation Agent may be removed by the Issuers or the
Collateral Manager, on behalf of the Issuers, at any time. If the Calculation
Agent is unable or unwilling to act as such or is removed by the Issuers or the
Collateral Manager, on behalf of the Issuers, the Issuers or the Collateral
Manager, on behalf of the Issuers, will promptly appoint a replacement
Calculation Agent which does not control or is not controlled by or under common
control with the Issuer or its Affiliates or the Collateral Manager or its
Affiliates and provide notice thereof to the Collateral Trustee and the
Collateral Administrator. The Calculation Agent may not resign its duties or be
removed without a successor having been duly appointed.

 

(b)                                 The Calculation Agent shall be required to
agree (and the Collateral Administrator as Calculation Agent agrees under the
Collateral Administration Agreement) that, as soon as possible after 11:00
a.m. London time on each Interest Determination Date, but in no event later than
11:00 a.m. New York time on the London Banking Day immediately following each
Interest Determination Date, the Calculation Agent will calculate the Interest
Rate applicable to each Class of Floating Rate Debt during the related Interest
Accrual Period and the Debt Interest Amount (in each case, rounded to the
nearest cent, with half a cent being rounded upward) payable on the related
Payment Date in respect of such Class of Floating Rate Debt in respect of the
related Interest Accrual Period. At such time, the Calculation Agent will
communicate such rates and amounts to the Issuers, the Collateral Trustee, the
Loan Agent, each Paying Agent, the Collateral Manager, DTC, Euroclear and
Clearstream. The Calculation Agent will also specify to the Issuers the
quotations upon which the foregoing rates and amounts are based, and in any
event the Calculation Agent shall notify the Issuers before 5:00 p.m. (New

 

147

--------------------------------------------------------------------------------



 

York time) on every Interest Determination Date if it has not determined and is
not in the process of determining any such Interest Rate or Debt Interest Amount
together with its reasons therefor. The Calculation Agent’s determination of the
foregoing rates and amounts for any Interest Accrual Period will (in the absence
of manifest error) be final and binding upon all parties.

 

Section 7.17                             Certain Tax Matters. The Co-Issuer
shall not elect to be treated as other than a disregarded entity for U.S.
federal income tax purposes, in each case without the unanimous consent of all
Holders.

 

(a)                                 The Issuer intends to be treated as a pass
through entity for U.S. federal income tax purposes.  For so long as all of the
Subordinated Securities and any other interests that are treated as equity of
the Issuer for U.S. federal income tax purposes are held by the Sole Equity
Owner, the Issuer will be disregarded as separate from such Sole Equity Owner
for U.S. federal income tax purposes.  If and when the Subordinated Securities
and any other interests that are treated as equity of the Issuer for U.S.
federal income tax purposes are transferred such that those interest are
considered held by two or more tax owners for U.S. federal income tax purposes,
the Issuer intends to treat itself as a partnership for U.S. tax purposes.  Each
Holder or beneficial owner of a Note or interest therein, by investing in a
Note, is deemed to agree to such treatment.

 

(b)                                 The Issuer has in effect an election to be
treated as a disregarded entity for U.S. federal income tax purposes, and has
not and will not elect to be treated other than as a partnership or disregarded
entity for U.S. federal, state or local income or franchise tax purposes and
shall make any election or take any action necessary to avoid classification as
a corporation for U.S. federal, state or local tax purposes.

 

(c)                                  The Issuers and the Trustee shall treat the
Secured Notes and the Subordinated Securities in a manner consistent with the
description in the “Certain U.S. Federal Income Tax Considerations” section of
the Offering Circular, unless otherwise required by applicable law.

 

(d)                                 The Issuer shall file, or cause to be filed,
any tax returns, including information tax returns, required by any governmental
authority; provided, however, that the Issuer shall not file, or cause to be
filed, any income or franchise tax return in the United States or in any state
of the United States that in each case is based on the Issuer being engaged in
trade or business in such jurisdiction unless it shall have obtained Tax Advice
prior to such filing that, under the laws of such jurisdiction, the Issuer is
required to file such income or franchise tax return.

 

(e)                                  If the Issuer has purchased an interest and
the Issuer is aware that such interest is a “reportable transaction” within the
meaning of Section 6011 of the Code, and a Holder of any Note that is required
to be treated as equity for U.S. federal income tax purposes requests in writing
information about any such transactions in which the Issuer is an investor, the
Issuer shall provide, or cause its Independent accountants to provide, such
information it has reasonably available that is required to be obtained by such
Holder under the Code as soon as practicable after such request.

 

(f)                                   Notwithstanding anything herein to the
contrary, the Collateral Manager, the Issuers, the Collateral Trustee, the
Collateral Administrator, the Placement Agent, the Co-Placement Agent, the
Holders and beneficial owners of the Secured Debt or Subordinated

 

148

--------------------------------------------------------------------------------



 

Securities and each employee, representative or other agent of those Persons,
may disclose to any and all Persons, without limitation of any kind, the U.S.
tax treatment and tax structure of the transactions contemplated by this
Indenture and all materials of any kind, including opinions or other tax
analyses, that are provided to those Persons. This authorization to disclose the
U.S. tax treatment and tax structure does not permit disclosure of information
identifying the Collateral Manager, the Issuer, the Collateral Trustee, the Loan
Agent, the Collateral Administrator, the Placement Agent, the Co-Placement Agent
or any other party to the transactions contemplated by this Indenture, the
Offering or the pricing (except to the extent such information is relevant to
U.S. tax structure or tax treatment of such transactions).

 

(g)                                  Upon the Issuer’s receipt of a request of a
Holder of a Secured Debt or Subordinated Securities that has been issued with
more than de minimis “original issue discount” (as defined in Section 1273 of
the Code) or written request of a Person certifying that it is an owner of a
beneficial interest in a Secured Debt or Subordinated Securities that has been
issued with more than de minimis “original issue discount” for the information
described in United States Treasury regulations Section 1.1275-3(b)(1)(i) that
is applicable to such Secured Debt or Subordinated Securities, the Issuer will
cause its Independent certified public accountants to provide promptly to the
Collateral Trustee and such requesting Holder or owner of a beneficial interest
in such a Secured Debt or Subordinated Securities all of such information. Any
additional issuance or incurrence of the Additional Debt, additional
Subordinated Securities or Re-Pricing shall be accomplished in a manner that
shall allow the Independent accountants of the Issuer to accurately calculate
original issue discount income to Holders of the Additional Debt or additional
Subordinated Securities, as applicable.

 

(h)                                 The Issuer (or the Collateral Manager acting
on behalf of the Issuer) will take such reasonable actions, consistent with law
and its obligations under this Indenture, as are necessary to achieve Tax
Account Reporting Rules Compliance, including appointing any agent or
representative to perform due diligence, withholding or reporting obligations of
the Issuer (or the Sole Equity Owner) pursuant to FATCA, and any other action
that the Issuer would be permitted to take under this Indenture in furtherance
of Tax Account Reporting Rules Compliance.  The Issuer shall provide any
certification or documentation (including the IRS Form W-9 or the applicable IRS
Form W-8 or any successor form) to any payor from time to time as provided by
law to minimize U.S. withholding tax or backup withholding tax.

 

(i)                                     For the avoidance of doubt,
notwithstanding anything in this Section 7.17 or any other Section of this
Indenture to the contrary, neither the Accountants’ Effective Date Recalculation
Report or any other Accountants’ Report pursuant to Section 10.9(b) shall be
provided to the Holders of the Notes or to the Rating Agency.

 

(j)                                    The Issuer will provide, upon request of
a Holder or beneficial owner of Subordinated Securities, any information that
such Holder or beneficial owner reasonably requests to assist such Holder with
regard to any filing requirements the Holder may have as a result of the
controlled foreign corporation rules under the Code.

 

(k)                                 Upon written request, the Trustee and the
Notes Registrar shall provide to the Issuer, the Placement Agent, the
Co-Placement Agent or any agent thereof any information specified by such
parties regarding the Holders of the Notes and payments on the Notes that is

 

149

--------------------------------------------------------------------------------



 

reasonably available to the Trustee or the Notes Registrar, as the case may be,
and may be necessary for achieving Tax Account Reporting Rules Compliance,
subject in all cases to confidentiality provisions.

 

(l)                                     If and when the Subordinated Securities
and any other interests that are treated as equity of the Issuer for U.S.
federal income tax purposes are transferred such that those interests are
considered held by two or more tax owners for U.S. federal income tax purposes,
the following provisions shall apply (but, for the avoidance of doubt, the
following provisions shall have no force or effect while the Subordinated
Securities and the other interests that are treated as equity of the Issuer for
U.S. federal income tax purposes are held by a Sole Equity Owner):

 

(i)                    Each Holder or beneficial owner of a Subordinated
Security or other interest that is treated as equity of the Issuer for U.S.
federal income tax purposes (each such interest, a “Partnership Interest” and
each such Holder, a “Partner”) agrees to treat the Issuer as a partnership and
this Indenture as part of the Issuer’s partnership agreement for purposes of
Subchapter K and any related provisions of the Code and any Treasury Regulations
promulgated thereunder.

 

(ii)                 The Collateral Manager is hereby designated as the Issuer’s
“Partnership Representative” within the meaning of Section 6223 of the Code.
Vincent Cataldo shall be designated as the sole individual through whom the
Partnership Representative will act for all purposes under the Sections 6221
through 6241 of the Code.  If the then serving designated individual ceases to
be the Head of Tax or ceases to meet the legal requirements to so serve, the
Collateral Manager shall appoint a new designated individual.  The Partnership
Representative shall have authority to take any action that may be taken by a
“partnership representative” under Code Sections 6221 through 6241.  The
Partnership Representative shall be entitled to reimbursement from the Issuer
for reasonable costs it incurs in performing its duties as the Partnership
Representative.  The Issuer shall, to the fullest extent permitted by applicable
law, indemnify, defend and hold harmless the Partnership Representative from,
against and with respect to any liabilities arising out of or in connection with
the duties of the Partnership Representative, except to the extent that it is
finally judicially determined that such liabilities arose out of or were related
to actions or omissions undertaken in bad faith or constituting recklessness,
fraud or intentional wrongdoing.

 

(iii)              To the extent that, as a result of a determination by a
taxing authority or adjudicative body, there is any adjustment or proposed
adjustment (an “Audit Adjustment”) for the purposes of any tax law to any items
of income gain, loss, deduction or credit of the Issuer for any taxable period
(the “Adjustment Period”):

 

(A)                               The Partnership Representative agrees to take
reasonable steps (taking into account the ability to effectively contest any
Audit Adjustment and the overall taxes imposed on the Issuer and the Partners
(disregarding for this purpose the specific tax characteristics of any
Partner)), which may include following procedures under Code Section 6225 to
reduce any imputed underpayment or making an election under Code Section  6226
and enforcing rights against Partners, to reduce liabilities of the Issuer for
taxes, interest,

 

150

--------------------------------------------------------------------------------



 

additional amounts or penalties, or related amounts including any imputed
underpayment, arising from the Audit Adjustment (except to the extent such
amounts are in fact reimbursed by the Partners) and instead to cause each
Partner to be liable for and economically bear its allocable share (determined
with respect to the Adjustment Period) of the tax items affected by the Audit
Adjustment (including interest, additional amounts and penalties or related
amounts, including any imputed underpayment); and

 

(B)                               each Partner agrees to (a) provide tax
information or certifications (including evidence of filing or payment of tax)
as reasonably requested by the Partnership Representative in connection with an
Audit Adjustment; (b) comply with the Partnership Representative’s reasonable
request to file accurate and timely amended returns to reflect an Audit
Adjustment; and (c) be liable for and economically bear (and indemnify and hold
the Issuer and each other Partner harmless from), all taxes and related
interest, additional amounts and penalties and other liabilities including
reasonable administrative costs resulting from or otherwise attributable to the
Partner’s allocable share (determined with respect to the Adjustment Period by
the Partnership Representative, in consultation with the Investment Manager) of
the tax items affected by the Audit Adjustment.

 

This clause (iii) and clause (vi), below, shall survive the transfer or
termination of a Partnership Interest in the Issuer, as well as the termination,
dissolution, liquidation and winding up of the Issuer.

 

(iv)             The Partnership Representative shall make or cause to be made
any and all elections on behalf of the Issuer under any applicable tax law as
the Partnership Representative shall deem, in its discretion, to be in the best
interests of the Issuer, including an election under section 754 of the Code.

 

(v)                Capital Accounts.

 

(A)                               The Partnership Representative shall establish
and maintain or cause to be established and maintained on the books and records
of the Issuer an individual capital account for each Partner in accordance with
Section 704(b) of the Code and Treasury Regulations section 1.704-1(b)(2)(iv).

 

(B)                               For capital account purposes, all items of
income, gain, loss and deduction shall be allocated among the Partners in a
manner such that, if the Issuer were dissolved, its affairs wound up, its assets
sold for their respective “book values” (within the meaning of Treasury
regulations section 1.704-1(b)(2)(iv)) and its liabilities satisfied in full
(except that nonrecourse liabilities with respect to an asset shall be satisfied
only to the extent that such nonrecourse liabilities do not exceed the book
value of such asset) and its assets distributed to the Partners in accordance
with their respective capital account balances immediately after making such
allocation, such distributions would, as nearly as possible, be equal to the
distributions that would be made pursuant to the

 

151

--------------------------------------------------------------------------------



 

provisions of this Indenture. Any special allocations provided for in
Section 7.17(n)(v)(E)-(G) shall be taken into account for capital account
purposes.

 

(C)                               For U.S. federal, state and local income tax
purposes, items of income, gain, loss, deduction and credit shall be allocated
to the Partners in accordance with the allocations of the corresponding items
for capital account purposes under this Section 7.17(l)(v), except that items
with respect to which there is a difference between tax and book basis will be
allocated in accordance with Section 704(c) of the Code, the Treasury
Regulations thereunder, and Treasury Regulation section 1.704- 1(b)(4)(i).

 

(D)                               The provisions of this
Section 7.17(l)(v) relating to the maintenance of capital accounts are intended
to comply with Treasury Regulation section 1.704-1(b) and shall be interpreted
and applied in a manner consistent with such regulations.  The Partnership
Representative shall be authorized to make appropriate amendments to the
allocations of items pursuant to this Section 7.17(n)(v) if necessary in order
to comply with Section 704 of the Code or applicable Treasury Regulations
thereunder.

 

(E)                                Notwithstanding any other provision set forth
in this Section 7.17(l)(v), no item of deduction or loss shall be allocated to a
Partner to the extent the allocation would cause a negative balance in the
Partner’s capital account (after taking into account the adjustments,
allocations and distributions described in Treasury Regulations sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) that exceeds the amount that such Partner
would be required to reimburse the Issuer pursuant to this Indenture or under
applicable law.  In the event some but not all of the Partners would have such
excess capital account deficits as a consequence of such an allocation of loss
or deduction, the limitation set forth in this Section 7.17(l)(v)(E) shall be
applied on a Partner by Partner basis so as to allocate the maximum permissible
deduction or loss to each such Partner under Treasury Regulation section
1.704-1(b)(2)(ii)(d).  In the event any loss or deduction is specially allocated
to a Partner pursuant to either of the two preceding sentences, an equal amount
of income of the Issuer shall be specially allocated to such Partner prior to
any allocation pursuant to Section 7.17(l)(v)(B).

 

(F)                                 In the event any Partner unexpectedly
receives any adjustments, allocations, or distributions described in Treasury
Regulations sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Issuer
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate as quickly as possible any deficit balance in its
capital account in excess of that permitted under Section 7.17(l)(v)(E) created
by such adjustments, allocations or distributions.  Any special allocations of
items of income or gain pursuant to this Section 7.17(l)(v)(F) shall be taken
into account in computing subsequent allocations pursuant to this
Section 7.17(l)(v)(F) so that the net amount of any items so allocated and all
other items allocated to each Partner pursuant to this
Section 7.17(l)(v)(F) shall, to the extent possible, be equal to the net amount
that would have been allocated to each such Partner pursuant to the provisions
of this

 

152

--------------------------------------------------------------------------------



 

Section 7.17(l)(v)(F) if such unexpected adjustments, allocations or
distributions had not occurred.

 

(G)                               In the event the Issuer incurs any nonrecourse
liabilities, income and gain shall be allocated in accordance with the “minimum
gain chargeback” provisions of Treasury Regulations sections
1.704-1(b)(4)(iv) and 1.704-2.

 

(H)                              The capital accounts of the Partners shall be
adjusted in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to
reflect the fair market value of Issuer property whenever a Partnership Interest
is relinquished to the Issuer, whenever an additional Person becomes a Partner
as permitted under this Indenture, upon any termination of the Issuer within the
meaning of Section 708 of the Code, and when the Issuer is liquidated as
permitted under this Indenture, and shall be adjusted in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(e) in the case of a distribution
of any property (other than cash).

 

(I)                                   To the extent the Issuer is required by
law to withhold or to make tax payments on behalf of or with respect to any
Partner (e.g., backup withholding) (“Tax Advances”), the Issuer may cause such
amounts to be withheld and such tax payments to be made as so required. All Tax
Advances made on behalf of a Partner shall, at the option of the Issuer, (i) be
promptly paid to the Issuer by the Partner on whose behalf such Tax Advances
were made (such payment not to constitute a capital contribution), or (ii) be
repaid by reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Partner or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Partner. Whenever the Issuer selects
option (ii) pursuant to the preceding sentence for repayment of a Tax Advance by
a Partner, for all other purposes of this Indenture such Partner shall be
treated as having received all distributions (whether before or upon
liquidation) unreduced by the amount of such Tax Advance and interest thereon. 
Each Partner hereby agrees, to the extent permitted by applicable state and
federal law, to reimburse the Issuer for any liability with respect to Tax
Advances required on behalf of or with respect to such Partner.

 

(J)                                   No more than 50% of the debt obligations
(as determined for U.S. federal income tax purposes) held by the Issuer may at
any time consist of real estate mortgages as determined for purposes of
Section 7701(i) of the Code unless, based on Tax Advice, the ownership of such
debt obligations will not cause the Issuer to be treated as a taxable mortgage
pool for U.S. federal income tax purposes.

 

By its purchase of a Partnership Interest, each Partner acknowledges that it has
read this Section 7.17(l) and agrees to the covenants set forth herein.

 

153

--------------------------------------------------------------------------------



 

Section 7.18                             Effective Date; Purchase of Additional
Collateral Obligations.

 

(a)                                 The Issuer will use commercially reasonable
efforts to purchase, on or before August 20, 2019, Collateral Obligations
(i) such that the Target Initial Par Condition is satisfied and (ii) that
satisfy, as of the Effective Date, the Concentration Limitations, the Collateral
Quality Test and the Coverage Tests.

 

(b)                                 During the period from the Closing Date to
and including the Effective Date, the Issuer will use funds to purchase
additional Collateral Obligations as follows:  (i) to pay for the principal
portion of any Collateral Obligation from any amounts on deposit in the Ramp-Up
Account or any Principal Proceeds on deposit in the Collection Account at the
discretion of the Collateral Manager and (ii) to pay for accrued interest on any
such Collateral Obligation from any amounts on deposit in the Ramp-Up Account or
any Principal Proceeds on deposit in the Collection Account at the discretion of
the Collateral Manager.

 

(c)                                  Within thirty (30) days after the Effective
Date, (i) the Issuer shall provide to the Collateral Manager and the Collateral
Trustee, an Accountants’ Report: (x) confirming the identity of the issuer (it
being understood that the same issuer may be referred to differently due to the
use of abbreviations or shorthand references by different record keepers),
principal balance, coupon/spread, stated maturity, S&P Rating and country of
Domicile with respect to each Collateral Obligation as of the Effective Date and
the information provided by the Issuer with respect to every other asset
included in the Assets, by reference to such sources as shall be specified
therein (such report, the “Accountants’ Effective Date Comparison AUP Report”)
and (y) recalculating and comparing as of the Effective Date the level of
compliance with, or satisfaction or non-satisfaction of the Effective Date
Tested Items and specifying the procedures undertaken by them to review data and
computations relating to such report (the “Accountants’ Effective Date
Recalculation AUP Report”), and (ii) the Issuer shall cause the Collateral
Administrator to compile and deliver to the Rating Agency (in the case of
delivery to S&P, via email to CDOEffectiveDatePortfolios@spglobal.com a report
(the “Effective Date Report”), determined as of the Effective Date, containing
(A) the information required in a Monthly Report, (B) a calculation of the
Aggregate Principal Balance that indicates whether the Aggregate Principal
Balance equals or exceeds the Target Initial Par Amount in satisfaction of the
Target Initial Par Condition and (C) a list of any Closing Date Participation
Interests held by the Issuer as of the Effective Date. For the avoidance of
doubt, the Effective Date Report shall not include or refer to the Accountants’
Report and no Accountants’ Report shall be provided to or otherwise shared with
the Rating Agency.

 

(d)                                 In accordance with SEC Release No. 34-72936,
Form 15-E, only in its complete and unedited form which includes the
Accountants’ Effective Date Comparison AUP Report as an attachment and, if
Additional Debt or additional Subordinated Securities are issued, any
Accountants’ Report delivered pursuant to Section 2.4(e) as an attachment, will
be provided by the Independent accountants to the Issuer who will post such
Form 15-E, except for the redaction of any sensitive information, on the 17g-5
Website. Copies of the Accountants’ Effective Date Recalculation AUP Report or
any other accountants’ report provided by the Independent accountants to the
Issuer, Trustee, Collateral Manager or Collateral Administrator will not be
provided to any other party including the Rating Agency (other than as provided
in an access letter between the accountants and such party).

 

154

--------------------------------------------------------------------------------



 

(e)                                  If (1) the Effective Date S&P Conditions
have not been satisfied prior to the date that is thirty (30) days after the
Effective Date or (2) S&P has not provided written confirmation (which may take
the form of a press release or other written communication) of its Initial
Rating of the Secured Debt rated by S&P by the date thirty (30) Business Days
following the Effective Date, then the Issuer (or the Collateral Manager on the
Issuer’s behalf) shall request S&P to provide written confirmation of its
Initial Rating of the Secured Debt rated by S&P (which may take the form of a
press release or other written communication). In such case, if S&P does not
provide written confirmation of its Initial Rating of the Secured Debt on or
prior to the Determination Date immediately preceding the first Payment Date,
then the Issuer (or the Collateral Manager on the Issuer’s behalf) will instruct
the Collateral Trustee to transfer amounts from the Interest Collection
Subaccount to the Principal Collection Subaccount and may, prior to the first
Payment Date, use such funds on behalf of the Issuer for the purchase of
additional Collateral Obligations until such time as S&P has provided written
confirmation of its Initial Rating of the Secured Debt (provided that the amount
of such transfer would not result in a default in the payment of interest with
respect to the Class A Debt or the Class B Notes); provided that in lieu of
complying with this clause (e), the Issuer (or the Collateral Manager on the
Issuer’s behalf) may take such action, including but not limited to, a Special
Redemption and/or transferring amounts from the Interest Collection Subaccount
to the Principal Collection Subaccount as Principal Proceeds (for use in a
Special Redemption), sufficient to enable the Issuer (or the Collateral Manager
on the Issuer’s behalf) to obtain written confirmation of its Initial Rating of
the Secured Debt from S&P.

 

(f)                                   U.S.$25,000,000 of the net proceeds of the
issuance of the Notes and incurrence of the Class A Loans will be deposited in
the Ramp-Up Account on the Closing Date. At the direction of the Issuer (or the
Collateral Manager on behalf of the Issuer), the Collateral Trustee shall apply
amounts held in the Ramp-Up Account to purchase additional Collateral
Obligations and Principal Financed Accrued Interest from the Closing Date to and
including the Effective Date as described in clause (b) above. If on the
Effective Date, any amounts on deposit in the Ramp-Up Account have not been
applied to purchase Collateral Obligations, such amounts shall be applied as
described in Section 10.3(c).

 

(g)                                  [Reserved].

 

(h)                                 Weighted Average S&P Recovery Rate; S&P CDO
Monitor. On or prior to the later of (x) the S&P CDO Monitor Election Date and
(y) the Effective Date, the Collateral Manager will elect the Weighted Average
S&P Recovery Rate that will apply on and after such date to the Collateral
Obligations for purposes of determining compliance with the S&P Minimum Weighted
Average Recovery Rate Test, and the Collateral Manager will so notify the
Collateral Trustee and the Collateral Administrator. Thereafter, at any time on
written notice to the Collateral Trustee, the Collateral Administrator and S&P,
the Collateral Manager may elect a different Weighted Average S&P Recovery Rate
to apply to the Collateral Obligations; provided that if (i) the Collateral
Obligations are currently in compliance with the Weighted Average S&P Recovery
Rate case then applicable to the Collateral Obligations but the Collateral
Obligations would not be in compliance with the Weighted Average S&P Recovery
Rate case to which the Collateral Manager desires to change, then such changed
case shall not apply or (ii) the Collateral Obligations are not currently in
compliance with the Weighted Average S&P Recovery Rate case then applicable to
the Collateral Obligations and would not be in compliance

 

155

--------------------------------------------------------------------------------



 

with any other Weighted Average S&P Recovery Rate case, the Weighted Average S&P
Recovery Rate to apply to the Collateral Obligations shall be the lowest
Weighted Average S&P Recovery Rate in Schedule 5. If the Collateral Manager does
not notify the Collateral Trustee and the Collateral Administrator that it will
alter the Weighted Average S&P Recovery Rate in the manner set forth in this
Indenture, the Weighted Average S&P Recovery Rate chosen as of the S&P CDO
Monitor Election Date or the Effective Date, as applicable, shall continue to
apply.

 

(i)                                     Compliance with the S&P CDO Monitor Test
will be measured by the Collateral Manager on each Measurement Date on or after
the Effective Date and on or prior to the last day of the Reinvestment Period;
provided, however, that on each Measurement Date occurring on and after the S&P
CDO Monitor Election Date, after receipt by the Issuer of the S&P CDO Monitor,
the Collateral Manager will be required to provide to the Collateral
Administrator a report on the portfolio of Collateral Obligations containing
such information as shall be reasonably necessary to permit the Collateral
Administrator to calculate the Class Default Differential with respect to the
Highest Ranking Class on such Measurement Date. In the event that the Collateral
Manager’s measurement of compliance and the Collateral Administrator’s
measurement of compliance show different results, the Collateral Manager and the
Collateral Administrator shall be required to cooperate promptly in order to
reconcile such discrepancy.

 

(j)                                    The failure of the Issuer to satisfy the
requirements of this Section 7.18 will not constitute an Event of Default unless
such failure constitutes an Event of Default under Section 5.1(d) hereof and the
Issuer, or the Collateral Manager acting on behalf of the Issuer, has acted in
bad faith.

 

Section 7.19                             Representations Relating to Security
Interests in the Assets. (a) The Issuer hereby represents and warrants that, as
of the Closing Date (which representations and warranties shall survive the
execution of this Indenture and be deemed to be repeated on each date on which
an Asset is Granted to the Collateral Trustee hereunder):

 

(i)                    The Issuer owns each Asset free and clear of any lien,
claim or encumbrance of any Person, other than such as are being released on the
Closing Date contemporaneously with the sale of the Secured Debt and
Subordinated Securities on the Closing Date or on the related Cut-Off Date
contemporaneously with the purchase of such Asset on the Cut-Off Date, created
under, or permitted by, this Indenture and any other Permitted Liens.

 

(ii)                 Other than the security interest Granted to the Collateral
Trustee for the benefit of the Secured Parties pursuant to this Indenture,
except as permitted by this Indenture, the Issuer has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Assets.
The Issuer has not authorized the filing of and is not aware of any Financing
Statements against the Issuer that include a description of collateral covering
the Assets other than any Financing Statement relating to the security interest
granted to the Collateral Trustee hereunder or that has been terminated; the
Issuer is not aware of any judgment, PBGC liens or tax lien filings against the
Issuer.

 

156

--------------------------------------------------------------------------------



 

(iii)              All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

(iv)             All Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC, or “deposit accounts” (as defined in
Section 9-102(a) of the UCC).

 

(v)                This Indenture creates a valid and continuing security
interest (as defined in Section 1 - 201(37) of the UCC) in such Assets in favor
of the Collateral Trustee, for the benefit and security of the Secured Parties,
which security interest is prior to all other liens, claims and encumbrances
(except as permitted otherwise herein), and is enforceable as such against
creditors of and purchasers from the Issuer.

 

(b)                                 The Issuer hereby represents and warrants
that, as of the Closing Date (which representations and warranties shall survive
the execution of this Indenture and be deemed to be repeated on each date on
which an Asset is Granted to the Collateral Trustee hereunder), with respect to
Assets that constitute Instruments:

 

(i)                    Either (x) the Issuer has caused or will have caused,
within ten days after the Closing Date, the filing of all appropriate Financing
Statements in the proper office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Instruments
granted to the Collateral Trustee, for the benefit and security of the Secured
Parties or (y) (A) all original executed copies of each promissory note or
mortgage note that constitutes or evidences the Instruments have been delivered
to the Collateral Trustee or the Issuer has received written acknowledgement
from a custodian that such custodian is holding the mortgage notes or promissory
notes that constitute evidence of the Instruments solely on behalf of the
Collateral Trustee and for the benefit of the Secured Parties and (B) none of
the Instruments that constitute or evidence the Assets has any marks or
notations indicating that they are pledged, assigned or otherwise conveyed to
any Person other than the Collateral Trustee, for the benefit of the Secured
Parties.

 

(ii)                 The Issuer has received all consents and approvals required
by the terms of the Assets to the pledge hereunder to the Collateral Trustee of
its interest and rights in the Assets.

 

(c)                                  The Issuer hereby represents and warrants
that, as of the Closing Date (which representations and warranties shall survive
the execution of this Indenture and be deemed to be repeated on each date on
which an Asset is Granted to the Collateral Trustee hereunder), with respect to
the Assets that constitute Security Entitlements:

 

(i)                    All of such Assets have been and will have been credited
to one of the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC, or “deposit accounts” (as defined in
Section 9-102(a) of the UCC). The Securities Intermediary for each Account has
agreed to treat all assets (other than cash or general

 

157

--------------------------------------------------------------------------------



 

intangibles) credited to such Accounts that are securities accounts as
“financial assets” within the meaning of Section 8-102(a)(9) the UCC.

 

(ii)                 The Issuer has received all consents and approvals required
by the terms of the Assets to the pledge hereunder to the Collateral Trustee of
its interest and rights in the Assets.

 

(iii)              (x) The Issuer has caused or will have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper office in the appropriate jurisdictions under applicable law in
order to perfect the security interest granted to the Collateral Trustee, for
the benefit and security of the Secured Parties, hereunder and (y) (A) the
Issuer has delivered to the Collateral Trustee a fully executed Securities
Account Control Agreement pursuant to which the Custodian has agreed to comply
with all instructions originated by the Collateral Trustee relating to the
Accounts without further consent by the Issuer or (B) the Issuer has taken all
steps necessary to cause the Custodian to identify in its records the Collateral
Trustee as the Person having a security entitlement against the Custodian in
each of the Accounts.

 

(iv)             The Accounts are not in the name of any Person other than the
Issuer or the Collateral Trustee. The Issuer has not consented to the Custodian
to comply with the Entitlement Order of any Person other than the Collateral
Trustee (and the Issuer prior to a notice of exclusive control being provided by
the Collateral Trustee).

 

(d)                                 The Issuer hereby represents and warrants
that, as of the Closing Date (which representations and warranties shall survive
the execution of this Indenture and be deemed to be repeated on each date on
which an Asset is Granted to the Collateral Trustee hereunder), with respect to
Assets that constitute general intangibles:

 

(i)                    The Issuer has caused or will have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Assets granted to the
Collateral Trustee, for the benefit and security of the Secured Parties,
hereunder.

 

(ii)                 The Issuer has received, or will receive, all consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Collateral Trustee of its interest and rights in the Assets.

 

(e)                                  The Issuer agrees to notify the Collateral
Manager and the Rating Agency promptly if it becomes aware of the breach of any
of the representations and warranties contained in this Section 7.19 and shall
not, without satisfaction of the S&P Rating Condition, waive any of the
representations and warranties in this Section 7.19 or any breach thereof.

 

Section 7.20                             Limitation on Long Dated
Obligations.   Neither the Issuer nor the Collateral Manager on behalf of the
Issuer shall agree to any amendment or modification to extend the stated
maturity of a Collateral Obligation unless the amended stated maturity of such
Collateral Obligation would be not later than two years beyond the earliest
Stated Maturity of any Secured Debt Outstanding; provided that unless, after
giving effect to such amendment or

 

158

--------------------------------------------------------------------------------



 

modification, (a) the Weighted Average Life Test would be satisfied, or if not
satisfied, maintained or improved and (b) not more than 10% of the Collateral
Principal Amount consists of Collateral Obligations that are Long Dated
Obligations, such Collateral Obligation will be considered a Defaulted
Collateral Obligation for all purposes under this Indenture until such time, if
any, that the conditions in clauses (a) and (b) are satisfied; provided,
however, that clauses (a) and (b) above shall not apply if (i) the Issuer (or
the Collateral Manager on behalf of the Issuer) did not affirmatively consent to
such amendment or modification or (ii) such amendment or modification is being
executed in connection with the restructuring of such Collateral Obligation as a
result of an actual default, bankruptcy or insolvency of the related Obligor;
provided further, however, that notwithstanding the prohibition set forth above,
the Issuer or the Collateral Manager on behalf of the Issuer may agree to an
amendment or modification to extend the stated maturity of a Collateral
Obligation beyond two years following the earliest Stated Maturity of any
Secured Debt Outstanding and in such instances, for all purposes under this
Indenture, such Collateral Obligation will be treated as an Equity Security. 
For the avoidance of doubt, after giving effect to such amendment or
modification, the Collateral Obligation that is the subject of such amendment or
modification must satisfy the definition of Collateral Obligation (other than
clause (xvii) thereof).

 

Subject to the foregoing, the Collateral Manager may, on behalf of the Issuer,
agree to any amendment, waiver or modification with respect to any Collateral
Obligation in accordance with the Collateral Management Agreement.

 

Section 7.21                             Proceedings.    Notwithstanding any
other provision of this Indenture, the Credit Agreement, the Notes, the
Collateral Administration Agreement, the Collateral Management Agreement or of
any other agreement, the Issuer shall be under no duty or obligation of any kind
to the Holders, or any of them, to institute any legal or other proceedings of
any kind, against any person or entity, including, without limitation, the
Collateral Trustee, the Collateral Administrator or the Calculation Agent.
Nothing in this Section 7.21 shall imply or impose any additional duties on the
part of the Collateral Trustee.

 

Section 7.22                             Involuntary Bankruptcy
Proceedings.   The Issuers shall take all actions necessary to defend and
dismiss any petition, filing or institution of any involuntary bankruptcy or
insolvency proceedings against the Issuer or Co-Issuer, or the filing with
respect to the Issuer or the Co-Issuer of a petition or answer or consent
seeking an involuntary reorganization, arrangement, moratorium or liquidation
proceedings or other involuntary proceedings under any Bankruptcy Law or any
similar laws; provided that the obligations of the Issuers in this Section 7.22
shall be subject to the availability of funds therefor under the Priority of
Payments. The reasonable fees, costs, charges and expenses incurred by the
Issuer or the Co-Issuer (including, without limitation, attorney’s fees and
expenses) in connection with taking any such actions constitute Administrative
Expenses payable in accordance with the Priority of Payments.

 

ARTICLE VIII

 

SUPPLEMENTAL INDENTURES

 

Section 8.1                                    Supplemental Indentures Without
Consent of Holders. (a) Without the consent of the Holders of any Secured Debt
or Subordinated Securities (except

 

159

--------------------------------------------------------------------------------



 

any consent explicitly required below) (but with the written consent of the
Collateral Manager) and at any time and from time to time, subject to
Section 8.3, and without regard to whether any Class would be materially and
adversely affected thereby, the Issuers and the Collateral Trustee may enter
into one or more indentures supplemental hereto, in form satisfactory to the
Collateral Trustee, for any of the following purposes:

 

(i)                    to evidence the succession of another Person to the
Issuer or the Co-Issuer and the assumption by any such successor Person of the
covenants of the Issuer or the Co-Issuer herein, in the Credit Agreement and in
the Secured Debt and Subordinated Securities;

 

(ii)                 to add to the covenants of the Issuers or the Collateral
Trustee for the benefit of the Secured Parties;

 

(iii)              to convey, transfer, assign, mortgage or pledge any property
to or with the Collateral Trustee or add to the conditions, limitations or
restrictions on the authorized amount, terms and purposes of the issue,
authentication and delivery of the Secured Debt and Subordinated Securities;

 

(iv)             to evidence and provide for the acceptance of appointment
hereunder by a successor Collateral Trustee and to add to or change any of the
provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;

 

(v)                to correct or amplify the description of any property at any
time subject to the lien of this Indenture, or to better assure, convey and
confirm unto the Collateral Trustee any property subject or required to be
subjected to the lien of this Indenture (including, without limitation, any and
all actions necessary or desirable as a result of changes in law or regulations,
whether pursuant to Section 7.5 or otherwise) or to subject to the lien of this
Indenture any additional property;

 

(vi)             to modify the restrictions on and procedures for resales and
other transfers of Secured Debt or Subordinated Securities to reflect any
changes in ERISA or other applicable law or regulation (or the interpretation
thereof) or to enable the Issuers to rely upon any exemption from registration
under the Securities Act or the 1940 Act or otherwise comply with any applicable
securities law;

 

(vii)          to remove restrictions on resale and transfer of Secured Debt and
Subordinated Securities to the extent not required under clause (vi) above;

 

(viii)       to facilitate (A) the listing of any of the Notes on any non-U.S.
exchange, (B) compliance with the guidelines of such exchange, or (C) if so
listed, the de-listing of any of the Notes from such exchange if the Collateral
Manager determines that the costs and burdens of maintaining such listing are
excessive;

 

(ix)             to correct any inconsistent or defective provisions herein or
to cure any ambiguity, omission or errors herein;

 

160

--------------------------------------------------------------------------------



 

(x)         to conform the provisions of this Indenture to the Offering
Circular;

 

(xi)        to take any action necessary or advisable to prevent the Issuer or
the Co-Issuer from becoming subject to (or to otherwise minimize) withholding or
other taxes, fees or assessments, including by achieving Tax Account Reporting
Rules Compliance, or to reduce the risk that the Issuer may be treated as a
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes or otherwise subject to U.S. federal, state or local tax on a net
income basis;

 

(xii)       (A) with the consent of the Collateral Manager, the Retention Holder
and a Majority of the Subordinated Securities (and, solely with respect to an
issuance or incurrence of additional Secured Debt, the consent of a Majority of
the Controlling Class (such consent not to be unreasonably withheld or
delayed)), to make such changes as shall be necessary to permit the Issuer or
the Issuers, as applicable, to issue additional notes of any one or more
existing Classes or Junior Mezzanine Debt or Subordinated Securities in
accordance with this Indenture or (B) at the direction of a Majority of the
Subordinated Securities, to permit the Issuer or the Issuers, as applicable, to
issue replacement securities in connection with a Refinancing or to reduce the
Interest Rate of a Class of Re-Pricing Eligible Debt in connection with a
Re-Pricing, in each case in accordance with this Indenture; provided that, for
the avoidance of doubt, the supplemental indenture executed in connection
therewith shall only effect such additional issuance, Re-Pricing or Refinancing,
as applicable, and shall not modify any other provisions of this Indenture;

 

(xiii)      to modify the procedures herein relating to compliance with Rule
17g-5;

 

(xiv)      to conform to ratings criteria and other guidelines (including,
without limitation, any alternative methodology published by the Rating Agency
or any use of the Rating Agency’s credit models or guidelines for ratings
determination) relating to collateral debt obligations in general published or
otherwise communicated by the Rating Agency; provided that, consent to such
supplemental indenture has been obtained from a Majority of the Controlling
Class (such consent not to be unreasonably withheld, delayed or conditioned);

 

(xv)       following receipt by the Issuer of written advice of counsel with a
national reputation and experienced in such matters (which may be via e-mail),
to amend, modify or otherwise accommodate changes to this Indenture to comply
with any statute, rule or regulation enacted by regulatory agencies of the
United States federal government, or by any Member State of the European
Economic Area or otherwise under European law, after the Closing Date that are
applicable to the Issuers, the Secured Debt or Subordinated Securities or the
transactions contemplated by this Indenture or the Offering Circular, including,
without limitation, the EU Risk Retention Requirements, U.S. Risk Retention
Rules, securities laws or the Dodd-Frank Act and all rules, regulations, and
technical or interpretive guidance thereunder, or any amendment in relation to
the Volcker Rule; provided that any amendment in relation to the Volcker Rule
shall require the consent of each holder of Secured Debt or Subordinated
Securities that notifies the Issuer that it is adversely affected thereby;

 

161

--------------------------------------------------------------------------------



 

(xvi)      to amend the name of the Issuer or the Co-Issuer;

 

(xvii)     (A) to modify or amend any component of the Collateral Quality Test
and the definitions related thereto which affect the calculation thereof or (B)
to modify the definition of “Credit Improved Obligation”, “Credit Risk
Obligation”, “Defaulted Obligation” or “Equity Security,” the restrictions on
the sales of Collateral Obligations set forth herein or the Investment Criteria
set forth herein (other than the calculation of the Concentration Limitations
and the Collateral Quality Test), in each case under the foregoing clauses (A)
and (B), that consent to such supplemental indenture has been obtained from a
Majority of the Controlling Class;

 

(xviii)    to facilitate the issuance of participation notes, combination notes,
composite securities, and other similar securities by the Issuer or the Issuers,
as applicable, provided that any such issuance will not cause the Issuer to be
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes;

 

(xix)      to modify any provision to facilitate an exchange of one Note for
another Note that has substantially identical terms except transfer restrictions
(other than transfer restrictions relating to the treatment of the Issuer as a
publicly traded partnership for U.S. federal income tax purposes), including to
effect any serial designation relating to the exchange;

 

(xx)       to evidence any waiver or modification by the Rating Agency as to any
material requirement or condition, as applicable, of the Rating Agency set forth
herein; provided, that consent to such supplemental indenture has been obtained
from a Majority of the Controlling Class (such consent not to be unreasonably
withheld, delayed or conditioned);

 

(xxi)      to accommodate the settlement of the Notes in book-entry form through
the facilities of DTC or otherwise;

 

(xxii)     to change the date within the month on which reports are required to
be delivered hereunder; or

 

(xxiii)    to enter into any additional agreements not expressly prohibited by
this Indenture if the Issuer determines that such agreement would not, upon or
after becoming effective, materially and adversely affect the rights and
interests of the Holders of any Class of Secured Debt or Subordinated
Securities; provided that (x) any such additional agreements include customary
limited recourse and non-petition provisions and (y) consent to such
supplemental indenture has been obtained from a Majority of the Controlling
Class and a Majority of the Subordinated Securities (such consents not to be
unreasonably withheld, delayed or conditioned);

 

(xxiv)   in each case, as determined by the Collateral Manager in its reasonable
discretion, following (i) a material disruption to LIBOR, a change in the
methodology of calculating LIBOR or LIBOR ceasing to exist or be reported or
actively updated on the Reuters Screen or any equivalent reporting service (or
the reasonable expectation of the Collateral Manager that any of the events
specified in this clause (i) will occur within the

 

162

--------------------------------------------------------------------------------



 

current or next succeeding Interest Accrual Period), or (ii) any date on which
at least 50% (by principal amount) of the Collateral Obligations are Floating
Rate Obligations that are monthly and/or quarterly pay and rely on reference or
base rates other than LIBOR (in the case of this clause (ii), as determined as
of the Determination Date immediately prior to the date on which a Base Rate
Amendment is proposed under this Indenture) (each a “LIBOR Event”), the
Collateral Manager shall (unless LIBOR is otherwise amended pursuant the
definition of “LIBOR”), upon written notice to the Issuer and the Collateral
Trustee, propose an alternative quarterly base rate, which shall include a Base
Rate Modifier, to replace LIBOR as the base rate used to calculate the Interest
Rate on the Floating Rate Debt (such alternative base rate, including the Base
Rate Modifier, the “Alternative Base Rate”) and promptly upon receipt of such
notice, the Issuer (or the Collateral Manager on its behalf) shall prepare a
supplemental indenture which by its terms (x) changes the base rate used to
calculate the Interest Rate on the Floating Rate Debt from LIBOR to the
Alternative Base Rate, (y) expressly provides that at no time will the
Alternative Base Rate be less than 0.0% per annum and (z) makes such other
amendments as are necessary or advisable in the reasonable judgment of the
Collateral Manager to facilitate the change to the Alternative Base Rate (a
“Base Rate Amendment”); provided that (subject to the notice provisions of
Section 8.3) such Base Rate Amendment may be executed (x) without the consent of
the Holders of any of the Secured Debt or Subordinated Securities if such
Alternative Base Rate is the Designated Base Rate or a Market Replacement Rate
or (y) with the consent of a Majority of the Controlling Class (but without the
consent of any other Holders of the Secured Debt or Subordinated Securities) if
such Alternative Base Rate is any other alternative base rate; provided,
further, that any Alternative Base Rate may be further amended in accordance
with the foregoing procedures to a Designated Base Rate, Market Replacement Rate
or other alternative base rate if in the reasonable judgment of the Collateral
Manager such additional amendment is necessary or advisable; or

 

(xxv)    to amend, modify or otherwise change the provisions of this Indenture
so that (1) the Issuer is not a “covered fund” under the Volcker Rule, (2) the
Secured Debt is not considered to constitute “ownership interests” under the
Volcker Rule or (3) ownership of the Secured Debt will otherwise be exempt from
the Volcker Rule.

 

Section 8.2            Supplemental Indentures With Consent of Holders. (a) With
the written consent of (i) the Collateral Manager and (ii) a Majority of each
Class of Secured Debt and Subordinated Securities (voting separately by Class)
materially and adversely affected thereby, if any the Collateral Trustee and the
Issuers may, subject to Section 8.3 execute one or more supplemental indentures
to add provisions to, or change in any manner or eliminate any of the provisions
of, this Indenture or modify in any manner the rights of the Holders of the
Secured Debt or Subordinated Securities of any Class under this Indenture;
provided that, notwithstanding anything herein to the contrary, no such
supplemental indenture shall, without the consent of the Holder of each
Outstanding Secured Debt or Subordinated Securities of each Class materially and
adversely affected thereby:

 

(i)       change the Stated Maturity of the principal of or the due date of any
installment of interest on any Secured Debt, reduce the principal amount thereof
or the rate of interest thereon (except in connection with a Re-Pricing) or,
except as otherwise expressly permitted by this Indenture, the Redemption Price
with respect to any Secured

 

163

--------------------------------------------------------------------------------



 

Debt or Subordinated Securities, or change the earliest date on which Secured
Debt or Subordinated Securities of any Class may be redeemed or re-priced,
change the provisions of this Indenture relating to the application of proceeds
of any Assets to the payment of principal of or interest on the Secured Debt, or
distributions on the Subordinated Securities or change any place where, or the
coin or currency in which, Secured Debt or Subordinated Securities or the
principal thereof or interest or any distribution thereon is payable, or impair
the right to institute suit for the enforcement of any such payment on or after
the Stated Maturity thereof (or, in the case of redemption, on or after the
applicable Redemption Date); provided that this Indenture may be amended without
the consent of the Holders (except as expressly provided in Section 8.1(xxiv))
to facilitate a change from LIBOR to an Alternative Base Rate pursuant to a Base
Rate Amendment;

 

(ii)      reduce the percentage of the Aggregate Outstanding Amount of Holders
of each Class whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain defaults hereunder or their consequences provided
for herein;

 

(iii)     materially impair or materially adversely affect the Assets except as
otherwise permitted herein;

 

(iv)    except as otherwise permitted by this Indenture, permit the creation of
any lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Debt of the security
afforded by the lien of this Indenture;

 

(v)     reduce the percentage of the Aggregate Outstanding Amount of Holders of
any Class of Secured Debt whose consent is required to request the Collateral
Trustee to preserve the Assets or rescind the Collateral Trustee’s election to
preserve the Assets pursuant to Section 5.5 or to sell or liquidate the Assets
pursuant to Section 5.4 or 5.5;

 

(vi)    modify any of the provisions of (x) this Section 8.2, except to increase
the percentage of Outstanding Class A Debt, Class B Notes or Subordinated
Securities, the consent of the holders of which is required for any such action
or to provide that certain other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Class A Note Outstanding,
Class A-F Note Outstanding, Class A Loan Outstanding, Class B Note Outstanding,
or Subordinated Security Outstanding and affected thereby or (y) Section 8.1 or
Section 8.3;

 

(vii)   modify the definitions of any of the terms “Outstanding,” “Class,”
“Controlling Class,” “Majority” and “Supermajority” or the Priority of Payments
set forth in Section 11.1(a); or

 

(viii)  modify any of the provisions of this Indenture in such a manner as to
affect the calculation of the amount of any payment of interest or principal on
any Secured Debt or any amount available for distribution to the Subordinated
Securities, or to affect the rights of the Holders of any Secured Debt or
Subordinated Securities to the benefit of any

 

164

--------------------------------------------------------------------------------



 

provisions for the redemption of such Secured Debt or Subordinated Securities
contained herein.

 

The Collateral Trustee may conclusively rely on an Opinion of Counsel (which may
be supported as to factual (including financial and capital markets) matters by
any relevant certificates and other documents necessary or advisable in the
judgment of counsel delivering the opinion) or a Responsible Officer’s
certificate of the Collateral Manager as to whether the interests of any Holder
of Secured Debt or Subordinated Securities would be materially and adversely
affected by the modifications set forth in any supplemental indenture entered in
pursuant to this Section 8.2, it being expressly understood and agreed that the
Collateral Trustee shall have no obligation to make any determination as to the
satisfaction of the requirements related to any supplemental indenture which may
form the basis of such Opinion of Counsel or such Responsible Officer’s
certificate. Such determination shall be conclusive and binding on all present
and future Holders. The Collateral Trustee shall not be liable for any such
determination made in good faith and in reliance upon an Opinion of Counsel or
such a Responsible Officer’s certificate delivered to the Collateral Trustee as
described herein.  Notwithstanding the foregoing, if a Majority of any Class has
provided written notice to the Collateral Trustee at least three Business Days
prior to the execution of such supplemental indenture that such Class would be
materially and adversely affected thereby (and setting forth in reasonable
detail how such Class would be materially and adversely affected) and such Class
is not being redeemed or prepaid in connection with the execution of such
supplemental indenture, the Collateral Trustee shall not enter into such
supplemental indenture without the consent of a Majority (or such greater
portion as may be required above) of such Class.

 

Section 8.3            Execution of Supplemental Indentures. (a) The Collateral
Manager shall not be bound to follow any amendment or supplement to this
Indenture unless it has consented thereto in accordance with this Article VIII.
No amendment to this Indenture will be effective against the Collateral
Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing.

 

(b)           Notwithstanding any other provision relating to supplemental
indentures herein, at any time after the expiration of the Non-Call Period, if
any Class of Secured Debt or Subordinated Securities has been or
contemporaneously with the effectiveness of any supplemental indenture will be
paid in full in accordance with this Indenture as so supplemented or amended,
the written consent of any Holder of any Secured Debt or Subordinated Securities
of such Class will not be required with respect to such supplemental indenture.

 

(c)           The Collateral Trustee shall join in the execution of any such
supplemental indenture and shall make any further appropriate agreements and
stipulations which may be therein contained, but the Collateral Trustee shall
not be obligated to enter into any such supplemental indenture which adversely
affects the Collateral Trustee’s own rights, duties, liabilities or immunities
under this Indenture or otherwise, except to the extent required by law.

 

(d)           In executing or accepting the additional trusts created by any
supplemental indenture permitted by this Article VIII or the modifications
thereby of the trusts created by this

 

165

--------------------------------------------------------------------------------



 

Indenture, the Collateral Trustee shall be entitled to receive, and (subject to
Sections 6.1 and 6.3) shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture and that all conditions precedent thereto have
been satisfied. The Collateral Trustee shall not be liable for any reliance made
in good faith upon such an Opinion of Counsel.

 

(e)           At the cost of the Issuers, for so long as any Secured Debt or
Subordinated Securities shall remain Outstanding, not later than twenty (20)
Business Days (or, in the case of a proposed supplemental indenture that effects
a Refinancing, a Re-Pricing or an issuance or incurrence of Additional Debt or
additional Subordinated Securities, five (5) Business Days) prior to the
execution of any proposed supplemental indenture, the Collateral Trustee shall
deliver to the Collateral Manager, the Loan Agent, the Collateral Administrator,
the Holders and the Issuers, a copy of such supplemental indenture. At the cost
of the Issuers, for so long as any Class of Secured Debt shall remain
Outstanding and such Class is rated by the Rating Agency, the Collateral Trustee
shall provide to the Rating Agency a copy of any proposed supplemental indenture
at least ten (10) Business Days (or, in the case of a proposed supplemental
indenture that effects a Refinancing, a Re-Pricing or an issuance or incurrence
of Additional Debt or additional Subordinated Securities, five (5) Business
Days) prior to the execution thereof by the Collateral Trustee (unless such
period is waived by the Rating Agency) and, for so long as such Class of Secured
Debt is Outstanding and so rated, as soon as practicable after the execution of
any such supplemental indenture, provide to the Rating Agency a copy of the
executed supplemental indenture. The Collateral Trustee shall, at the expense of
the Issuer, notify the Holders if the Rating Agency determines that such
supplemental indenture will affect its rating of any Class rated by the Rating
Agency. At the cost of the Issuer, the Collateral Trustee shall provide to the
Holders (in the manner described in Section 14.4) a copy of the executed
supplemental indenture after its execution. Any failure of the Collateral
Trustee to publish or deliver such notice, or any defect therein, shall not in
any way impair or affect the validity of any such supplemental indenture.

 

(f)            It shall not be necessary for any Act of Holders to approve the
particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Holders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.

 

(g)           Notwithstanding any other provision in this Article VIII or any
other requirements set forth in this Indenture, in connection with a Refinancing
of all Classes of Secured Debt, the Issuers and the Collateral Trustee may enter
into a supplemental indenture to add any provisions to, or change in any manner
or eliminate any of the provisions of, this Indenture if (i) such supplemental
indenture is effective on or after the date of such Refinancing, (ii) the
Collateral Manager and a Majority of the Subordinated Securities have consented
to the execution of such supplemental indenture and (iii) such supplemental
indenture does not, by its terms, modify the rights or terms applicable to any
portion of the Subordinated Securities in a manner intended to result in such
rights or terms being materially different from any other portion of the
Subordinated Securities; provided, further that with respect to any such
supplemental indenture, a description of all material terms of such supplemental
indenture was disclosed to the purchasers of the loans or replacement notes
prior to the date of such Refinancing.

 

166

--------------------------------------------------------------------------------



 

(h)           Notwithstanding any other provision in this Article VIII, a
supplemental indenture for which the Holders of each Outstanding Secured Debt or
Subordinated Securities of each Class have consented shall not require
satisfaction of any timing requirements for prior notice of such supplemental
indenture to any party. Notwithstanding the foregoing, the Collateral Trustee
shall subsequently provide to the Rating Agency then rating an outstanding Class
of Secured Debt a copy of any supplemental indenture described in the
immediately preceding sentence.

 

(i)            Notwithstanding anything to the contrary contained herein, no
supplemental indenture, or other modification or amendment of this Indenture,
may become effective unless such supplemental indenture or other modification or
amendment would not, in the reasonable judgment of the Issuer in consultation
with legal counsel experienced in such matters, as certified by the Issuer to
the Collateral Trustee (upon which certification the Collateral Trustee may
conclusively rely), (i) result in the Issuer being treated as a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes or
otherwise being subject to U.S. federal income tax on a net income basis or (ii)
have a material adverse effect on the tax treatment of the Issuer or the tax
consequences to the holders of any Class Outstanding at the time of the
execution of the supplemental indenture or amendment or other modification or
amendment of this Indenture; provided that in determining whether a material
adverse effect exists with respect to the Issuer or such holders, either any
related recognition of cancellation of indebtedness income or gain or loss with
respect to such Secured Debt or Subordinated Securities under Section 1001 of
the Code will be disregarded.

 

(j)            Holders of Class A Debt will vote together as a single Class in
connection with any supplemental indenture, except that the holders of each of
the Class A Notes, Class A-F Notes and the Class A Loans will vote separately by
Class with respect to any amendment or modification of this Indenture solely to
the extent that such amendment or modification would by its terms directly
affect the holders of any such Class exclusively and differently from any
holders of the other Class of Class A Debt (including, without limitation, any
amendment that would reduce the amount of interest or principal payable on the
applicable Class).

 

Section 8.4            Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article VIII, this Indenture shall be
modified in accordance therewith, and such supplemental indenture shall form a
part of this Indenture for all purposes; and every Holder of Notes theretofore
and thereafter authenticated and delivered hereunder shall be bound thereby.

 

Section 8.5            Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II or Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice in form approved by the Collateral Trustee as
to any matter provided for in such supplemental indenture. If the Issuer shall
so determine, new Notes, so modified as to conform in the opinion of the Issuer
to any such supplemental indenture, may be prepared and executed by the Issuers
and authenticated and delivered by the Collateral Trustee in exchange for
Outstanding Notes.

 

Section 8.6            Hedge Agreements. Notwithstanding anything herein to the
contrary, no supplemental indenture, or other modification or amendment of this
Indenture, may be entered

 

167

--------------------------------------------------------------------------------



 

into that permits the Issuer to enter into any hedge agreement unless (i) the
written terms of the hedge agreement directly relate to the Collateral
Obligations and the Secured Debt and Subordinated Securities and such hedge
agreement reduces the interest rate and/or foreign exchange risks related to the
Collateral Obligations and the Secured Debt and Subordinated Securities and (ii)
the S&P Rating Condition is satisfied. For the avoidance of doubt, the Issuer
cannot enter into hedge agreements without such a modification.

 

ARTICLE IX

 

REDEMPTION OF NOTES

 

Section 9.1            Mandatory Redemption. If a Coverage Test is not met on
any Determination Date on which such Coverage Test is applicable, the Issuer
shall apply available amounts in the Payment Account to make payments on the
Secured Debt and Subordinated Securities on the applicable Payment Date pursuant
to the Priority of Payments.

 

Section 9.2            Optional Redemption. (a) The Secured Debt shall be
redeemable (or in the case of the Class A Loans, prepayable) by the Applicable
Issuer at the written direction of a Majority of the Subordinated Securities
(with the consent of the Collateral Manager) as follows: (i) in whole (with
respect to all Classes of Secured Debt) but not in part on any Business Day
after the end of the Non-Call Period from Sale Proceeds and/or Refinancing
Proceeds or (ii) in part by Class (with respect to one or more entire Classes of
Secured Debt designated by a Majority of the Subordinated Securities) on any
Business Day after the end of the Non-Call Period from Refinancing Proceeds
and/or Partial Refinancing Interest Proceeds; provided that any redemption in
part by Class will be in respect of the entire Class or Classes of Secured Debt.
In connection with any such redemption, the Secured Debt shall be redeemed (or
in the case of the Class A Loans, prepaid) at the applicable Redemption Prices
and a Majority of the Subordinated Securities, must provide the above described
written direction to the Issuer, the Collateral Trustee and the Loan Agent not
later than thirty (30) days (or such shorter period of time (not to be less than
fifteen (15) Business Days) as the Collateral Trustee, the Loan Agent and the
Collateral Manager find reasonably acceptable) prior to the Business Day on
which such redemption is to be made; provided that all Secured Debt to be
redeemed must be redeemed simultaneously.

 

(b)           Upon receipt of a notice of any redemption of Secured Debt in
whole (from the Collateral Trustee via overnight delivery service) pursuant to
Section 9.2(a)(i), the Collateral Manager in its sole discretion shall direct
the sale (and the manner thereof) of all or part of the Redemption Assets in an
amount such that the proceeds from such sale and all other funds available for
such purpose in the Collection Account and the Payment Account will be at least
sufficient to pay the Redemption Prices of the Secured Debt to be redeemed (or
in the case of the Class A Loans, prepaid) and to pay all Administrative
Expenses (without regard to the Administrative Expense Cap) and Collateral
Management Fee due and payable under the Priority of Payments. If such proceeds
of such sale and all other funds available for such purpose in the Collection
Account and the Payment Account would not be sufficient to redeem all Secured
Debt and to pay such fees and expenses, the Secured Debt may not be redeemed.
The Collateral Manager, in its sole discretion, may effect the sale of all or
any part of the Collateral Obligations

 

168

--------------------------------------------------------------------------------



 

or other Assets through the direct sale of such Collateral Obligations or other
Assets or by participation or other arrangement.

 

(c)           [Reserved].

 

(d)           In addition to (or in lieu of) a sale of Collateral Obligations
and/or Eligible Investments in the manner provided above, upon any redemption in
whole, the Applicable Issuer may redeem the Secured Debt in whole from
Refinancing Proceeds and Sale Proceeds, if any, and, upon a redemption in part
by Class the Applicable Issuer may redeem the applicable Class or Classes of
Secured Debt from Refinancing Proceeds and/or Partial Refinancing Interest
Proceeds, in each case, by obtaining a loan or an issuance of replacement
securities, whose terms in each case may be negotiated by the Collateral Manager
on behalf of the Applicable Issuer, from one or more financial institutions or
purchasers; provided that the terms of such Refinancing and any financial
institutions acting as lenders thereunder or purchasers thereof must be
acceptable to the Collateral Manager and a Majority of the Subordinated
Securities and such Refinancing must otherwise satisfy the conditions set forth
below. Prior to or concurrent with effecting any Refinancing in part, but not in
whole, the Applicable Issuer shall satisfy the S&P Rating Condition in relation
to such Refinancing.  Any loans or replacement securities issued in connection
with a Refinancing will be offered first to the Collateral Manager and the
Retention Holder, in such amount that the Collateral Manager has determined, in
its sole discretion, is required for the U.S. Risk Retention Rules to be
satisfied.

 

(e)           In the case of a Refinancing upon a redemption of the Secured Debt
in whole but not in part pursuant to Section 9.2(a)(i), such Refinancing will be
effective only if (i) the Refinancing Proceeds, all Sale Proceeds from the sale
of Collateral Obligations and Eligible Investments, if any, in accordance with
the procedures set forth herein, and all other available funds will be at least
sufficient to redeem (or in the case of the Class A Loans, prepay)
simultaneously the Secured Debt then required to be redeemed at the respective
Redemption Prices thereof, in whole but not in part, and to pay all accrued and
unpaid Administrative Expenses (without regard to the Administrative Expense
Cap), including, without limitation, the reasonable fees, costs, charges and
expenses incurred by the Collateral Trustee, the Loan Agent, the Collateral
Administrator and the Collateral Manager (including reasonable attorneys’ fees
and expenses) in connection with such Refinancing, (ii) any Sale Proceeds,
Refinancing Proceeds and other available funds are used (to the extent
necessary) to make such redemption, and (iii) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 13.1(b) and Section 2.8(i).

 

(f)            In the case of a Refinancing upon a redemption of the Secured
Debt in part by Class pursuant to Section 9.2(a)(ii), such Refinancing will be
effective only if (i) the S&P Rating Condition has been satisfied with respect
to any remaining Secured Debt that was not the subject of the Refinancing, (ii)
the Refinancing Proceeds and the Partial Refinancing Interest Proceeds will be
at least sufficient to pay in full the aggregate Redemption Prices of the entire
Class or Classes of Secured Debt subject to Refinancing, (iii) the Refinancing
Proceeds and the Partial Refinancing Interest Proceeds are used (to the extent
necessary) to make such redemption, (iv) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 13.1(b) and Section 2.8(i), (v)
the aggregate principal amount of any obligations providing the Refinancing is
no greater

 

169

--------------------------------------------------------------------------------



 

than the Aggregate Outstanding Amount of the Secured Debt being redeemed with
the proceeds of such obligations plus an amount equal to the reasonable fees,
costs, charges and expenses incurred in connection with such Refinancing, (vi)
the stated maturity of each class of obligations providing the Refinancing is no
earlier than the corresponding Stated Maturity of each Class of Secured Debt
being refinanced, (vii) the reasonable fees, costs, charges and expenses
incurred in connection with such Refinancing have been paid or will be
adequately provided for from the Refinancing Proceeds (except for expenses owed
to Persons that the Collateral Manager informs the Collateral Trustee will be
paid solely as Administrative Expenses payable in accordance with the Priority
of Payments; provided that any such fees due to the Collateral Trustee and
determined by the Collateral Manager to be paid in accordance with the Priority
of Payments shall not be subject to the Administrative Expense Cap), (viii) the
weighted average interest rate (based on the aggregate principal amount of each
Class of Secured Debt subject to a Refinancing and LIBOR as in effect in the
Interest Accrual Period in which the notice of redemption is delivered) with
respect to such loan or issuance must not exceed the weighted average interest
rate (based on the aggregate principal amount of each Class of Secured Debt
subject to a Refinancing and LIBOR as in effect in the Interest Accrual Period
in which the notice of redemption is delivered) of the Class or Classes of
Secured Debt that are being redeemed pursuant to such Refinancing; provided
further that, for the avoidance of doubt, Secured Debt may be refinanced with
Secured Debt bearing a fixed rate of interest, (ix) the obligations providing
the Refinancing are subject to the Priority of Payments and do not rank higher
in priority pursuant to the Priority of Payments than the corresponding Class of
Secured Debt being refinanced, (x) the voting rights, consent rights, redemption
rights and all other rights of the obligations providing the Refinancing are the
same as the rights of the corresponding Class of Secured Debt being refinanced,
(xi) a Majority of the Subordinated Securities directs the Issuer to effect such
Refinancing, (xii) Tax Advice is delivered to the Collateral Trustee and the
Loan Agent, in form and substance satisfactory to the Collateral Manager, the
Collateral Trustee and the Loan Agent, to the effect that such Refinancing will
not cause the Issuer to have any U.S. federal income or withholding tax
liability or otherwise have a material adverse effect on the tax treatment of
the Issuer and (xiii) none of the Issuer, the Collateral Manager, the Retention
Holder or any “sponsor” of the Issuer under the U.S. Risk Retention Rules shall
fail to be in compliance with the U.S. Risk Retention Rules and the EU Risk
Retention Requirements as a result of such Refinancing unless such Person has
consented to such Refinancing.

 

(g)           The holders of the Subordinated Securities will not have any cause
of action against the Issuers, the Collateral Manager, the Collateral
Administrator or the Collateral Trustee for any failure to obtain a Refinancing.
Unless it otherwise consents, neither the Collateral Manager nor any Affiliate
of the Collateral Manager shall be required to acquire any obligations or
securities of the Issuers in connection with such Refinancing. If a Refinancing
is obtained meeting the requirements specified above as certified by the
Collateral Manager, the Issuers and the Collateral Trustee shall amend this
Indenture to the extent necessary to reflect the terms of the Refinancing and,
notwithstanding anything to the contrary set forth in Article VIII hereof, no
further consent for such amendments shall be required from the Holders of
Secured Debt or Subordinated Securities other than the consent of a Majority of
the Subordinated Securities directing the redemption (including with respect to
any related amendment providing that replacement debt issued in connection
therewith will not be subject to any subsequent Refinancing). The Collateral
Trustee shall not be obligated to enter into any amendment that, in its view,
adversely affects its duties, obligations, liabilities or protections hereunder,
and the

 

170

--------------------------------------------------------------------------------



 

Collateral Trustee shall be entitled to conclusively rely upon an Opinion of
Counsel as to matters of law (which may be supported as to factual (including
financial and capital markets) matters by any relevant certificates and other
documents necessary or advisable in the judgment of counsel delivering such
Opinion of Counsel) provided by the Issuer to the effect that such amendment
meets the requirements specified above and is permitted under this Indenture
(except that such officer or counsel shall have no obligation to certify or
opine as to the sufficiency of the Refinancing Proceeds, or the sufficiency of
the Accountants’ Report required hereunder).

 

(h)           In the event of any redemption pursuant to this Section 9.2, the
Issuer shall, at least fifteen (15) Business Days prior to the Redemption Date,
notify the Collateral Trustee and the Loan Agent in writing of such Redemption
Date, the applicable Record Date, the principal amount of Secured Debt to be
redeemed on such Redemption Date and the applicable Redemption Prices.  The
failure to effect any Optional Redemption shall not constitute an Event of
Default.

 

(i)            In connection with any Optional Redemption of the Secured Debt in
whole or of any Class of the Secured Debt in connection with a Refinancing of
such Class, Holders of 100% of the Aggregate Outstanding Amount of any such
Class of Secured Debt may elect to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class of Secured
Debt.

 

(j)            If a Class or Classes of Secured Debt is redeemed in connection
with a Refinancing in part by Class, Refinancing Proceeds, together with Partial
Refinancing Interest Proceeds, shall be used to pay the Redemption Price(s) of
such Class or Classes of Secured Debt without regard to the Priority of
Payments.

 

(k)           The Subordinated Securities may be redeemed by the Issuer at their
Redemption Price (any such redemption, an “Optional Subordinated Security
Redemption”), in whole but not in part, on any Business Day upon five (5)
Business Days’ notice (or such shorter agreed period) to the Collateral Trustee
on or after the redemption or repayment in full of the Secured Debt, at the
direction of a Majority of the Subordinated Securities (with the consent of the
Collateral Manager) or at the direction of the Collateral Manager.

 

Section 9.3            Tax Redemption. (a) The Secured Debt shall be redeemed
(or in the case of the Class A Loans, prepaid) in whole but not in part (any
such redemption, a “Tax Redemption”) at their applicable Redemption Prices at
the written direction (delivered to the Collateral Trustee and the Loan Agent)
of (x) a Majority of any Affected Class or (y) a Majority of the Subordinated
Securities, in either case following the occurrence and continuation of a Tax
Event.

 

(b)           In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Debt may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class of Secured Debt.

 

(c)           Upon its receipt of such written direction directing a Tax
Redemption, the Collateral Trustee shall promptly notify the Collateral Manager,
the Holders and the Rating Agency thereof.

 

171

--------------------------------------------------------------------------------



 

(d)           If an Officer of the Collateral Manager obtains actual knowledge
of the occurrence of a Tax Event, the Collateral Manager shall promptly notify
the Issuer, the Collateral Administrator and the Collateral Trustee thereof, and
upon receipt of such notice the Collateral Trustee shall promptly notify the
Holders of the Secured Debt and Subordinated Securities and the Rating Agency
thereof.

 

Section 9.4            Redemption Procedures. (a) In the event of any redemption
pursuant to Section 9.2, the written direction of a Majority of the Subordinated
Securities and the consent of the Collateral Manager shall be provided to the
Applicable Issuer, the Collateral Trustee and the Collateral Manager not later
than sixty (60) days (or such shorter period of time, not to be less than
fifteen (15) Business Days, as the Collateral Trustee and the Collateral Manager
find reasonably acceptable) prior to the Business Day on which such redemption
is to be made (which date shall be designated in such notice). In the event of
any redemption pursuant to Section 9.2 or 9.3, a notice of redemption shall be
given by the Collateral Trustee by overnight delivery service, postage prepaid,
mailed not later than fifteen (15) Business Days prior to the applicable
Redemption Date, to each Holder of Secured Debt or Subordinated Securities, at
such Holder’s address in the Register (and, in the case of Global Notes,
delivered by electronic transmission to DTC) and the Rating Agency.

 

(b)           All notices of redemption delivered pursuant to Section 9.4(a)
shall state:

 

(i)       the applicable Redemption Date;

 

(ii)      the Redemption Prices of the Secured Debt and Subordinated Securities
to be redeemed (as applicable);

 

(iii)     all of the Secured Debt and Subordinated Securities that are to be
redeemed are to be redeemed (or in the case of the Class A Loans, prepaid) in
full and that interest on such Secured Debt shall cease to accrue on the Payment
Date specified in the notice; and

 

(iv)    the place or places specified by the Collateral Trustee where Secured
Debt or Subordinated Securities are to be surrendered for payment of the
Redemption Prices, which in the case of the Secured Debt shall be the Corporate
Trust Office of the Collateral Trustee and in the case of the Subordinated
Securities shall be as provided in the Fiscal Agency Agreement.

 

(c)           The Issuer may withdraw any such notice of redemption delivered
pursuant to Section 9.2 on any day up to and including the later of (x) the day
on which the Collateral Manager is required to deliver to the Collateral Trustee
the sale agreement or agreements or certifications as described in Section
9.4(e), by written notice to the Collateral Trustee that the Collateral Manager
will be unable to after using commercially reasonable efforts or elects in good
faith based on an assessment of current market conditions not to deliver the
sale agreement or agreements or certifications described in Section 9.4(e) and
Sections 12.1(b) and (g) and (y) the day on which the Holders of Secured Debt
and Subordinated Securities are notified of such redemption in accordance with
Section 9.4(a), at the written direction of a Majority of the Subordinated
Securities to the Collateral Trustee, the Loan Agent and the Collateral Manager.
The Issuer shall provide notice to the Rating Agency of any such withdrawal. The
reasonable

 

172

--------------------------------------------------------------------------------



 

fees, costs, charges and expenses incurred in connection with the failure of any
such redemption will be paid by the Issuer as Administrative Expenses payable in
accordance with the Priority of Payments.

 

(d)           Notice of redemption (and any withdrawal thereof) pursuant to
Section 9.2 or 9.3 shall be given to the Holders of Secured Debt and
Subordinated Securities and the Rating Agency by the Issuer or, upon an Issuer
Order, by the Collateral Trustee in the name and at the expense of the Issuer.
Failure to give notice of redemption, or any defect therein, to any Holder of
any Secured Debt or Subordinated Securities selected for redemption shall not
impair or affect the validity of the redemption of any other Secured Debt or
Subordinated Securities.

 

(e)           Unless Refinancing Proceeds are being used to redeem the Secured
Debt in whole or in part, in the event of any redemption pursuant to Section 9.2
or 9.3, no Secured Debt may be optionally redeemed unless (i) at least five (5)
Business Days before the scheduled Redemption Date the Collateral Manager shall
have furnished to the Collateral Trustee and the Loan Agent evidence in a form
reasonably satisfactory to the Collateral Trustee and the Loan Agent, that the
Collateral Manager on behalf of the Issuer has entered into a binding agreement
or agreements with a financial or other institution or institutions whose
short-term unsecured debt obligations (other than such obligations whose rating
is based on the credit of a Person other than such institution) are rated, or
guaranteed by a Person whose short-term unsecured debt obligations are rated, at
least “A-1” by S&P to purchase (directly or by participation or other
arrangement), not later than the Business Day immediately preceding the
scheduled Redemption Date in immediately available funds, all or part of the
Assets at a purchase price at least sufficient, together with the Eligible
Investments maturing, redeemable or putable to the issuer thereof at par on or
prior to the scheduled Redemption Date, to pay all Administrative Expenses
(without regard to the Administrative Expense Cap) and Collateral Management Fee
payable in connection with such Optional Redemption or Tax Redemption, in each
case, as applicable and in accordance with the Priority of Payments, and redeem
the applicable Class of Secured Debt on the scheduled Redemption Date at the
applicable Redemption Prices (including, without limitation, any such amount
that the Holders of such Class have elected to receive, where Holders of such
Class have elected to receive less than 100% of the Redemption Price that would
otherwise be payable to the Holders of such Class), or (ii) prior to selling any
Collateral Obligations and/or Eligible Investments, the Collateral Manager shall
certify to the Collateral Trustee and the Loan Agent that, in its judgment
(which may be based on the Issuer having entered into an agreement to sell such
Assets to another special purpose entity (or any Affiliate which has sufficient
cash or financing resources available) that has committed financing or that has
priced but has not yet closed its securities offering if such securities
offering is expected to close on or prior to the scheduled Redemption Date), the
aggregate sum of (A) expected proceeds from the sale of Eligible Investments and
all amounts that ORCC has committed to contribute to the Issuer, and (B) for
each Collateral Obligation, its Market Value, shall exceed the sum of (x) the
aggregate Redemption Prices of the applicable Class of Secured Debt (including,
without limitation, any such amount that the Holders of such Class have elected
to receive, where Holders of such Class have elected to receive less than 100%
of the Redemption Price that would otherwise be payable to the Holders of such
Class) and (y) all Administrative Expenses (without regard to the Administrative
Expense Cap) and Collateral Management Fee payable in connection with such
Optional Redemption or Tax Redemption, in each case, as applicable and in
accordance with the Priority of Payments. Any certification delivered by the

 

173

--------------------------------------------------------------------------------



 

Collateral Manager pursuant to this Section 9.4(e) shall include (1) the prices
of, and expected proceeds from, the sale (directly or by participation or other
arrangement) of any Collateral Obligations and/or Eligible Investments and (2)
all calculations required by this Section 9.4(e). Any holder of Secured Debt or
Subordinated Securities, ORCC, the Collateral Manager or any of their respective
Affiliates or accounts managed thereby or by any of their respective Affiliates
may, subject to the same terms and conditions afforded to other bidders and
compliance with applicable law (including the Advisers Act), bid on Assets to be
sold as part of an Optional Redemption or Tax Redemption.

 

Section 9.5            Secured Debt or Subordinated Securities Payable on
Redemption Date. (a) Notice of redemption pursuant to Section 9.4 having been
given as aforesaid, the Secured Debt or Subordinated Securities to be redeemed
(or in the case of the Class A Loans, prepaid) shall, on the Redemption Date,
subject to Section 9.4(e) and the Issuer’s right to withdraw any notice of
redemption pursuant to Section 9.4(c), become due and payable at the Redemption
Prices therein specified, and from and after the Redemption Date (unless the
Issuer shall default in the payment of the Redemption Prices and accrued
interest) all such Secured Debt shall cease to bear interest on the Redemption
Date. Upon final payment on a Secured Debt or Subordinated Securities to be so
redeemed, the Holder shall present and surrender such Secured Debt or
Subordinated Securities at the place specified in the notice of redemption on or
prior to such Redemption Date; provided that if there is delivered to the Issuer
and the Collateral Trustee (or the Fiscal Agent in the case of the Subordinated
Securities) such security or indemnity as may be required by them to save such
party harmless and an undertaking thereafter to surrender such Secured Debt or
Subordinated Securities, then, in the absence of notice to the Issuer or the
Collateral Trustee (or the Fiscal Agent in the case of the Subordinated
Securities) that the applicable Secured Debt or Subordinated Securities has been
acquired by a protected purchaser, such final payment shall be made without
presentation or surrender. Payments of interest on Secured Debt to be so
redeemed which are payable on or prior to the Redemption Date shall be payable
to the Holders of such Secured Debt, or one or more predecessor Secured Debts,
registered as such at the close of business on the relevant Record Date
according to the terms and provisions of Section 2.8(e).

 

(b)           If any Secured Debt called for redemption shall not be paid upon
surrender thereof for redemption, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period such Secured Debt remains Outstanding;
provided that the reason for such non-payment is not the fault of such Holder.

 

Section 9.6            Special Redemption. Principal payments on the Secured
Debt shall be made in part in accordance with the Priority of Payments on any
Payment Date (i) during the Reinvestment Period, if the Collateral Manager in
its sole discretion notifies the Collateral Trustee and the Loan Agent at least
five (5) Business Days prior to the applicable Special Redemption Date that it
has been unable, for a period of at least twenty (20) consecutive Business Days,
to identify additional Collateral Obligations that are deemed appropriate by the
Collateral Manager in its sole discretion and which would satisfy the Investment
Criteria in sufficient amounts to permit the investment or reinvestment of all
or a portion of the funds then in the Collection Account that are to be invested
in additional Collateral Obligations or (ii) after the Effective Date, if the
Collateral Manager notifies the Collateral Trustee and the Loan Agent that a
redemption is required pursuant to Section 7.18 in order to obtain from S&P its
written

 

174

--------------------------------------------------------------------------------



 

confirmation of its Initial Ratings of the Secured Debt (each of (i) and (ii), a
“Special Redemption”). On the first Payment Date following the Collection Period
in which such notice is given (a “Special Redemption Date”), the amount in the
Collection Account representing, as applicable, either (i) Principal Proceeds
which the Collateral Manager has determined cannot be reinvested in additional
Collateral Obligations will be applied as described in clause (E) of Section
11.1(a)(ii), or (ii) Interest Proceeds and Principal Proceeds available therefor
will be applied to pay principal of the Secured Debt in accordance with the Debt
Payment Sequence as described in clause (F) of Section 11.1(a)(i) and clause (C)
of Section 11.1(a)(ii) (but in the case of this clause (ii), only to the extent
that the Collateral Manager does not direct that the Interest Proceeds and
Principal Proceeds be allocated to the purchase of additional Collateral
Obligations) until the Issuer obtains written confirmation from S&P of the
Initial Ratings of the Secured Debt or the Effective Date S&P Conditions have
been satisfied (such amount, a “Special Redemption Amount”) will be applied in
accordance with the Priority of Payments. Notice of payments pursuant to this
Section 9.6 shall be given by the Collateral Trustee and the Loan Agent not less
than three (3) Business Days prior to the applicable Special Redemption Date (x)
by email transmission, if available, and otherwise by facsimile, if available,
or (y) by first class mail, postage prepaid, to each Holder of Secured Debt
affected thereby at such Holder’s facsimile number, email address or mailing
address in the Register (and in the case of Global Notes, delivered by
electronic transmission to DTC) and to the Rating Agency.

 

Section 9.7            Optional Re-Pricing.

 

(a)           On any Business Day after the Non-Call Period, at the written
direction of a Majority of the Subordinated Securities (with the consent of the
Collateral Manager), the Applicable Issuer shall reduce the spread over LIBOR
(or, in the case of any Fixed Rate Debt, the stated rate of interest) with
respect to any Class of Re-Pricing Eligible Debt (such reduction, a “Re-Pricing”
and any Class of Re-Pricing Eligible Debt to be subject to a Re-Pricing, a
“Re-Priced Class”); provided that the Applicable Issuer shall not effect any
Re-Pricing unless each condition specified in this Section 9.7 is satisfied with
respect thereto. For the avoidance of doubt, no terms of any Secured Debt other
than the Interest Rate applicable to the related Re-Priced Class may be modified
or supplemented in connection with a Re-Pricing. In connection with any
Re-Pricing, the Issuer may engage a broker-dealer (the “Re-Pricing
Intermediary”) upon the recommendation and subject to the approval of (i) a
Majority of the Subordinated Securities and (ii) the Collateral Manager and such
Re-Pricing Intermediary shall assist the Issuer in effecting the Re-Pricing.

 

(b)           At least 30 days prior to the Business Day fixed by a Majority of
the Subordinated Securities for any proposed Re-Pricing (the “Re-Pricing Date”),
the Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall
deliver a notice in writing to the Collateral Trustee and the Loan Agent (who
shall promptly deliver a copy of such notice to each Holder of the proposed
Re-Priced Class(es), the Loan Agent, the Collateral Manager and the Rating
Agency), which notice shall:

 

(i)       specify the proposed Re-Pricing Date and the revised Interest Rate to
be applied with respect to such Class (the “Re-Pricing Rate”);

 

175

--------------------------------------------------------------------------------



 

(ii)      request each Holder of the Re-Priced Class to approve the proposed
Re-Pricing; and

 

(iii)     specify the price at which Secured Debt of any Holder of the Re-Priced
Class which does not approve the Re-Pricing may be sold and transferred pursuant
to Section 9.7(c), which, for purposes of such Re-Pricing, shall be the
applicable Redemption Price after giving effect on a pro forma basis to all
payments to be made pursuant to the Priority of Payments on the Re-Pricing Date
if such date is a Payment Date.

 

(c)           In the event any Holders of the Re-Priced Class do not deliver
written consent to the proposed Re-Pricing on or before the date that is ten
(10) Business Days prior to the proposed Re-Pricing Date, the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, shall deliver written notice
thereof to the Collateral Trustee (who shall promptly deliver a copy of such
notice to the consenting Holders of the Re-Priced Class), specifying the
Aggregate Outstanding Amount of the Secured Debt of the Re-Priced Class held by
such non-consenting Holders, and shall request that each such consenting Holder
provide written notice to the Issuer, the Collateral Trustee, the Loan Agent,
the Collateral Manager and the Re-Pricing Intermediary if such Holder would like
to purchase all or any portion of the Secured Debt of the Re-Priced Class held
by the non-consenting Holders (each such notice, an “Exercise Notice”) within
five (5) Business Days after receipt of such notice. In the event the Issuer
shall receive Exercise Notices with respect to more than the Aggregate
Outstanding Amount of the Secured Debt of the Re-Priced Class held by
non-consenting Holders, the Issuer, or the Re-Pricing Intermediary on behalf of
the Issuer, shall cause the sale and transfer of such Secured Debt, without
further notice to the non-consenting Holders thereof (for settlement on the
Re-Pricing Date) to the Holders delivering Exercise Notices with respect
thereto, pro rata based on the Aggregate Outstanding Amount of the Secured Debt
such Holders indicated an interest in purchasing pursuant to their Exercise
Notices. In the event the Issuer shall receive Exercise Notices with respect to
less than the Aggregate Outstanding Amount of the Secured Debt of the Re-Priced
Class held by non-consenting Holders, the Issuer, or the Re-Pricing Intermediary
on behalf of the Issuer, shall cause the sale and transfer of such Secured Debt,
without further notice to the non-consenting Holders thereof (for settlement on
the Re-Pricing Date) to the Holders delivering Exercise Notices with respect
thereto, and any excess Secured Debt of the Re-Priced Class held by
non-consenting Holders shall be sold (for settlement on the Re-Pricing Date) to
one or more transferees designated by the Re-Pricing Intermediary and consented
to by the Collateral Manager on behalf of the Issuer. All sales of Re-Pricing
Eligible Debt to be effected pursuant to this clause (c) shall be made at the
applicable Redemption Price after giving effect on a pro forma basis to all
payments to be made pursuant to the Priority of Payments on the Re-Pricing Date
if such date is a Payment Date, and shall be effected only if the related
Re-Pricing is effected in accordance with the provisions hereof. The Holder of
each Re-Pricing Eligible Debt, by its acceptance of an interest in the
Re-Pricing Eligible Debt, agrees that the Issuer, or the Re-Pricing Intermediary
on behalf of the Issuer, may enter into binding commitments to sell and transfer
all Re-Pricing Eligible Debt of a Re-Priced Class held by non-consenting Holders
in accordance with this Section 9.7 and, if it is a non-consenting Holder,
hereby irrevocably appoints the Issuer, or the Re-Pricing Intermediary on behalf
of the Issuer, as its true and lawful agent and attorney-in-fact (with full
power of substitution) in its name, place and stead and at its expense, in
connection with such sale and transfer, and agrees to sell and transfer its
Secured Debt in accordance with

 

176

--------------------------------------------------------------------------------



 

this Section 9.7 and to cooperate with the Issuer, the Re-Pricing Intermediary
and the Collateral Trustee to effectuate such sale and transfers. The Issuer, or
the Re-Pricing Intermediary on behalf of the Issuer, shall deliver written
notice to the Collateral Trustee and the Collateral Manager not later than five
(5) Business Days prior to the proposed Re-Pricing Date confirming that the
Issuer has received written commitments to purchase all Secured Debt of the
Re-Priced Class held by non-consenting Holders. For the avoidance of doubt, such
Re-Pricing will apply to all the Secured Debt of the Re-Priced Class, including
the Secured Debt of the Re-Priced Class held by non-consenting Holders.

 

(d)           The Issuer shall not effect any proposed Re-Pricing unless:  (i)
with the consent of a Majority of the Subordinated Securities and the Collateral
Manager, the Issuers and the Collateral Trustee shall have entered into a
supplemental indenture and the Issuers, the Collateral Trustee and the Loan
Agent shall have entered into an amendment to the Credit Agreement, as
applicable, dated as of the Re-Pricing Date solely to decrease the spread over
LIBOR (or, in the case of any Fixed Rate Debt, the stated rate of interest)
applicable to the Re-Priced Class; (ii) the Issuer, or the Re-Pricing
Intermediary on behalf of the Issuer, has received written commitments to
purchase all Secured Debt of the Re-Priced Class held by non-consenting Holders;
(iii) the Rating Agency shall have been notified of such Re-Pricing; (iv) the
Issuer has Tax Advice to the effect that (1) such Re-Pricing will not cause the
Issuer to have any U.S. federal income or withholding tax liability or otherwise
have a material adverse effect on the tax treatment of the Issuer and (2) any
Class A Debt or Class B Notes subject to Re-Pricing will be treated as debt for
U.S. federal income tax purposes; (v) all expenses of the Issuer and the
Collateral Trustee (including the fees of the Re-Pricing Intermediary and fees
of counsel) incurred in connection with the Re-Pricing shall not exceed the
amount of Interest Proceeds expected to be available after taking into account
all amounts required to be paid pursuant to the Priority of Payments on the
subsequent Payment Date prior to distributions to the Holders of the
Subordinated Securities, unless such expenses shall have been paid (including
from proceeds of any additional issuance of Subordinated Securities) or shall be
adequately provided for by an entity other than the Issuer; and (vi) the Issuer,
the Collateral Manager, the Retention Holder and any “sponsor” of the Issuer
under the U.S. Risk Retention Rules and the EU Risk Retention Requirements is in
compliance with the U.S. Risk Retention Rules and the EU Risk Retention
Requirements as a result of such Re-Pricing unless such Person has consented to
such Re-Pricing. Unless it otherwise consents, none of the Collateral Manager,
the Retention Holder nor any of their Affiliates shall be required to acquire
any obligations or securities of the Issuer in connection with such Re-Pricing.

 

(e)           If notice has been timely received by the Collateral Trustee and
the Loan Agent from the Issuer, or the Re-Pricing Intermediary on behalf of the
Issuer, confirming that the Issuer, or the Re-Pricing Intermediary on behalf of
the Issuer, has received written commitments to purchase all Secured Debt of the
Re-Priced Class held by non-consenting Holders, notice of a Re-Pricing shall be
given by the Collateral Trustee and the Loan Agent by email transmission, if
available, and by first class mail, postage prepaid, mailed not less than three
(3) Business Days prior to the proposed Re-Pricing Date, to each Holder of
Secured Debt of the Re-Priced Class at the address in the Register (and, in the
case of Global Notes, delivered by electronic transmission to DTC) (with a copy
to the Collateral Manager), specifying the applicable Re-Pricing Date and
Re-Pricing Rate. Notice of Re-Pricing shall be given by the Collateral Trustee
at the expense of the Issuer. Failure to give a notice of Re-Pricing, or any
defect therein, to any Holder of any Re-Priced Class shall not impair or affect
the validity of the Re-Pricing or give rise to any claim

 

177

--------------------------------------------------------------------------------



 

based upon such failure or defect. Any notice of a Re-Pricing may be withdrawn
by a Majority of the Subordinated Securities on or prior to the fourth Business
Day prior to the scheduled Re-Pricing Date by written notice to the Issuer, the
Collateral Trustee, the Loan Agent and the Collateral Manager for any reason.
Upon receipt of such notice of withdrawal, the Collateral Trustee and the Loan
Agent shall send such notice to the Holders of Secured Debt and the Subordinated
Securities and the Rating Agency.

 

(f)            The Issuer shall direct the Collateral Trustee to segregate
payments and take other reasonable steps to effect the Re-Pricing and the
Collateral Trustee shall have the authority to take such actions as may be
directed by the Issuer or the Collateral Manager as the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, or Collateral Manager shall
deem necessary or desirable to effect a Re-Pricing. In order to give effect to
the Re-Pricing, the Issuer may, to the extent necessary or desirable, obtain and
assign a separate CUSIP or CUSIPs to the Notes of each Class held by such
consenting or non-consenting Holder(s). The Collateral Trustee shall be entitled
to receive, and shall be fully protected in relying upon an Opinion of Counsel
stating that the Re-Pricing is authorized or permitted by this Indenture and
that all conditions precedent thereto have been complied with. The Collateral
Trustee may request and rely on an Issuer Order providing direction and any
additional information requested by the Collateral Trustee in order to effect a
Re-Pricing.

 

Section 9.8            Clean-Up Call Redemption.

 

(a)           At the written direction of the Collateral Manager to the Issuer,
the Collateral Trustee and the Loan Agent, with a copy to the Rating Agency, at
least twenty (20) Business Days prior to the proposed Redemption Date, the
Secured Debt shall be subject to redemption by the Applicable Issuer, in whole
but not in part, at the applicable Redemption Price, on any Business Day after
the Non-Call Period on which the Collateral Principal Amount is less than 10% of
the Target Initial Par Amount.

 

(b)           Notwithstanding anything to the contrary set forth herein, the
Secured Debt shall not be redeemed pursuant to a Clean-Up Call Redemption unless
(i) at least five (5) Business Days before the scheduled Redemption Date the
Collateral Manager shall have furnished to the Collateral Trustee evidence, in
form satisfactory to the Collateral Trustee, that the Collateral Manager on
behalf of the Issuer has entered into a binding agreement or agreements to sell
to a financial or other institution or institutions not later than the Business
Day immediately preceding the scheduled Redemption Date, all or part of the
Collateral Obligations at a purchase price at least equal to an amount
sufficient, together with the Eligible Investments maturing, redeemable (or
putable to the issuer thereof at par) on or prior to the scheduled Redemption
Date, to pay all Administrative Expenses and other fees and expenses payable in
accordance with the Priority of Payments (without regard to the Administrative
Expense Cap) prior to the payment of the principal of the Secured Debt to be
redeemed and redeem all of the Secured Debt on the scheduled Redemption Date at
the applicable Redemption Price, or (ii) prior to selling any Collateral
Obligations and/or Eligible Investments, the Collateral Manager shall certify to
the Collateral Trustee in a certificate of a Responsible Officer upon which the
Collateral Trustee can conclusively rely that, in its judgment (which may be
based on the Issuer having entered into an agreement to sell such Assets to
another special purpose entity that has committed financing or that has priced
but has not yet closed its securities offering if such securities offering is
expected

 

178

--------------------------------------------------------------------------------



 

to close on or prior to the scheduled Redemption Date), the aggregate sum of (A)
any expected proceeds from the sale of Eligible Investments and (B) for each
Collateral Obligation, the Market Value thereof, shall equal or exceed the
Redemption Price of the Secured Debt. Any certification delivered by the
Collateral Manager pursuant to this Section 9.8(b) shall include (1) the prices
of, and expected proceeds from, the sale (directly or by participation or other
arrangement) of any Collateral Obligations and/or Eligible Investments and (2)
all calculations required by this Section 9.8(b).

 

(c)           Upon receipt from the Collateral Manager of a direction in writing
to effect a Clean-Up Call Redemption, the Issuer will set the related Redemption
Date and the Record Date and give written notice thereof to the Collateral
Trustee, the Collateral Administrator, the Collateral Manager and the Rating
Agency not later than fifteen (15) Business Days prior to the proposed
Redemption Date. A notice of redemption will be given by email, if available,
and by first-class mail, postage prepaid, mailed not later than ten (10)
Business Days prior to the applicable Redemption Date, to each Holder of Secured
Debt, at such Holder’s address in the register maintained by the registrar under
this Indenture (and, in the case of Global Notes, delivered by electronic
transmission to DTC), the Fiscal Agent (who will notify the Holders of the
Subordinated Securities in accordance with the Fiscal Agency Agreement) and the
Rating Agency.

 

(d)           Any notice of a Clean-Up Call Redemption may be withdrawn by the
Issuer (or by the Collateral Manager on behalf of the Issuer) up to (and
including) the fourth Business Day prior to the related Redemption Date by
written notice to the Collateral Trustee, the Loan Agent and the Rating Agency
(if the Secured Debt remains Outstanding) only if the Collateral Manager has not
delivered the sale agreement or agreements or certifications as described in
Section 9.8(b) in form satisfactory to the Collateral Trustee.

 

(e)           The Collateral Trustee and the Loan Agent, as applicable, will
give notice of any such withdrawal of a Clean-Up Call Redemption, at the expense
of the Issuer, to each Holder of Secured Debt that were to be redeemed at such
holder’s address in the Register and the Fiscal Agent (who will notify the
Holders of the Subordinated Securities in accordance with the Fiscal Agency
Agreement), by overnight courier guaranteeing next day delivery not later than
the third Business Day prior to the related scheduled Redemption Date.

 

(f)            On the Redemption Date related to any Clean-Up Call Redemption,
the Redemption Price for the Secured Debt will be distributed pursuant to the
Priority of Payments.

 

ARTICLE X

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1          Collection of Money. Except as otherwise expressly
provided herein, the Collateral Trustee may demand payment or delivery of, and
shall receive and collect, directly and without intervention or assistance of
any fiscal agent or other intermediary, all Money and other property payable to
or receivable by the Collateral Trustee pursuant to this Indenture, including
all payments due on the Assets, in accordance with the terms and conditions of
such Assets. The Collateral Trustee shall segregate and hold all such Money and
property received by

 

179

--------------------------------------------------------------------------------



 

it in trust for the Holders of the Secured Debt and Subordinated Securities and
shall apply it as provided herein. Each Account shall be established and
maintained (a) with a federal or state-chartered depository institution that has
a short-term debt rating of at least “A-1” and a long-term debt rating of at
least “A” (or, in the absence of a short-term debt rating, a long-term debt
rating of at least “A+”) by S&P or (b) in segregated trust accounts with the
corporate trust department of a federal or state-chartered deposit institution
that has a short-term debt rating of at least “A-1” and a long-term debt rating
of at least “A” (or, in the absence of a short-term debt rating, a long-term
debt rating of at least “A+”) by S&P and is subject to regulations regarding
fiduciary funds on deposit similar to Title 12 of the Code of Federal Regulation
Section 9.10(b) (an “Eligible Institution”) and, in each case, if such
institution’s rating falls below any such rating threshold, the assets held in
such Account shall be moved within 30 calendar days to another institution that
satisfies those ratings. Such institution shall have a combined capital and
surplus of at least U.S.$200,000,000. All Cash deposited in the Accounts shall
be invested only in Eligible Investments or Collateral Obligations in accordance
with the terms of this Indenture. To avoid the consolidation of the Assets of
the Issuer with the general assets of the Bank under any circumstances, the
Collateral Trustee shall comply, and shall cause the Custodian to comply, with
all law applicable to it as a Massachusetts trust company holding segregated
trust assets in a fiduciary capacity.  Notwithstanding anything herein to the
contrary, the Collateral Trustee shall not credit or otherwise deposit Excluded
Property into any Account.  The Co-Issuer shall have no legal, equitable or
beneficial interest in an Account.

 

Section 10.2          Collection Account. (a) In accordance with this Indenture
and the Securities Account Control Agreement, the Issuer shall, prior to the
Closing Date, cause the Collateral Trustee to establish at the Custodian two
segregated trust accounts, one of which will be designated the “Interest
Collection Subaccount” and one of which will be designated the “Principal
Collection Subaccount” (and which together will comprise the Collection
Account), each held in the name of the Issuer subject to the Lien of this
Indenture and each of which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement. The Collateral Trustee shall from
time to time deposit into the Interest Collection Subaccount, in addition to the
deposits required pursuant to Section 10.6(a), immediately upon receipt thereof
or upon transfer from the Payment Account, all Interest Proceeds (unless
simultaneously reinvested in additional Collateral Obligations in accordance
with Article XII). The Collateral Trustee shall deposit immediately upon receipt
thereof or upon transfer from the Expense Reserve Account, the Ramp-Up Account
or Revolver Funding Account all other amounts remitted to the Collection Account
into the Principal Collection Subaccount, including in addition to the deposits
required pursuant to Section 10.6(a), (i) any funds designated as Principal
Proceeds by the Collateral Manager in accordance with this Indenture and (ii)
all other Principal Proceeds (unless simultaneously reinvested in additional
Collateral Obligations in accordance with Article XII or in Eligible
Investments). The Issuer may, but under no circumstances shall be required to,
deposit from time to time into the Collection Account, in addition to any amount
required hereunder to be deposited therein, such Monies received from external
sources for the benefit of the Secured Parties or the Issuer (other than
payments on or in respect of the Collateral Obligations, Eligible Investments or
other existing Assets) as the Issuer deems, in its sole discretion, to be
advisable and to designate them as Interest Proceeds or Principal Proceeds. All
Monies deposited from time to time in the Collection Account pursuant to this
Indenture shall be held by the Collateral Trustee as part of the Assets and
shall be applied to the purposes herein

 

180

--------------------------------------------------------------------------------



 

provided. Subject to Section 10.2(d), amounts in the Collection Account shall be
reinvested pursuant to Section 10.6(a).

 

(b)                                 The Collateral Trustee, within one Business
Day after receipt of any distribution or other proceeds in respect of the Assets
which are not Cash, shall so notify the Issuer and the Issuer (or the Collateral
Manager on behalf of the Issuer) shall use its commercially reasonable efforts
to, within five (5) Business Days after receipt of such notice from the
Collateral Trustee (or as soon as practicable thereafter), sell such
distribution or other proceeds for Cash in an arm’s length transaction and
deposit the proceeds thereof in the Collection Account; provided that the Issuer
(i) need not sell such distributions or other proceeds if it delivers an Issuer
Order or an Officer’s certificate to the Collateral Trustee certifying that such
distributions or other proceeds constitute Collateral Obligations, Equity
Securities or Eligible Investments or (ii) may otherwise retain such
distribution or other proceeds for up to two years from the date of receipt
thereof if it delivers an Officer’s certificate to the Collateral Trustee
certifying that (x) it will sell such distribution within such two-year period
and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

 

(c)                                  At any time when reinvestment is permitted
pursuant to Article XII, the Collateral Manager on behalf of the Issuer may by
Issuer Order direct the Collateral Trustee to, and upon receipt of such Issuer
Order the Collateral Trustee shall, withdraw funds on deposit in the Principal
Collection Subaccount representing Principal Proceeds (together with any
Principal Financed Accrued Interest) and reinvest (or invest, in the case of
funds referred to in Section 7.18) such funds in additional Collateral
Obligations, in each case in accordance with the requirements of Article XII and
such Issuer Order. At any time, the Collateral Manager on behalf of the Issuer
may by Issuer Order direct the Collateral Trustee to, and upon receipt of such
Issuer Order the Collateral Trustee shall, withdraw funds on deposit in the
Principal Collection Subaccount representing Principal Proceeds and deposit such
funds in the Revolver Funding Account to meet funding requirements on Delayed
Drawdown Collateral Obligations or Revolving Collateral Obligations.

 

(d)                                 The Collateral Manager on behalf of the
Issuer may by Issuer Order direct the Collateral Trustee to, and upon receipt of
such Issuer Order the Collateral Trustee shall, pay from amounts on deposit in
the Collection Account on any Business Day during any Interest Accrual Period
(i) any amount required to purchase additional Collateral Obligations or to
exercise a warrant or right to acquire securities held in the Assets in
accordance with the requirements of Article XII and such Issuer Order; provided
that if such payment to exercise a warrant or right to acquire securities held
in the Assets is made from Principal Proceeds, the Adjusted Collateral Principal
Amount is greater than or equal to the Reinvestment Target Par Balance after
giving effect to such payment and receipt of any related assets or other
proceeds, and (ii) from Interest Proceeds only, any Administrative Expenses
(such payments to be counted against the Administrative Expense Cap for the
applicable period and to be subject to the order of priority as stated in the
definition of Administrative Expenses); provided that the aggregate
Administrative Expenses paid pursuant to this Section 10.2(d) during any
Collection Period shall not exceed the Administrative Expense Cap for the
related Payment Date; provided further that the Collateral Trustee shall be
entitled (but not required) without liability on its part, to refrain from
making any such payment of an Administrative Expense pursuant to this
Section 10.2 on any day other than a Payment Date if, in its reasonable
determination, the payment of such amount is likely to

 

181

--------------------------------------------------------------------------------



 

leave insufficient funds available to pay in full each of the items described in
Section 11.1(a)(i)(A) as reasonably anticipated to be or become due and payable
on the next Payment Date, taking into account the Administrative Expense Cap.

 

(e)                                  The Collateral Trustee shall transfer to
the Payment Account, from the Collection Account for application pursuant to
Section 11.1(a), on the Business Day immediately preceding each Payment Date,
the amount set forth to be so transferred in the Distribution Report for such
Payment Date.

 

(f)                                   In connection with a Refinancing in part
by Class of one or more Classes of Secured Debt, the Collateral Manager on
behalf of the Issuer may direct the Collateral Trustee to apply Partial
Refinancing Interest Proceeds from the Interest Collection Subaccount on the
date of a Refinancing of one or more Classes of Secured Debt to the payment of
the Redemption Price(s) of the Class or Classes of Secured Debt subject to
Refinancing without regard to the Priority of Payments.

 

Section 10.3                             Transaction Accounts.

 

(a)                                 Payment Account. In accordance with this
Indenture and the Securities Account Control Agreement, the Issuer shall, prior
to the Closing Date, cause the Collateral Trustee to establish at the Custodian
a single, segregated non-interest bearing trust account held in the name of
State Street Bank and Trust Company, as Collateral Trustee, for the benefit of
the Secured Parties, which shall be designated as the Payment Account, which
shall be maintained with the Custodian in accordance with the Securities Account
Control Agreement. Except as provided in Section 11.1(a), the only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Payment Account shall be to pay amounts due and payable on the
Secured Debt and Subordinated Securities in accordance with their terms and the
provisions of this Indenture and, upon Issuer Order, to pay Administrative
Expenses, fees and other amounts due and owing to the Collateral Manager under
the Collateral Management Agreement and other amounts specified herein, each in
accordance with the Priority of Payments. The Issuer shall not have any legal,
equitable or beneficial interest in the Payment Account other than in accordance
with this Indenture (including the Priority of Payments) and the Securities
Account Control Agreement. Amounts in the Payment Account shall remain
uninvested.

 

(b)                                 Custodial Account. In accordance with this
Indenture and the Securities Account Control Agreement, the Issuer shall, prior
to the Closing Date, cause the Collateral Trustee to establish at the Custodian
a single, segregated non-interest bearing trust account held in the name of the
Issuer, subject to the Lien of this Indenture, which shall be designated as the
Custodial Account, which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement. All Collateral Obligations shall
be credited to the Custodial Account. The only permitted withdrawals from the
Custodial Account shall be in accordance with the provisions of this Indenture.
The Collateral Trustee agrees to give the Issuer immediate notice if (to the
actual knowledge of a Trust Officer of the Collateral Trustee) the Custodial
Account or any assets or securities on deposit therein, or otherwise to the
credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Issuer shall
not have any legal, equitable or beneficial interest in the Custodial Account
other than in accordance with this Indenture and the Priority of Payments.

 

182

--------------------------------------------------------------------------------



 

(c)                                  Ramp-Up Account. In accordance with this
Indenture and the Securities Account Control Agreement, the Collateral Trustee
shall, if directed to do so by the Issuer, prior to the Closing Date, establish
at the Custodian a single, segregated non-interest bearing trust account held in
the name of the Issuer, subject to the Lien of this Indenture, which shall be
designated as the Ramp-Up Account, which shall be maintained with the Custodian
in accordance with the Securities Account Control Agreement. The Issuer shall
direct the Collateral Trustee to deposit the amount specified in
Section 3.1(xi)(A) to the Ramp-Up Account on the Closing Date. In connection
with any purchase of an additional Collateral Obligation, the Collateral Trustee
will apply amounts held in the Ramp-Up Account as provided by
Section 7.18(b) and Section 7.18(f). Any income earned on amounts deposited in
the Ramp-Up Account will be deposited in the Interest Collection Subaccount. All
other amounts on deposit in the Ramp-Up Account will be deemed to represent
Principal Proceeds. Upon the occurrence of an Enforcement Event (and excluding
any amounts that will be used to settle binding commitments entered into prior
to such date), the Collateral Trustee will deposit any remaining amounts in the
Ramp-Up Account into the Principal Collection Subaccount as Principal Proceeds.
On the Effective Date (and excluding any amounts that will be used to settle
binding commitments entered into prior to such date), the Collateral Manager, in
its sole discretion, shall direct the Collateral Trustee to deposit from amounts
remaining in the Ramp-Up Account (x) an amount designated by the Collateral
Manager not greater than 0.5% of the Target Initial Par Amount into the Interest
Collection Subaccount as Interest Proceeds, provided that the Target Initial Par
Condition is satisfied before and after giving effect to such deposit, and
(y) any remaining amounts (after any deposit pursuant to clause (x) above) into
the Principal Collection Subaccount as Principal Proceeds.

 

(d)                                 Expense Reserve Account. In accordance with
this Indenture and the Securities Account Control Agreement, the Issuer shall,
prior to the Closing Date, cause the Collateral Trustee to establish at the
Custodian a single, segregated non-interest bearing trust account held in the
name of the Issuer, subject to the Lien of this Indenture, which shall be
designated as the Expense Reserve Account, which shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement. The
Issuer shall direct the Collateral Trustee to deposit the amount specified in
Section 3.1(xi)(B) to the Expense Reserve Account. On any Business Day from the
Closing Date up to the date that is two (2) Business Days prior to the first
Payment Date following the Closing Date, the Collateral Trustee shall apply
funds from the Expense Reserve Account, as directed by the Collateral Manager,
(i) to pay expenses of the Issuers incurred in connection with the establishment
of the Issuers, the structuring and consummation of the Offering and the
issuance or incurrence of the Secured Debt and Subordinated Securities or
(ii) to the Collection Account as Principal Proceeds (or, prior to the Effective
Date, the Ramp-Up Account) or (solely in respect of the first Payment Date) as
Interest Proceeds. By the date that is two (2) Business Days prior to the first
Payment Date following the Closing Date, all funds in the Expense Reserve
Account (after deducting any expenses paid on such Payment Date) will be
deposited in the Collection Account as Principal Proceeds and/or Interest
Proceeds and the Expense Reserve Account will be closed. Thereafter, amounts may
be deposited into the Expense Reserve Account in connection with the issuance or
incurrence of Additional Debt and the Collateral Trustee shall apply such funds
from the Expense Reserve Account, as directed by the Collateral Manager on
behalf of the Issuer, as needed to pay expenses of the Issuer incurred in
connection with such additional issuance or as a deposit into the Collection
Account as Principal Proceeds or Interest Proceeds (solely with respect to the
first Payment Date following such additional issuance). Any income earned on
amounts deposited in the Expense Reserve

 

183

--------------------------------------------------------------------------------



 

Account will be deposited in the Interest Collection Subaccount as Interest
Proceeds as it is received.

 

(e)                                  Interest Reserve Account. In accordance
with this Indenture and the Securities Account Control Agreement, the Collateral
Trustee shall, if directed to do so by the Issuer, prior to the Closing Date,
establish a single, segregated non-interest bearing trust account held in the
name of the Issuer, subject to the Lien of this Indenture, designated as the
“Interest Reserve Account”. The Issuer shall direct the Collateral Trustee to
make the deposit specified in Section 3.1(xi)(C) to the Interest Reserve
Account. Such Interest Reserve Amount shall be transferred to the Collection
Account as Interest Proceeds on the Determination Date relating to the first
Payment Date unless the Collateral Manager, in its discretion, provides written
notice to the Collateral Trustee that such Interest Reserve Amount shall not be
so transferred and should instead be held in the Interest Reserve Account for
application in accordance with this Section 10.3(e). The only permitted
withdrawals from or application of funds or property on deposit in the Interest
Reserve Account shall be in accordance with the provisions of this Indenture,
including:  (i) prior to the second Payment Date, at the discretion of the
Collateral Manager, to the Collection Account as Interest Proceeds or to the
Collection Account (or, prior to the Effective Date, the Ramp-Up Account) as
Principal Proceeds (as designated by the Collateral Manager), and (ii) amounts
remaining in the Interest Reserve Account after the second Payment Date shall be
transferred to the Collection Account as Interest Proceeds or Principal Proceeds
(as designated by the Collateral Manager).

 

Section 10.4                             The Revolver Funding Account. Upon the
purchase or acquisition of any Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation identified by written notice to the Collateral
Trustee, funds in an amount equal to the undrawn portion of such obligation
shall be withdrawn from the Ramp-Up Account and/or from the Principal Collection
Subaccount (at the direction of the Collateral Manager) and deposited by the
Collateral Trustee in a single, segregated trust account established (in
accordance with this Indenture and the Securities Account Control Agreement) at
the Custodian and held in the name of the Issuer subject to the Lien of this
Indenture (the “Revolver Funding Account”). Upon initial purchase or acquisition
of any such obligations, funds deposited in the Revolver Funding Account in
respect of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation will be treated as part of the purchase price therefor. Amounts on
deposit in the Revolver Funding Account will be invested in overnight funds that
are Eligible Investments selected by the Collateral Manager pursuant to
Section 10.6 and earnings from all such investments will be deposited in the
Interest Collection Subaccount as Interest Proceeds. All other amounts held in
the Revolver Funding Account will be deemed to represent Principal Proceeds.

 

The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be equal to or greater than the sum of the
unfunded funding obligations under all such Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations then included in the Assets.
Funds shall be deposited in the Revolver Funding Account upon the purchase of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
and upon the receipt by the Issuer of any Principal Proceeds with respect to a
Revolving Collateral Obligation as directed by the Collateral Manager on behalf
of the Issuer. In the event of any shortfall in the Revolver Funding Account,
the Collateral Manager (on behalf of the Issuer) may direct the

 

184

--------------------------------------------------------------------------------



 

Collateral Trustee to, and the Collateral Trustee thereafter shall, transfer
funds in an amount equal to such shortfall from the Principal Collection
Subaccount to the Revolver Funding Account.

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
solely to cover any drawdowns on the Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations; provided that any excess of (A) the amounts on
deposit in the Revolver Funding Account over (B) the sum of the unfunded funding
obligations under all Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations that are included in the Assets (which excess may occur
for any reason, including upon (i) the sale or maturity of a Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation, (ii) the occurrence of
an event of default with respect to any such Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation or (iii) any other event or
circumstance which results in the irrevocable reduction of the undrawn
commitments under such Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation) may be transferred by the Collateral Trustee (at the
written direction of the Collateral Manager on behalf of the Issuer) from time
to time as Principal Proceeds to the Principal Collection Subaccount.

 

Section 10.5                             Contributions. At any time, the holders
of the Subordinated Securities may, but shall not be required to, make
contributions of cash, Eligible Investments, or Collateral Obligations to the
Issuer for any purpose; provided that (i) following the first Payment Date, each
such contribution shall be in an amount equal to or greater than U.S.$500,000
and (ii) without the prior written consent of a Majority of the Controlling
Class, no more than 5 such contributions may be made after the first Payment
Date.  Cash contributions may be treated as Interest Proceeds if so directed by
the holders of a Majority of the Subordinated Securities where necessary to cure
or prevent any default or to permit any Interest Coverage Test to be satisfied,
or if not satisfied, maintained or improved and otherwise will be treated as
Principal Proceeds; provided that any such designation shall be irrevocable. 
The Collateral Trustee will post the details of any contributions on a dedicated
page in the Monthly Report.

 

Section 10.6                             Reinvestment of Funds in Accounts;
Reports by Trustee. (a) By Issuer Order (which may be in the form of standing
instructions), the Issuer (or the Collateral Manager on behalf of the
Issuer) shall at all times direct the Collateral Trustee to, and, upon receipt
of such Issuer Order, the Collateral Trustee shall, invest all funds on deposit
in the Collection Account, the Ramp-Up Account, the Revolver Funding Account,
the Interest Reserve Account and the Expense Reserve Account, as so directed in
Eligible Investments having stated maturities no later than the Business Day
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If prior to the occurrence of an Event of Default, the Issuer shall not
have given any such investment directions, the Collateral Trustee shall seek
instructions from the Collateral Manager within three (3) Business Days after
transfer of any funds to such accounts. If the Collateral Trustee does not
thereafter receive written instructions from the Collateral Manager within five
(5) Business Days after transfer of such funds to such accounts, it shall invest
and reinvest the funds held in such accounts, as fully as practicable, in the
Standby Directed Investment. If after the occurrence of an Event of Default, the
Issuer shall not have given such investment directions to the Collateral Trustee
for three consecutive days, the Collateral Trustee shall invest and reinvest
such Monies as fully as practicable in the Standby

 

185

--------------------------------------------------------------------------------



 

Directed Investment unless and until contrary investment instructions as
provided in the preceding sentence are received or the Collateral Trustee
receives a written instruction from the Issuer, or the Collateral Manager on
behalf of the Issuer, changing the Standby Directed Investment. Except to the
extent expressly provided otherwise herein, all interest and other income from
such investments shall be deposited in the Interest Collection Subaccount, any
gain realized from such investments shall be credited to the Principal
Collection Subaccount upon receipt, and any loss resulting from such investments
shall be charged to the Principal Collection Subaccount. The Collateral Trustee
shall not in any way be held liable by reason of any insufficiency of such
accounts which results from any loss relating to any such investment; provided
that nothing herein shall relieve the Bank of (i) its obligations or liabilities
under any security or obligation issued by the Bank or any Affiliate thereof or
(ii) liability for any loss resulting from gross negligence, willful misconduct
or fraud on the part of the Bank or any Affiliate thereof.

 

For all U.S. federal tax reporting purposes, all income earned on the funds
invested and allocable to the Accounts is legally owned by the Issuer (and
beneficially owned by the Issuer or the equity owners of the Issuer). The Issuer
is required to provide to the Bank, in its capacity as Collateral Trustee,
(i) an applicable IRS Form W-9 or W-8 no later than the date hereof, and
(ii) any additional IRS forms (or updated versions of any previously submitted
IRS forms) or other documentation at such time or times required by applicable
law or upon the reasonable request of the Collateral Trustee as may be necessary
(a) to reduce or eliminate the imposition of U.S. withholding taxes and (b) to
permit the Collateral Trustee to fulfill its tax reporting obligations under
applicable law with respect to the Accounts or any amounts paid to the Issuer.
The Issuer is further required to report to the Collateral Trustee comparable
information upon any change in the legal or beneficial ownership of the income
allocable to the Accounts. The Bank, both in its individual capacity and in its
capacity as Collateral Trustee, shall have no liability to the Issuer or any
other person in connection with any tax withholding amounts paid, or retained
for payment, to a governmental authority from the Accounts arising from the
Issuer’s failure to timely provide an accurate, correct and complete applicable
IRS Form W-9 or W-8 or such other documentation contemplated under this
paragraph. For the avoidance of doubt, no funds shall be invested with respect
to such Accounts absent the Collateral Trustee having first received
(x) instructions with respect to the investment of such funds, and (y) the forms
and other documentation required by this paragraph.

 

(b)                                 The Collateral Trustee agrees to give the
Issuer immediate notice if any Account or any funds on deposit in any Account,
or otherwise to the credit of an Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process.

 

(c)                                  The Collateral Trustee shall supply, in a
timely fashion, to the Issuers, the Rating Agency, the Collateral Administrator
and the Collateral Manager any information regularly maintained by the
Collateral Trustee that the Issuers, the Rating Agency, the Collateral
Administrator or the Collateral Manager may from time to time reasonably request
with respect to the Assets, the Accounts and the other Assets and provide any
other requested information reasonably available to the Collateral Trustee by
reason of its acting as Collateral Trustee hereunder and required to be provided
by Section 10.7 or to permit the Collateral Manager to perform its obligations
under the Collateral Management Agreement or the Issuer’s obligations hereunder
that have been delegated to the Collateral Manager. The Collateral Trustee shall

 

186

--------------------------------------------------------------------------------



 

promptly forward to the Collateral Manager copies of notices and other writings
received by it from the obligor or issuer of any Asset or from any Clearing
Agency with respect to any Asset which notices or writings advise the holders of
such Asset of any rights that the holders might have with respect thereto
(including, without limitation, requests to vote with respect to amendments or
waivers and notices of prepayments and redemptions) as well as all periodic
financial reports received from such obligor or issuer and Clearing Agencies
with respect to such issuer.

 

Section 10.7                             Accountings.

 

(a)                                 Monthly. Not later than the 8th Business Day
of each calendar month (other than the calendar months in which a Payment Date
occurs) and commencing in July 2019, the Issuer shall compile and make available
(or cause to be compiled and made available) to the Rating Agency, the
Collateral Trustee, the Collateral Manager, the Placement Agent, the
Co-Placement Agent and each other Holder shown on the applicable Register and
any beneficial owner of a Secured Debt or Subordinated Securities who has
delivered a Beneficial Ownership Certificate to the Collateral Trustee a monthly
report on a settlement date basis (except as otherwise expressly provided in
this Indenture) (each such report a “Monthly Report”). As used herein, the
“Monthly Report Determination Date” with respect to any calendar month will be
the last day of the calendar month preceding the month in which the Monthly
Report is made available. The Monthly Report for a calendar month shall contain
the following information with respect to the Collateral Obligations and
Eligible Investments included in the Assets, and shall be determined as of the
close of business on the Monthly Report Determination Date for such calendar
month:

 

(i)                    Aggregate Principal Balance of Collateral Obligations,
the aggregate unfunded commitments of the Collateral Obligations, any
capitalized interest on the Collateral Obligations and Eligible Investments
representing Principal Proceeds.

 

(ii)                 Adjusted Collateral Principal Amount of Collateral
Obligations.

 

(iii)              Collateral Principal Amount of Collateral Obligations.

 

(iv)             A list of Collateral Obligations, including, with respect to
each such Collateral Obligation, the following information:

 

(A)                               The obligor thereon (including the issuer
ticker, if any);

 

(B)                               The LoanX ID (to the extent available) and any
other security identifier thereof;

 

(C)                               The Principal Balance thereof (other than any
accrued interest that was purchased with Principal Proceeds) and any unfunded
commitment pertaining thereto;

 

(D)                               The percentage of the aggregate Collateral
Principal Amount represented by such Collateral Obligation;

 

187

--------------------------------------------------------------------------------



 

(E)                                (x) The related interest rate or spread (in
the case of a LIBOR Floor Obligation, calculated both with and without regard to
the applicable specified “floor” rate per annum), (y) if such Collateral
Obligation is a LIBOR Floor Obligation, the related LIBOR floor and (z) the
identity of any Collateral Obligation that is not a LIBOR Floor Obligation and
for which interest is calculated with respect to any index other than LIBOR;

 

(F)                                 The stated maturity thereof;

 

(G)                               The related S&P Industry Classification;

 

(H)                              For each Collateral Obligation with an S&P
Rating derived from a Moody’s Rating, the Moody’s Rating, unless such rating is
based on a credit estimate unpublished by Moody’s (and, in the event of a
downgrade or withdrawal of the applicable Moody’s Rating, the prior rating and
the date such Moody’s Rating was changed);

 

(I)                                   The S&P Rating, unless such rating is
based on a credit estimate or is a private or confidential rating from S&P;

 

(J)                                   The country of Domicile;

 

(K)                               An indication as to whether each such
Collateral Obligation is (1) a Senior Secured Loan, (2) a Defaulted Obligation,
(3) a Delayed Drawdown Collateral Obligation, (4) a Revolving Collateral
Obligation, (5)  except for the Closing Date Participation Interests, a
Participation Interest (indicating the related Selling Institution, if
applicable, and its ratings by the Rating Agency), (6) a Permitted Deferrable
Obligation, (7) a Fixed Rate Obligation, (8) a Current Pay Obligation, (9) a
Discount Obligation, (10) a Discount Obligation purchased in the manner
described in clause (y) of the proviso to the definition “Discount Obligation”,
(11) a Cov-Lite Loan, (12) a First-Lien Last-Out Loan or (13) a DIP Collateral
Obligation.

 

(L)                                With respect to each Collateral Obligation
that is a Discount Obligation purchased in the manner described in clause (y) of
the proviso to the definition “Discount Obligation”,

 

(I)                  the identity of the Collateral Obligation (including
whether such Collateral Obligation was classified as a Discount Obligation at
the time of its original purchase) the proceeds of whose sale are used to
purchase the purchased Collateral Obligation;

 

(II)             the purchase price (as a percentage of par) of the purchased
Collateral Obligation and the sale price (as a percentage of par) of the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation;

 

188

--------------------------------------------------------------------------------



 

(III)        the Aggregate Principal Balance of Collateral Obligations that have
been excluded from the definition of “Discount Obligation” and relevant
calculations indicating whether such amount is in compliance with the
limitations described in clauses (z)(A) and (z)(B) of the proviso to the
definition of “Discount Obligation.”

 

(M)                            The Principal Balance of each Cov-Lite Loan and
the Aggregate Principal Balance of all Cov-Lite Loans;

 

(N)                               The S&P Recovery Rate; and

 

(O)                               The date of the credit estimate of such
Collateral Obligation, if applicable.

 

(v)                If the Monthly Report Determination Date occurs on or after
the Effective Date, for each of the limitations and tests specified in the
definitions of Concentration Limitations and Collateral Quality Test, (1) the
result, (2) if such Monthly Report Determination Date occurs on or prior to the
last day of the Reinvestment Period, the related minimum or maximum test level
and (3) if such Monthly Report Determination Date occurs on or prior to the last
day of the Reinvestment Period, a determination as to whether such result
satisfies the related test.

 

(vi)             The calculation of each of the following:

 

(A)                               Each Interest Coverage Ratio (and setting
forth the percentage required to satisfy each Interest Coverage Test); and

 

(B)                               Each Overcollateralization Ratio (and setting
forth the percentage required to satisfy each Overcollateralization Ratio Test).

 

(vii)          The calculation specified in Section 5.1(e).

 

(viii)       For each Account, a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance.

 

(ix)             A schedule showing for each of the following the beginning
balance, the amount of Interest Proceeds received from the date of determination
of the immediately preceding Monthly Report, and the ending balance for the
current Measurement Date:

 

(A)                               Interest Proceeds from Collateral Obligations;
and

 

(B)                               Interest Proceeds from Eligible Investments.

 

(x)                Purchases and sales:

 

(A)                               The identity, Principal Balance (other than
any accrued interest that was purchased with Principal Proceeds), unfunded
commitment (if any), capitalized interest (if any), Principal Proceeds and
Interest Proceeds received,

 

189

--------------------------------------------------------------------------------



 

and date for each Collateral Obligation that was released for sale or
disposition pursuant to Section 12.1 since the last Monthly Report Determination
Date and whether such Collateral Obligation was a Credit Risk Obligation or a
Credit Improved Obligation, whether the sale of such Collateral Obligation was a
discretionary sale; provided that Principal Proceeds shall not be required to be
reported in connection with an Optional Redemption in full;

 

(B)                               The identity, Principal Balance (other than
any accrued interest that was purchased with Principal Proceeds), unfunded
commitment (if any), capitalized interest (if any) and cash expended to acquire
each Collateral Obligation acquired pursuant to Section 12.2 since the last
Monthly Report Determination Date;

 

(C)                               The identity, Principal Balance (other than
any accrued interest that was purchased with Principal Proceeds), unfunded
commitment (if any), Principal Proceeds and Interest Proceeds received, and date
for each Collateral Obligation that was substituted pursuant to
Section 12.3(a) or purchased pursuant to Section 12.3(b) since the last Monthly
Report Determination Date, all as reported to the Collateral Trustee by the
Collateral Manager at the time of such purchase or substitution; and

 

(D)                               On a dedicated page of the Monthly Report, the
completion of any Trading Plan and the details of any Trading Plan (including,
the proposed acquisitions and dispositions identified by the Collateral Manager
as part of such Trading Plan).

 

(xi)             The identity of each Defaulted Obligation, the S&P Collateral
Value and Market Value of each such Defaulted Obligation and date of default
thereof.

 

(xii)          The identity of each Collateral Obligation with an S&P Rating of
“CCC+” or below, and, if the CCC Excess is greater than zero, the Market Value
of each such Collateral Obligation.

 

(xiii)       The identity of each Deferring Obligation and Market Value of each
Deferring Obligation, and the date on which interest was last paid in full in
Cash thereon.

 

(xiv)      The identity of each Current Pay Obligation, the Market Value of each
such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.

 

(xv)         The identity, rating and maturity of each Eligible Investment.

 

(xvi)      The Diversity Score, the S&P Equivalent Diversity Score, the Weighted
Average Floating Spread, the Weighted Average Life, the Weighted Average S&P
Recovery Rate and the S&P Equivalent Weighted Average Rating Factor.

 

(xvii)   The results of the S&P CDO Monitor Test (with a statement as to whether
it is passing or failing), including the Class Default Differentials, the
Class Break-even

 

190

--------------------------------------------------------------------------------



 

Default Rates and the Class Scenario Default Rate for the Highest Ranking
Class of Secured Debt, and, after the S&P CDO Monitor Election Date, the
Weighted Average Floating Spread that is calculated for purposes of the S&P CDO
Monitor Test, the characteristics of the Current Portfolio and the benchmark
rating levels used in connection with the related S&P CDO Monitor.

 

(xviii)        The number, identity, Bloomberg Loan ID, FIGI, ISIN, Loan/X or
CUSIP number, if applicable, of any Collateral Obligations.

 

(xix)          The short-term debt rating and long-term debt rating by S&P of
the Eligible Institution.

 

(xx)           Confirmation that each Account is held at an Eligible Institution
(and which Eligible Institution).

 

(xxi)          On a dedicated page of the Monthly Report, any amounts in the
Ramp-Up Account which the Collateral Manager designated as Interest Proceeds on
the Effective Date pursuant to Section 10.3(c).

 

(xxii)         On a dedicated page of the Monthly Report, the amount of any
contributions received by the Issuer pursuant to Section 10.5 since the previous
Monthly Report Determination Date.

 

(xxiii)        The identity of each Closing Date Participation Interest;.

 

(xxiv)        Such other information as the Rating Agency or the Collateral
Manager may reasonably request.

 

Upon receipt of each Monthly Report, the Collateral Trustee shall (a) if the
relevant Monthly Report Determination Date occurred on or prior to the last day
of the Reinvestment Period, notify the Issuer (who shall notify S&P) if such
Monthly Report indicates that the S&P CDO Monitor Test has not been satisfied as
of the relevant Measurement Date and (b) compare the information contained in
such Monthly Report to the information contained in its records with respect to
the Assets and shall, within three (3) Business Days after receipt of such
Monthly Report, notify the Issuer, the Collateral Administrator, the Rating
Agency and the Collateral Manager if the information contained in the Monthly
Report does not conform to the information maintained by the Collateral Trustee
with respect to the Assets. If any discrepancy exists, the Collateral
Administrator and the Issuer, or the Collateral Manager on behalf of the Issuer,
shall attempt to resolve the discrepancy. If such discrepancy cannot be promptly
resolved, the Collateral Trustee shall within ten (10) Business Days notify the
Collateral Manager who shall, on behalf of the Issuer, request that the
Independent accountants appointed by the Issuer pursuant to Section 10.9 review
such Monthly Report and the Collateral Trustee’s records to determine the cause
of such discrepancy. If such review reveals an error in the Monthly Report or
the Collateral Trustee’s records, the Monthly Report or the Collateral Trustee’s
records shall be revised accordingly and, as so revised, shall be utilized in
making all calculations pursuant to this Indenture and notice of any error in
the Monthly Report shall be sent as soon as practicable by the Issuer to all
recipients of such report which may be accomplished by making a notation of such
error in the subsequent Monthly Report.

 

191

--------------------------------------------------------------------------------



 

(b)           Payment Date Accounting. The Issuer shall render an accounting
(each a “Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Collateral Trustee, the Collateral Manager, the Loan
Agent, the Placement Agent, the Co-Placement Agent, the Rating Agency and any
Holder shown on the applicable Register of a Secured Debt or Subordinated
Securities and any beneficial owner of a Secured Debt or Subordinated Securities
who has delivered a Beneficial Ownership Certificate to the Collateral Trustee
not later than the Business Day preceding the related Payment Date. The
Distribution Report shall contain the following information:

 

(i)       the information required to be in the Monthly Report pursuant to
Section 10.7(a);

 

(ii)      (a) the Aggregate Outstanding Amount of the Secured Debt and
Subordinated Securities of each Class at the beginning of the Interest Accrual
Period and such amount as a percentage of the original Aggregate Outstanding
Amount of the Secured Debt and Subordinated Securities of such Class, (b) the
amount of principal payments to be made on the Secured Debt of each Class on the
next Payment Date and the Aggregate Outstanding Amount of the Secured Debt of
each Class after giving effect to the principal payments, if any, on the next
Payment Date and such amount as a percentage of the original Aggregate
Outstanding Amount of the Secured Debt of such Class and (c) the amount of
distributions, if any, to be made on the Subordinated Securities on the next
Payment Date;

 

(iii)     the Interest Rate and accrued interest for each applicable Class of
Secured Debt for such Payment Date;

 

(iv)    the amounts payable pursuant to each clause of Section 11.1(a)(i) and
each clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii), as
applicable, on the related Payment Date;

 

(v)     for the Collection Account:

 

(A)          the Balance on deposit in the Collection Account at the end of the
related Collection Period;

 

(B)          the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i) and
Section 11.1(a)(ii) on the next Payment Date (net of amounts which the
Collateral Manager intends to re-invest in additional Collateral Obligations
pursuant to Article XII); and

 

(C)          the Balance remaining in the Collection Account immediately after
all payments and deposits to be made on such Payment Date; and

 

(vi)    such other information as the Collateral Manager may reasonably request.

 

192

--------------------------------------------------------------------------------



 

Each Distribution Report shall constitute instructions to the Collateral Trustee
to withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

(c)           Interest Rate Notice. The Collateral Trustee shall include in the
Monthly Report a notice setting forth the Interest Rate for each Class of
Secured Debt for the Interest Accrual Period preceding the next Payment Date.

 

(d)           Failure to Provide Accounting. If the Collateral Trustee shall not
have received any accounting provided for in this Section 10.7 on the first
Business Day after the date on which such accounting is due to the Collateral
Trustee, the Collateral Trustee shall notify the Collateral Manager who shall
use all reasonable efforts to obtain such accounting by the applicable Payment
Date. To the extent the Collateral Manager is required to provide any
information or reports pursuant to this Section 10.7 as a result of the failure
of the Issuer to provide such information or reports, the Collateral Manager
shall be entitled to retain an Independent certified public accountant in
connection therewith and the reasonable costs incurred by the Collateral Manager
for such Independent certified public accountant shall be paid by the Issuer.

 

(e)           Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Secured Debt or Subordinated Securities shall contain, or be accompanied by, the
following notices:

 

The Notes may be beneficially owned only by Persons that are (a) not “U.S.
Persons” (as defined in Regulation S) outside of the United States in reliance
on Regulation S or (b) both (i) Qualified Institutional Buyers and
(ii) Qualified Purchasers (or corporations, partnerships, limited liability
companies or other entities (other than trusts) each shareholder, partner,
member or other equity owner of which is a Qualified Purchaser). The Applicable
Issuer has the right to compel any beneficial owner of an interest in Rule 144A
Global Notes that does not meet the qualifications set forth in the preceding
sentence to sell its interest in such Notes, or may sell such interest on behalf
of such owner, pursuant to Section 2.12 of this Indenture.

 

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of this Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of this Indenture.

 

(f)            Placement Agent Information. The Issuer and the Placement Agent
or any successor to the Placement Agent, may post the information contained in a
Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Secured Debt or Subordinated Securities
and to the Collateral Manager.

 

(g)           Distribution of Reports. The Collateral Trustee will make the
Monthly Report and the Distribution Report available via its website. The
Collateral Trustee’s website shall initially

 

193

--------------------------------------------------------------------------------



 

be located at mystatestreet.com. The Collateral Trustee may change the way such
statements are distributed. Access to the Collateral Trustee’s website shall be
provided to Holders upon request. As a condition to access to the Collateral
Trustee’s website, the Collateral Trustee may require registration and the
acceptance of a disclaimer. The Collateral Trustee shall be entitled to rely on
but shall not be responsible for the content or accuracy of any information
provided in the Monthly Report and the Distribution Report which the Collateral
Trustee disseminates in accordance with this Indenture and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion.

 

(h)           As promptly as possible following the delivery of each Monthly
Report and Distribution Report to the Collateral Trustee pursuant to
Section 10.7(a) or (b), as applicable, the Collateral Manager on behalf of the
Issuer shall cause a copy of such report (or portions thereof) to be delivered
to Intex Solutions, Inc. and Bloomberg Financial Markets, or any other valuation
provider deemed necessary by the Collateral Manager, which may be delivered via
the Collateral Trustee’s website.

 

(i)            In the event the Collateral Trustee receives instructions from
the Issuer to effect a securities transaction as contemplated in 12 CFR 12.1,
the Issuer acknowledges that upon its written request and at no additional cost,
it has the right to receive the notification from the Collateral Trustee after
the completion of such transaction as contemplated in 12 CFR 12.4(a) or (b). The
Issuer agrees that, absent specific request, such notifications shall not be
provided by the Collateral Trustee hereunder, and in lieu of such notifications,
the Collateral Trustee shall make available the Monthly Report in the manner
required by this Indenture.

 

Section 10.8          Release of Assets. (a) Subject to Article XII, the Issuer
may, by Issuer Order executed by an Officer of the Collateral Manager, delivered
to the Collateral Trustee at least one Business Day prior to the settlement date
for any sale of an Asset certifying that the sale, purchase or substitution of
such Asset is being made in accordance with Section 12.1 or 12.3 hereof or
Section 7.2 of the Loan Sale Agreement, as applicable, and such sale, purchase
or substitution complies with all applicable requirements of Section 12.1 or
12.3 hereof or Section 7.2 of the Loan Sale Agreement, as applicable (provided
that if an Event of Default has occurred and is continuing, neither the Issuer
nor the Collateral Manager (on behalf of the Issuer) may direct the Collateral
Trustee to release or cause to be released such Asset from the lien of this
Indenture pursuant to a sale under Section 12.1(e), Section 12.1(f) or
Section 12.1(g) unless the sale of such Asset is permitted pursuant to
Section 12.4(c)), direct the Collateral Trustee to release or cause to be
released such Asset from the lien of this Indenture and, upon receipt of such
Issuer Order, the Collateral Trustee shall deliver any such Asset, if in
physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or, if such Asset is a Clearing Corporation Security, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as specified by the Collateral Manager in such Issuer
Order; provided that the Collateral Trustee may deliver any such Asset in
physical form for examination in accordance with industry custom.

 

(b)           Subject to the terms of this Indenture, the Collateral Trustee
shall upon an Issuer Order (i) deliver any Asset, and release or cause to be
released such Asset from the lien of this Indenture, which is set for any
mandatory call or redemption or payment in full to the appropriate payor or
paying agent, as applicable, on or before the date set for such call,

 

194

--------------------------------------------------------------------------------



 

redemption or payment, in each case against receipt of the call or redemption
price or payment in full thereof and (ii) provide notice thereof to the
Collateral Manager.

 

(c)           Upon receiving actual notice of any Offer or any request for a
waiver, direction, consent, amendment or other modification or action with
respect to any Asset, the Collateral Trustee on behalf of the Issuer shall
notify the Collateral Manager of any Asset that is subject to a tender offer,
voluntary redemption, exchange offer, conversion or other similar action (an
“Offer”) or such request. Unless the Secured Debt has been accelerated following
an Event of Default, the Collateral Manager may, by Issuer Order, direct (x) the
Collateral Trustee to accept or participate in or decline or refuse to
participate in such Offer and, in the case of acceptance or participation, to
release from the lien of this Indenture such Asset in accordance with the terms
of the Offer against receipt of payment therefor, or (y) the Issuer or the
Collateral Trustee to agree to or otherwise act with respect to such consent,
direction, waiver, amendment, modification or action; provided that in the
absence of any such direction, the Collateral Trustee shall not respond or react
to such Offer or request.

 

(d)           As provided in Section 10.2(a), the Collateral Trustee shall
deposit any proceeds received by it from the disposition or replacement of an
Asset in the applicable subaccount of the Collection Account, unless
simultaneously applied to the purchase of additional Collateral Obligations or
Eligible Investments as permitted under and in accordance with the requirements
of this Article X and Article XII.

 

(e)           The Collateral Trustee shall, upon receipt of an Issuer Order at
such time as there is no Secured Debt or Subordinated Securities Outstanding and
all obligations of the Issuer hereunder have been satisfied, release any
remaining Assets from the lien of this Indenture.

 

(f)            Any security, Collateral Obligation or amounts that are released
pursuant to Section 10.8(a), (b) or (c) shall be released from the lien of this
Indenture.

 

(g)           Any amounts paid from the Payment Account to the holders of the
Subordinated Securities in accordance with the Priority of Payments shall be
released from the lien of this Indenture.

 

(h)           The Collateral Trustee shall, upon receipt of an Issuer Order,
release from the lien of this Indenture any Tax Asset or Collateral Obligation
being transferred.  Such Issuer Order shall be executed by an Authorized Officer
of the Collateral Manager, request release of such Collateral Obligation,
certify that such release is permitted under this Indenture and request that the
Collateral Trustee execute the agreements, releases or other documents releasing
such Collateral Obligation as presented to it by the Collateral Manager.

 

Section 10.9          Reports by Independent Accountants. (a) At the Closing
Date, the Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Secured Debt or Subordinated
Securities. Upon any resignation by

 

195

--------------------------------------------------------------------------------



 

such firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Collateral Trustee and the Rating Agency a successor thereto
that shall also be a firm of Independent certified public accountants of
recognized international reputation, which may be a firm of Independent
certified public accountants that performs accounting services for the Issuer or
the Collateral Manager. If the Issuer shall fail to appoint a successor to a
firm of Independent certified public accountants which has resigned within
30 days after such resignation, the Issuer shall promptly notify the Collateral
Trustee of such failure in writing. If the Issuer shall not have appointed a
successor within ten days thereafter, the Collateral Trustee shall promptly
notify the Collateral Manager, who shall appoint a successor firm of Independent
certified public accountants of recognized international reputation. The fees of
such Independent certified public accountants and its successor shall be payable
by the Issuer as Administrative Expenses. In the event such firm requires the
Bank, in any of its capacities including but not limited to Trustee or
Collateral Administrator, to agree to the procedures performed by such firm,
which acknowledgment or agreement may include confidentiality provisions and/or
releases of claims or other liabilities by the Bank, the Issuer hereby directs
the Bank to so agree; it being understood that the Bank shall deliver such
letter of agreement in conclusive reliance on the foregoing direction and the
Bank shall make no inquiry or investigation as to, and shall have no obligation
in respect of, the sufficiency, validity, or correctness of such procedures. The
Bank, in each of its capacities, shall not disclose any information or documents
provided to it by such firm of Independent accountants.

 

(b)           On or before the date which is 30 days after the Payment Date
occurring in February of each year commencing in 2020, the Issuer shall cause to
be delivered to the Collateral Trustee and the Collateral Manager a statement
from a firm of Independent certified public accountants for each Distribution
Report delivered in the previous year (i) indicating that such firm has
performed agreed upon procedures to recalculate certain calculations within such
Distribution Report (excluding the S&P CDO Monitor Test) and (ii) listing the
Aggregate Principal Balance of the Assets and the Aggregate Principal Balance of
the Collateral Obligations securing the Secured Debt as of the relevant
Determination Dates; provided that in the event of a conflict between such firm
of Independent certified public accountants and the Issuer with respect to any
matter in this Section 10.9, the determination by such firm of Independent
public accountants shall be conclusive.

 

(c)           Upon the written request of the Collateral Trustee or any holder
of a Subordinated Security, the Issuer will cause the firm of Independent
certified public accountants appointed pursuant to Section 10.9(a) to provide
any holder of the Subordinated Securities with all of the information required
to be provided by the Issuer or pursuant to Section 7.17 or assist the Issuer in
the preparation thereof.

 

Section 10.10       Reports to Rating Agency and Additional Recipients. In
addition to the information and reports specifically required to be provided to
the Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide the Rating Agency with all information or reports delivered to the
Collateral Trustee hereunder, and such additional information as the Rating
Agency may from time to time reasonably request (including notification (i) to
the Rating Agency of any Specified Amendment, which notice shall include (x) a
copy of such Specified Amendment, (y) a brief summary of its purpose and
(z) which criteria under the definition of

 

196

--------------------------------------------------------------------------------



 

“Collateral Obligation” are no longer satisfied with respect to such Collateral
Obligation after giving effect to the Specified Amendment, if any, and (ii) to
the Rating Agency of the occurrence of an event with respect to a Collateral
Obligation that has a credit estimate or credit opinion from the Rating Agency
and which in the reasonable business judgment of the Collateral Manager would
require such notification to the Rating Agency under its credit estimate or
credit opinion guidelines); provided that any reports, statements or
certificates of the Issuer’s Independent certified public accountants shall not
be provided to the Rating Agency. Within ten (10) Business Days after the
Effective Date, together with each Monthly Report and on each Payment Date, the
Issuer shall provide to S&P at cdo_surveillance@spglobal.com or via the
Collateral Trustee’s website, a Microsoft Excel file of the Excel Default Model
Input File and, with respect to each Collateral Obligation, the name of each
obligor or issuer thereof, the CUSIP number thereof (if applicable) and the
Priority Category thereof.

 

Section 10.11       Procedures Relating to the Establishment of Accounts
Controlled by the Collateral Trustee. Notwithstanding anything else contained
herein, the Collateral Trustee agrees that with respect to each of the Accounts,
it will cause each Securities Intermediary establishing such accounts to enter
into a securities account control agreement and, if the Securities Intermediary
is the Bank, shall cause the Bank to comply with the provisions of such
securities account control agreement. The Collateral Trustee shall have the
right to open such subaccounts of any such account as it deems necessary or
appropriate for convenience of administration.

 

Section 10.12       Section 3(c)(7) Procedures. For so long as any Secured Debt
or Subordinated Securities is Outstanding, the Issuer shall do the following:

 

(a)           Notification. Each Monthly Report sent or caused to be sent by the
Issuer to the Holders will include a notice to the following effect:

 

“The United States Investment Company Act of 1940, as amended (the “1940 Act”),
requires that all holders of the outstanding securities of the Issuer that are
U.S. persons (as defined in Regulation S) be “Qualified Purchasers” (“Qualified
Purchasers”) as defined in Section 2(a)(51)(A) of the 1940 Act and related
rules. Under the rules, the Issuer must have a “reasonable belief” that all
holders of its outstanding securities that are “U.S. persons” (as defined in
Regulation S), including transferees, are Qualified Purchasers. Consequently,
all sales and resales of the Notes in the United States or to “U.S. persons” (as
defined in Regulation S) must be made solely to purchasers that are Qualified
Purchasers. Each purchaser of a Note in the United States who is a “U.S. person”
(as defined in Regulation S) (such Note a “Restricted Note”) will be deemed (or
required, as the case may be) to represent at the time of purchase that: 
(i) the purchaser is a Qualified Purchaser who is a qualified institutional
buyer as defined in Rule 144A under the Securities Act (“QIB”); (ii) the
purchaser is acting for its own account or the account of another Qualified
Purchaser and QIB; (iii) the purchaser is not formed for the purpose of
investing in the Issuer (unless each beneficial owner of the purchaser is a
Qualified Purchaser); (iv) the purchaser, and each account for which it is
purchasing, will hold and transfer at least the minimum denominations of the
Notes specified herein; (v) the purchaser understands that the Issuer may
receive a list of participants holding positions in securities from one or more
book-entry depositories; and (vi) the purchaser will provide written notice of
the foregoing, and of any applicable restrictions on transfer,

 

197

--------------------------------------------------------------------------------



 

to any subsequent transferees. The Restricted Notes may only be transferred to
another Qualified Purchaser and QIB and all subsequent transferees are deemed to
have made representations (i) through (vi) above.”

 

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

 

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Issuer determines that any holder of, or beneficial owner
of an interest in a Restricted Note is a “U.S. person” (as defined in Regulation
S) who is determined not to have been a Qualified Purchaser at the time of
acquisition of such Restricted Note, or beneficial interest therein, the Issuer
may require, by notice to such Holder or beneficial owner, that such Holder or
beneficial owner sell all of its right, title and interest to such Restricted
Note (or any interest therein) to a Person that is either (x) a Person that is
not a “U.S. person” (as defined in Regulation S) acquiring the Notes in an
offshore transaction (as defined in Regulation S) in reliance on the exemption
from registration provided by Regulation S, or (y) a Qualified Purchaser who is
a QIB, with such sale to be effected within 30 days after notice of such sale
requirement is given. If such holder or beneficial owner fails to effect the
transfer required within such 30-day period, (i) the Issuer or the Collateral
Manager acting for the Issuer, without further notice to such holder, shall and
is hereby irrevocably authorized by such holder or beneficial owner, to cause
its Restricted Note, or beneficial interest therein to be transferred in a
commercially reasonable sale (conducted by the Collateral Manager in accordance
with Article 9 of the UCC as in effect in the State of New York as applied to
securities that are sold on a recognized market or that may decline speedily in
value) to a Person that certifies to the Collateral Trustee, the Issuer and the
Collateral Manager, in connection with such transfer, that such Person meets the
qualifications set forth in clauses (x) and (y) above and (ii) pending such
transfer, no further payments will be made in respect of such Restricted Note,
or beneficial interest therein held by such holder or beneficial owner.”

 

(b)           DTC Actions. The Issuer will direct DTC to take the following
steps in connection with the Global Notes:

 

(i)       The Issuer will direct DTC to include the marker “3c7” in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Notes in order to indicate that sales are limited to Qualified
Purchasers.

 

(ii)      The Issuer will direct DTC to cause each physical deliver order ticket
that is delivered by DTC to purchasers to contain the 20-character security
descriptor. The Issuer will direct DTC to cause each deliver order ticket that
is delivered by DTC to purchasers in electronic form to contain a “3c7”
indicator and a related user manual for participants. Such user manual will
contain a description of the relevant restrictions imposed by Section 3(c)(7).

 

198

--------------------------------------------------------------------------------



 

(iii)     On or prior to the Closing Date, the Issuer will instruct DTC to send
a Section 3(c)(7) Notice to all DTC participants in connection with the offering
of the Global Notes.

 

(iv)    In addition to the obligations of the Registrar set forth in
Section 2.6, the Issuer will from time to time (upon the request of the
Collateral Trustee) make a request to DTC to deliver to the Issuer a list of all
DTC participants holding an interest in the Global Notes.

 

(v)     The Issuer will cause each CUSIP number obtained for a Global Note to
have a fixed field containing “3c7” and “144A” indicators, as applicable,
attached to such CUSIP number.

 

(c)           Bloomberg Screens, Etc. The Issuer will from time to time request
all third-party vendors to include on screens maintained by such vendors
appropriate legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act
restrictions on the Global Notes. Without limiting the foregoing, the Placement
Agent will request that each third-party vendor include the following legends on
each screen containing information about the Notes:

 

(i)       Bloomberg

 

(A)          “Iss’d Under 144A/3c7”, to be stated in the “Note Box” on the
bottom of the “Security Display” page describing the Global Notes;

 

(B)          a flashing red indicator stating “See Other Available Information”
located on the “Security Display” page;

 

(C)          a link to an “Additional Security Information” page on such
indicator stating that the Global Notes are being offered in reliance on the
exception from registration under Rule 144A of the Securities Act of 1933 to
Persons that are both (i) “qualified institutional buyers” as defined in
Rule 144A under the Securities Act and (ii) “qualified purchasers” as defined
under Section 2(a)(51) of the 1940 Act, as amended; and

 

(D)          a statement on the “Disclaimer” page for the Global Notes that the
Notes will not be and have not been registered under the Securities Act of 1933,
as amended, that the Issuer has not been registered under the 1940 Act, as
amended, and that the Global Notes may only be offered or sold in accordance
with Section 3(c)(7) of the 1940 Act, as amended.

 

(ii)      Reuters.

 

(A)          a “144A — 3c7” notation included in the security name field at the
top of the Reuters Instrument Code screen;

 

(B)          a “144A3c7Disclaimer” indicator appearing on the right side of the
Reuters Instrument Code screen; and

 

199

--------------------------------------------------------------------------------



 

(C)          a link from such “144A3c7Disclaimer” indicator to a disclaimer
screen containing the following language:  “These Notes may be sold or
transferred only to Persons who are both (i) Qualified Institutional Buyers, as
defined in Rule 144A under the Securities Act, and (ii) Qualified Purchasers, as
defined under Section 3(c)(7) under the U.S. Investment Company Act of 1940.”

 

ARTICLE XI

 

APPLICATION OF MONIES

 

Section 11.1          Disbursements of Monies from Payment Account.
(a) Notwithstanding any other provision herein, but subject to the other
sub-Sections of this Section 11.1 and to Section 13.1, on each Payment Date, the
Collateral Trustee shall disburse amounts transferred from the Collection
Account to the Payment Account pursuant to Section 10.2 in accordance with the
following priorities (the “Priority of Payments”); provided that, unless an
Enforcement Event has occurred and is continuing, (x) amounts transferred from
the Interest Collection Subaccount shall be applied solely in accordance with
Section 11.1(a)(i); and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii).

 

(i)       On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Interest Proceeds on deposit in the Collection Account, to the
extent received on or before the related Determination Date (or if such
Determination Date is not a Business Day, the next succeeding Business Day) and
that are transferred into the Payment Account, shall be applied in the following
order of priority:

 

(A)          to the payment of (1) first, taxes and governmental fees owing by
the Issuers, if any and (2) second, the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap (except as otherwise expressly provided in connection
with any Optional Redemption or Tax Redemption);

 

(B)          to the payment to the Collateral Manager of the accrued and unpaid
Base Management Fee that has not been waived by the Collateral Manager;

 

(C)          pro rata based on the amounts due, to the payment of accrued and
unpaid interest on the Class A Notes, the Class A-F Notes and the Class A Loans
(in each case, including any defaulted interest);

 

(D)          to the payment of accrued and unpaid interest on the Class B Notes
(including any defaulted interest);

 

(E)           if either of the Class A/B Coverage Tests is not satisfied on the
related Determination Date (except, in the case of the Class A/B Interest
Coverage Test, if such Determination Date is prior to the Interest Coverage Test
Effective Date), to make payments in accordance with the Debt Payment

 

200

--------------------------------------------------------------------------------



 

Sequence to the extent necessary to cause all Class A/B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (E);

 

(F)           if, with respect to any Payment Date following the Effective Date,
S&P has not yet confirmed satisfaction of the S&P Rating Condition pursuant to
Section 7.18(e), and the Effective Date S&P Conditions are not satisfied, to one
or both of the following alternatives, as directed by the Collateral Manager: 
(i) for application in accordance with the Debt Payment Sequence on such Payment
Date or (ii) as Principal Proceeds and transferred to the Collection Account to
invest in Eligible Investments (pending the purchase of additional Collateral
Obligations) and/or to the purchase of additional Collateral Obligations, in an
amount sufficient to satisfy the S&P Rating Condition;

 

(G)          to the payment of (1) first, (in the same manner and order of
priority stated therein) any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein and (2) second, any
expenses related to a Re-Pricing to the extent not paid on the effective date of
such Re-Pricing;

 

(H)          to the payment to the Collateral Manager of any accrued and unpaid
Subordinated Management Fee that has not been waived by the Collateral Manager,
except to the extent that the Collateral Manager elects to treat such current
Subordinated Management Fee as Deferred Subordinated Management Fees, plus any
unpaid Deferred Subordinated Management Fee (including any accrued and unpaid
interest thereon) that has been deferred with respect to prior Payment Dates
which the Collateral Manager has not waived and elects to have paid on such
Payment Date; and

 

(I)            any remaining Interest Proceeds (i) first to be deposited in the
Collection Account to the extent the Collateral Manager elects, in its sole
discretion, to designate such amounts as Interest Proceeds or Principal Proceeds
and (ii) second, to be paid to the Fiscal Agent for payment to the holders of
the Subordinated Securities in accordance with the Fiscal Agency Agreement.

 

(ii)      On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Principal Proceeds on deposit in the Collection Account that are
received on or before the related Determination Date (or if such Determination
Date is not a Business Day, the next succeeding Business Day) and that are
transferred to the Payment Account (which will not include (i) amounts required
to meet funding requirements with respect to Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations that are deposited in the
Revolver Funding Account or (ii) Principal Proceeds which the Issuer has entered
into any commitment to reinvest in Collateral Obligations) shall be applied in
the following order of priority:

 

201

--------------------------------------------------------------------------------



 

(A)          to pay the amounts referred to in clauses (A) through (D) of
Section 11.1(a)(i)  (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;

 

(B)          to pay the amounts referred to in clause (E) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder and to the extent necessary
to cause the Class A/B Coverage Tests that are applicable on such Payment Date
to be met as of the related Determination Date on a pro forma basis after giving
effect to any payments made through this clause (B);

 

(C)          with respect to any Payment Date following the Effective Date, if
after the application of Interest Proceeds as provided in clause (F) under
Section 11.1(a)(i) S&P has not yet confirmed satisfaction of the S&P Rating
Condition pursuant to Section 7.18(e) , and the Effective Date S&P Conditions
are not satisfied, to one or both of the following alternatives, as directed by
the Collateral Manager:  (i) for application in accordance with the Debt Payment
Sequence on such Payment Date or (ii) as Principal Proceeds and transferred to
the Collection Account to invest in Eligible Investments (pending the purchase
of additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations, in an amount sufficient to satisfy the S&P Rating
Condition;

 

(D)          if such Payment Date is a Redemption Date, to make payments in
accordance with the Debt Payment Sequence;

 

(E)           if such Payment Date is a Special Redemption Date occurring in
connection with a Special Redemption described in clause (G) of
Section 11.1(a)(i) to make payments in the amount of the Special Redemption
Amount at the election of the Collateral Manager, in accordance with the Debt
Payment Sequence;

 

(F)           during the Reinvestment Period, to the Collection Account as
Principal Proceeds to invest in Eligible Investments (pending the purchase of
additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations;

 

(G)          after the Reinvestment Period, to make payments in accordance with
the Debt Payment Sequence;

 

(H)          after the Reinvestment Period, to pay the amounts referred to in
clause (G) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein);

 

(I)            after the Reinvestment Period, to pay the amounts referred to in
clause (H) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein); and

 

202

--------------------------------------------------------------------------------



 

(J)            any remaining Principal Proceeds to be paid to the Fiscal Agent
for payment to the holders of the Subordinated Securities in accordance with the
Fiscal Agency Agreement.

 

(iii)     On the Stated Maturity of the Secured Debt, the Collateral Trustee
shall pay the net proceeds from the liquidation of the Assets and all available
Cash, but only after the payment of (or establishment of a reserve for) all
Administrative Expenses (in the same manner and order of priority stated in the
definition thereof), Collateral Management Fee, and interest and principal on
the Secured Debt, to the Holders of the Subordinated Securities in final payment
of such Subordinated Securities (such payments to be made in accordance with the
priority set forth in Section 11.1(a)(iii)).

 

(iv)    Notwithstanding the provisions of the foregoing Sections 11.1(a)(i) and
11.1(a)(ii) (other than the last paragraph thereof), on the Stated Maturity of
the Secured Debt, or if the maturity of the Secured Debt has been accelerated
following an Event of Default and has not been rescinded in accordance with the
terms herein (an “Enforcement Event”), pursuant to Section 5.7, distributions
and proceeds in respect of the Assets will be applied at the date or dates fixed
by the Collateral Trustee in the following order of priority:

 

(A)          to the payment of (1) first, taxes and governmental fees owing by
the Issuers, if any, and (2) second, the accrued and unpaid Administrative
Expenses, in the priority stated in the definition thereof, up to the
Administrative Expense Cap;

 

(B)          to the payment to the Collateral Manager of the accrued and unpaid
Base Management Fee that has not been waived by the Collateral Manager;

 

(C)          pro rata based on the amounts due, to the payment of accrued and
unpaid interest on the Class A Notes, the Class A-F Notes and the Class A Loans
(in each case, including any defaulted interest);

 

(D)          pro rata based on the amounts due, to the payment of principal of
the Class A Notes, until the Class A Notes have been paid in full, the Class A-F
Notes, until the Class A-F Notes have been paid in full, and the Class A Loans,
until the Class A Loans have been paid in full;

 

(E)           to the payment of accrued and unpaid interest on the Class B Notes
(including any defaulted interest);

 

(F)           to the payment of principal of the Class B Notes, until the
Class B Notes have been paid in full;

 

(G)          to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;

 

203

--------------------------------------------------------------------------------



 

(H)          to the payment to the Collateral Manager of any accrued and unpaid
Subordinated Management Fee that has not been waived by the Collateral Manager,
except to the extent that the Collateral Manager elects to treat such current
Subordinated Management Fee as Deferred Subordinated Management Fees, plus any
unpaid Deferred Subordinated Management Fee (including any accrued interest
thereon) that has been deferred with respect to prior Payment Dates which the
Collateral Manager elects to have paid on such Payment Date;

 

(I)            to the payment of any obligations of the Issuers   or to
establish any reserves determined by the Issuer or the Collateral Manager to be
necessary or desirable; and

 

(J)            to pay the balance to the Fiscal Agent for payment to the holders
of the Subordinated Securities in accordance with the Fiscal Agency Agreement.

 

If any declaration of acceleration has been rescinded in accordance with the
provisions herein, proceeds in respect of the Assets will be applied in
accordance with Section 11.1(a)(i) or (ii), as applicable.

 

(b)           If on any Payment Date the amount available in the Payment Account
is insufficient to make the full amount of the disbursements required by the
Distribution Report, the Collateral Trustee shall make the disbursements called
for in the order and according to the priority set forth under
Section 11.1(a) above, subject to Section 13.1, to the extent funds are
available therefor.

 

(c)           In connection with the application of funds to pay Administrative
Expenses of the Issuer in accordance with Section 11.1(a)(i),
Section 11.1(a)(ii) and Section 11.1(a)(iii), the Collateral Trustee shall remit
such funds, to the extent available (and subject to the order of priority set
forth in the definition of “Administrative Expenses”), as directed and
designated in an Issuer Order (which may be in the form of standing
instructions, including standing instructions to pay Administrative Expenses in
such amounts and to such entities as indicated in the Distribution Report in
respect of such Payment Date) delivered to the Collateral Trustee no later than
the Business Day prior to each Payment Date.

 

(d)           The Collateral Manager may, in its sole discretion, elect to waive
payment of any or all of any Collateral Management Fee otherwise due on any
Payment Date by notice to the Issuer, the Loan Agent, the Collateral
Administrator and the Collateral Trustee no later than the Business Day
immediately prior to such Payment Date in accordance with the terms of
Section 8(a) of the Collateral Management Agreement. Any such Collateral
Management Fee, once waived, shall not thereafter become due and payable and any
claim of the Collateral Manager therein shall be extinguished.

 

204

--------------------------------------------------------------------------------



 

ARTICLE XII

 

SALE OF COLLATERAL OBLIGATIONS;
PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1          Sales of Collateral Obligations. Subject to the
satisfaction of the conditions specified in Section 12.4, the Collateral Manager
on behalf of the Issuer may (except as otherwise specified in this Section 12.1)
direct the Collateral Trustee to sell and the Collateral Trustee shall sell on
behalf of the Issuer in the manner directed by the Collateral Manager any
Collateral Obligation or Equity Security if, as certified by the Collateral
Manager, such sale meets the requirements of any one of paragraphs (a) through
(j) of this Section 12.1 (subject in each case to any applicable requirement of
disposition under Section 12.1(h) and provided that (x) if an Event of Default
has occurred and is continuing, the Collateral Manager may not direct the
Collateral Trustee to sell any Collateral Obligation or Equity Security pursuant
to Section 12.1(e), Section 12.1(f) or Section 12.1(g) and (y) the Collateral
Manager may not direct the Collateral Trustee to sell any Collateral Obligation
pursuant to this Section 12.1 to ORCC unless such sale satisfies the Purchase
and Substitution Limit). For purposes of this Section 12.1, the Sale Proceeds of
a Collateral Obligation sold by the Issuer shall include any Principal Financed
Accrued Interest received in respect of such sale.

 

(a)           Credit Risk Obligations. The Collateral Manager may direct the
Collateral Trustee to sell any Credit Risk Obligation at any time.

 

(b)           Credit Improved Obligations. The Collateral Manager may direct the
Collateral Trustee to sell any Credit Improved Obligation at any time during the
Reinvestment Period, if the Collateral Manager reasonably believes prior to any
such sale that either:

 

(i)  after giving effect to such sale and subsequent reinvestment, the Adjusted
Collateral Principal Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) will be at least equal to the
Reinvestment Target Par Balance; or

 

(ii)  it will be able to enter into binding commitments to reinvest all or a
portion of the proceeds of such sale, in compliance with the Investment
Criteria, in one or more additional Collateral Obligations with an aggregate
outstanding principal balance at least equal to the outstanding principal
balance (or, in the case of any Discount Obligation, the purchase price,
excluding accrued interest expressed as a percentage of par and multiplied by
the outstanding principal balance thereof) of such Credit Improved Obligation
within 20 Business Days of such sale;

 

(c)           Defaulted Obligations. The Collateral Manager may direct the
Collateral Trustee to sell any Defaulted Obligation at any time. With respect to
each Defaulted Obligation that remained a Defaulted Obligation for a continuous
period of three years after becoming a Defaulted Obligation and has not been
sold or terminated during such three-year period, the Market Value and Principal
Balance of such Defaulted Obligation shall be deemed to be zero.

 

205

--------------------------------------------------------------------------------



 

(d)           Equity Securities. The Collateral Manager may direct the
Collateral Trustee to sell any Equity Security at any time and shall use its
commercially reasonable efforts to effect the sale of any Equity Security,
regardless of price (provided that any sale to ORCC or its Affiliates must be on
arm’s length terms), subject to any applicable transfer restrictions:

 

(i)       within three years after receipt, if such Equity Security is
(A) received upon the conversion of a Defaulted Obligation, or (B) received in
an exchange initiated by the Obligor to avoid bankruptcy; and

 

(ii)      within 45 days after receipt, if such Equity Security constitutes
Margin Stock, unless such sale is prohibited by applicable law or contractual
restriction, in which case such Equity Security shall be sold as soon as such
sale is permitted by applicable law or such contract.

 

(e)           Optional Redemption, Optional Subordinated Security Redemption or
Clean-Up Call Redemption. In connection with an Optional Redemption of the
Secured Debt, an Optional Subordinated Security Redemption or a Clean-Up Call
Redemption, if all requirements for such redemption set forth in this Indenture
are met (or expected to be met), if necessary to effect such redemption, the
Collateral Manager shall direct the Collateral Trustee to sell (which sale may
be through participation or other arrangement) all or a portion of the
Collateral Obligations (provided that all of the Collateral Obligations shall be
sold in connection with an Optional Subordinated Security Redemption) if the
requirements of Article IX (including the certification requirements of
Section 9.4(e)(ii), if applicable) are satisfied. If any such sale is made
through participations, the Issuer shall use reasonable efforts to cause such
participations to be converted to assignments within six months after the sale.

 

(f)            Tax Redemption. After a Majority of an Affected Class or a
Majority of the Subordinated Securities has directed (by a written direction
delivered to the Collateral Trustee) a Tax Redemption, the Collateral Manager
shall, if necessary to effect such Tax Redemption, direct the Collateral Trustee
to sell (which sale may be through participation or other arrangement) all or a
portion of the Collateral Obligations if the requirements of Article IX
(including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied (or expected to be satisfied). If any such sale is
made through participations, the Issuer shall use reasonable efforts to cause
such participations to be converted to assignments within six months after the
sale.

 

(g)           Discretionary Sales. The Collateral Manager may direct the
Collateral Trustee to sell (in addition to any sales pursuant to clauses
(a) through (e) above) any Collateral Obligation to any party other than ORCC at
any time other than during a Restricted Trading Period if after giving effect to
such sale, the Aggregate Principal Balance of all Collateral Obligations sold as
described in this Section 12.1(g) during the preceding period of 12 calendar
months (or, for the first 12 calendar months after the Closing Date, during the
period commencing on the Closing Date) is not greater than 25% of the Collateral
Principal Amount as of the first day of such 12 calendar month period (or as of
the Closing Date, as the case may be).

 

(h)           Mandatory Sales. The Collateral Manager on behalf of the Issuer
shall use its commercially reasonable efforts to effect the sale (regardless of
price, but after a reasonable

 

206

--------------------------------------------------------------------------------



 

period of market inquiry, except that sales to ORCC or its Affiliates must be on
arm’s length terms) subject to any applicable transfer restrictions of any
Collateral Obligation that (i) no longer meets the criteria described in clause
(vii) of the definition of “Collateral Obligation”, within 18 months after the
failure of such Collateral Obligation to meet such criteria or (ii) no longer
meets the criteria described in clause (vi) of the definition of “Collateral
Obligation” within 45 days after the failure of such Collateral Obligation to
meet either such criteria.

 

(i)            Sales in Connection with an Optional Substitution or Optional
Repurchase. The Collateral Manager may direct the Collateral Trustee to sell any
Collateral Obligation to ORCC at any time in connection with an optional
purchase or substitution of such Collateral Obligation pursuant to Section 12.3,
it being understood that such sales will be subject to the Purchase and
Substitution Limit.

 

(j)            Sales at Stated Maturity. The Collateral Manager may direct the
Collateral Trustee to sell any Collateral Obligation in order to repay the
Secured Debt at the earliest Stated Maturity of any Secured Debt Outstanding.

 

Section 12.2          Purchase of Additional Collateral Obligations. On any date
during the Reinvestment Period, the Collateral Manager on behalf of the Issuer
may, subject to the other requirements in this Indenture, direct the Collateral
Trustee to invest Principal Proceeds, amounts on deposit in the Ramp-Up Account
and Principal Financed Accrued Interest, and the Collateral Trustee shall invest
such Principal Proceeds and other amounts in accordance with such direction.
After the Reinvestment Period, the Collateral Manager shall not direct the
Collateral Trustee to invest any amounts on behalf of the Issuer; provided that
in accordance with Section 12.2(e), Cash on deposit in any Account (other than
the Payment Account) may be invested in Eligible Investments following the
Reinvestment Period.

 

(a)           Investment Criteria. No obligation may be purchased by the Issuer
unless each of the following conditions is satisfied as of the date the
Collateral Manager commits on behalf of the Issuer to make such purchase, in
each case as determined by the Collateral Manager after giving effect to such
purchase and all other sales or purchases previously or simultaneously committed
to; provided that the conditions set forth in clauses (ii), (iii) and (iv) below
need only be satisfied with respect to purchases of Collateral Obligations
occurring on or after the Effective Date (the “Investment Criteria”):

 

(i)       such obligation is a Collateral Obligation;

 

(ii)      each Coverage Test will be satisfied, or if any such test is not
satisfied, the level of compliance with such test is maintained or improved;

 

(iii)     (A) in the case of an additional Collateral Obligation purchased with
the proceeds from the sale of a Credit Risk Obligation or a Defaulted
Obligation, either (1) the Aggregate Principal Balance of all additional
Collateral Obligations purchased with the proceeds from such sale will at least
equal the Sale Proceeds from such sale, (2) the Aggregate Principal Balance of
the Collateral Obligations will be maintained or increased (when compared to the
Aggregate Principal Balance of the Collateral Obligations immediately prior to
such sale) or (3) the Adjusted Collateral Principal Amount (excluding

 

207

--------------------------------------------------------------------------------



 

the Collateral Obligation being sold but including, without duplication, the
Collateral Obligation being purchased and the anticipated cash proceeds, if any,
of such sale that are not applied to the purchase of such additional Collateral
Obligation) will be greater than the Reinvestment Target Par Balance and (B) in
the case of any other purchase of additional Collateral Obligations purchased
with the proceeds from the sale of a Collateral Obligation, either (1) the
Aggregate Principal Balance of the Collateral Obligations will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such sale) or (2) the Adjusted Collateral
Principal Amount (excluding the Collateral Obligation being sold but including,
without duplication, the Collateral Obligation being purchased and the
anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) will be greater than the
Reinvestment Target Par Balance;

 

(iv)    either (A) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Test (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation or a Defaulted Obligation, the S&P CDO Monitor Test)
will be satisfied or (B) if any such requirement or test was not satisfied
immediately prior to such investment, such requirement or test will be
maintained or improved, in each case after giving effect to the investment;

 

(v)     the date on which the Issuer (or the Collateral Manager on its behalf)
commits to purchase such Collateral Obligation occurs during the Reinvestment
Period; and

 

(vi)    if the Weighted Average Life Test is not satisfied immediately prior to
the purchase of such additional Collateral Obligation, the Average Life of such
additional Collateral Obligation shall be no greater than the level of the
Weighted Average Life Test in effect as of the date of such purchase.

 

(b)           Post-Reinvestment Period Settlement Obligations. If the Issuer has
entered into a written trade ticket or other written binding commitment to
purchase a Collateral Obligation during the Reinvestment Period which purchase
does not settle or is not scheduled to settle prior to the end of the
Reinvestment Period (such Collateral Obligation, a “Post-Reinvestment Period
Settlement Obligation”), such Post-Reinvestment Period Settlement Obligation
shall be treated as having been purchased by the Issuer prior to the end of the
Reinvestment Period for purposes of the Investment Criteria, and Principal
Proceeds received after the end of the Reinvestment Period may be applied to the
payment of the purchase price of such Post-Reinvestment Period Settlement
Obligation, provided that the Collateral Manager believes, in its commercially
reasonable business judgment, that the settlement date with respect to such
purchase will occur within forty-five (45) Business Days of the date of the
trade ticket or other commitment to purchase such Collateral Obligations. Not
later than the Business Day immediately preceding the end of the Reinvestment
Period, the Collateral Manager shall deliver to the Collateral Trustee a
schedule of Collateral Obligations purchased by the Issuer with respect to which
purchases the trade date has occurred but the settlement date has not yet
occurred and shall certify to the Collateral Trustee that sufficient Principal
Proceeds are available (including for this purpose, cash on deposit in the
Principal Collection Subaccount as well as any Principal Proceeds

 

208

--------------------------------------------------------------------------------



 

received by the Issuer from the sale of Collateral Obligations for which the
trade date has already occurred but the settlement date has not yet occurred) to
effect the settlement of such Collateral Obligation.

 

(c)           Trading Plan Period. For purposes of calculating compliance with
the Investment Criteria, at the election of the Collateral Manager in its sole
discretion, any proposed investment (whether a single Collateral Obligation or a
group of Collateral Obligations) identified by the Collateral Manager as such at
the time when compliance with the Investment Criteria is required to be
calculated (a “Trading Plan”) may be evaluated after giving effect to all sales
and reinvestments proposed to be entered into within the three (3) Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (i) no Trading Plan may result in the
purchase of Collateral Obligations having an Aggregate Principal Balance that
exceeds 7.5% of the Collateral Principal Amount as of the first day of the
Trading Plan Period, (ii) no Trading Plan Period may include a Determination
Date, (iii) no more than one Trading Plan may be in effect at any time during a
Trading Plan Period, (iv) if the Investment Criteria are satisfied prospectively
after giving effect to a Trading Plan but are not satisfied upon the expiry of
the related Trading Plan Period, solely as a result of the purchases and sales
included in the Trading Plan, the Investment Criteria shall not at any time
thereafter be evaluated by giving effect to a Trading Plan, (v) no Trading Plan
may result in the purchase of Collateral Obligations with the difference between
the maturity of the Collateral Obligation with the shortest maturity in such
group and the maturity of the Collateral Obligation with the longest maturity in
such group being greater than 36 months and (vi) no Trading Plan may result in
the purchase of a Collateral Obligation with a maturity of less than six
months.  The Collateral Manager shall provide prior written notice to the Rating
Agency of (i) any Trading Plan, which notice shall specify the proposed
investments identified by the Collateral Manager for acquisition as part of such
Trading Plan and (ii) the occurrence of the event described in clause
(z) above.  The Collateral Manager shall notify the Collateral Trustee of the
completion of any Trading Plan and upon receipt of such notice, the Collateral
Trustee will post a notice on the Collateral Trustee’s website.

 

(d)           Certification by Collateral Manager. Not later than the Cut-Off
Date for any Collateral Obligation purchased in accordance with this
Section 12.2, the Collateral Manager shall deliver by e-mail or other electronic
transmission to the Collateral Trustee and the Collateral Administrator an
Officer’s certificate of the Collateral Manager certifying that such purchase
complies with this Section 12.2 and Section 12.4.

 

(e)           Investment in Eligible Investments. Cash on deposit in any Account
(other than the Payment Account) may be invested at any time in Eligible
Investments in accordance with Article X.

 

Section 12.3          Optional Purchase or Substitution of Collateral
Obligations.

 

(a)           Optional Substitutions.

 

(i)       With respect to any Collateral Obligation as to which a Substitution
Event has occurred, subject to the limitations set forth in this Section 12.3
(including the Purchase and Substitution Limit), ORCC may (but shall not be
obligated to) either (x) convey to the

 

209

--------------------------------------------------------------------------------



 

Issuer one or more Collateral Obligations in exchange for such Collateral
Obligation or (y) deposit into the Principal Collection Subaccount an amount
equal to the Fair Market Value (or, with respect to any Collateral Obligation
that, at the time of its acquisition, an application to S&P for a credit
estimate was pending and that, upon the provision of such credit estimate, such
Collateral Obligation became a S&P CCC Collateral Obligation, the purchase price
that the Issuer paid to acquire such Collateral Obligation) for such Collateral
Obligation and then, prior to the expiration of the Substitution Period, convey
to the Issuer one or more Collateral Obligations in exchange for the funds so
deposited or a portion thereof.

 

(ii)      Any substitution pursuant to this Section 12.3(a) shall be initiated
by delivery of written notice in the form of Exhibit F hereto (a “Notice of
Substitution”) by ORCC to the Collateral Trustee, the Issuer and the Collateral
Manager that ORCC intends to substitute a Collateral Obligation pursuant to this
Section 12.3(a) and shall be completed prior to the earliest of:  (x) the
expiration of 90 days after delivery of such notice (or, with respect to any
Collateral Obligation that is substituted or repurchased solely on the basis of
becoming a Post-Transition S&P CCC Collateral Obligation, 15 Business Days from
the date on which it became a Post-Transition S&P CCC Collateral Obligation);
(y) delivery of written notice to the Collateral Trustee from ORCC stating that
ORCC does not intend to convey any additional Substitute Collateral Obligations
to the Issuer in exchange for any remaining amounts deposited in the Principal
Collection Subaccount under clause (a)(i)(y); or (z) in the case of a Collateral
Obligation which has become subject to a Specified Amendment, the effective date
set forth in such Specified Amendment (such period described in clause (ii)(x),
(y) or (z), as applicable, being the “Substitution Period”).

 

(iii)     Each Notice of Substitution shall specify the Collateral Obligation to
be substituted, the reasons for such substitution and the Fair Market Value (or,
with respect to any Collateral Obligation that is substituted or repurchased
solely on the basis of becoming a Post-Transition S&P CCC Collateral Obligation,
the purchase price that the Issuer paid to acquire such Collateral Obligation) 
with respect to the Collateral Obligation. On the last day of any Substitution
Period, any amounts previously deposited in accordance with clause
(a)(i)(y) above which relate to such Substitution Period that have not been
applied to purchase one or more Substitute Collateral Obligations or to fund the
Revolver Funding Account if necessary with respect thereto shall be deemed to
constitute Principal Proceeds; provided that prior to the expiration of the
related Substitution Period any such amounts shall not be deemed to be Principal
Proceeds and shall remain in the Principal Collection Subaccount until applied
to acquire Substitute Collateral Obligations or to fund the Revolver Funding
Account if necessary with respect thereto.

 

(iv)    The substitution of any Substitute Collateral Obligation will be subject
to the satisfaction of the Substitute Collateral Obligations Qualification
Conditions as of the related Cut-Off Date for each such Collateral Obligation
(after giving effect to such substitution).

 

(b)           Optional Purchases. In addition to the right to substitute for any
Collateral Obligations that become subject to a Substitution Event, ORCC shall
have the right, but not the obligation, to purchase from the Issuer any
Collateral Obligation subject to the Purchase and

 

210

--------------------------------------------------------------------------------



 

Substitution Limit, at a cash purchase price at least equal to the Fair Market
Value of such Collateral Obligation (or applicable portion thereof) as of the
date of such purchase, which the Collateral Trustee shall deposit into the
Collection Account upon receipt.

 

(c)                                  Purchase and Substitution Limit. At all
times, (i) the Aggregate Principal Balance of all Collateral Obligations that
are Substitute Collateral Obligations, plus (ii) the Aggregate Principal Balance
of all Collateral Obligations that have been purchased by ORCC pursuant to
Section 12.3(a) and that the purchase price therefor was not subsequently
applied to purchase a Substitute Collateral Obligation, plus (iii) the Aggregate
Principal Balance of all Collateral Obligations that have been purchased by ORCC
pursuant to Section 12.3(b) above, plus (iv) the Aggregate Principal Balance of
all Collateral Obligations that have been purchased by ORCC pursuant to
Section 12.1 may not exceed an amount equal to 30% of the Target Initial Par
Amount; provided that (I) clauses (i) - (iv) above shall not include (A) the
Principal Balance related to any Collateral Obligation that is purchased by ORCC
in connection with a proposed Specified Amendment to such Collateral Obligation
so long as (x) ORCC certifies in writing to the Collateral Manager and the
Collateral Trustee that such purchase is, in the commercially reasonable
business judgment of ORCC, necessary or advisable in connection with the
restructuring of such Collateral Obligation and such restructuring is expected
to result in a Specified Amendment to such Collateral Obligation, and (y) the
Collateral Manager certifies in writing to the Collateral Trustee that the
Collateral Manager either would not be permitted to or would not elect to enter
into such Specified Amendment pursuant to the Collateral Manager Standard or any
provision of this Indenture or the Collateral Management Agreement, (B) the
purchase price of any Equity Securities sold to ORCC pursuant to
Section 12.1(d), (C) the Principal Balance of up to 10 Post-Transition S&P CCC
Collateral Obligations that are substituted or repurchased solely on the basis
of becoming a Post-Transition S&P CCC Collateral Obligation; provided that
(x) each such Collateral Obligation must be substituted or repurchased by ORCC
within 15 Business Days from the date it becomes a Post-Transition S&P CCC
Collateral Obligation and (y) the purchase price, or substitution value, as
applicable, for such Post-Transition S&P CCC Collateral Obligation must be the
greater of its Fair Market Value and the purchase price that the Issuer paid to
acquire such Collateral Obligation (less any principal payments received by the
Issuer) or (D) any purchase by ORCC in connection with an Optional Redemption,
Tax Redemption or Clean-Up Call Redemption and (II) ORCC may not substitute or
repurchase a Collateral Obligation that is a Post-Transition S&P CCC Collateral
Obligation that was not substituted or repurchased in accordance with clause
(I)(C) above or was an S&P CCC Collateral Obligation at the time the Issuer
acquired such Collateral Obligation, in each case, other than (A) if a
Substitution Event has occurred with respect to such Collateral Obligation
(other than a Substitution Event under clause (e) of the definition thereof), in
which case, such substitution or repurchase will be counted towards the Purchase
and Substitution Limit or (B) in connection with an Optional Redemption, Tax
Redemption or Clean-Up Call Redemption. The foregoing provisions in this
paragraph constitute the “Purchase and Substitution Limit.”

 

(d)                                 Third Party Beneficiaries. The Issuer and
the Collateral Trustee agree that ORCC shall be a third party beneficiary of
this Indenture solely for purposes of this Section 12.3, and shall be entitled
to rely upon and enforce such provisions of this Section 12.3 to the same extent
as if it were a party hereto.

 

211

--------------------------------------------------------------------------------



 

(e)                                  [Reserved].

 

Section 12.4                             Conditions Applicable to All Sale and
Purchase Transactions. (a) Any transaction effected under this Article XII or in
connection with the acquisition, disposition or substitution of any Asset shall
be conducted on an arm’s length basis and, if effected with a Person Affiliated
with the Collateral Manager (or with an account or portfolio for which the
Collateral Manager or any of its Affiliates serves as investment adviser), shall
be effected in accordance with the requirements of Section 5 of the Collateral
Management Agreement on terms no less favorable to the Issuer than would be the
case if such Person were not so Affiliated, provided that the Collateral Trustee
shall have no responsibility to oversee compliance with this clause (a) by the
other parties. Any sale of a Collateral Obligation or an Equity Security (other
than a Substitute Collateral Obligation) to the Collateral Manager, an Affiliate
of the Collateral Manager or an Affiliate of the Issuer shall be at a purchase
price equal to the current Fair Market Value of such Collateral Obligation or
Equity Security certified by the Collateral Manager to the Collateral Trustee.

 

(b)                                 Upon any acquisition of a Collateral
Obligation pursuant to this Article XII, all of the Issuer’s right, title and
interest to the Asset or Assets shall be Granted to the Collateral Trustee
pursuant to this Indenture, such Asset or Assets shall be Delivered to the
Custodian, and, if applicable, the Custodian shall receive such Asset or Assets.
The Collateral Trustee shall also receive, not later than the Cut-Off Date, an
Officer’s certificate of the Issuer containing the statements set forth in
Section 3.1(viii); provided that such requirement shall be satisfied, and such
statements shall be deemed to have been made by the Issuer, in respect of such
acquisition by the delivery to the Collateral Trustee of a trade ticket in
respect thereof that is signed by a Responsible Officer of the Collateral
Manager.

 

(c)                                  Notwithstanding anything contained in this
Article XII or Article V to the contrary, in addition to the rights described
herein, the Issuer shall have the right to effect any sale of any Asset or
purchase of any Collateral Obligation and ORCC shall have the right to exercise
any optional purchase or substitution rights with the consent of Holders
evidencing at least 75% of the Aggregate Outstanding Amount of each Class of
Secured Debt (and notice to the Collateral Trustee and the Rating Agency).

 

(d)                                 Notwithstanding anything contained in this
Article XII or Article V to the contrary, upon the occurrence and during the
continuance of an Enforcement Event, the Issuer shall not have the right to
effect any sale of any Asset or purchase of any Collateral Obligation and ORCC
shall not exercise any optional purchase or substitution rights, in each case
without the consent of a Majority of the Controlling Class.

 

ARTICLE XIII

 

HOLDERS’ RELATIONS

 

Section 13.1                             Subordination. (a) Anything in this
Indenture, the Credit Agreement, the Fiscal Agency Agreement, the Secured Debt
or the Subordinated Securities to the contrary notwithstanding, the Holders of
the Subordinated Securities and the Holder of each Class of Secured Debt that
constitute a Junior Class agree for the benefit of the Holders of the Secured

 

212

--------------------------------------------------------------------------------



 

Debt of each Priority Class with respect to the Subordinated Securities and such
Junior Class that the Subordinated Securities and such Junior Class shall be
subordinate and junior to the Secured Debt of each such Priority Class to the
extent and in the manner expressly set forth in the Priority of Payments.

 

(b)                                 The Holders of the Subordinated Securities
and each Class of Secured Debt and beneficial owners of the Subordinated
Securities and each Class of Secured Debt agree, for the benefit of all Holders
of the Subordinated Securities and each Class of Secured Debt and beneficial
owners of the Subordinated Securities and each Class of Secured Debt, not to
cause the filing of a petition in bankruptcy, insolvency or a similar proceeding
in the United States, the Cayman Islands or any other jurisdiction against the
Issuer or the Co-Issuer until the payment in full of all Secured Debt and
Subordinated Securities and the expiration of a period equal to one year and one
day or, if longer, the applicable preference period then in effect plus one day,
following such payment in full.

 

Section 13.2                             Standard of Conduct. In exercising any
of its or their voting rights, rights to direct and consent or any other rights
as a Holder under this Indenture, a Holder or Holders shall not have any
obligation or duty to any Person or to consider or take into account the
interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Holder, the Issuers, or any other
Person, except for any liability to which such Holder may be subject to the
extent the same results from such Holder’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Indenture.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1                             Form of Documents Delivered to Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Collateral Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel (provided that such
counsel is a nationally or internationally recognized and reputable law firm,
one or more of the partners of which are admitted to practice before the highest
court of any State of the United States or the District of Columbia which law
firm may, except as otherwise expressly provided herein, be counsel for the
Issuer), unless such Officer knows, or should know, that the certificate or
opinion or representations with respect to the matters upon which such
certificate or opinion is based are erroneous. Any such certificate of an
Officer of the Issuer, the Co-Issuer or the Collateral Manager or Opinion of
Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations

 

213

--------------------------------------------------------------------------------



 

by, the Issuer, the Co-Issuer, the Collateral Manager or any other Person (on
which the Collateral Trustee shall be entitled to rely), stating that the
information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Collateral Manager or such other Person, unless such
Officer of the Issuer, the Co-Issuer or the Collateral Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer of the Collateral Manager or of the Issuer or the Co-Issuer,
stating that the information with respect to such matters is in the possession
of the Collateral Manager or of the Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Collateral Trustee at the request or direction of
the Issuer or the Co-Issuer, then notwithstanding that the satisfaction of such
condition is a condition precedent to the Issuer’s or the Co-Issuer’s right to
make such request or direction, the Collateral Trustee shall be protected in
acting in accordance with such request or direction if it does not have
knowledge of the occurrence and continuation of such Default or Event of Default
as provided in Section 6.1(d).

 

The Bank (in any capacity under the Transaction Documents) agrees to accept and
act upon instructions or directions pursuant to the Transaction Documents sent
by unsecured email, facsimile transmission or other similar unsecured electronic
methods. If such person elects to give the Bank email or facsimile instructions
(or instructions by a similar electronic method) and the Bank in its discretion
elects to act upon such instructions, the Bank’s reasonable understanding of
such instructions shall be deemed controlling. The Bank shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Bank’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction. Any person providing such instructions agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Bank, including without limitation the risk of the Bank acting
on unauthorized instructions, and the risk of interception and misuse by third
parties and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

 

Section 14.2                             Acts of Holders. (a) Any request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Indenture to be given or taken by Holders may be embodied in
and evidenced by one or more instruments of substantially similar tenor signed
by such Holders in person or by an agent duly appointed in writing; and, except
as herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Collateral Trustee, and,
where it is hereby expressly required, to the Issuer. Such instrument or
instruments (and the action or actions embodied therein and

 

214

--------------------------------------------------------------------------------



 

evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Collateral Trustee and
the Issuers, if made in the manner provided in this Section 14.2.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner which the
Collateral Trustee reasonably deems sufficient.

 

(c)                                  The principal amount or face amount, as the
case may be, and registered numbers of Notes held by any Person, and the date of
such Person’s holding the same, shall be proved by the Register or shall be
provided by certification by such Holder.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Secured
Debt or Subordinated Securities shall bind the Holder (and any transferee
thereof) of such and of every Secured Debt or Subordinated Securities issued or
incurred upon the registration thereof or in exchange therefor or in lieu
thereof, in respect of anything done, omitted or suffered to be done by the
Collateral Trustee or the Issuers in reliance thereon, whether or not notation
of such action is made upon such Secured Debt or Subordinated Securities.

 

(e)                                  Notwithstanding anything herein to the
contrary, a holder of a beneficial interest in a Global Note will have the right
to receive access to reports on the Collateral Trustee’s website and will be
entitled to exercise rights to vote, give consents and directions which holders
of the related Class of Secured Debt is entitled to give under this Indenture
upon delivery of a beneficial ownership certificate (a “Beneficial Ownership
Certificate”) to the Collateral Trustee which certifies (i) that such Person is
a beneficial owner of an interest in a Global Note, (ii) the amount and Class of
Secured Debt so owned, and (iii) that such Person will notify the Collateral
Trustee when it sells all or a portion of its beneficial interest in such
Class of Secured Debt. A separate Beneficial Ownership Certificate must be
delivered each time any such vote, consent or direction is given; provided that
nothing shall prevent the Collateral Trustee from requesting additional
information and documentation with respect to any such beneficial owner.

 

Section 14.3                             Notices, etc.to Trustee, the Issuer,
the Loan Agent, the Collateral Manager, Placement Agent, the Collateral
Administrator, the Rating Agency and the Co-Issuer.

 

(a)                                 Any request, demand, authorization,
direction, instruction, order, notice, consent, waiver or Act of Holders or
other documents or communication provided or permitted by this Indenture to be
made upon, given, e-mailed or furnished to, or filed with:

 

(i)                    the Collateral Trustee shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to and mailed,
by certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery, by electronic mail, or by
facsimile to State Street Bank and Trust Company, 1 Iron Street Boston,
Massachusetts 02210, Attention:  Structured Trust and Analytics; Ref: Owl Rock
CLO I, in legible form, to the Collateral Trustee addressed to it at its
applicable Corporate Trust Office, or at any other address previously furnished
in writing to the other parties hereto by the Collateral Trustee, and executed
by a Responsible Officer of the entity

 

215

--------------------------------------------------------------------------------



 

sending such request, demand, authorization, direction, instruction, order,
notice, consent, waiver or other document; provided that any demand,
authorization, direction, instruction, order, notice, consent, waiver or other
document sent to State Street Bank and Trust Company (in any capacity hereunder)
will be deemed effective only upon receipt thereof by State Street Bank and
Trust Company;

 

(ii)                 the Issuer shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service, by
electronic mail, or by facsimile in legible form, to the Issuer addressed to it
at c/o MaplesFS Limited, P.O. Box 1093, Boundary Hall,
Cricket Square, Grand Cayman, KY1-1102, Cayman Islands, with a copy to the
Collateral Manager, or at any other address previously furnished in writing to
the other parties hereto by the Issuer, with a copy to the Collateral Manager at
its address below;

 

(iii)              the Collateral Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service, by electronic mail or by facsimile in legible
form, to the Collateral Manager addressed to it at 399 Park Avenue, 38th Floor,
New York, NY 10022, or at any other address previously furnished in writing to
the parties hereto;

 

(iv)             Natixis shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail, or by facsimile in legible form,
addressed to Natixis Securities Americas LLC, 1251 Avenue of the Americas, 4th
Floor, New York, New York, 10020, Attention: Structured Credit and Solutions
Group, facsimile No. (212) 891-5790 or at any other address previously furnished
in writing to the Issuer and the Collateral Trustee by Natixis;

 

(v)                the Loan Agent shall be sufficient for every purpose
hereunder (except as otherwise provided in Section 14.16 with respect to 17g-5
Information) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service, by electronic mail, or by
facsimile in legible form, to the Loan Agent at State Street Bank and Trust
Company, 1 Iron Street Boston, Massachusetts 02210, Attention:  Structured Trust
and Analytics; Ref: Owl Rock CLO I, or at any other address previously furnished
in writing to the parties hereto; and

 

(vi)             the Collateral Administrator shall be sufficient for every
purpose hereunder (except as otherwise provided in Section 14.16 with respect to
17g-5 Information) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service, by electronic mail, or by
facsimile in legible form, to the Collateral Administrator at State Street Bank
and Trust Company, 1 Iron Street Boston, Massachusetts 02210, Attention: 
Structured Trust and Analytics; Ref: Owl Rock CLO I, or at any other address
previously furnished in writing to the parties hereto; and

 

(vii)          the Rating Agency shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if delivered by electronic copy to
CDO_Surveillance@spglobal.com; provided that (x) in respect of any application
for a ratings estimate by S&P in respect of a Collateral Obligation, Information
must be

 

216

--------------------------------------------------------------------------------



 

submitted to creditestimates@spglobal.com, (y) in respect of any request for
satisfaction of the S&P Rating Condition in connection with the Effective
Date, Information must be submitted to CDOEffectiveDatePortfolios@spglobal.com
and (x) in respect of emails related to the S&P CDO Monitor, Information must be
submitted to cdomonitor@spglobal.com.

 

(viii)       the Co-Issuer shall be sufficient for every purpose hereunder
(unless otherwise expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service, by
electronic mail, or by facsimile in legible form, to c/o Puglisi & Associates,
850 Library Avenue, Suite 204 or at any other address previously furnished in
writing to the other parties hereto by the Co-Issuer with a copy to the
Collateral Manager.

 

(b)                                 If any provision herein calls for any notice
or document to be delivered simultaneously to the Collateral Trustee and any
other Person, the Collateral Trustee’s receipt of such notice or document shall
entitle the Collateral Trustee to assume that such notice or document was
delivered to such other Person or entity unless otherwise expressly specified
herein.

 

(c)                                  Notwithstanding any provision to the
contrary contained herein or in any agreement or document related thereto, any
report, statement or other information required to be provided by the Issuer or
the Collateral Trustee may be provided by providing access to a website
containing such information.

 

(d)                                 Unless the parties hereto otherwise agree,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that if any such notice or other communication is not sent or posted
during normal business hours, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day; provided
further that if in any instance the intended recipient declines or opts out of
the receipt acknowledgment, then such notice or communication shall be deemed to
have been received on the Business Day sent or posted, if sent or posted during
normal business hours on such Business Day, or if otherwise, at the opening of
business on the next Business Day.

 

Section 14.4                             Notices to Holders; Waiver. Except as
otherwise expressly provided herein, where this Indenture provides for notice to
Holders of any event:

 

(a)                                 such notice shall be sufficiently given to
Holders if in writing and sent by email transmission, if available, and mailed,
first class postage prepaid, or by overnight delivery service (or, in the case
of Holders of Global Notes, e-mailed to DTC), to each Holder affected by such
event, at the address of such Holder as it appears in the Register not earlier
than the earliest date and not later than the latest date prescribed for the
giving of such notice; and

 

217

--------------------------------------------------------------------------------



 

(b)                                 such notice shall be in the English
language.

 

Where this Indenture provides for notice to holders of Subordinated Securities,
such notice shall be sufficiently given if in writing and mailed, first class
postage prepaid, or by overnight delivery service to Issuer, or by electronic
mail transmission, at the Issuer’s address pursuant to Section 14.3 hereof. The
Issuer shall forward all notices received pursuant to the preceding sentence to
the holders of Subordinated Securities. The Issuer shall provide notice and a
consent solicitation package to each holder of a Subordinated Security to the
extent that such holder’s consent or approval is required hereunder. The Issuer
shall provide written notice to the Collateral Trustee confirming any such
approval or consent obtained from the requisite holders of the Subordinated
Securities.

 

Notwithstanding clause (a) above, a Holder may give the Collateral Trustee a
written notice that it is requesting that notices to it be given by electronic
mail or by facsimile transmissions and stating the electronic mail address or
facsimile number for such transmission. Thereafter, the Collateral Trustee shall
give notices to such Holder by electronic mail or facsimile transmission, as so
requested; provided that if such notice also requests that notices be given by
mail, then such notice shall also be given by mail in accordance with clause
(a) above. Notices for Holders may also be posted to the Collateral Trustee’s
website.

 

Subject to the requirements of Section 14.15, the Collateral Trustee will
deliver to the Holders any information or notice relating to this Indenture
requested to be so delivered by at least 25% of the Holders of any Class of
Secured Debt or Subordinated Securities (by Aggregate Outstanding Amount), at
the expense of the Issuer; provided that the Collateral Trustee may decline to
send any such notice that it reasonably determines to be contrary to (i) any of
the terms of this Indenture, (ii) any duty or obligation that the Collateral
Trustee may have hereunder or (iii) applicable law. The Collateral Trustee may
require the requesting Holders to comply with its standard verification policies
in order to confirm Holder status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Collateral Trustee shall constitute a sufficient
notification to such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Collateral Trustee but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

Section 14.5                             Effect of Headings and Table of
Contents. The Article and Section headings herein (including those used in
cross-references herein) and the Table of Contents are for convenience only and
shall not affect the construction hereof.

 

218

--------------------------------------------------------------------------------



 

Section 14.6                             Successors and Assigns. All covenants
and agreements herein by the Issuers shall bind their successors and assigns,
whether so expressed or not.

 

Section 14.7                             Severability. If any term, provision,
covenant or condition of this Indenture, the Credit Agreement or the Notes, or
the application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Indenture, the Credit Agreement or the Notes, modified by the
deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture, the Credit Agreement or the Notes,
as the case may be, so long as this Indenture, the Credit Agreement or the
Notes, as the case may be, as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the deletion of such portion of this Indenture, the Credit Agreement or the
Notes, as the case may be, will not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.

 

Section 14.8                             Benefits of Indenture. Except as
otherwise expressly set forth in this Indenture, nothing herein or in the Notes,
expressed or implied, shall give to any Person, other than the parties hereto
and their successors hereunder, the Collateral Manager, the Collateral
Administrator, the Holders of the Secured Debt or Subordinated Securities and
(to the extent provided herein) and the other Secured Parties any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

Section 14.9                             Liability of Issuers. Notwithstanding
any other terms of this Indenture, the Notes, or any other agreement entered
into by either of the Issuers or otherwise, neither of the Issuers shall have
any liability whatsoever to the other of the Issuers under this Indenture, the
Notes, any other agreement, or otherwise.  Without prejudice to the generality
of the foregoing, neither of the Issuers may take any action to enforce, or
bring any action or proceeding, in respect of this Indenture, the Notes, any
other agreement, or otherwise against the other of the Issuers.  In particular,
the Issuers may not petition or take any other steps for the winding up or
bankruptcy of the other of the Issuers or of any and neither of the Issuers
shall have any claim with respect to any assets of the other of the Issuers.

 

Section 14.10                      Governing Law. This Indenture shall be
construed in accordance with, and this Indenture and any matters arising out of
or relating in any way whatsoever to this Indenture (whether in contract, tort
or otherwise), shall be governed by, the law of the State of New York.

 

Section 14.11                      Submission to Jurisdiction. With respect to
any suit, action or proceedings relating to this Indenture or any matter between
the parties arising under or in connection with this Indenture (“Proceedings”),
each party irrevocably:  (i) submits to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan and
the United States District Court for the Southern District of New York, and any
appellate court from any thereof; and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings

 

219

--------------------------------------------------------------------------------



 

have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party. Nothing herein precludes any of the parties from
bringing Proceedings in any other jurisdiction, nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

Section 14.12                      WAIVER OF JURY TRIAL. EACH OF THE ISSUERS,
THE HOLDERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Indenture by, among other things, the mutual waivers and
certifications in this paragraph. THE ISSUERS IRREVOCABLY CONSENT TO THE SERVICE
OF ANY AND ALL PROCESS IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF
COPIES OF SUCH PROCESS TO IT AT THE OFFICE OF THE ISSUERS’ NOTICE AGENT SET
FORTH IN SECTION 7.2. THE ISSUERS AND THE TRUSTEE AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

Section 14.13                      Counterparts. This Indenture (and each
amendment, modification and waiver in respect of it) may be executed and
delivered in counterparts (including by e-mail (.pdf) or facsimile
transmission), each of which will be deemed an original, and all of which
together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Indenture by e-mail (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Indenture.

 

Section 14.14                      Acts of Issuer. Any report, information,
communication, request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or performed by
the Issuer shall be effective if given or performed by the Issuer or by the
Collateral Manager on the Issuer’s behalf.

 

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to the Rating Agency and to comply with the provisions of this
Section and Section 14.16, unless otherwise agreed to in writing by the
Collateral Manager.

 

Section 14.15                      Confidential Information. (a) The Collateral
Trustee, the Collateral Administrator and each Holder or beneficial owner of
Secured Debt or Subordinated Securities will maintain the confidentiality of all
Confidential Information in accordance with procedures adopted by such Person in
good faith to protect Confidential Information of third parties delivered to
such Person; provided that such Person may deliver or disclose Confidential
Information to:  (i) such Person’s directors, trustees, officers, employees,
agents, attorneys and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15 and
to the extent such disclosure is reasonably required for

 

220

--------------------------------------------------------------------------------



 

the administration of this Indenture, the matters contemplated hereby or the
investment represented by the Secured Debt or Subordinated Securities; (ii) such
Person’s legal advisors, financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 14.15 and to the extent such
disclosure is reasonably required for the administration of this Indenture, the
matters contemplated hereby or the investment represented by the Secured Debt or
Subordinated Securities; (iii) any other Holder, or any of the other parties to
this Indenture, the Collateral Management Agreement or the Collateral
Administration Agreement; (iv) except for Specified Obligor Information, any
Person of the type that would be, to such Person’s knowledge, permitted to
acquire Secured Debt or Subordinated Securities or any other security of the
Issuers in accordance with the requirements of Section 2.6 hereof to which such
Person sells or offers to sell any such Secured Debt or Subordinated Securities
or security or any part thereof or is proposing in good faith a transaction
relating thereto; (v) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, reinsurers and liquidity and credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 14.15; (vii) the Rating Agency
(subject to Section 14.16); (viii) any other Person with the consent of the
Issuer and the Collateral Manager; or (ix) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation or order applicable to such Person, (B) in
response to any subpoena or other legal process (unless prohibited by applicable
law, rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (D) if an Event of Default has occurred and is continuing, to
the extent such Person may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under this Indenture, the Credit Agreement or the Notes or
(E) in the Collateral Trustee’s or Collateral Administrator’s performance of its
obligations under this Indenture, the Collateral Administration Agreement or
other transaction document related thereto; and provided that delivery to the
Holders by the Collateral Trustee or the Collateral Administrator of any report
of information required by the terms of this Indenture to be provided to Holders
shall not be a violation of this Section 14.15. Each Holder or beneficial owner
of Secured Debt or Subordinated Securities will, by its acceptance of its
Secured Debt or Subordinated Securities, be deemed to have agreed, except as set
forth in clauses (v), (vi) and (ix) above, that it shall use the Confidential
Information for the sole purpose of making an investment in the Secured Debt or
Subordinated Securities or administering its investment in the Secured Debt or
Subordinated Securities; and that the Collateral Trustee and the Collateral
Administrator shall neither be required nor authorized to disclose to Holders
any Confidential Information in violation of this Section 14.15. In the event of
any required disclosure of the Confidential Information by such Holder or
beneficial owner such Holder or beneficial owner will, by its acceptance of its
Secured Debt or Subordinated Securities, be deemed to have agreed to use
reasonable efforts to protect the confidentiality of the Confidential
Information. Each Holder or beneficial owner of a Secured Debt or Subordinated
Securities, by its acceptance of a Secured Debt or Subordinated Securities, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 14.15 (subject to Section 7.17(e)).

 

221

--------------------------------------------------------------------------------



 

(b)                                 For the purposes of this Section 14.15,
(A) “Confidential Information” means information delivered to the Collateral
Trustee, the Loan Agent, the Collateral Administrator or any Holder of Secured
Debt or Subordinated Securities by or on behalf of the Issuer in connection with
and relating to the transactions contemplated by or otherwise pursuant to this
Indenture (including, without limitation, information relating to Obligors);
provided that such term does not include information that:  (i) was publicly
known or otherwise known to the Collateral Trustee, the Collateral Administrator
or such Holder prior to the time of such disclosure; (ii) subsequently becomes
publicly known through no act or omission by the Collateral Trustee, the
Collateral Administrator, any Holder or any Person acting on behalf of the
Collateral Trustee, the Collateral Administrator or any Holder; (iii) otherwise
is known or becomes known to the Collateral Trustee, the Collateral
Administrator or any Holder other than (x) through disclosure by the Issuer or
(y) to the knowledge of the Collateral Trustee, the Collateral Administrator or
a Holder, as the case may be, in each case after reasonable inquiry, as a result
of the breach of a fiduciary duty to the Issuer or a contractual duty to the
Issuer; or (iv) is allowed to be treated as non-confidential by consent of the
Issuer; and (B) “Specified Obligor Information” means Confidential Information
relating to Obligors that is not otherwise included in the Monthly Reports or
Distribution Reports or the disclosure of which would be prohibited by
applicable law or the Underlying Documents relating to such Obligor’s Collateral
Obligation.

 

(c)                                  Notwithstanding the foregoing, the
Collateral Trustee and the Collateral Administrator may disclose Confidential
Information to the extent disclosure thereof may be required by law or by any
regulatory or governmental authority and the Collateral Trustee and the
Collateral Administrator may disclose on a confidential basis any Confidential
Information to its agents, attorneys and auditors in connection with the
performance of its responsibilities hereunder.

 

Section 14.16                                  17g-5 Information.    (a)    The
Issuer shall comply with their obligations under Rule 17g-5 promulgated under
the Exchange Act (“Rule 17g-5”), by its or its agent’s posting on the 17g-5
Website, no later than the time such information is provided to the Rating
Agency, all information that the Issuer or other parties on its behalf,
including the Collateral Trustee and the Collateral Manager, provide to the
Rating Agency for the purposes of determining the initial credit rating of the
Secured Debt or undertaking credit rating surveillance of the Secured Debt (the
“17g-5 Information”); provided that no party other than the Issuer (or the
Information Agent on its behalf), the Collateral Trustee or the Collateral
Manager may provide information to the Rating Agency on the Issuer’s behalf
without the prior written consent of the Collateral Manager. At all times while
any Secured Debt is rated by the Rating Agency or any other NRSRO, the Issuer
shall engage a third-party to post 17g-5 Information to the 17g-5 Website. On
the Closing Date, the Issuer shall engage the Collateral Administrator (in such
capacity, the “Information Agent”), to post 17g-5 Information it receives from
the Issuer, the Collateral Trustee or the Collateral Manager to the 17g-5
Website in accordance with Section 2A of the Collateral Administration
Agreement.

 

(b)                                 To the extent that any of the Issuer, the
Collateral Manager, the Collateral Administrator or the Collateral Trustee is
required to provide any information to, or communicate with, the Rating Agency
in writing in accordance with its obligations under this Indenture or the
Collateral Management Agreement or the Collateral Administration Agreement

 

222

--------------------------------------------------------------------------------



 

(as applicable), the Issuer, the Collateral Manager, the Collateral
Administrator or the Collateral Trustee, as applicable (or their respective
representatives or advisors), shall provide such information or communication to
the Information Agent by e-mail at statestreet_cdo_services@statestreet.com with
the subject line specifically referencing “17g-5 Information” and “OWL ROCK CLO
I”, which information the Information Agent shall promptly post to the 17g-5
Website in accordance with Section 2A of the Collateral Administration
Agreement.

 

(c)                                  To the extent any of the Issuer, the
Collateral Trustee or the Collateral Manager are engaged in oral communications
with the Rating Agency, for the purposes of determining the initial credit
rating of the Secured Debt or undertaking credit rating surveillance of the
Secured Debt, the party communicating with the Rating Agency shall cause such
oral communication to either be (x) recorded and an audio file containing the
recording to be promptly delivered to the Information Agent for posting to the
17g-5 Website or (y) summarized in writing and the summary to be promptly
delivered to the Information Agent by e-mail at
statestreet_cdo_services@statestreet.com with the subject line specifically
referencing “17g-5 Information” and “ OWL ROCK CLO I”, which information the
Information Agent shall promptly post to the 17g-5 Website in accordance with
Section 2A of the Collateral Administration Agreement.

 

(d)                                 All information to be made available to the
Rating Agency pursuant to Section 14.3(a) shall be made available on the 17g-5
Website. In the event that any information is delivered or posted in error, the
Issuer may remove it from the 17g-5 Website, and shall so remove promptly when
instructed to do so by the Person that delivered such information. None of the
Collateral Trustee, the Collateral Manager, the Collateral Administrator and the
Information Agent shall have obtained or shall be deemed to have obtained actual
knowledge of any information solely due to receipt and posting to the 17g-5
Website. Access will be provided to the Issuer, the Collateral Manager, the
Rating Agency, and to any NRSRO upon receipt by the Issuer of an NRSRO
Certification from such NRSRO (which may be submitted electronically via the
17g-5 Website).

 

(e)                                  Notwithstanding the requirements herein,
the Collateral Trustee shall have no obligation to engage in or respond to any
oral communications, for the purposes of determining the initial credit rating
of the Secured Debt or undertaking credit rating surveillance of the Secured
Debt, with the Rating Agency or any of its respective officers, directors or
employees.

 

(f)                                   The Collateral Trustee shall not be
responsible for maintaining the 17g-5 Website, posting any 17g-5 Information to
the 17g-5 Website or assuring that the 17g-5 Website complies with the
requirements of this Indenture, Rule 17g-5, or any other law or regulation. In
no event shall the Collateral Trustee be deemed to make any representation in
respect of the content of the 17g-5 Website or compliance of the 17g-5 Website
with this Indenture, Rule 17g-5, or any other law or regulation.

 

(g)                                  The Collateral Trustee shall not be
responsible or liable for the dissemination of any identification numbers or
passwords for the 17g-5 Website, including by the Issuer, the Rating Agency, the
NRSROs, any of their agents or any other party. The Collateral Trustee shall not
be liable for the use of any information posted on the 17g-5 Website,

 

223

--------------------------------------------------------------------------------



 

whether by the Issuer, the Rating Agency, the NRSROs or any other third party
that may gain access to the 17g-5 Website or the information posted thereon.

 

(h)                                 Notwithstanding anything herein to the
contrary, the maintenance by the Information Agent of the website described in
Section 10.7(g) shall not be deemed as compliance by or on behalf of the Issuer
with Rule 17g-5 or any other law or regulation related thereto.

 

(i)                                     For the avoidance of doubt, no reports
of Independent accountants shall be provided to the Rating Agency hereunder and
shall not be posted to the 17g-5 Website.

 

Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.16 shall not constitute a Default or Event of Default.

 

ARTICLE XV

 

ASSIGNMENT OF CERTAIN AGREEMENTS

 

Section 15.1                             Assignment of Collateral Management
Agreement. (a) The Issuer hereby acknowledges that its Grant pursuant to the
first Granting Clause hereof includes all of the Issuer’s estate, right, title
and interest in, to and under the Collateral Management Agreement, including
(i) the right to give all notices, consents and releases thereunder, (ii) the
right to give all notices of termination and to take any legal action upon the
breach of an obligation of the Collateral Manager thereunder, including the
commencement, conduct and consummation of proceedings at law or in equity,
(iii) the right to receive all notices, accountings, consents, releases and
statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided
that, notwithstanding anything herein to the contrary, the Collateral Trustee
shall not have the authority to exercise any of the rights set forth in
(i) through (iv) above or that may otherwise arise as a result of the Grant
until the occurrence of an Event of Default hereunder and such authority shall
terminate at such time, if any, as such Event of Default is cured or waived and,
for the avoidance of doubt, the Issuer may exercise any of its rights under the
Collateral Management Agreement without notice to or the consent of the
Collateral Trustee (except as otherwise expressly required by this Indenture),
so long as an Event of Default has not occurred and is not continuing. From and
after the occurrence and continuance of an Event of Default, the Collateral
Manager shall continue to perform and be bound by the provisions of the
Collateral Management Agreement and this Indenture applicable thereto.

 

(b)                                 The assignment made hereby is executed as
collateral security, and the execution and delivery hereby shall not in any way
impair or diminish the obligations of the Issuer under the provisions of the
Collateral Management Agreement, nor shall any of the obligations contained in
the Collateral Management Agreement be imposed on the Collateral Trustee.

 

(c)                                  Upon the retirement of the Secured Debt and
Subordinated Securities, the payment of all amounts required to be paid pursuant
to the Priority of Payments and the release of the Assets from the lien of this
Indenture, this assignment and all rights herein assigned to the

 

224

--------------------------------------------------------------------------------



 

Collateral Trustee for the benefit of the Holders shall cease and terminate and
all the estate, right, title and interest of the Collateral Trustee in, to and
under the Collateral Management Agreement shall revert to the Issuer and no
further instrument or act shall be necessary to evidence such termination and
reversion.

 

(d)                                 The Issuer represents that, as of the date
hereof, the Issuer has not executed any other assignment of the Collateral
Management Agreement.

 

(e)                                  The Issuer agrees that this assignment is
irrevocable, and that it will not take any action which is inconsistent with
this assignment or make any other assignment inconsistent herewith. The Issuer
will, from time to time, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as may be
necessary to continue and maintain the effectiveness of such assignment.

 

(f)                                   The Issuer hereby agrees, and hereby
undertakes to obtain the agreement and consent of the Collateral Manager in the
Collateral Management Agreement, to the following:

 

(i)                    The Collateral Manager shall consent to the provisions of
this assignment and agree to perform any provisions of this Indenture applicable
to the Collateral Manager subject to the terms (including the Collateral Manager
Standard) of the Collateral Management Agreement.

 

(ii)                 The Collateral Manager shall acknowledge that the Issuer is
assigning all of its right, title and interest in, to and under the Collateral
Management Agreement to the Collateral Trustee as representative of the Holders
and the Collateral Manager shall agree that all of the representations,
covenants and agreements made by the Collateral Manager in the Collateral
Management Agreement are also for the benefit of the Collateral Trustee.

 

(iii)              The Collateral Manager shall deliver to the Collateral
Trustee copies of all notices, statements, communications and instruments
delivered or required to be delivered by the Collateral Manager to the Issuer
pursuant to the Collateral Management Agreement.

 

(iv)             Neither the Issuer nor the Collateral Manager will enter into
any agreement amending, modifying or terminating the Collateral Management
Agreement except as permitted by the Collateral Management Agreement.

 

(v)                Except as otherwise set forth herein and therein (including
pursuant to Section 8 of the Collateral Management Agreement), the Collateral
Manager shall continue to serve as Collateral Manager under the Collateral
Management Agreement notwithstanding that the Collateral Manager shall not have
received amounts due it under the Collateral Management Agreement because
sufficient funds were not then available hereunder to pay such amounts in
accordance with the Priority of Payments set forth under Section 11.1. The
Collateral Manager agrees not to cause the filing of a petition in bankruptcy
against the Issuer for the nonpayment of the fees or other amounts payable by
the Issuer to the Collateral Manager under the Collateral Management Agreement
until the payment in full of all Secured Debt issued under this Indenture and
Subordinated Securities issued under the Issuer’s Memorandum and Articles and
the expiration of a period equal to one year and a day, or, if longer, the
applicable preference period, following such payment.

 

225

--------------------------------------------------------------------------------



 

Nothing in this Section 15.1 shall preclude, or be deemed to stop, the
Collateral Manager (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the Issuer, or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Collateral Manager, or (ii) from commencing
against the Issuer or any of its properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

 

(vi)             Except with respect to transactions contemplated by Section 5
of the Collateral Management Agreement, if the Collateral Manager determines
that it or any of its Affiliates has a conflict of interest between the Holder
of any Secured Debt or Subordinated Securities and any other account or
portfolio for which the Collateral Manager or any of its Affiliates is serving
as investment adviser which relates to any action to be taken with respect to
any Asset, then the Collateral Manager will give written notice briefly
describing such conflict and the action it proposes to take to the Collateral
Trustee, who shall promptly forward such notice to the relevant Holder. The
provisions of this clause (vi) shall not apply to any transaction permitted by
the terms of the Collateral Management Agreement.

 

(vii)          On each Measurement Date on which the S&P CDO Monitor Test is
used, the Collateral Manager on behalf of the Issuer will measure compliance
under such test.

 

(g)                                  The Issuer and the Collateral Trustee agree
that the Collateral Manager shall be a third party beneficiary of this
Indenture, and shall be entitled to rely upon and enforce such provisions of
this Indenture to the same extent as if it were a party hereto.

 

(h)                                 Upon a Trust Officer of the Collateral
Trustee receiving written notice from the Collateral Manager that an event
constituting “Cause” has occurred, the Collateral Trustee shall, not later than
two (2) Business Days thereafter, forward such notice to the Holders (as their
names appear in the Register).

 

[Signature Pages Follow]

 

226

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

 

OWL ROCK CLO I, LTD.,

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

OWL ROCK CLO I, LLC,

 

as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1-1

--------------------------------------------------------------------------------



 

 

STATE STREET BANK AND TRUST COMPANY,

 

as Collateral Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1-2

--------------------------------------------------------------------------------



 

Schedule 1

 

List of Collateral Obligations

 

Distributed Separately

 

S-1-1

--------------------------------------------------------------------------------



 

Schedule 2

 

[Reserved]

 

S-2-1

--------------------------------------------------------------------------------



 

Schedule 3

 

S&P Industry Classifications

 

Asset Type Code

 

Asset Type Description

1020000

 

Energy Equipment & Services

1030000

 

Oil, Gas & Consumable Fuels

2020000

 

Chemicals

2030000

 

Construction Materials

2040000

 

Containers & Packaging

2050000

 

Metals & Mining

2060000

 

Paper & Forest Products

3020000

 

Aerospace & Defense

3030000

 

Building Products

3040000

 

Construction & Engineering

3050000

 

Electrical Equipment

3060000

 

Industrial Conglomerates

3070000

 

Machinery

3080000

 

Trading Companies & Distributors

3110000

 

Commercial Services & Supplies

9612010

 

Professional Services

3210000

 

Air Freight & Logistics

3220000

 

Airlines

3230000

 

Marine

3240000

 

Road & Rail

3250000

 

Transportation Infrastructure

4011000

 

Auto Components

4020000

 

Automobiles

4110000

 

Household Durables

4120000

 

Leisure Products

4130000

 

Textiles, Apparel & Luxury Goods

4210000

 

Hotels, Restaurants & Leisure

9551701

 

Diversified Consumer Services

4300001

 

Entertainment

4300002

 

Interactive Media and Services

4310000

 

Media

4410000

 

Distributors

4420000

 

Internet and Direct Marketing Retail

4430000

 

Multiline Retail

4440000

 

Specialty Retail

5020000

 

Food & Staples Retailing

5110000

 

Beverages

5120000

 

Food Products

5130000

 

Tobacco

5210000

 

Household Products

5220000

 

Personal Products

 

S-4-1

--------------------------------------------------------------------------------



 

Asset Type Code

 

Asset Type Description

6020000

 

Health Care Equipment & Supplies

6030000

 

Health Care Providers & Services

9551729

 

Health Care Technology

6110000

 

Biotechnology

6120000

 

Pharmaceuticals

9551727

 

Life Sciences Tools & Services

7011000

 

Banks

7020000

 

Thrifts & Mortgage Finance

7110000

 

Diversified Financial Services

7120000

 

Consumer Finance

7130000

 

Capital Markets

7210000

 

Insurance

7311000

 

Real Estate Investment Trusts (REITs)

7310000

 

Real Estate Management & Development

8030000

 

IT Services

8040000

 

Software

8110000

 

Communications Equipment

8120000

 

Technology Hardware, Storage & Peripherals

8130000

 

Electronic Equipment, Instruments & Components

8210000

 

Semiconductors & Semiconductor Equipment

9020000

 

Diversified Telecommunication Services

9030000

 

Wireless Telecommunication Services

9520000

 

Electric Utilities

9530000

 

Gas Utilities

9540000

 

Multi-Utilities

9550000

 

Water Utilities

9551702

 

Independent Power and Renewable Electricity Producers

PF1

 

Project finance: Industrial equipment

PF2

 

Project finance: Leisure and gaming

PF3

 

Project finance: Natural resources and mining

PF4

 

Project finance: Oil and gas

PF5

 

Project finance: Power

PF6

 

Project finance: Public finance and real estate

PF7

 

Project finance: Telecommunications

PF8

 

Project finance: Transport

 

S-4-2

--------------------------------------------------------------------------------



 

Schedule 4

 

Moody’s Rating Definitions

 

MOODY’S RATING

 

(a)                                 With respect to a Collateral Obligation that
(A) is publicly rated by Moody’s, such public rating, or (B) is not publicly
rated by Moody’s but for which a rating or rating estimate has been assigned by
Moody’s upon the request of the Issuer or the Collateral Manager, such rating
or, in the case of a rating estimate, the applicable rating estimate for such
obligation;

 

(b)                                 With respect to a Collateral Obligation that
is a Moody’s Senior Secured Loan or Participation Interest in a Moody’s Senior
Secured Loan (if not determined pursuant to clause (a) above), if the Obligor of
such Collateral Obligation has a corporate family rating by Moody’s, then such
corporate family rating; and

 

(c)                                  With respect to a Collateral Obligation, if
not determined pursuant to clause (a) or (b) above, if the Obligor of such
Collateral Obligation has one or more senior unsecured obligations publicly
rated by Moody’s, then the Moody’s public rating on any such obligation (or, if
such Collateral Obligation is a Moody’s Senior Secured Loan, the Moody’s rating
that is one subcategory higher than the Moody’s public rating on any such senior
unsecured obligation) as selected by the Collateral Manager in its sole
discretion.

 

For purposes of calculating a Moody’s Rating, each applicable rating, at the
time of calculation, (i) on credit watch by Moody’s with positive implications
will be treated as having been upgraded by one rating subcategory, (ii) on
credit watch by Moody’s with negative implications will be treated as having
been downgraded by two rating subcategories and (iii) on negative outlook by
Moody’s will be treated as having been downgraded by one rating subcategory.

 

For purposes of this definition, any credit estimate assigned by Moody’s shall
expire one year from the date such estimate was issued; provided that, for
purposes of any calculation under this Indenture, if Moody’s fails to renew for
any reason a credit estimate for a previously acquired Collateral Obligation
thereunder on or before such one-year anniversary (which may be extended at
Moody’s option to the extent the annual audited financial statements for the
Obligor have not yet been received), after the Issuer or the Collateral Manager
on the Issuer’s behalf has submitted to Moody’s all information that the Issuer
or the Collateral Manager believed in good faith was required to provide such
renewal, (1) the Issuer for a period of 30 days will continue using the previous
credit estimate assigned by Moody’s with respect to such Collateral Obligation
until such time as Moody’s renews the credit estimate for such Collateral
Obligation, (2) after 30 days until the 90th day or until such time as Moody’s
renews the credit estimate for such Collateral Obligation the Collateral
Obligation will be treated as having been downgraded by one rating subcategory
and (3) after 90 days but before Moody’s renews the credit estimate for such
Collateral Obligation, the Collateral Obligation will be deemed to have a
Moody’s rating of “Caa3”.

 

S-5-1

--------------------------------------------------------------------------------



 

MOODY’S SENIOR SECURED LOAN

 

(a)                                 A loan that:

 

(i)                                     is not (and cannot by its terms
become) subordinate in right of payment to any other debt obligation of the
Obligor of the loan;

 

(ii)                                  (x) is secured by a valid first priority
perfected security interest or lien in, to or on specified collateral securing
the Obligor’s obligations under the loan and (y) such specified collateral does
not consist entirely of equity securities or common stock; provided that any
loan that would be considered a Moody’s Senior Secured Loan but for
clause (y) above shall be considered a Moody’s Senior Secured Loan if it is a
loan made to a parent entity and as to which the Collateral Manager determines
in good faith that the value of the common stock of the subsidiary (or other
equity interests in the subsidiary) securing such loan at or about the time of
acquisition of such loan by the Issuer has a value that is at least equal to the
outstanding principal balance of such loan and the outstanding principal
balances of any other obligations of such parent entity that are pari passu with
such loan, which value may include, among other things, the enterprise value of
such subsidiary of such parent entity; and

 

(iii)                               the value of the collateral securing the
loan together with other attributes of the Obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the commercially reasonable judgment of the Collateral Manager) to repay the
loan in accordance with its terms and to repay all other loans of equal
seniority secured by a first lien or security interest in the same collateral;
or

 

(b)                                 a loan that:

 

(i)                                     is not (and cannot by its terms
become) subordinate in right of payment to any other debt obligation of the
Obligor of the loan, except that such loan can be subordinate with respect to
the liquidation of such Obligor or the collateral for such loan;

 

(ii)                                  with respect to such liquidation, is
secured by a valid second priority perfected security interest or lien in, to or
on specified collateral securing the Obligor’s obligations under the loan;

 

(iii)                               the value of the collateral securing the
loan together with other attributes of the Obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the commercially reasonable judgment of the Collateral Manager) to repay the
loan in accordance with its terms and to repay all other loans of equal or
higher seniority secured in the same collateral; and

 

(iv)                              (x) has a Moody’s facility rating and the
Obligor of such loan has a Moody’s corporate family rating and (y) such Moody’s
facility rating is not lower than such Moody’s corporate family rating; and

 

S-5-2

--------------------------------------------------------------------------------



 

(c)                                  a loan that is not is not a loan for which
the security interest or lien (or the validity or effectiveness thereof) in
substantially all of its collateral attaches, becomes effective, or otherwise
“springs” into existence after the origination thereof.

 

S-5-3

--------------------------------------------------------------------------------



 

Schedule 5

 

S&P RECOVERY RATE TABLES

 

Section 1.                                          S&P Recovery Rate Tables

 

(a)                                 (i) If a Collateral Obligation has an S&P
Recovery Rating, the S&P Recovery Rate for such Collateral Obligation will be
the applicable percentage set forth in Table 1 below, based on such S&P Recovery
Rating (for the applicable recovery point estimate) and the applicable Class of
Secured Debt:

 


Table 1: S&P Recovery Rates for Collateral Obligations with S&P Recovery
Ratings*

 

 

 

Initial Liability Rating

 

S&P Recovery
Rating
of a Collateral
Obligation

 

Recovery
Point
Estimate by
S&P**

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B”

 

“CCC”

 

1+

 

100

%

75.00

%

85.00

%

88.00

%

90.00

%

92.00

%

95.00

%

95.00

%

1

 

95

%

70.00

%

80.00

%

84.00

%

87.50

%

91.00

%

95.00

%

95.00

%

1

 

90

%

65.00

%

75.00

%

80.00

%

85.00

%

90.00

%

95.00

%

95.00

%

2

 

85

%

62.50

%

72.50

%

77.50

%

83.00

%

88.00

%

92.00

%

92.00

%

2

 

80

%

60.00

%

70.00

%

75.00

%

81.00

%

86.00

%

89.00

%

89.00

%

2

 

75

%

55.00

%

65.00

%

70.50

%

77.00

%

82.50

%

84.00

%

84.00

%

2

 

70

%

50.00

%

60.00

%

66.00

%

73.00

%

79.00

%

79.00

%

79.00

%

3

 

65

%

45.00

%

55.00

%

61.00

%

68.00

%

73.00

%

74.00

%

74.00

%

3

 

60

%

40.00

%

50.00

%

56.00

%

63.00

%

67.00

%

69.00

%

69.00

%

3

 

55

%

35.00

%

45.00

%

51.00

%

58.00

%

63.00

%

64.00

%

64.00

%

3

 

50

%

30.00

%

40.00

%

46.00

%

53.00

%

59.00

%

59.00

%

59.00

%

4

 

45

%

28.50

%

37.50

%

44.00

%

49.50

%

53.50

%

54.00

%

54.00

%

4

 

40

%

27.00

%

35.00

%

42.00

%

46.00

%

48.00

%

49.00

%

49.00

%

4

 

35

%

23.50

%

30.50

%

37.50

%

42.50

%

43.50

%

44.00

%

44.00

%

4

 

30

%

20.00

%

26.00

%

33.00

%

39.00

%

39.00

%

39.00

%

39.00

%

5

 

25

%

17.50

%

23.00

%

28.50

%

32.50

%

33.50

%

34.00

%

34.00

%

5

 

20

%

15.00

%

20.00

%

24.00

%

26.00

%

28.00

%

29.00

%

29.00

%

5

 

15

%

10.00

%

15.00

%

19.50

%

22.50

%

23.50

%

24.00

%

24.00

%

5

 

10

%

5.00

%

10.00

%

15.00

%

19.00

%

19.00

%

19.00

%

19.00

%

6

 

5

%

3.50

%

7.00

%

10.50

%

13.50

%

14.00

%

14.00

%

14.00

%

6

 

0

%

2.00

%

4.00

%

6.00

%

8.00

%

9.00

%

9.00

%

9.00

%

 

 

Recovery rate

 

 

--------------------------------------------------------------------------------

*                                         The S&P Recovery Rate shall be the
applicable rate set forth above based on the initial rating of the Highest
Ranking Class at the time of determination.

 

**                                  From S&P’s published reports. Recovery point
estimates are rounded down to the nearest 5%.

 

S-5-1

--------------------------------------------------------------------------------



 

(ii)                                  If (x) a Collateral Obligation does not
have an S&P Recovery Rating and such Collateral Obligation is a senior unsecured
loan, First-Lien Last-Out Loans or Second Lien Loan and (y) the issuer of such
Collateral Obligation has issued another debt instrument that is outstanding and
senior to such Collateral Obligation that is a Senior Secured Loan (a “Senior
Secured Debt Instrument”) that has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Group A*

 

S&P Recovery
Rating
of the Senior

 

Initial Liability Rating

 

Secured
Debt Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

1+

 

18

%

20

%

23

%

26

%

29

%

31

%

1

 

18

%

20

%

23

%

26

%

29

%

31

%

2

 

18

%

20

%

23

%

26

%

29

%

31

%

3

 

12

%

15

%

18

%

21

%

22

%

23

%

4

 

5

%

8

%

11

%

13

%

14

%

15

%

5

 

2

%

4

%

6

%

8

%

9

%

10

%

6

 

0

%

0

%

0

%

0

%

0

%

0

%

 

 

Recovery rate

 

 

--------------------------------------------------------------------------------

*                                         The S&P Recovery Rate shall be the
applicable rate set forth above based on the initial rating of the Highest
Ranking Class at the time of determination.

 

For Collateral Obligations Domiciled in Group B*

 

S&P Recovery
Rating
of the Senior

 

Initial Liability Rating

 

Secured
Debt Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

1+

 

13

%

16

%

18

%

21

%

23

%

25

%

1

 

13

%

16

%

18

%

21

%

23

%

25

%

2

 

13

%

16

%

18

%

21

%

23

%

25

%

3

 

8

%

11

%

13

%

15

%

16

%

17

%

4

 

5

%

5

%

5

%

5

%

5

%

5

%

5

 

2

%

2

%

2

%

2

%

2

%

2

%

6

 

0

%

0

%

0

%

0

%

0

%

0

%

 

 

Recovery rate

 

 

S-5-2

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

*                                         The S&P Recovery Rate shall be the
applicable rate set forth above based on the initial rating of the Highest
Ranking Class at the time of determination.

 

For Collateral Obligations Domiciled in Group C*

 

S&P Recovery
Rating
of the Senior

 

Initial Liability Rating

 

Secured
Debt Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

1+

 

10

%

12

%

14

%

16

%

18

%

20

%

1

 

10

%

12

%

14

%

16

%

18

%

20

%

2

 

10

%

12

%

14

%

16

%

18

%

20

%

3

 

5

%

7

%

9

%

10

%

11

%

12

%

4

 

2

%

2

%

2

%

2

%

2

%

2

%

5

 

0

%

0

%

0

%

0

%

0

%

0

%

6

 

0

%

0

%

0

%

0

%

0

%

0

%

 

 

Recovery rate

 

 

--------------------------------------------------------------------------------

*                                         The S&P Recovery Rate shall be the
applicable rate set forth above based on the initial rating of the Highest
Ranking Class at the time of determination.

 

(iii)                               If (x) a Collateral Obligation does not have
an S&P Recovery Rating and such Collateral Obligation is a subordinated loan or
subordinated bond and (y) the issuer of such Collateral Obligation has issued
another debt instrument that is outstanding and senior to such Collateral
Obligation that is a Senior Secured Debt Instrument that has an S&P Recovery
Rating, the S&P Recovery Rate for such Collateral Obligation shall be determined
as follows:

 

For Collateral Obligations Domiciled in Groups A and B*

 

S&P Recovery
Rating
of the Senior

 

Initial Liability Rating

 

Secured
Debt Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

1+

 

8

%

8

%

8

%

8

%

8

%

8

%

1

 

8

%

8

%

8

%

8

%

8

%

8

%

2

 

8

%

8

%

8

%

8

%

8

%

8

%

3

 

5

%

5

%

5

%

5

%

5

%

5

%

4

 

2

%

2

%

2

%

2

%

2

%

2

%

5

 

0

%

0

%

0

%

0

%

0

%

0

%

6

 

0

%

0

%

0

%

0

%

0

%

0

%

 

S-5-3

--------------------------------------------------------------------------------



 

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument

 

Initial Liability Rating

 

 

 

Recovery rate

 

 

--------------------------------------------------------------------------------

*                                         The S&P Recovery Rate shall be the
applicable rate set forth above based on the initial rating of the Highest
Ranking Class at the time of determination.

 

For Collateral Obligations Domiciled in Group C*

 

S&P Recovery
Rating
of the Senior

 

Initial Liability Rating

 

Secured
Debt Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

1+

 

5

%

5

%

5

%

5

%

5

%

5

%

1

 

5

%

5

%

5

%

5

%

5

%

5

%

2

 

5

%

5

%

5

%

5

%

5

%

5

%

3

 

2

%

2

%

2

%

2

%

2

%

2

%

4

 

0

%

0

%

0

%

0

%

0

%

0

%

5

 

0

%

0

%

0

%

0

%

0

%

0

%

6

 

0

%

0

%

0

%

0

%

0

%

0

%

 

 

Recovery rate

 

 

--------------------------------------------------------------------------------

*                                         The S&P Recovery Rate shall be the
applicable rate set forth above based on the initial rating of the Highest
Ranking Class at the time of determination.

 

(b)                                 If a recovery rate cannot be determined
using clause (a), the recovery rate shall be determined using the following
table.

 

Recovery rates for Obligors Domiciled in Group A, B or C*:

 

 

 

Initial Liability Rating

 

Priority Category

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

Senior Secured Loans**

 

 

 

 

 

 

 

 

 

 

 

 

 

Group A

 

50

%

55

%

59

%

63

%

75

%

79

%

Group B

 

39

%

42

%

46

%

49

%

60

%

63

%

Group C

 

17

%

19

%

27

%

29

%

31

%

34

%

Senior Secured Loans (Cov-Lite Loans)***

 

 

S-5-4

--------------------------------------------------------------------------------



 

Priority Category

 

Initial Liability Rating

 

Group A

 

41

%

46

%

49

%

53

%

63

%

67

%

Group B

 

32

%

35

%

39

%

41

%

50

%

53

%

Group C

 

17

%

19

%

27

%

29

%

31

%

34

%

Second Lien Loans, First-Lien Last-Out Loans, Unsecured Loans****

 

Group A

 

18

%

20

%

23

%

26

%

29

%

31

%

Group B

 

13

%

16

%

18

%

21

%

23

%

25

%

Group C

 

10

%

12

%

14

%

16

%

18

%

20

%

Subordinated loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Group A

 

8

%

8

%

8

%

8

%

8

%

8

%

Group B

 

8

%

8

%

8

%

8

%

8

%

8

%

Group C

 

5

%

5

%

5

%

5

%

5

%

5

%

 

 

Recovery rate

 

 

Group A:          Australia, Austria, Belgium, Canada, Denmark, Finland, France,
Germany, Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway,
Poland, Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.*****

 

Group B:          Brazil, Dubai International Finance Centre, Greece, Italy,
Mexico, South Africa, Turkey, United Arab Emirates. *****

 

Group C:          India, Indonesia, Kazakhstan, Russia, Ukraine, Vietnam,
countries that do not have a jurisdictional ranking assessment listed in
“Jurisdiction Ranking Assessments Of National Insolvency Regimes Update:
September 2017,” published September 7, 2017.*****

 

--------------------------------------------------------------------------------

*                                         The S&P Recovery Rate will be the
applicable rate set forth above based on the initial rating of the Highest
Ranking Class at the time of determination.

 

**                                  Solely for the purpose of determining the
S&P Recovery Rate for such loan, no loan will constitute a “Senior Secured Loan”
unless such loan (a) is secured by a valid first priority security interest in
collateral, (b) in the Collateral Manager’s commercially reasonable judgment
(with such determination being made in good faith by the Collateral Manager at
the time of such loan’s purchase and based upon information reasonably available
to the Collateral Manager at such time and without any requirement of additional
investigation beyond the Collateral Manager’s customary credit review
procedures), is secured by specified collateral that has a value not less than
an amount equal to the sum of (i) the aggregate principal balance of all loans
senior or pari passu to such loans and (ii) the outstanding principal balance of
such loan, which value may be derived from, among other things, the enterprise
value (including equity and goodwill) of the issuer of such loan; provided that
the terms of this footnote may be amended or revised at any time by a written
notice from the Issuer and the Collateral Manager to the Collateral Trustee and
the Collateral Administrator (without the consent of any holder of any Secured
Debt or Subordinated Securities), subject to the satisfaction of the S&P Rating
Condition, in order to conform to S&P then-current criteria for such loans and
(c) is not subordinate to any other obligation; provided further that if 100% of
the value of such loan is derived from the enterprise value of the issuer of
such loan, such loan will have either (1) the S&P Recovery Rate specified for
Unsecured Loans in the table above, or (2) the S&P Recovery Rate determined by
S&P on a case by case basis.

 

***                           For the avoidance of doubt, each Cov-Lite Loan
will constitute a “senior secured cov-lite loan”.

 

****                    Solely for the purpose of determining the S&P Recovery
Rate for such loan, the Aggregate Principal Balance of all Unsecured Loans,
First-Lien Last-Out Loans and Second Lien Loans that, in the aggregate,
represent up to 15% of the Collateral Principal Amount shall have the S&P
Recovery Rate specified for Unsecured Loans, First-Lien Last-Out Loans and
Second Lien Loans in the table above and the Aggregate

 

S-5-5

--------------------------------------------------------------------------------



 

Principal Balance of all Unsecured Loans, First-Lien Last-Out Loans and Second
Lien Loans in excess of 15% of the Collateral Principal Amount shall have the
S&P Recovery Rate specified for subordinated loans in the table above.

 

*****             In each case, or such other countries identified as such by
S&P in a press release, written criteria or other public announcement from time
to time or as may be notified by S&P to the Collateral Manager from time to
time.

 

Notwithstanding the foregoing, for purposes of determining the S&P Recovery Rate
of a Collateral Obligation that is a Senior Secured Loan (including any Cov-Lite
Loan) secured solely or primarily by common stock or other equity interest, such
Collateral Obligation shall be deemed to be an Unsecured Loan.

 

Section 2.                                          S&P CDO Monitor

 

Liability

 

An Amount (in increments of 0.05%)

 

Rating

 

Not Less Than

 

Not Greater Than

 

“AAA” (%)

 

35.00

%

55.00

%

“AA” (%)

 

40.00

%

65.00

%

 

Weighted Average Floating Spread. A spread between 1.50% and 7.00% (in
increments of .01%) without exceeding the Weighted Average Floating Spread
(determined as if all Discount Obligations instead constituted Collateral
Obligations that are not Discount Obligations) as of such Measurement Date.

 

S-5-6

--------------------------------------------------------------------------------



 

Section 3.                                          S&P Region Classifications

 

Region Code

 

Region Name

 

Country Code

 

Country Name

17

 

Africa: Eastern

 

253

 

Djibouti

17

 

Africa: Eastern

 

291

 

Eritrea

17

 

Africa: Eastern

 

251

 

Ethiopia

17

 

Africa: Eastern

 

254

 

Kenya

17

 

Africa: Eastern

 

252

 

Somalia

17

 

Africa: Eastern

 

249

 

Sudan

12

 

Africa: Southern

 

247

 

Ascension

12

 

Africa: Southern

 

267

 

Botswana

12

 

Africa: Southern

 

266

 

Lesotho

12

 

Africa: Southern

 

230

 

Mauritius

12

 

Africa: Southern

 

264

 

Namibia

12

 

Africa: Southern

 

248

 

Seychelles

12

 

Africa: Southern

 

27

 

South Africa

12

 

Africa: Southern

 

290

 

St. Helena

12

 

Africa: Southern

 

268

 

Swaziland

13

 

Africa: Sub-Saharan

 

244

 

Angola

13

 

Africa: Sub-Saharan

 

226

 

Burkina Faso

13

 

Africa: Sub-Saharan

 

257

 

Burundi

13

 

Africa: Sub-Saharan

 

225

 

Cote d’lvoire

13

 

Africa: Sub-Saharan

 

240

 

Equatorial Guinea

13

 

Africa: Sub-Saharan

 

241

 

Gabonese Republic

13

 

Africa: Sub-Saharan

 

220

 

Gambia

13

 

Africa: Sub-Saharan

 

233

 

Ghana

13

 

Africa: Sub-Saharan

 

224

 

Guinea

13

 

Africa: Sub-Saharan

 

245

 

Guinea-Bissau

13

 

Africa: Sub-Saharan

 

231

 

Liberia

13

 

Africa: Sub-Saharan

 

261

 

Madagascar

13

 

Africa: Sub-Saharan

 

265

 

Malawi

13

 

Africa: Sub-Saharan

 

223

 

Mali

13

 

Africa: Sub-Saharan

 

222

 

Mauritania

13

 

Africa: Sub-Saharan

 

258

 

Mozambique

13

 

Africa: Sub-Saharan

 

227

 

Niger

13

 

Africa: Sub-Saharan

 

234

 

Nigeria

13

 

Africa: Sub-Saharan

 

250

 

Rwanda

13

 

Africa: Sub-Saharan

 

239

 

Sao Tome & Principe

13

 

Africa: Sub-Saharan

 

221

 

Senegal

13

 

Africa: Sub-Saharan

 

232

 

Sierra Leone

13

 

Africa: Sub-Saharan

 

255

 

Tanzania/Zanzibar

13

 

Africa: Sub-Saharan

 

228

 

Togo

13

 

Africa: Sub-Saharan

 

256

 

Uganda

13

 

Africa: Sub-Saharan

 

260

 

Zambia

13

 

Africa: Sub-Saharan

 

263

 

Zimbabwe

 

S-5-7

--------------------------------------------------------------------------------



 

13

 

Africa: Sub-Saharan

 

229

 

Benin

13

 

Africa: Sub-Saharan

 

237

 

Cameroon

13

 

Africa: Sub-Saharan

 

238

 

Cape Verde Islands

13

 

Africa: Sub-Saharan

 

236

 

Central African Republic

13

 

Africa: Sub-Saharan

 

235

 

Chad

13

 

Africa: Sub-Saharan

 

269

 

Comoros

13

 

Africa: Sub-Saharan

 

242

 

Congo-Brazzaville

13

 

Africa: Sub-Saharan

 

243

 

Congo-Kinshasa

3

 

Americas: Andean

 

591

 

Bolivia

3

 

Americas: Andean

 

57

 

Colombia

3

 

Americas: Andean

 

593

 

Ecuador

3

 

Americas: Andean

 

51

 

Peru

3

 

Americas: Andean

 

58

 

Venezuela

4

 

Americas: Mercosur and Southern Cone

 

54

 

Argentina

4

 

Americas: Mercosur and Southern Cone

 

55

 

Brazil

4

 

Americas: Mercosur and Southern Cone

 

56

 

Chile

4

 

Americas: Mercosur and Southern Cone

 

595

 

Paraguay

4

 

Americas: Mercosur and Southern Cone

 

598

 

Uruguay

1

 

Americas: Mexico

 

52

 

Mexico

2

 

Americas: Other Central and Caribbean

 

1264

 

Anguilla

2

 

Americas: Other Central and Caribbean

 

1268

 

Antigua

2

 

Americas: Other Central and Caribbean

 

1242

 

Bahamas

2

 

Americas: Other Central and Caribbean

 

246

 

Barbados

2

 

Americas: Other Central and Caribbean

 

501

 

Belize

2

 

Americas: Other Central and Caribbean

 

441

 

Bermuda

2

 

Americas: Other Central and Caribbean

 

284

 

British Virgin Islands

2

 

Americas: Other Central and Caribbean

 

345

 

Cayman Islands

2

 

Americas: Other Central and Caribbean

 

506

 

Costa Rica

2

 

Americas: Other Central and Caribbean

 

809

 

Dominican Republic

2

 

Americas: Other Central and Caribbean

 

503

 

El Salvador

2

 

Americas: Other Central and Caribbean

 

473

 

Grenada

2

 

Americas: Other Central and Caribbean

 

590

 

Guadeloupe

2

 

Americas: Other Central and Caribbean

 

502

 

Guatemala

2

 

Americas: Other Central and Caribbean

 

504

 

Honduras

2

 

Americas: Other Central and Caribbean

 

876

 

Jamaica

2

 

Americas: Other Central and Caribbean

 

596

 

Martinique

2

 

Americas: Other Central and Caribbean

 

505

 

Nicaragua

2

 

Americas: Other Central and Caribbean

 

507

 

Panama

2

 

Americas: Other Central and Caribbean

 

869

 

St. Kitts/Nevis

2

 

Americas: Other Central and Caribbean

 

758

 

St. Lucia

2

 

Americas: Other Central and Caribbean

 

784

 

St. Vincent & Grenadines

2

 

Americas: Other Central and Caribbean

 

597

 

Suriname

2

 

Americas: Other Central and Caribbean

 

868

 

Trinidad& Tobago

2

 

Americas: Other Central and Caribbean

 

649

 

Turks & Caicos

2

 

Americas: Other Central and Caribbean

 

297

 

Aruba

 

S-5-8

--------------------------------------------------------------------------------



 

2

 

Americas: Other Central and Caribbean

 

53

 

Cuba

2

 

Americas: Other Central and Caribbean

 

599

 

Curacao

2

 

Americas: Other Central and Caribbean

 

767

 

Dominica

2

 

Americas: Other Central and Caribbean

 

594

 

French Guiana

2

 

Americas: Other Central and Caribbean

 

592

 

Guyana

2

 

Americas: Other Central and Caribbean

 

509

 

Haiti

2

 

Americas: Other Central and Caribbean

 

664

 

Montserrat

101

 

Americas: U.S. and Canada

 

2

 

Canada

101

 

Americas: U.S. and Canada

 

1

 

USA

7

 

Asia: China, Hong Kong, Taiwan

 

86

 

China

7

 

Asia: China, Hong Kong, Taiwan

 

852

 

Hong Kong

7

 

Asia: China, Hong Kong, Taiwan

 

886

 

Taiwan

5

 

Asia: India, Pakistan and Afghanistan

 

93

 

Afghanistan

5

 

Asia: India, Pakistan and Afghanistan

 

91

 

India

5

 

Asia: India, Pakistan and Afghanistan

 

92

 

Pakistan

6

 

Asia: Other South

 

880

 

Bangladesh

6

 

Asia: Other South

 

975

 

Bhutan

6

 

Asia: Other South

 

960

 

Maldives

6

 

Asia: Other South

 

977

 

Nepal

6

 

Asia: Other South

 

94

 

Sri Lanka

8

 

Asia: Southeast, Korea and Japan

 

673

 

Brunei

8

 

Asia: Southeast, Korea and Japan

 

855

 

Cambodia

8

 

Asia: Southeast, Korea and Japan

 

62

 

Indonesia

8

 

Asia: Southeast, Korea and Japan

 

81

 

Japan

8

 

Asia: Southeast, Korea and Japan

 

856

 

Laos

8

 

Asia: Southeast, Korea and Japan

 

60

 

Malaysia

8

 

Asia: Southeast, Korea and Japan

 

95

 

Myanmar

8

 

Asia: Southeast, Korea and Japan

 

850

 

North Korea

8

 

Asia: Southeast, Korea and Japan

 

63

 

Philippines

8

 

Asia: Southeast, Korea and Japan

 

65

 

Singapore

8

 

Asia: Southeast, Korea and Japan

 

82

 

South Korea

8

 

Asia: Southeast, Korea and Japan

 

66

 

Thailand

8

 

Asia: Southeast, Korea and Japan

 

84

 

Vietnam

8

 

Asia: Southeast, Korea and Japan

 

670

 

East Timor

105

 

Asia-Pacific: Australia and New Zealand

 

61

 

Australia

105

 

Asia-Pacific: Australia and New Zealand

 

682

 

Cook Islands

105

 

Asia-Pacific: Australia and New Zealand

 

64

 

New Zealand

9

 

Asia-Pacific: Islands

 

679

 

Fiji

9

 

Asia-Pacific: Islands

 

689

 

French Polynesia

9

 

Asia-Pacific: Islands

 

686

 

Kiribati

9

 

Asia-Pacific: Islands

 

691

 

Micronesia

9

 

Asia-Pacific: Islands

 

674

 

Nauru

9

 

Asia-Pacific: Islands

 

687

 

New Caledonia

9

 

Asia-Pacific: Islands

 

680

 

Palau

9

 

Asia-Pacific: Islands

 

675

 

Papua New Guinea

 

S-5-9

--------------------------------------------------------------------------------



 

9

 

Asia-Pacific: Islands

 

685

 

Samoa

9

 

Asia-Pacific: Islands

 

677

 

Solomon Islands

9

 

Asia-Pacific: Islands

 

676

 

Tonga

9

 

Asia-Pacific: Islands

 

688

 

Tuvalu

9

 

Asia-Pacific: Islands

 

678

 

Vanuatu

15

 

Europe: Central

 

420

 

Czech Republic

15

 

Europe: Central

 

372

 

Estonia

15

 

Europe: Central

 

36

 

Hungary

15

 

Europe: Central

 

371

 

Latvia

15

 

Europe: Central

 

370

 

Lithuania

15

 

Europe: Central

 

48

 

Poland

15

 

Europe: Central

 

421

 

Slovak Republic

16

 

Europe: Eastern

 

355

 

Albania

16

 

Europe: Eastern

 

387

 

Bosnia and Herzegovina

16

 

Europe: Eastern

 

359

 

Bulgaria

16

 

Europe: Eastern

 

385

 

Croatia

16

 

Europe: Eastern

 

383

 

Kosovo

16

 

Europe: Eastern

 

389

 

Macedonia

16

 

Europe: Eastern

 

382

 

Montenegro

16

 

Europe: Eastern

 

40

 

Romania

16

 

Europe. Eastern

 

381

 

Serbia

16

 

Europe: Eastern

 

90

 

Turkey

14

 

Europe: Russia & CIS

 

374

 

Armenia

14

 

Europe: Russia & CIS

 

994

 

Azerbaijan

14

 

Europe: Russia & CIS

 

375

 

Belarus

14

 

Europe: Russia & CIS

 

995

 

Georgia

14

 

Europe: Russia & CIS

 

8

 

Kazakhstan

14

 

Europe: Russia & CIS

 

996

 

Kyrgyzstan

14

 

Europe: Russia & CIS

 

373

 

Moldova

14

 

Europe: Russia & CIS

 

976

 

Mongolia

14

 

Europe: Russia & CIS

 

7

 

Russia

14

 

Europe: Russia & CIS

 

992

 

Tajikistan

14

 

Europe: Russia & CIS

 

993

 

Turkmenistan

14

 

Europe: Russia & CIS

 

380

 

Ukraine

14

 

Europe: Russia & CIS

 

998

 

Uzbekistan

102

 

Europe: Western

 

376

 

Andorra

102

 

Europe: Western

 

43

 

Austria

102

 

Europe: Western

 

32

 

Belgium

102

 

Europe: Western

 

357

 

Cyprus

102

 

Europe: Western

 

45

 

Denmark

102

 

Europe: Western

 

358

 

Finland

102

 

Europe: Western

 

33

 

France

102

 

Europe: Western

 

49

 

Germany

102

 

Europe: Western

 

30

 

Greece

102

 

Europe: Western

 

354

 

Iceland

 

S-5-10

--------------------------------------------------------------------------------



 

102

 

Europe: Western

 

353

 

Ireland

102

 

Europe: Western

 

101

 

Isle of Man

102

 

Europe: Western

 

39

 

Italy

102

 

Europe: Western

 

102

 

Liechtenstein

102

 

Europe: Western

 

352

 

Luxembourg

102

 

Europe: Western

 

356

 

Malta

102

 

Europe: Western

 

377

 

Monaco

102

 

Europe: Western

 

31

 

Netherlands

102

 

Europe: Western

 

47

 

Norway

102

 

Europe: Western

 

351

 

Portugal

102

 

Europe: Western

 

386

 

Slovenia

102

 

Europe: Western

 

34

 

Spain

102

 

Europe: Western

 

46

 

Sweden

102

 

Europe: Western

 

41

 

Switzerland

102

 

Europe: Western

 

44

 

United Kingdom

10

 

Middle East: Gulf States

 

973

 

Bahrain

10

 

Middle East: Gulf States

 

98

 

Iran

10

 

Middle East: Gulf States

 

964

 

Iraq

10

 

Middle East: Gulf States

 

965

 

Kuwait

10

 

Middle East: Gulf States

 

968

 

Oman

10

 

Middle East: Gulf States

 

974

 

Qatar

10

 

Middle East: Gulf States

 

966

 

Saudi Arabia

10

 

Middle East: Gulf States

 

971

 

United Arab Emirates

10

 

Middle East: Gulf States

 

967

 

Yemen

11

 

Middle East: MENA

 

213

 

Algeria

11

 

Middle East: MENA

 

20

 

Egypt

11

 

Middle East: MENA

 

972

 

Israel

11

 

Middle East MENA

 

962

 

Jordan

11

 

Middle East: MENA

 

961

 

Lebanon

11

 

Middle East: MENA

 

212

 

Morocco

11

 

Middle East: MENA

 

970

 

Palestinian Settlements

11

 

Middle East: MENA

 

963

 

Syrian Arab Republic

11

 

Middle East: MENA

 

216

 

Tunisia

11

 

Middle East: MENA

 

1212

 

Western Sahara

11

 

Middle East: MENA

 

218

 

Libya

 

S-5-11

--------------------------------------------------------------------------------



 

Section 4.              S&P Default Rate.

 

Maturity

 

Initial Liability Rating

 

(years)

 

“AAA”

 

“AA+”

 

“AA”

 

“AA-”

 

“A+”

 

“A”

 

“A-”

 

“BBB+”

 

“BBB”

 

“BBB-”

 

0

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

1

 

0.00003249168014

 

0.00008324133473

 

0.00017658665685

 

0.00049442537636

 

0.00100435283385

 

0.00198335724928

 

0.00305284013092

 

0.00403669389141

 

0.00461619431140

 

0.00524293676951

 

2

 

0.00015699160323

 

0.00036996201042

 

0.00073622429264

 

0.00139938458667

 

0.00257399573659

 

0.00452472002175

 

0.00667328704185

 

0.00892888699405

 

0.01091718533602

 

0.01445988981952

 

3

 

0.00041483816094

 

0.00091325396687

 

0.00172278071294

 

0.00276840924859

 

0.00474538444138

 

0.00770505273372

 

0.01100045166236

 

0.01484174712870

 

0.01895695617364

 

0.02702053897092

 

4

 

0.00084783735367

 

0.00176280787635

 

0.00317752719845

 

0.00464897370222

 

0.00755268739144

 

0.01158808027690

 

0.01613532092160

 

0.02186031844418

 

0.02867799361424

 

0.04229668376188

 

5

 

0.00149745582951

 

0.00296441043902

 

0.00513748509964

 

0.00708173062555

 

0.01102407117753

 

0.01621845931443

 

0.02213969353901

 

0.03000396020915

 

0.03994693333519

 

0.05969442574039

 

6

 

0.00240402335808

 

0.00455938301677

 

0.00763414909529

 

0.01009969303017

 

0.01517930050335

 

0.02162162838004

 

0.02903924108898

 

0.03924150737171

 

0.05258484100533

 

0.07867653829083

 

7

 

0.00360598844688

 

0.00658408410672

 

0.01069265583311

 

0.01372767418503

 

0.02002861319041

 

0.02780489164645

 

0.03682872062425

 

0.04950544130466

 

0.06639096774184

 

0.09877441995809

 

8

 

0.00513925203265

 

0.00906952567554

 

0.01433135028927

 

0.01798206028262

 

0.02557255249779

 

0.03475933634592

 

0.04547803679069

 

0.06070419602795

 

0.08116014268566

 

0.11959163544802

 

9

 

0.00703659581067

 

0.01204112355275

 

0.01856168027847

 

0.02287090497830

 

0.03180245322497

 

0.04246223104848

 

0.05493831311597

 

0.07273225514177

 

0.09669462876962

 

0.14080159863536

 

10

 

0.00932721558018

 

0.01551858575581

 

0.02338835025976

 

0.02839429962031

 

0.03870134053607

 

0.05087961844696

 

0.06514747149521

 

0.08547803540196

 

0.11281151957447

 

0.16214168796922

 

11

 

0.01203636450979

 

0.01951593238045

 

0.02880967203295

 

0.03454495951708

 

0.04624506060805

 

0.05996888869754

 

0.07603506151831

 

0.09882975172219

 

0.12934675905433

 

0.18340556287277

 

12

 

0.01518510638111

 

0.02404163416342

 

0.03481805774334

 

0.04130896444852

 

0.05440351149008

 

0.06968118682835

 

0.08752624592744

 

0.11267955488484

 

0.14615674128289

 

0.20443491679272

 

13

 

0.01879017477837

 

0.02909885294571

 

0.04140060854110

 

0.04866659574161

 

0.06314188127197

 

0.07996356467179

 

0.09954495300396

 

0.12692626165773

 

0.16311827279155

 

0.22511145500583

 

14

 

0.02286393094556

 

0.03468576536752

 

0.04853975984763

 

0.05659321964303

 

0.07242183059306

 

0.09076083242049

 

0.11201626713245

 

0.14147698429601

 

0.18012750134259

 

0.24534954734253

 

15

 

0.02741441064319

 

0.04079595071314

 

0.05621395127849

 

0.06506017556120

 

0.08220257939344

 

0.10201709768991

 

0.12486815855274

 

0.15624793193058

 

0.19709825519910

 

0.26508976972438

 

16

 

0.03244544875941

 

0.04741882448743

 

0.06439829575802

 

0.07403563681456

 

0.09244187501892

 

0.11367700243875

 

0.13803266284923

 

0.17116461299395

 

0.21396010509223

 

0.28429339437018

 

17

 

0.03795686957738

 

0.05454010071015

 

0.07306522817054

 

0.08348542006155

 

0.10309683146543

 

0.12568668220692

 

0.15144661780260

 

0.18616162353298

 

0.23065635817821

 

0.30293779563441

 

18

 

0.04394473036551

 

0.06214226778788

 

0.08218511899319

 

0.09337372717552

 

0.11412463860794

 

0.13799447984096

 

0.16505205534227

 

0.20118216540699

 

0.24714211642608

 

0.32101268824753

 

19

 

0.05040160622073

 

0.07020506494637

 

0.09172684273858

 

0.10366380975952

 

0.12548314646638

 

0.15055144894628

 

0.17879633320753

 

0.21617740303414

 

0.26338247665982

 

0.33851709269878

 

20

 

0.05731690474411

 

0.07870594841153

 

0.10165829471868

 

0.11431855172602

 

0.13713133355595

 

0.16331168219788

 

0.19263207693491

 

0.23110573813940

 

0.27935091127019

 

0.35545691796023

 

21

 

0.06467720005315

 

0.08762053868981

 

0.11194685266377

 

0.12530096944489

 

0.14902967068053

 

0.17623249751025

 

0.20651698936614

 

0.24593205864939

 

0.29502784323211

 

0.37184305725693

 

22

 

0.07246657674287

 

0.09692304233146

 

0.12255978214336

 

0.13657463200185

 

0.16114039259518

 

0.18927451178181

 

0.22041357278348

 

0.26062699982603

 

0.31039941302623

 

0.38768990320407

 

23

 

0.08066697561510

 

0.10658664340514

 

0.13346458660563

 

0.14810400624971

 

0.17342769013874

 

0.20240162811085

 

0.23428879835930

 

0.27516624211807

 

0.32545642561659

 

0.40301420123877

 

24

 

0.08925853423660

 

0.11658386153875

 

0.14462930424521

 

0.15985473272686

 

0.18585783500387

 

0.21558095845599

 

0.24811374891951

 

0.28952986021038

 

0.34019346068715

 

0.41783417301371

 

25

 

0.09821991660962

 

0.12688687477491

 

0.15602275489727

 

0.17179383930879

 

0.19839924848505

 

0.22878269995493

 

0.26186325396763

 

0.30370173060440

 

0.35460812735415

 

0.43216885327770

 

26

 

0.10752862740247

 

0.13746780665156

 

0.16761474080616

 

0.18388989978303

 

0.21102252449299

 

0.24197997968242

 

0.27551553032431

 

0.31766900011297

 

0.36870044445001

 

0.44603759426533

 

27

 

0.11716130726647

 

0.14829897785967

 

0.17937620549285

 

0.19611314451375

 

0.22370041596552

 

0.25514867959937

 

0.28905183739534

 

0.33142161435353

 

0.38247232845686

 

0.45945970060372

 

28

 

0.12709400674022

 

0.15935312356895

 

0.19127935510379

 

0.20843553008938

 

0.23640779262780

 

0.26826725084491

 

0.30245615277997

 

0.34495190323981

 

0.39592717273876

 

0.47245416525357

 

29

 

0.13730243710320

 

0.17060357806895

 

0.20329774661513

 

0.22083077440588

 

0.24912157691632

 

0.28131652434167

 

0.31571487147424

 

0.35825421926124

 

0.40906950354635

 

0.48503948316705

 

30

 

0.14776219728465

 

0.18202442877234

 

0.21540634713369

 

0.23327436309552

 

0.26182066381869

 

0.29427952288898

 

0.32881653013776

 

0.37132462374109

 

0.42190470013462

 

0.49723352433811

 

 

S-6-12

--------------------------------------------------------------------------------



 

Maturity

 

Initial Liability Rating

 

(years)

 

“BB+”

 

“BB”

 

“BB-”

 

“B+”

 

“B”

 

“B-”

 

“CCC+”

 

“CCC”

 

“CCC-”

 

0

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

0.00000000000000

 

1

 

0.01051626951540

 

0.02109451063219

 

0.02600238218261

 

0.03221175349449

 

0.07848052027128

 

0.10882127346154

 

0.15688600485092

 

0.20494983870945

 

0.25301274610780

 

2

 

0.02499656454519

 

0.04644347602378

 

0.05872070298984

 

0.07597534275765

 

0.14781993688588

 

0.20010197918490

 

0.28039819269931

 

0.34622676009875

 

0.40104827389528

 

3

 

0.04296728984267

 

0.07475880167357

 

0.09536299437344

 

0.12379110105596

 

0.20934989256384

 

0.27616831728107

 

0.37429808873546

 

0.44486182623555

 

0.49823180926143

 

4

 

0.06375706489973

 

0.10488372919304

 

0.13369966912307

 

0.17163869422120

 

0.26396576049049

 

0.33956728434721

 

0.44585490662468

 

0.51602827454518

 

0.56644893859712

 

5

 

0.08664543568793

 

0.13586821436722

 

0.17214556293531

 

0.21748448101304

 

0.31246336178428

 

0.39272129824310

 

0.50135334884654

 

0.56922984826034

 

0.61661406997870

 

6

 

0.11095356236080

 

0.16697806761620

 

0.20966482949668

 

0.26041061250789

 

0.35559617193298

 

0.43770644618830

 

0.54540770782673

 

0.61035699119403

 

0.65491579211460

 

7

 

0.13609032486632

 

0.19767400297576

 

0.24563596164635

 

0.30011114045302

 

0.39406428304708

 

0.47619999931623

 

0.58122985959186

 

0.64312999141532

 

0.68512299997909

 

8

 

0.16156889823197

 

0.22757944125466

 

0.27972842394960

 

0.33660307587399

 

0.42849804714584

 

0.50951512801740

 

0.61102368657078

 

0.66995611089592

 

0.70963159373549

 

9

 

0.18700580837749

 

0.25644677999303

 

0.31180555451716

 

0.37006268488077

 

0.45945037340867

 

0.53866495002890

 

0.63630625959677

 

0.69243071475508

 

0.73001158997065

 

10

 

0.21211084035732

 

0.28412675027236

 

0.34185383793706

 

0.40073439438302

 

0.48739741129612

 

0.56442783804416

 

0.65813447581021

 

0.71163564980709

 

0.74731800853184

 

11

 

0.23667314094497

 

0.31054264263660

 

0.36993387616211

 

0.42888152616124

 

0.51274446097825

 

0.58740339226248

 

0.67725700377843

 

0.72832114376329

 

0.76227639665042

 

12

 

0.26054665876636

 

0.33566967587371

 

0.39614763984459

 

0.45476089725285

 

0.53583430552170

 

0.60805677528899

 

0.69421439889161

 

0.74301912258474

 

0.77539705473005

 

13

 

0.28363659558653

 

0.35951905665999

 

0.42061729215497

 

0.47861083876451

 

0.55695611742152

 

0.62675242871282

 

0.70940493338196

 

0.75611514630921

 

0.78704696564217

 

14

 

0.30588762208959

 

0.38212599668453

 

0.44347194216901

 

0.50064658739768

 

0.57635391124606

 

0.64377917518522

 

0.72312812694716

 

0.76789484926254

 

0.79749592477526

 

15

 

0.32727407180692

 

0.40354090885716

 

0.46483968141201

 

0.52105958011379

 

0.59423406584219

 

0.65936872217181

 

0.73561381419564

 

0.77857439457102

 

0.80694660997118

 

16

 

0.34779203545341

 

0.42382307208110

 

0.48484305663441

 

0.54001868607450

 

0.61077176721927

 

0.67370926400653

 

0.74704179108008

 

0.78832075169049

 

0.81555448782805

 

17

 

0.36745314020415

 

0.44303616519638

 

0.50359672594052

 

0.55767228363735

 

0.62611639818625

 

0.68695550071172

 

0.75755527500643

 

0.79726540401237

 

0.82344119393145

 

18

 

0.38627975067186

 

0.46124518847755

 

0.52120646691784

 

0.57415059395658

 

0.64039598203907

 

0.69923605651349

 

0.76727026109433

 

0.80551375832039

 

0.83070366542031

 

19

 

0.40430132963573

 

0.47851439829326

 

0.53776899540229

 

0.58956796989869

 

0.65372081561665

 

0.71065901445795

 

0.77628212466144

 

0.81315170523112

 

0.83742047206234

 

20

 

0.42155172182601

 

0.49490597076921

 

0.55337224854383

 

0.60402499985314

 

0.66618642723567

 

0.72131608316220

 

0.78467035300329

 

0.82025026616334

 

0.84365627512204

 

21

 

0.43806715861018

 

0.51047918266808

 

0.56809591468229

 

0.61761037378072

 

0.67787598227180

 

0.73128576554444

 

0.79250198989996

 

0.82686893791883

 

0.84946501826992

 

22

 

0.45388481719360

 

0.52528995390171

 

0.58201207638061

 

0.63040250473015

 

0.68886224172514

 

0.74063579446157

 

0.79983418248194

 

0.83305813869936

 

0.85489224805959

 

23

 

0.46904180090904

 

0.53939063874386

 

0.59518588675300

 

0.64247092133036

 

0.69920916125231

 

0.74942502551257

 

0.80671609361297

 

0.83886102557309

 

0.85997682859142

 

24

 

0.48357443564838

 

0.55282998463208

 

0.60767623324921

 

0.65387745604166

 

0.70897320184886

 

0.75770492428590

 

0.81319035960797

 

0.84431486609666

 

0.86475222861870

 

25

 

0.49751780111272

 

0.56565320087529

 

0.61953636423910

 

0.66467725632041

 

0.71820440936178

 

0.76552074772016

 

0.81929421763250

 

0.84945208922783

 

0.86924750263494

 

26

 

0.51090543460914

 

0.57790209665155

 

0.63081446667744

 

0.67491964477911

 

0.72694730840340

 

0.77291249247078

 

0.82506038981922

 

0.85430110229233

 

0.87348804983309

 

27

 

0.52376916018026

 

0.58961526000669

 

0.64155419082782

 

0.68464885182201

 

0.73524164682987

 

0.77991566402222

 

0.83051778577124

 

0.85888693491442

 

0.87749620956371

 

28

 

0.53613900757325

 

0.60082825839927

 

0.65179512243902

 

0.69390464113840

 

0.74312301943161

 

0.78656190650205

 

0.83569206768834

 

0.86323175320733

 

0.88129173477942

 

29

 

0.54804319456997

 

0.61157384762435

 

0.66157320515020

 

0.70272284536398

 

0.75062339353433

 

0.79287952316911

 

0.84060611023618

 

0.86735527538576

 

0.88489217319288

 

30

 

0.55950815306984

 

0.62188218039284

 

0.67092111705074

 

0.71113582641990

 

0.75777155452562

 

0.79889391025997

 

0.84528037876516

 

0.87127511150820

 

0.88831317771650

 

 

 

Default Rate

 

 

S-6-13

--------------------------------------------------------------------------------



 

Schedule 6

 

DIVERSITY SCORE CALCULATION

 

The Diversity Score is calculated as follows:

 

(a)                                 An “Issuer Par Amount” is calculated for
each issuer of a Collateral Obligation, and is equal to the Aggregate Principal
Balance of all Collateral Obligations issued by that issuer and all affiliates.

 

(b)                                 An “Average Par Amount” is calculated by
summing the Issuer Par Amounts for all issuers, and dividing by the number of
issuers.

 

(c)                                  An “Equivalent Unit Score” is calculated
for each issuer, and is equal to the lesser of (x) one and (y) the Issuer Par
Amount for such issuer divided by the Average Par Amount.

 

(d)                                 An “Aggregate Industry Equivalent Unit
Score” is then calculated for each S&P Industry Classification, shown on
Schedule 3, and is equal to the sum of the Equivalent Unit Scores for each
issuer in such industry classification group.

 

(e)                                  An “Industry Diversity Score” is then
established for each S&P Industry Classification, shown on Schedule 3, by
reference to the following table for the related Aggregate Industry Equivalent
Unit Score; provided that if any Aggregate Industry Equivalent Unit Score falls
between any two such scores, the applicable Industry Diversity Score will be the
lower of the two Industry Diversity Scores:

 

Aggregate

 

 

 

Aggregate

 

 

 

Aggregate

 

 

 

Aggregate

 

 

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.0000

 

0.0000

 

5.0500

 

2.7000

 

10.1500

 

4.0200

 

15.2500

 

4.5300

 

0.0500

 

0.1000

 

5.1500

 

2.7333

 

10.2500

 

4.0300

 

15.3500

 

4.5400

 

0.1500

 

0.2000

 

5.2500

 

2.7667

 

10.3500

 

4.0400

 

15.4500

 

4.5500

 

0.2500

 

0.3000

 

5.3500

 

2.8000

 

10.4500

 

4.0500

 

15.5500

 

4.5600

 

0.3500

 

0.4000

 

5.4500

 

2.8333

 

10.5500

 

4.0600

 

15.6500

 

4.5700

 

0.4500

 

0.5000

 

5.5500

 

2.8667

 

10.6500

 

4.0700

 

15.7500

 

4.5800

 

0.5500

 

0.6000

 

5.6500

 

2.9000

 

10.7500

 

4.0800

 

15.8500

 

4.5900

 

0.6500

 

0.7000

 

5.7500

 

2.9333

 

10.8500

 

4.0900

 

15.9500

 

4.6000

 

0.7500

 

0.8000

 

5.8500

 

2.9667

 

10.9500

 

4.1000

 

16.0500

 

4.6100

 

0.8500

 

0.9000

 

5.9500

 

3.0000

 

11.0500

 

4.1100

 

16.1500

 

4.6200

 

0.9500

 

1.0000

 

6.0500

 

3.0250

 

11.1500

 

4.1200

 

16.2500

 

4.6300

 

1.0500

 

1.0500

 

6.1500

 

3.0500

 

11.2500

 

4.1300

 

16.3500

 

4.6400

 

1.1500

 

1.1000

 

6.2500

 

3.0750

 

11.3500

 

4.1400

 

16.4500

 

4.6500

 

1.2500

 

1.1500

 

6.3500

 

3.1000

 

11.4500

 

4.1500

 

16.5500

 

4.6600

 

1.3500

 

1.2000

 

6.4500

 

3.1250

 

11.5500

 

4.1600

 

16.6500

 

4.6700

 

1.4500

 

1.2500

 

6.5500

 

3.1500

 

11.6500

 

4.1700

 

16.7500

 

4.6800

 

1.5500

 

1.3000

 

6.6500

 

3.1750

 

11.7500

 

4.1800

 

16.8500

 

4.6900

 

1.6500

 

1.3500

 

6.7500

 

3.2000

 

11.8500

 

4.1900

 

16.9500

 

4.7000

 

 

S-6-1

--------------------------------------------------------------------------------



 

Aggregate

 

 

 

Aggregate

 

 

 

Aggregate

 

 

 

Aggregate

 

 

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.7500

 

1.4000

 

6.8500

 

3.2250

 

11.9500

 

4.2000

 

17.0500

 

4.7100

 

1.8500

 

1.4500

 

6.9500

 

3.2500

 

12.0500

 

4.2100

 

17.1500

 

4.7200

 

1.9500

 

1.5000

 

7.0500

 

3.2750

 

12.1500

 

4.2200

 

17.2500

 

4.7300

 

2.0500

 

1.5500

 

7.1500

 

3.3000

 

12.2500

 

4.2300

 

17.3500

 

4.7400

 

2.1500

 

1.6000

 

7.2500

 

3.3250

 

12.3500

 

4.2400

 

17.4500

 

4.7500

 

2.2500

 

1.6500

 

7.3500

 

3.3500

 

12.4500

 

4.2500

 

17.5500

 

4.7600

 

2.3500

 

1.7000

 

7.4500

 

3.3750

 

12.5500

 

4.2600

 

17.6500

 

4.7700

 

2.4500

 

1.7500

 

7.5500

 

3.4000

 

12.6500

 

4.2700

 

17.7500

 

4.7800

 

2.5500

 

1.8000

 

7.6500

 

3.4250

 

12.7500

 

4.2800

 

17.8500

 

4.7900

 

2.6500

 

1.8500

 

7.7500

 

3.4500

 

12.8500

 

4.2900

 

17.9500

 

4.8000

 

2.7500

 

1.9000

 

7.8500

 

3.4750

 

12.9500

 

4.3000

 

18.0500

 

4.8100

 

2.8500

 

1.9500

 

7.9500

 

3.5000

 

13.0500

 

4.3100

 

18.1500

 

4.8200

 

2.9500

 

2.0000

 

8.0500

 

3.5250

 

13.1500

 

4.3200

 

18.2500

 

4.8300

 

3.0500

 

2.0333

 

8.1500

 

3.5500

 

13.2500

 

4.3300

 

18.3500

 

4.8400

 

3.1500

 

2.0667

 

8.2500

 

3.5750

 

13.3500

 

4.3400

 

18.4500

 

4.8500

 

3.2500

 

2.1000

 

8.3500

 

3.6000

 

13.4500

 

4.3500

 

18.5500

 

4.8600

 

3.3500

 

2.1333

 

8.4500

 

3.6250

 

13.5500

 

4.3600

 

18.6500

 

4.8700

 

3.4500

 

2.1667

 

8.5500

 

3.6500

 

13.6500

 

4.3700

 

18.7500

 

4.8800

 

3.5500

 

2.2000

 

8.6500

 

3.6750

 

13.7500

 

4.3800

 

18.8500

 

4.8900

 

3.6500

 

2.2333

 

8.7500

 

3.7000

 

13.8500

 

4.3900

 

18.9500

 

4.9000

 

3.7500

 

2.2667

 

8.8500

 

3.7250

 

13.9500

 

4.4000

 

19.0500

 

4.9100

 

3.8500

 

2.3000

 

8.9500

 

3.7500

 

14.0500

 

4.4100

 

19.1500

 

4.9200

 

3.9500

 

2.3333

 

9.0500

 

3.7750

 

14.1500

 

4.4200

 

19.2500

 

4.9300

 

4.0500

 

2.3667

 

9.1500

 

3.8000

 

14.2500

 

4.4300

 

19.3500

 

4.9400

 

4.1500

 

2.4000

 

9.2500

 

3.8250

 

14.3500

 

4.4400

 

19.4500

 

4.9500

 

4.2500

 

2.4333

 

9.3500

 

3.8500

 

14.4500

 

4.4500

 

19.5500

 

4.9600

 

4.3500

 

2.4667

 

9.4500

 

3.8750

 

14.5500

 

4.4600

 

19.6500

 

4.9700

 

4.4500

 

2.5000

 

9.5500

 

3.9000

 

14.6500

 

4.4700

 

19.7500

 

4.9800

 

4.5500

 

2.5333

 

9.6500

 

3.9250

 

14.7500

 

4.4800

 

19.8500

 

4.9900

 

4.6500

 

2.5667

 

9.7500

 

3.9500

 

14.8500

 

4.4900

 

19.9500

 

5.0000

 

4.7500

 

2.6000

 

9.8500

 

3.9750

 

14.9500

 

4.5000

 

 

 

 

 

4.8500

 

2.6333

 

9.9500

 

4.0000

 

15.0500

 

4.5100

 

 

 

 

 

4.9500

 

2.6667

 

10.0500

 

4.0100

 

15.1500

 

4.5200

 

 

 

 

 

 

(f)                                   The Diversity Score is then calculated by
summing each of the Industry Diversity Scores for each S&P Industry
Classification shown on Schedule 3.

 

For purposes of calculating the Diversity Score, affiliated issuers in the same
Industry are deemed to be a single issuer (provided that one obligor shall not
be considered an affiliate of another obligor solely because they are controlled
by the same financial sponsor) except as otherwise agreed to by S&P.

 

S-6-2

--------------------------------------------------------------------------------